Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT No. 3 to the THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of October 31, 2016 (this “Amendment”), among CF INDUSTRIES
HOLDINGS, INC., a Delaware corporation (“Holdings”), CF INDUSTRIES, INC., a
Delaware corporation (the “Company”), the LENDERS party hereto, the ISSUING
BANKS party hereto and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto have entered into that certain Third Amended and
Restated Revolving Credit Agreement, dated as of September 18, 2015 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Revolving Credit Agreement”; the Existing Revolving Credit Agreement
as amended by this Amendment, the “Amended Revolving Credit Agreement”), among
Holdings, the Company, the Lenders party thereto, the Administrative Agent and
the other parties thereto; and

 

WHEREAS, the parties hereto desire to amend the Existing Revolving Credit
Agreement as set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.                               Defined Terms; References.  Unless
otherwise specifically defined herein, each term used herein that is defined in
the Amended Revolving Credit Agreement has the meaning assigned to such term in
the Amended Revolving Credit Agreement.  Each reference in the Existing
Revolving Credit Agreement to “this Agreement”, “hereof”, “hereunder”, “herein”
and “hereby” and each other similar reference, and each reference in any other
Loan Document to “thereof”, “thereunder”, “therein” or “thereby” or any other
similar reference to the Existing Revolving Credit Agreement shall, from the
Third Amendment Closing Date (as defined below), refer to the Amended Revolving
Credit Agreement.  This Amendment shall constitute a “Loan Document” for all
purposes under the Amended Revolving Credit Agreement.

 

Section 2.                               Amendments to the Existing Revolving
Credit Agreement.  In each case with effect on and after the Third Amendment
Closing Date (as defined below), the Existing Revolving Credit Agreement
(including the Exhibits and Schedules thereto) is hereby amended to delete the
stricken text (indicated in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated in the same manner as the
following example: double-underlined text) as set forth in the copy of the
Amended Revolving Credit Agreement attached as Annex I hereto.

 

Section 3.                               Representations of the Company and
Holdings.  Each of the Company and Holdings represents and warrants that (a) all
representations and warranties set forth in the Existing Revolving Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Third Amendment Effective Date (as defined below),
except that (i) to the extent that any such representation or warranty is stated
to relate solely to an earlier date, it shall be true and correct in all
material respects as of such earlier date and (ii) any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or

 

--------------------------------------------------------------------------------


 

similar language shall be true and correct in all respects and (b) no Default or
Event of Default shall exist and be continuing on the Third Amendment Effective
Date.

 

Section 4.                               Conditions to Third Amendment Effective
Date.  This Amendment shall become effective as of the date hereof (the “Third
Amendment Effective Date”) upon satisfaction (or waiver in accordance with
Section 9.2 of the Existing Revolving Credit Agreement) of the following
conditions precedent:

 

(a)                     the Administrative Agent (or its counsel) shall have
received, from each of Holdings, the Company, the Issuing Banks and Lenders that
in the aggregate constitute the Required Lenders under the Existing Revolving
Credit Agreement as of the Third Amendment Effective Date, a counterpart of this
Amendment, signed on behalf of such party (which may include facsimile or other
electronic transmission of a signed signature page of this Amendment);

 

(b)                     the Administrative Agent shall have received from each
of Holdings and the Company: (i) resolutions and other evidence of authority
authorizing the Amendment and the other transactions contemplated hereby and by
the Amended Revolving Credit Agreement, (ii) a short-form good standing
certificate or the equivalent, if any, in the jurisdiction of organization of
such Person and (iii) a certificate of the Secretary or Assistant Secretary of
such Person certifying the names and true signatures of the officers of such
Person authorized to sign this Amendment and the other Loan Documents and
attaching such Person’s certificate of incorporation and bylaws or other
equivalent organizational documents;

 

(c)                      the Administrative Agent shall have received, at least
three (3) Business Days prior to the Third Amendment Effective Date, solely in
respect of Holdings and the Company, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, to the extent reasonably requested by any Lender ten (10) Business
Days prior to the Third Amendment Effective Date;

 

(d)                     the Administrative Agent shall have received a
certificate, dated the Third Amendment Effective Date and signed on behalf of
the Company by a Responsible Officer or Financial Officer of the Company,
certifying as to the items set forth in Section 3 as of the Third Amendment
Effective Date; and

 

(e)                      the Administrative Agent shall have received, or
substantially concurrently with the Third Amendment Effective Date shall
receive, all expenses required to be paid by the applicable Loan Parties on the
Third Amendment Effective Date under the Existing Revolving Credit Agreement
(including, without limitation, the reasonable and documented out-of-pocket
fees, charges and disbursements of Davis Polk & Wardwell LLP, counsel to the
Administrative Agent) to the extent invoiced to the Company at least three
(3) Business Days prior to the Third Amendment Effective Date (or such later
date as the Company shall permit in its reasonable discretion).

 

Upon the occurrence of the Third Amendment Effective Date, (i) this Amendment
shall be a binding agreement between the parties hereto and their permitted
assigns under the Existing

 

2

--------------------------------------------------------------------------------


 

Revolving Credit Agreement (and, following the Third Amendment Closing Date, the
Amended Revolving Credit Agreement) and (ii) each party hereto agrees that their
commitments and consents to this Amendment, once delivered, are irrevocable and
may not be withdrawn.  Notwithstanding the foregoing, this Amendment shall
terminate and shall be of no further force and effect if the Third Amendment
Closing Date shall not have occurred on or prior to February 1, 2017 (the
“Termination Date”).

 

Section 5.                               Conditions to Third Amendment Closing
Date.  The amendments set forth in Section 2 above shall become effective on the
date (the “Third Amendment Closing Date”), following the Third Amendment
Effective Date and on or prior to the Termination Date, on which the following
conditions precedent are satisfied (or waived in accordance with Section 9.2 of
the Existing Revolving Credit Agreement):

 

(a)                     the Administrative Agent (or its counsel) shall have
received (i) a completed Perfection Certificate substantially in the form of
Exhibit L to the Amended Revolving Credit Agreement and (ii) a Security
Agreement substantially in the form of Exhibit K to the Amended Revolving Credit
Agreement, in each case executed and delivered (which may include facsimile or
other electronic transmission of a signed signature page), by Holdings, the
Company, CF Industries Enterprises, Inc., a Delaware corporation (or any
successor or permitted assign thereof) (“Enterprises”), and CF Industries Sales,
LLC, a Delaware limited liability company (“Sales”, and collectively with
Holdings, the Company and Enterprises, the “Initial Loan Parties”), and as each
of the foregoing may be modified to include current party names, dates and other
changes of an administrative, ministerial or corrective nature, and such other
changes as the Required Lenders, the Administrative Agent and the Company may
mutually agree;

 

(b)                     the Administrative Agent (or its counsel) shall have
received Intellectual Property Security Agreements, as applicable, substantially
in the forms attached to the Security Agreement, executed and delivered (which
may include facsimile or other electronic transmission of a signed signature
page), by the applicable Initial Loan Parties party thereto, as the same may be
modified to include current party names, dates and other changes of an
administrative, ministerial or corrective nature, and such other changes as the
Required Lenders, the Administrative Agent and the Company may mutually agree;

 

(c)                      the Administrative Agent (or its counsel) shall have
received an amended and restated Guaranty Agreement substantially in the form of
Exhibit E to the Amended Revolving Credit Agreement, executed and delivered by
each of Holdings, the Company, Enterprises and Sales (which execution and
delivery in the case of each of (x) and (y) may include facsimile or other
electronic transmission of a signed signature page), in each case, as the same
may be modified to include current party names, dates and other changes of an
administrative, ministerial or corrective nature, and such other changes as the
Required Lenders, the Administrative Agent and the Company may mutually agree;

 

(d)                     solely to the extent that secured bonds, a secured term
loan or other secured financing (other than the Amended Revolving Credit
Agreement) shall have been (or, substantially concurrently with effectiveness of
Section 2 on the Third Amendment Closing Date, will be) issued or incurred by an
Initial Loan Party (the “Intercreditor Condition”), the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent (or its counsel) shall have received executed signature
pages of each Initial Loan Party acknowledging the terms of the Intercreditor
Agreement and signature pages of each other party to the Intercreditor Agreement
(which may include facsimile or other electronic transmission of a signed
signature page), which Intercreditor Agreement shall be substantially in the
form of Exhibit B to the Amended Revolving Credit Agreement, as the same may be
modified to include current party names, dates and other changes of an
administrative, ministerial or corrective nature and to reflect the terms of the
financing to be provided by the other secured representative, and such other
changes as the Required Lenders, the Administrative Agent and the Company may
mutually agree;

 

(e)                      the Administrative Agent shall have received from each
Initial Loan Party: (i) resolutions and other evidence of authority authorizing
the Amendment and the other transactions contemplated hereby and by the Amended
Revolving Credit Agreement, (ii) a short-form good standing certificate or the
equivalent, if any, in the jurisdiction of organization of such Initial Loan
Party and (iii) a certificate of the Secretary or Assistant Secretary of such
Initial Loan Party certifying the names and true signatures of the officers of
such Initial Loan Party authorized to sign the Loan Documents and attaching such
Initial Loan Party’s certificate of incorporation and bylaws or other equivalent
organizational documents;

 

(f)                       the Administrative Agent shall have received a
favorable written opinion addressed to the Administrative Agent and the Lenders
(as defined after giving effect to the Amendment on the Third Amendment Closing
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company,
dated as of the Third Amendment Closing Date, substantially in the form agreed
with the Administrative Agent prior to the Third Amendment Effective Date, as
the same may be modified to include current party names, dates and other changes
of an administrative, ministerial or corrective nature, and such other changes
as the Administrative Agent and the Company may mutually agree;

 

(g)                      the Administrative Agent shall have received, at least
three (3) business days prior to the Third Amendment Closing Date, solely in
respect of the Initial Loan Parties, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, to the extent reasonably requested by any Lender ten (10) business
days prior to the Third Amendment Closing Date (to the extent not delivered on
or prior to the Third Amendment Effective Date);

 

(h)                     the Administrative Agent shall have received a
certificate, dated as of the Third Amendment Closing Date and signed on behalf
of the Company by a Responsible Officer or Financial Officer of the Company,
certifying as to the items set forth in Section 3 as of the Third Amendment
Closing Date, as if each reference therein to the Existing Revolving Credit
Agreement was a reference to the Amended Revolving Credit Agreement and each
reference therein to the Third Amendment Effective date was a reference to the
Third Amendment Closing Date;

 

(i)                         the Lenders, the Administrative Agent and the
Arrangers shall have received, or substantially concurrently with the Third
Amendment Closing Date shall receive, all fees and expenses required to be paid
by the applicable Initial Loan Parties on or before the

 

4

--------------------------------------------------------------------------------


 

Third Amendment Closing Date under the Loan Documents (including, without
limitation, the reasonable and documented out-of-pocket fees, charges and
expenses of Davis Polk & Wardwell LLP, counsel to the Administrative Agent) and
any fee letter with any Arranger (in the case of fees, charges and expenses,
solely to the extent invoiced to the Company at least three (3) Business Days
prior to the Third Amendment Closing Date (or such later date as the Company
shall permit in its reasonable discretion));

 

(j)                        the Administrative Agent shall have received, or
substantially concurrently with the Third Amendment Closing Date shall receive,
an amendment fee for the account of each Lender party hereto in an amount equal
to 0.25% of such Lender’s Commitment as of the Third Amendment Closing Date
(immediately after giving effect to this Amendment and the reduction of the
aggregate Commitments to $750,000,000), which fee shall be earned, due and
payable on the Third Amendment Closing Date (after giving effect thereto);

 

(k)                     the aggregate Commitments under the Existing Revolving
Credit Agreement shall have been (or substantially concurrently with the Third
Amendment Closing Date shall be) reduced to $750,000,000 and the Administrative
Agent, the Lenders and the Issuing Bank under the Existing Revolving Credit
Agreement shall have received, or substantially concurrently with the Third
Amendment Closing Date shall receive, all accrued and unpaid interest and fees
under the Existing Revolving Credit Agreement as of the Third Amendment Closing
Date; and

 

(l)                         prior to or substantially concurrently with
effectiveness of Section 2 on the Third Amendment Closing Date, and, if
applicable, the funding of any Borrowing on the Third Amendment Closing Date,
the Specified Private Placement shall have been, or shall be:

 

(i)    repaid in full; provided that if the Specified Private Placement shall
have been repaid in full from the proceeds of any incurrence of Indebtedness
(other than Revolving Loans), such Indebtedness shall not contain negative
covenants (including financial covenants) and events of default that are
materially more favorable taken as a whole (as reasonably determined by the
Company in good faith) to the investors thereunder than those set forth in the
Amended Revolving Credit Agreement (other than any negative covenants or any
other provisions applicable only to periods after the Maturity Date and certain
other exceptions mutually agreed to among the Company, Morgan Stanley Senior
Funding, Inc. and Goldman Sachs Lending Partners LLC (in their capacities as
joint lead arrangers and joint bookrunners of this Amendment, the “Initial
Arrangers”), or are otherwise satisfactory to the Initial Arrangers; or

 

(ii)          amended or amended and restated to include negative covenants
(including financial covenants) and events of default that are not materially
more favorable taken as a whole (as reasonably determined by the Company in good
faith) to the investors thereunder than those set forth in the Amended Revolving
Credit Agreement (other than any negative covenants or any other provisions
applicable only to periods after the Maturity Date and certain other exceptions
mutually agreed among the Company and the Initial Arrangers, or are otherwise
satisfactory to the Initial Arrangers.

 

5

--------------------------------------------------------------------------------


 

Upon the occurrence of the Third Amendment Closing Date, the Administrative
Agent and the Company shall be authorized to date the applicable documents as of
the Third Amendment Closing Date.

 

Section 6.                               Covenant of the Administrative Agent. 
On or prior to the Third Amendment Closing Date, the Administrative Agent shall
deliver and release to the Company an executed counterpart of its signature
page to each Loan Document to which it is a party and, solely to the extent that
the Intercreditor Condition is satisfied on or prior to such date, the
Intercreditor Agreement, in each case solely to the extent the conditions to the
Third Amendment Closing Date have been satisfied and solely to the extent such
Loan Documents are substantively similar to the forms attached to this
Amendment, as the same may be modified to include current party names, dates and
other changes of an administrative, ministerial or corrective nature and such
other changes as the Required Lenders, the Administrative Agent and the Company
may mutually agree, and, in the case of the Intercreditor Agreement, to reflect
the terms of the financing to be provided by the other secured representative
(or otherwise reasonably satisfactory to the Administrative Agent).

 

Section 7.                               Covenant of the Company.  On or prior
to the Third Amendment Effective Date, the Company shall pay all expenses
required to be paid on the Third Amendment Effective Date under the Existing
Revolving Credit Agreement pursuant to, and to the extent required by,
Section 4(e).

 

Section 8.                               Certain Consequences of Effectiveness.

 

(a)                     Except as expressly set forth herein and in Annex I
attached hereto, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or any other party under the Existing
Revolving Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Revolving Credit Agreement or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.

 

(b)                     Nothing herein shall be deemed to entitle Holdings, any
Borrower or any Guarantor to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Revolving Credit Agreement or any other
Loan document in similar or different circumstances.

 

(c)                      By signing this Amendment, each of Holdings and the
Company hereby confirms that (i) the Obligations of each of Holdings, each of
the Borrowers and each Guarantor under the Amended Revolving Credit Agreement
and the other Loan Documents as amended hereby are entitled to the benefit of
the Guarantees set forth in the relevant Loan Documents and (ii) the Loan
Documents as amended hereby are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects.

 

Section 9.                              Governing Law.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 

Section 10.                       WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 11.                        Venue; Etc.  Each party hereto hereby agrees
to the terms set forth in Sections 9.9(b), (c) and (d) of the Existing Revolving
Credit Agreement, and such Sections are hereby incorporated by reference herein
mutatis mutandis.

 

Section 12.                        Counterparts.  This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

CF INDUSTRIES HOLDINGS, INC., as
Holdings

 

 

 

 

 

 

By:

/s/ Daniel L. Swenson

 

 

Name: Daniel L. Swenson

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

CF INDUSTRIES, INC., as the Company

 

 

 

 

 

 

By:

/s/ Daniel L. Swenson

 

 

Name: Daniel L. Swenson

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Anish Shah

 

 

Name:Anish Shah

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

By:

/s/ Patrick Layton

 

 

Name: Patrick Layton

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as an Issuing Bank and as a
Lender

 

 

 

 

 

 

By:

/s/ Charles Shaw

 

 

Name: Charles Shaw

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,
as an Issuing Bank and as a Lender

 

 

 

 

 

 

By:

/s/ Joshua S. Hovermale

 

 

Name: Joshua S. Hovermale

 

 

Title: Vice President

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

By:

/s/ Reg Williams

 

 

Name: Reg Williams

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

 

By:

/s/ Sinan Tarlan

 

 

Name: Sinan Tarlan

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an Issuing Bank and
as a Lender

 

 

 

 

 

 

By:

/s/ Daniel R. Van Aken

 

 

Name: Daniel R. Van Aken

 

 

Title: Director

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Sangeeta Shah

 

 

Name: Sangeeta Shah

 

 

Title: Director

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Andrew R. Campbell

 

 

Name: Andrew R. Campbell

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Dominic Sorresso

 

 

Name: Dominic Sorresso

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

Name: Michael Vondriska

 

 

Title: Vice President

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michael Leong

 

 

Name: Michael Leong

 

 

Title: Senior Vice President

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Carlos Cruz

 

 

Name: Carlos Cruz

 

 

Title: Vice President

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jeffrey D. Hernandez

 

 

Name: Jeffrey D. Hernandez

 

 

Title: Vice President

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kaye Ea

 

 

Name: Kaye Ea

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Gordon Yip

 

 

Name: Gordon Yip

 

 

Title: Director

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK
BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Marie Duflos

 

 

Name: Marie Duflos

 

 

Title: Director

 

 

 

 

 

By:

/s/ Justin Hull

 

 

Name: Justin Hull

 

 

Title: Associate

 

Signature Page to Amendment No. 3 to Third Amended and Restated Revolving Credit
Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Amended Revolving Credit Agreement

 

[See attached]

 

--------------------------------------------------------------------------------


 

CONFORMED COPY THROUGH

AMENDMENT NO. 23 DATED AS OF JULY 29OCTOBER 31, 2016

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of September 18, 2015,
as amended as of December 20, 2015 and as further amended as of July 29, 2016,
as further amended as of October 31, 2016

 

among

 

CF INDUSTRIES HOLDINGS, INC.,
as Holdings,

 

prior to the Darwin Acquisition Closing Date,
CF INDUSTRIES, INC.,
as the Company,

 

on and after the Darwin Acquisition Closing Date,
CF B.V.,
as the DutchLead Borrower,

 

the DESIGNATED BORROWERS party hereto,
as additional Borrowers,

 

the Lenders party hereto,

 

the Issuing Banks party hereto

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS BANK USA,
BMO CAPITAL MARKETS, RBC CAPITAL MARKETS, LLC, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. AND WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent,

 

and

 

GOLDMAN SACHS BANK USA, BANK OF MONTREAL, ROYAL BANK OF CANADA AND WELLS FARGO
BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

Definitions

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Classification of Loans and Borrowings

4044

Section 1.3

Terms Generally

4144

Section 1.4

Accounting Terms; GAAP

4145

Section 1.5

Exchange Rates; Currency Equivalents

4246

Section 1.6

Change of Currency

4347

 

 

 

ARTICLE II

The Credits

4347

 

 

 

Section 2.1

Commitments

4347

Section 2.2

Loans and Borrowings

4347

Section 2.3

Requests for Revolving Borrowings

4448

Section 2.4

Swingline Loans

4549

Section 2.5

Letters of Credit

4751

Section 2.6

Funding of Borrowings

5458

Section 2.7

Interest Elections

5559

Section 2.8

Termination and Reduction of Commitments

5660

Section 2.9

Repayment of Loans; Evidence of Debt; Borrower Obligations Joint and Several;
Release of the Lead Borrower

5761

Section 2.10

Prepayment of Loans

5862

Section 2.11

Fees

5963

Section 2.12

Interest

6064

Section 2.13

Alternate Rate of Interest

6165

Section 2.14

Increased Costs and Illegality

6266

Section 2.15

Break Funding Payments

6568

Section 2.16

Taxes

6569

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

7172

Section 2.18

Mitigation Obligations; Replacement of Lenders

7374

Section 2.19

Revolver Increases

7475

Section 2.20

Incremental Facilities

7677

Section 2.21

Extension of Maturity Date

7778

Section 2.22

Defaulting Lenders

80

Section 2.23

Designated Borrowers; Appointment of Lead Borrower as Agent

82

 

 

 

ARTICLE III

Representations and Warranties

83

 

 

 

Section 3.1

Organization; Powers

8384

Section 3.2

Authorization; Enforceability

8384

Section 3.3

Governmental Approvals; No Conflicts

8384

Section 3.4

Financial Condition; No Material Adverse Effect

8485

Section 3.5

Properties

8485

Section 3.6

Litigation and Environmental Matters

8485

 

i

--------------------------------------------------------------------------------


 

Section 3.7

Compliance with Laws and Agreements

8486

Section 3.8

Investment Company Status

8586

Section 3.9

Taxes

8586

Section 3.10

ERISA

8586

Section 3.11

Disclosure

8586

Section 3.12

Subsidiaries

8687

Section 3.13

Use of Proceeds; Margin Regulations

8687

Section 3.14

Guarantors

8687

Section 3.15

Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions

8687

Section 3.16

Collateral Documents

88

 

 

 

ARTICLE IV

Conditions

8689

 

 

 

Section 4.1

Third Restatement Effective Date

8789

Section 4.2

Each Credit Event

8890

Section 4.3

Darwin Acquisition Closing Date

8992

Section 4.4

Initial Credit Events with Respect to Each Designated Borrower

9193

 

 

 

ARTICLE V

Affirmative Covenants

9395

 

 

 

Section 5.1

Financial Statements and Other Information

9395

Section 5.2

Notices of Material Events

9596

Section 5.3

Existence; Conduct of Business

9597

Section 5.4

Payment of Taxes

9598

Section 5.5

Maintenance of Properties; Insurance

9698

Section 5.6

Books and Records; Inspection Rights

9699

Section 5.7

Compliance with Laws and Agreements

9699

Section 5.8

Use of Proceeds

9799

Section 5.9

Additional Guarantors; Additional Collateral

98100

Section 5.10

Post-Amendment Conditions

103

Section 5.11

Further Assurances

104

 

 

 

ARTICLE VI

Negative Covenants

98104

 

 

 

Section 6.1

Subsidiary Indebtedness

99104

Section 6.2

Liens

99105

Section 6.3

Fundamental Changes

102108

Section 6.4

Financial Covenants

104110

Section 6.5

Total Indebtedness

111

Section 6.6

Restricted Payments

114

Section 6.7

Dispositions

115

Section 6.8

Investments

118

Section 6.9

Covenant Suspension

121

 

 

 

ARTICLE VII

Events of Default

104122

 

 

 

ARTICLE VIII

The Administrative Agent

107126

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

Miscellaneous

110131

 

 

 

Section 9.1

Notices

110131

Section 9.2

Waivers; Amendments

112132

Section 9.3

Expenses; Indemnity; Damage Waiver

114135

Section 9.4

Successors and Assigns

116137

Section 9.5

Survival

121142

Section 9.6

Counterparts; Integration; Effectiveness

121142

Section 9.7

Severability

122143

Section 9.8

Right of Setoff

122143

Section 9.9

Governing Law; Jurisdiction; Consent to Service of Process

122143

Section 9.10

WAIVER OF JURY TRIAL

123144

Section 9.11

Headings

124144

Section 9.12

Confidentiality

124145

Section 9.13

Interest Rate Limitation

125146

Section 9.14

No Advisory or Fiduciary Responsibility

126147

Section 9.15

Electronic Execution of Assignments and Certain Other Documents

126147

Section 9.16

USA PATRIOT Act

126147

Section 9.17

Release of Guarantors and Collateral

127148

Section 9.18

Judgment Currency

128150

Section 9.19

Effect of the Amendment and Restatement of the Second Amended and Restated
Credit Agreement

129151

Section 9.20

Guarantee Limitations Intercreditor Agreement

130152

Section 9.21

Secured Swap Agreements; Secured Bilateral LC Facilities

152

Section 9.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

152

 

SCHEDULES

 

 

 

 

 

Schedule 1.1

—

Certain Mortgaged Properties

Schedule 2.1

—

Commitments

Schedule 2.5

—

Existing Letters of Credit

Schedule 2.16(g)

—

UK Treaty Lenders and UK Non-Bank Lenders

Schedule 2.17

—

Administrative Agent’s Office

Schedule 3.12(a)

—

Subsidiaries

Schedule 3.12(b)6.2

—

Inactive SubsidiariesExisting Liens

Schedule 6.26.5

—

Existing LiensIndebtedness

Schedule 6.8

—

Investments

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Interest Election Request

 

iii

--------------------------------------------------------------------------------


 

Exhibit D

—

Form of Revolving Note

Exhibit E

—

Form of Amended and Restated Guaranty Agreement

Exhibit F

—

Form of Compliance Certificate

Exhibit G

—

Form of Maturity Date Extension Request

Exhibit H

—

Form of Designated Borrower Request and Assumption Agreement

Exhibit I

—

Form of Credit Agreement Joinder

Exhibit J

—

Form of Guaranty Joinder Agreement

Exhibit K

—

Form of Security Agreement

Exhibit L

—

Form of Perfection Certificate

Exhibit M

—

Form of Intercreditor Agreement

Exhibit N

—

Form of Mortgage

 

iv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of September 18,
2015, as amended as of December 20, 2015 and July 29, 2016, and as further
amended as of October 31, 2016, among CF INDUSTRIES HOLDINGS, INC., a Delaware
corporation (“Holdings”), prior to the Darwin Acquisition Closing Date (such
term and each other capitalized term used and not otherwise defined herein
having the meaning assigned to it in Article I), CF INDUSTRIES, INC., a Delaware
corporation (the “Company”), on and after the Darwin Acquisition Closing Date,
CF B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the law of the Netherlands (as
may be renamed and/or converted into a public company with limited liability
(naamloze vennootschap) under the law of the Netherlands on or prior to the
Darwin Acquisition Closing Date in connection with the Acquisition Agreement
Transactions) (prior to the consummation of the Acquisition Agreement
Transactions to occur on the Darwin Acquisition Closing Date, “Dutch Holdco”)
(the “DutchLead Borrower”), the DESIGNATED BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, and MORGAN STANLEY BANK, N.A., GOLDMAN
SACHS BANK USA, BANK OF MONTREAL, ROYAL BANK OF CANADA, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Issuing Banks.

 

WHEREAS, the CompanyLead Borrower is party to that certain Second Amended and
Restated Credit Agreement, dated as of March 20, 2015 (as amended and restated
to but not including the Third Restatement Effective Date (such term and each
other capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I), the “Second Amended and Restated Credit
Agreement”), by and among, among others, Holdings, the CompanyLead Borrower, the
“Lenders” as defined therein (the “Existing Lenders”), MORGAN STANLEY SENIOR
FUNDING, INC., as “Administrative Agent” as defined therein and MORGAN STANLEY
BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as “Issuing Banks” as
defined therein.

 

Subject to and upon the terms and conditions set forth herein, the parties
hereto wish to amend and restate the Second Amended and Restated Credit
Agreement in its entirety in the form of this Agreement.

 

The parties hereto hereby agree that, on the Third Restatement Effective Date,
the Second Amended and Restated Credit Agreement shall be and is hereby amended
and restated as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1            Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“2010 Indenture” means the Indenture, dated as of April 23, 2010, among the
CompanyLead Borrower, as issuer, Holdings, as a guarantor, and Wells Fargo Bank,
National Association, as trustee.

 

1

--------------------------------------------------------------------------------


 

“2010 Indenture Notes” means the notes issued by the CompanyLead Borrower on or
prior to the Darwin Acquisition ClosingAmendment No. 3 Effective Date pursuant
to the 2010 Indenture or any supplemental indenture thereto.

 

“2013 Indenture” means the Indenture, dated as of May 23, 2013, among the
CompanyLead Borrower, as issuer, Holdings, as a guarantor, and Wells Fargo Bank,
National Association, as trustee.

 

“2013 Indenture Notes” means the notes issued by the CompanyLead Borrower on or
prior to the Darwin Acquisition ClosingAmendment No. 3 Effective Date pursuant
to the 2013 Indenture or any supplemental indenture thereto.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.  All ABR Loans shall be
denominated in dollars.

 

“Acquired Business” means the Target Companies; provided that if at any time
pursuant to the terms of the Acquisition Agreement Firewater One S.a.r.l., a
société à responsabilité limitée organized under the law of Luxembourg
(“Firewater One”) (or such other Person that owns, directly or indirectly, OCI’s
Natgasoline methanol project in Beaumont, Texas) ceases to be a “Purchased
Company” as defined in the Acquisition Agreement, then from and after such time,
Firewater One and its subsidiaries shall be excluded from this definition.

 

“Acknowledgement of Grantors” has the meaning set forth in the Intercreditor
Agreement.

 

“Acquisition” means a transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any division of a Person,
(b) the acquisition of in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person, or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that ParentHoldings or a Subsidiary is the surviving entity.

 

“Acquisition Agreement” means that certain Combination Agreement, dated as of
August 6, 2015, among Holdings, Darwin Holdco, Beagle MergerCo and OCI.

 

“Acquisition Agreement Amendment” means that certain amendment to the
Acquisition Agreement, dated as of December 20, 2015, among Holdings, Darwin
Holdco, Beagle MergerCo, OCI, the Tranche B Borrower and MergerCo.

 

“Acquisition Agreement Transactions” means the “Transactions” (as such term is
defined in the Acquisition Agreement).

 

“Additional Lender” has the meaning set forth in Section 2.20(b).

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent appointed in accordance with Article VIII.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 2.17 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Lead Borrower and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Cooperatives” means, collectively, CHS Inc. and GROWMARK, Inc.

 

“Agent Parties” has the meaning set forth in Section 9.1.

 

“Agreed Guarantee Principles” means, with respect to any Subsidiary (other than
the Company), that a guaranty of the Obligations shall not be required to be
given by such Subsidiary to the extent such guaranty would:

 

(i) be prohibited by or in breach of (x) applicable law, rule, regulation or
general statutory limitations, including, if such Subsidiary is a Foreign
Subsidiary, where such guaranty would result in any breach of financial
assistance, capital maintenance, corporate benefit, “thin capitalization”
rules and similar restrictions of the applicable jurisdiction; or (y) any
contractual obligation in effect as of the Third Restatement Effective Date (or,
if later, the date such Subsidiary is formed or acquired so long as not incurred
in contemplation thereof (or contractual obligations not materially more
restrictive, solely in the case of limitations and restrictions impacting
guarantees, than those in existence at such earlier time));

 

(ii) if such Subsidiary is a Foreign Subsidiary, result in a risk of (x) breach
of the fiduciary duties of, or  personal or criminal liability on the part of,
any of such Foreign Subsidiary’s officers, directors or similar persons or
(y) criminal liability on the part of such Foreign Subsidiary;

 

(iii) if such Subsidiary is a Foreign Subsidiary, result in material adverse tax
consequences to Parent, any Domestic Subsidiary or such Foreign Subsidiary,
including as a result of a change in law, as determined by the Lead Borrower in
its reasonable discretion in consultation with the Administrative Agent; or

 

(iv) if such Subsidiary is a Foreign Subsidiary, result in costs that would be
excessive in relation to the benefits afforded thereby, as determined in writing
by the Administrative Agent in its reasonable discretion.

 

3

--------------------------------------------------------------------------------


 

“Agreement” means this Third Amended and Restated Revolving Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate for
dollars with an Interest Period of 1 month commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.00%. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, respectively.

 

“Alternative Currency” means each of the following currencies: Canadian Dollars,
Euro and Sterling.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with dollars.

 

“Amendment No. 3” means Amendment No. 3 to the Third Amended and Restated
Revolving Credit Agreement, dated as of October 31, 2016 (the “Amendment No. 3
Effective Date”), among Holdings, the Lead Borrower, the Administrative Agent
and the Lenders and Issuing Banks party thereto.

 

“Amendment No. 23 Effective Date” means July 29, 2016has the meaning set forth
in the definition of “Amendment No. 3”.

 

“Amendment No. 3 Closing Date” means the “Third Amendment Closing Date” as
defined in Amendment No. 3.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to ParentHoldings or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption administered or enforced
by any Governmental Authority having jurisdiction over ParentHoldings or any of
its Subsidiaries.

 

“Anti-Terrorism Laws” means any laws, regulations or orders of any Governmental
Authority of the United States, the United Nations, the United Kingdom or the
European Union relating to terrorism financing or money laundering, including,
but not limited to, the International Emergency Economic Powers Act (50 U.S.C. §
1701 et seq.), the Trading With the Enemy Act (50 U.S.C. § 5 et seq.), the
International Security Development and Cooperation Act (22 U.S.C. § 2349aa-9 et
seq.), the Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, the Bank Secrecy Act, as amended by Title III of the USA
PatriotPATRIOT Act, and any rules or regulations promulgated pursuant to or
under the authority of any of the foregoing.

 

4

--------------------------------------------------------------------------------


 

“Applicable LC Fronting Sublimit” means (a) with respect to each Issuing Bank on
the Amendment No. 2 Effective3 Closing Date, the amount set forth opposite such
Issuing Bank’s name on Schedule 2.1 and (b) with respect to any other Person
that becomes an Issuing Bank pursuant to Section 2.5(j) or 2.5(k)(ii), such
amount as agreed to in writing by the Lead Borrower and such Person at the time
such Person becomes an Issuing Bank or otherwise as provided in
Section 2.5(k)(ii)(y), as each of the foregoing amounts may be decreased or
increased from time to time with the written consent of the Lead Borrower and
the Issuing Banks (provided that any increase in the Applicable LC Fronting
Sublimit with respect to any Issuing Bank shall require the consent of only the
Lead Borrower and such Issuing Bank); provided that the aggregate amount of the
individual Issuing Bank amounts under this definition shall not be reduced below
the LC Sublimit without the written consent of the Lead Borrower.

 

“Applicable Percentage” means, with respect to any Lender, subject to
Section 2.22, the percentage of the total Commitments represented by such
Lender’s Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any permitted assignments hereunder and
subject to Section 2.22.

 

“Applicable Rate” means:

 

(a) for any day on which a Covenant Suspension Period is not in effect, with
respect to any Eurocurrency Loan, any ABR Loan or the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth under the
caption “Applicable Rate — ABR Loans”, “Applicable Rate — Eurocurrency Loans” or
“Commitment Fee Rate” in the table below, as the case may be, based upon the
Moody’s Rating and the S&P Rating applicable on such date:

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

Applicable Rate

 

 

 

Level

 

Ratings
(S&P / Moody’s)

 

ABR Loans

 

Eurocurrency
Loans

 

Commitment
Fee Rate

 

I

 

≥ BBB+ / Baa1

 

0.375

%

1.375

%

0.175

%

II

 

   BBB / Baa2

 

0.50

%

1.50

%

0.20

%

III

 

   BBB- / Baa3

 

0.75

%

1.75

%

0.25

%

IV

 

   BB+ / Ba1

 

1.00

%

2.00

%

0.30

%

V

 

   BB / Ba2

 

1.25

%

2.25

%

0.35

%

VI

 

≤ BB- / Ba3

 

1.50

%

2.50

%

0.50

%

 

“Applicable Rate” means,(b) for any day during a Covenant Suspension Period,
with respect to any Eurocurrency Loan, any ABR Loan or the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
under the caption “Applicable Rate — ABR Loans”, “Applicable Rate — Eurocurrency
Loans” or “Commitment Fee Rate” in the table below, as the case may be, based
upon the Moody’s Rating and the S&P Rating applicable on such date:

 

 

 

 

 

Applicable Rate

 

 

 

Level

 

Ratings
(S&P / Moody’s)

 

ABR Loans

 

Eurocurrency
Loans

 

Commitment
Fee Rate

 

I

 

> BBB+ / Baa1

 

0.125

%

1.125

%

0.125

%

II

 

   BBB / Baa2

 

0.25

%

1.25

%

0.15

%

III

 

   BBB- / Baa3

 

0.50

%

1.50

%

0.20

%

IV

 

   BB+ / Ba1

 

0.75

%

1.75

%

0.25

%

V

 

<    BB / Ba2

 

1.00

%

2.00

%

0.30

%

VI

 

≤ BB- / Ba3

 

1.25

%

2.25

%

0.45

%

 

For purposes of each of the foregoing clauses (a) and (b) of this definition,
(i) if either Moody’s or S&P shall not have in effect a Moody’s Rating or a S&P
Rating, respectively (other than by reason of the circumstances referred to in
the last sentence of this definition), then

 

6

--------------------------------------------------------------------------------


 

such rating agency shall be deemed to have established a rating in Level VVI;
(ii) if the Moody’s Rating and the S&P Rating established or deemed to have been
established by Moody’s and S&P, respectively, shall fall within different
Levels, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is more than one Level lower than the other, in
which case the Applicable Rate shall be determined by reference to the Level
next below that of the higher of the two ratings; and (iii) if the Moody’s
Rating and the S&P Rating established or deemed to have been established by
Moody’s and S&P, respectively, shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

“Applicant Borrower” has the meaning set forth in Section 2.23(a).

 

“Approved Fund” has the meaning set forth in Section 9.4.

 

“Approved Member State” means Belgium, France, Germany, Luxembourg, The
Netherlands, Sweden and the United Kingdom.

 

“Arrangers” means Morgan Stanley Senior Funding, Inc., Goldman Sachs Bank USA,
BMO Capital Markets, RBC Capital Markets, LLC, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and Wells Fargo Securities, LLC, each in its capacity as a joint lead
arranger and a joint bookrunner, and any successors thereto.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent and the Lead Borrower.

 

“Assuming Lender” has the meaning set forth in Section 2.19(d).

 

“Availability Period” means the period from and including the Third Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments in accordance with the terms of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code and any
successor statute and all rules and regulations promulgated thereunder.

 

“Beagle MergerCo” means Beagle Merger Company, LLC, a Delaware limited liability
company.

 

“Bilateral LC Facility” means any letter of credit facility, letter of credit
reimbursement agreement, letter of credit, letter of guaranty, surety bond or
similar arrangement.

 

“Bilateral LC Provider” means any Person that is a provider of, or counterparty
to, a Bilateral LC Facility entered into with any Loan Party or any Subsidiary
and that is a Lender, the Administrative Agent or an Affiliate of any of the
foregoing as of the Amendment No. 3 Closing Date or, if later, the date on which
such Bilateral LC Facility is issued or entered into, in each case in its
capacity as a party thereto; provided that no such Person shall be considered a
Bilateral LC Provider until such time as (x)  such Person (except the
Administrative Agent) shall have delivered written notice to the Administrative
Agent that such Bilateral LC Facility has been issued or entered into and that,
subject to the satisfaction of clauses (y) and (z) below, such Person
constitutes a Bilateral LC Provider with respect to such Bilateral LC Facility,
entitled to the benefits of the Guaranty and the Collateral under the Loan
Documents, (y) the Lead Borrower has designated such Person as a “Bilateral LC
Provider” and such Bilateral LC Facility as a “Secured Bilateral LC Facility” in
a written notice delivered to the Administrative Agent and (z) the Lead Borrower
has delivered written notice to the Administrative Agent specifying the maximum
aggregate face amount of obligations permitted to be issued or incurred under
such Bilateral LC Facility.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrower” means, as applicable, the Lead Borrower and each Designated Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, in the same currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Request” means a request by the Lead Borrower for a Borrowing in
accordance with Section 2.3.

 

8

--------------------------------------------------------------------------------


 

“Bridge Credit Agreement” means that certain 364-Day Bridge Credit Agreement,
dated as of the Third Restatement Effective Date, among Holdings, the Company,
the Dutch Borrower (to be joined as a party thereto on or about the Darwin
Acquisition Closing Date), the lenders from time to time party thereto and
Morgan Stanley Senior Funding, Inc., as administrative agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in dollars, any fundings,
disbursements, settlements and payments in dollars in respect of any such
Eurocurrency Loan, or any other dealings in dollars to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Loan, means any such day
that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan, means a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in a currency other than dollars
or Euro, means any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London or other applicable
offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than dollars or Euro
in respect of a Eurocurrency Loan denominated in a currency other than dollars
or Euro, or any other dealings in any currency other than dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Capacity Expansion Projects” means the “capacity expansion projects” described
in the quarterly report of Holdings on Form 10-Q filed with the SEC on August 4,
2016.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (or classified under GAAP as
“financing leases” but, in any event, excluding leases classified under GAAP as
“operating leases”), and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Cash Collateral Obligations” has the meaning set forth in Section 2.5(i).

 

“Cash Equivalents” means any of the following: (i) direct obligations issued or
directly and fully guaranteed or insured by any Approved Member State, the
United States or Canada or any agency or instrumentality thereof (provided that
the full faith and credit of the Approved Member State, the United States or
Canada is pledged in support thereof) having maturities of not more than one
year from the date of acquisition thereof, (ii) marketable direct obligations
issued by any state of the United States or the District of Columbia or a
province or municipality of Canada, or any political subdivision or
government-sponsored entity of any of the foregoing or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having an A- credit rating or better by
S&P or A3 credit rating or better by Moody’s or, in the case of such obligations
of a province or a political subdivision of Canada, an equivalent rating from
DBRS, (iii) dollar denominated time deposits, certificates of deposit and
bankers acceptances issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any lender under the Bridge
Credit Agreement (or in each case,(or any affiliate thereof) or any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having, a long-term unsecured debt rating of at least “A-” or the
equivalent thereof from S&P or “A3” or the equivalent thereof from Moody’s or A
(low) from DBRS with maturities of not more than one year from the date of
acquisition by such Person or, in the case of bankers’ acceptances endorsed by
any Lender (or affiliate thereof) or other such commercial bank, maturing within
six months of the date of acceptance, (iv) repurchase obligations, including
whole mortgage loans, with a term of not more than thirty days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (iii) above, (v) commercial paper
issued by any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P, at least P-2 or the equivalent thereof by Moody’s or
at least R-1 (low) from DBRS and in each case maturing not more than one year
after the date of acquisition by such Person (vi) securities with maturities of
one year or less from the date of acquisition backed by standby letters of
credit issued by any Lender (or affiliate thereof) or any other commercial bank
that is rated at least A- or the equivalent thereof by S&P, at least A3 or the
equivalent thereof by Moody’s or at least A (low) or the equivalent thereof by
DBRS, (vii) investments in money market funds that invest at least 9590% of
their assets in investments of the types described in clauses (i) through
(vi) above and (viii) other investments that the Administrative Agent and the
Lead Borrower may approve in writing from time to time.

 

“CDOR” has the meaning set forth in the definition of “Eurocurrency Rate”.

 

“CFC” means a controlled foreign corporation within the meaning of
Section 957(a) of the Code.

 

“CF Fertilisers Credit Agreement” means that certain £40,000,000 Multicurrency
Revolving Facilities Agreement, dated as of October 1, 2012, among CF
Fertilisers UK Group Limited (formerly known as GrowHow UK Group Limited) and CF
Fertilisers UK Limited (formerly known as GrowHow UK Limited), as the original
borrowers and the original guarantors, the financial institutions party thereto,
as the original lenders, and The Royal Bank of Scotland plc, as the arranger,
the issuing bank, the agent and the bilateral ancillary lender.

 

10

--------------------------------------------------------------------------------


 

“CFIISC” means CF Industries International Services Corporation, an Iowa
corporation (formerly known as Terra Real Estate Development Corporation).

 

“Change in Law” means the occurrence, after the Third RestatementAmendment No. 3
Effective Date, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, requirements, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(y) all requests, rules, requirements, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III and (z) the
CRD IV and any law, rule, regulation or guideline, in each case that implements
CRD IV in any jurisdiction, shall in each case be deemed to be a “Change in Law”
after the Third RestatementAmendment No. 3 Effective Date, regardless of the
date enacted, adopted, issued or implemented.

 

“Change of Control” means any of (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) becomes
the “beneficial owner” (as that term is used under Rule 13d-3 under the Exchange
Act), directly or indirectly, of Equity Interests representing more than fifty
percent (50%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of ParentHoldings; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of
ParentHoldings by Persons who were not nominated, appointed or approved for
election by the members of the board of directors of ParentHoldings constituting
at the time of such nomination, appointment or approval at least a majority of
such board; (c) the failure of ParentHoldings to own, directly or indirectly,
100% of the outstanding Equity Interests of the CompanyLead Borrower (or any
permitted successor thereof in accordance with Section 6.3); or (d) any “change
of control” (as such term or any words of similar import are defined under any
Material Indebtedness) shall occur; provided that a “change of control” under
this clause (d) shall constitute a Change of Control only if (x) such Material
Indebtedness became due and payable as a result thereof and/or (y) the holders
of the obligations under such Material Indebtedness shall have the right to
accelerate, cancel, terminate, or otherwise require the repayment, repurchase or
redemption of, such Material Indebtedness as a result of such “change of
control.” Notwithstanding anything in any Loan Document to the contrary, none of
the Acquisition Agreement Transactions or any Change in Control under the NPA
(and as defined therein) resulting from the transactions contemplated by the
Acquisition Agreement shall constitute a Change of Control.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

11

--------------------------------------------------------------------------------


 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Mortgaged Property” as defined in any other
Collateral Document and (iii) any other assets pledged or in which a Lien is
granted, in each case, pursuant to any Collateral Document; provided that at no
time shall this definition or any of the foregoing include any Excluded
Property.

 

“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements and the
Mortgages delivered to the Administrative Agent on the Amendment No. 3 Closing
Date or pursuant to Section 5.9 or 5.10.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder and to acquire participations in Letters of
Credit and Swingline Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8,
(b) increased from time to time pursuant to Section 2.19 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.21 or Section 9.4.  The amount of each Lender’s Commitment
as of the Amendment No. 2 Effective3 Closing Date is set forth on Schedule 2.1. 
The aggregate amount of the Lenders’ Commitments as of the Amendment No. 2
Effective3 Closing Date is $1,500,000,000750,000,000.

 

“Commitment Date” has the meaning set forth in Section 2.19(b).

 

“Commitment Increase” has the meaning set forth in Section 2.19(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning set forth in Section 9.1.

 

“Company” has the meaning set forth in the introductory paragraph hereto.

 

“Compliance Certificate” has the meaning set forth in Section 5.1(c).

 

“Consent” means any consent, waiver, amendment or modification to the terms of
any Darwin Debt and any related documents that is obtained on or prior to the
Darwin Acquisition Closing Date and that permits the Darwin Transactions (and
that waives any default, event of default, mandatory prepayments or mandatory
offer, in each case with respect to such Darwin Debt, that would otherwise arise
in connection with any of the Darwin Transactions).

 

“Consenting Lender” has the meaning set forth in Section 2.21(a).

 

12

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income, the sum of:

 

(a) the aggregate amount of Consolidated Interest Expense for such period;

 

(b) the aggregate amount of expense for taxes paid or accrued for such period
(including payments to Affiliated Cooperatives under the NOL Agreement);

 

(c) all amounts attributable to depreciation and depletion for such period;

 

(d) all amortization and other non-cash charges (including, without limitation,
non-cash impairment charges); and

 

(ef) fees, cash charges and other cash expenses, premiums or penalties incurred
in connection with any acquisition, any asset saledisposition, any
recapitalization, any investment, any issuance of Equity Interests by
ParentHoldings or any issuance, incurrence or repayment of Indebtedness by
ParentHoldings or its Subsidiaries, the amortization of any deferred financing
charges, and/or any refinancing transaction or modification or amendment of any
debt instrument (including any transaction undertaken but not completed);

 

in each case for such period, minus the sum of:

 

(i)                                     all non-cash gains included in
Consolidated Net Income for such period; and

 

(ii)                                  all amounts (except as expressly
contemplated by clause (e) above) which constituted non-cash charges in prior
periods (and which were deducted in determining Consolidated Net Income in a
prior period) and which were actually paid in cash during the period for which
Consolidated EBITDA is being determined, all calculated for ParentHoldings and
its Subsidiaries on a consolidated basis.

 

To the extent the net income of any Subsidiary is excluded from Consolidated Net
Income in accordance with the proviso to the definition of “Consolidated Net
Income”, then add-backs and deductions in determining Consolidated EBITDA, to
the extent relating to such Subsidiary, shall be limited to the same extent.

 

“Consolidated Indebtedness” means, at any time, the sum of (without duplication)
(i) all Indebtedness of ParentHoldings and its Subsidiaries (on a consolidated
basis) as would be required to be reflected as debt or Capital Lease Obligations
on the liability side of a consolidated balance sheet of ParentHoldings and its
Subsidiaries in accordance with GAAP and (ii) all Guarantees by ParentHoldings
and its Subsidiaries in respect of Indebtedness of any third Person (other than
ParentHoldings and its Subsidiaries) of the type referred to in the preceding
clause (i).; provided that Consolidated Indebtedness shall not include (x) the
amount of any Indebtedness that has been defeased or satisfied and discharged in
accordance with the terms of such Indebtedness; or (y) any Indebtedness the
proceeds of which are deposited into a segregated account subject to a trust,
escrow or other funding arrangement entered into in connection with

 

13

--------------------------------------------------------------------------------


 

the issuance or incurrence of such Indebtedness for the purpose of purchasing,
redeeming, defeasing, repaying, satisfying and discharging, or otherwise
acquiring or retiring for value other Indebtedness (other than Indebtedness
described in the foregoing clause (x)), in an amount equal to the amount of
proceeds in such account.

 

“Consolidated Interest Expense” means, with reference to any period, accrued
interest expense of ParentHoldings and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with GAAP excluding
amortization of financing fees.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
ParentHoldings and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP; provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Person in which a
Person or Persons other than ParentHoldings and its Wholly-Owned Subsidiaries
has an Equity Interest or Equity Interests to the extent of such Equity
Interests held by Persons other than ParentHoldings and its Wholly-Owned
Subsidiaries in such Person, (ii) except for determinations expressly required
to be made on a Pro Forma Basis, the net income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary or accrued prior to such Person
merging into or consolidating with any Subsidiary or accrued prior to all or
substantially all of the property or assets of such Person being acquired by a
Subsidiary and (iii) the net income of any Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.

 

“Consolidated Total Assets” means, as of any date of determination thereof, the
total assets of ParentHoldings and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of such date.

 

“Contemplated Debt Securities” means any unsecured debt securities issued by the
Dutch Borrower, Parent or any Subsidiary in connection with or in anticipation
of (x) the purchase of the Purchased Equity Interests or (y) the Darwin Debt
Refinancing.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“CRD IV” means (a) Regulation (EU) No. 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No. 648/2012 and
(b) Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing directives 2006/48/EC and 2006/49/EC.

 

14

--------------------------------------------------------------------------------


 

“Corporate Rating” means the Moody’s Rating, the S&P Rating or the Fitch Rating,
as applicable.

 

“Covenant Reinstatement Date” has the meaning set forth in Section 6.9(a).

 

“Covenant Suspension Conditions” means, on any date, that (a) no Event of
Default has occurred and is continuing as of such date; (b) the Investment Grade
Rating Condition is satisfied as of such date; and (c) the Total Net Leverage
Ratio is less than or equal to 3.75:1.00 as of such date.

 

“Covenant Suspension Date” has the meaning set forth in Section 6.9(a).

 

“Covenant Suspension Period” has the meaning set forth in Section 6.9(a).

 

“Credit Agreement Joinder” means each joinder agreement to this Agreement in
substantially the form of Exhibit I attached hereto or any other form reasonably
approved by the Administrative Agent and the Lead Borrower.

 

“Credit Event” means the making of a Loan or the issuance, amendment, extension
or renewal of any Letter of Credit (other than any amendment, extension or
renewal that does not changeincrease the maximum stated amount of such Letter of
Credit).

 

“CTA” means the UK Corporation Tax Act 2009.

 

“Darwin Acquisition Closing Date” means the date on which all of the conditions
precedent set forth in Section 4.3 are satisfied (or waived in accordance with
Section 9.2):

 

“Darwin Debt” means indebtedness issued or incurred pursuant to any of (i) the
OCI Nitrogen Credit Agreement, (ii) the Iowa Bonds Indenture or the Iowa Bond
Financing Agreement, (iii) the Iowa Fertilizer Credit Agreement, (iv) the OCI
Beaumont Credit Agreement, (v) the MLP Credit Agreement and (vi) the OCI
Fertilizer Trade Finance Facility.

 

“Darwin Debt Refinancing” means the repayment, redemption, repurchase
modification, extension, exchange, extension, renewal, refinancing, refunding,
or replacement of Darwin Debt (and the payment of any related fees (including
prepayment penalties and/or make-whole payments) and expenses) on or prior to
the Darwin Acquisition Closing Date.

 

“Darwin Holdco” means Darwin Holdings Limited, a limited liability company
incorporated under the laws of England and Wales with registered number
09713230.

 

“Darwin Transactions” means, collectively, the Acquisition Agreement
Transactions, the Darwin Debt Refinancing, the offering of Contemplated Debt
Securities, the negotiation, execution and delivery of this Agreement, the
Specified Private Placement, the negotiation, execution and delivery of the
Consents, if any, and the payment of fees and expenses in connection with any of
the foregoing.

 

“DBRS” means Dominion Bond Rating Service Inc.

 

15

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, the Insolvency Act 1986 of the
United Kingdom, the Dutch Bankruptcy Act (faillissementswet) and the Dutch
Financial Supervision Act (Wet op het Financieel Toezicht) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
suspension of payments or similar debtor relief laws of the United States, the
United Kingdom, the Netherlands or other applicable jurisdictions from time to
time in effect.

 

“Declining Lender” has the meaning set forth in Section 2.21(a).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to the last sentence of Section 2.22, any
Lender that (a) has failed to (i) fund all or any portion of its Loans
(including pursuant to a Mandatory Borrowing) or participations in LC
Disbursements or Swingline Loans within two Business Days of the date such Loans
were required to be funded hereunder or (ii) pay to the Administrative Agent,
any Issuing Bank, any Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including with respect to its
participations in LC Disbursements and Swingline Loans) within three Business
Days of the date when due, unless, in each case, such Lender notifies the
Administrative Agent, each Issuing Bank and the Lead Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to such funding or payment (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, (b) has notified the Lead
Borrower or the Administrative Agent, each Issuing Bank or the Swingline Lender,
as applicable, in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan or participations in LC Disbursements or Swingline Loans hereunder and
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within two Business Days
after written request by the Administrative Agent, any Issuing Bank or the Lead
Borrower, to confirm in writing to the Administrative Agent, such Issuing Bank
and the Lead Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent, such Issuing Bank and the Lead Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or

 

16

--------------------------------------------------------------------------------


 

from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender, subject to the last
sentence of Section 2.22, upon delivery of written notice of such determination
to the Lead Borrower and each Lender. Any determination by the Lead Borrower
that the Administrative Agent, the Swingline Lender, or an Issuing Bank is a
Defaulting Lender under clause (d) above shall be conclusive and binding absent
manifest error, and such Person shall be deemed to be a Defaulting Lender,
subject to the last sentence of Section 2.22, upon delivery of written notice of
such determination to the Administrative Agent, each Lender, the Swingline
Lender and each Issuing Bank.

 

“Designated Borrower” has the meaning set forth in Section 2.23.

 

“Designated Borrower Jurisdiction” means the United States or any state thereof
or the District of Columbia, England and Wales, or the Netherlands.

 

“Designated Borrower Request and Assumption Agreement” has the meaning set forth
in Section 2.23(a).

 

“Designated Borrowing Date” has the meaning set forth in Section 4.4.

 

“Designated Borrower Jurisdiction” means the United States or any state thereof
or the District of Columbia, England and Wales, or the Netherlands.

 

“Designated LC Disbursement” has the meaning set forth in Section 2.5(e).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary (other than directors’ qualifying
shares and/or other nominal amounts of shares required to be held by Persons
other than Holdings and its Subsidiaries under applicable law)) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided that “Disposition” and “Dispose” shall not
be deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by their terms, or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are putable or exchangeable (other than at the option of the issuer
thereof), or upon the happening of any event, mature (excluding any maturity as
the result of an optional redemption by the issuer thereof) or are mandatorily
redeemable (other than for Equity Interests that are not Disqualified Equity
Interests) pursuant to a sinking fund obligation or otherwise, or are redeemable
at the option of the holder thereof, in whole or in part, in each case prior to
the date that is ninety-one (91) days after the Maturity Date in effect at the
time of incurrence or issuance thereof (measured at the time of the incurrence
or issuance thereof), in the case of each of the foregoing, except as a result
of a change of control, asset sale, event of loss, or other requirement to make
an offer to

 

17

--------------------------------------------------------------------------------


 

repurchase, redeem, defease or prepay upon a “fundamental change” (or similar
event); provided that only the portion of such Equity Interests which so matures
or is mandatorily redeemable, is so convertible or ex-changeable or is so
redeemable at the option of the holder thereof (in each case subject to the
qualifications and exceptions set forth above) prior to such date shall be
deemed to be Disqualified Equity Interests; provided, further, that if such
Equity Interests are issued to any employee or any plan for the benefit of
employees of Holdings or its Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by Holdings or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of any such employee’s termination, death or disability; provided,
further, that no Equity Interests held by any future, present or former
employee, director, officer or consultant (or their respective Affiliates or
immediate family members) of Holdings or any of its Subsidiaries shall be
considered Disqualified Equity Interests because such Equity Interests are
redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement or similar agreement that may be in effect from time to time;
provided, further, that any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Equity Interests shall not be
deemed to be Disqualified Equity Interests.

 

“Disregarded Person” means any Subsidiary (a) that is treated as a disregarded
entity for U.S. federal income tax purposes and holds Equity Interests or
Indebtedness of one or more Foreign Subsidiaries or (b) substantially all of the
assets of which are Equity Interests or Indebtedness of one or more Foreign
Subsidiaries.

 

“Documentation Agents” means each of Goldman Sachs Bank USA, Bank of Montreal,
Royal Bank of Canada and Wells Fargo Bank, National Association.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of dollars with
such Alternative Currency.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” of any Person means any Subsidiary of such Person
incorporated or organized in the United States or any state thereof or the
District of Columbia; provided that any Subsidiary that would otherwise
constitute a Domestic Subsidiary and is a holding company which owns Equity
Interests in one or more Foreign Subsidiaries that are CFCs, but owns no other
material assets and does not engage in any trade or business (other than acting
as a holding company for such Equity Interests in Foreign Subsidiaries) shall
not constitute a Domestic Subsidiary hereunder; provided, further, that a
Subsidiary that is disregarded as separate from its owner for federal income tax
purposes and owns assets substantially all of which constitute Equity Interests
in one or more Foreign Subsidiaries that are CFCs, shall not constitute a
Domestic Subsidiary hereunder.

 

18

--------------------------------------------------------------------------------


 

“DTTP Scheme” has the meaning set forth in Section 2.16(g).

 

“Dutch  Holdco” has the meaning set forth in the introductory paragraph hereto.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means May 1, 2012.

 

“Eligible Assignee” means and includes any commercial bank, an insurance
company, a financial institution, any fund that invests in loans or any other
“accredited investor” (as defined in Regulation D of the Securities Act), but in
any event excluding Parenteach Defaulting Lender, Holdings and its Subsidiaries
and Excluded Subsidiaries, and any natural person, and any Person that is a
member of the “public” as referred to in article 4.1(a) of the Capital
Requirements Regulation (EU/545/2013).

 

“Enterprises” means CF Industries Enterprises, Inc., a Delaware corporation.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of ParentHoldings or any of its
Subsidiaries directly or indirectly resulting from or based upon
(a) noncompliance with any Environmental Law, (b) the treatment (for the purpose
of reducing hazardous characteristics) or disposal of any Hazardous Materials,
in each case, outside the ordinary course of business, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a cooperative society or a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other

 

19

--------------------------------------------------------------------------------


 

rights entitling the holder thereof to purchase or acquire any such equity
interest (other than any debt security which by its terms is convertible at the
option of the holder into Equity Interests, to the extent such holder has not so
converted such debt security but including, for the avoidance of doubt, but only
for the purposes of the definition of “Domestic Subsidiary”, any interests
treated as equity for United States federal income tax purposes).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.

 

“ERISA Affiliate” means any person that for purposes of Title IV of ERISA or
Section 412 of the Code would be deemed at any relevant time to be a single
employer or otherwise aggregated with any Loan Party or any Subsidiaries of any
Loan Party under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived the requirement that it be notified of such event; (b) the
receipt by or issuance from any Loan Party, any Subsidiary of any Loan Party or
any ERISA Affiliate of notice from or to the PBGC regarding the intention to
take action under Section 4042 or 4041 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (c) the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived, or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan or that
such filing may be made; or a determination that any Plan is, or is expected to
be, considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (d) the incurrence by any Loan Party, any Subsidiary of
any Loan Party or any ERISA Affiliate of any liability with respect to the
complete or partial withdrawal of any Loan Party, any Subsidiary of any Loan
Party or any ERISA Affiliate from a Multiemployer Plan, the reorganization or
insolvency under Title IV of ERISA of any Multiemployer Plan; or the receipt by
any Loan Party, any Subsidiary of any Loan Party or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from any Loan Party, any
Subsidiary of any Loan Party or any ERISA Affiliate of any notice, that a
Multiemployer Plan is in endangered or critical status under Section 432 of the
Code or Section 305 of ERISA; (e) any Loan Party, any Subsidiary of any Loan
Party or any ERISA Affiliate incurring any liability under Title IV of ERISA
with respect to the termination of any Plan; or (f) any Foreign Plan Event.

 

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness incurred by Parent or any of its Subsidiaries for the
purpose of financing any of the Acquisition Agreement Transactions or financing
all or any portion of the Darwin Debt Refinancing that, on or prior to the
Darwin Acquisition Closing Date, is funded into an escrow account with an
independent escrow agent pursuant to customary escrow arrangements (as
reasonably determined by the Lead Borrower). The term “Escrowed Proceeds” shall
include any interest earned on the amounts held in escrow.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

20

--------------------------------------------------------------------------------


 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.  Eurocurrency Loans
may be denominated in dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Loans.

 

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Borrowing:

 

(a)           denominated in a LIBOR Quoted Currency, the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent in its reasonable discretion from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period (the “Eurocurrency
Screen Rate”).  In the event that the Eurocurrency Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to any Eurocurrency Borrowing then the Eurocurrency Rate shall be
the Interpolated  Rate, determined at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. If neither the Eurocurrency Screen
Rate nor the Interpolated Rate is available at such time for any reason, then
the “Eurocurrency Rate” with respect to such Eurocurrency Borrowing for such
Interest Period shall be the rate at which deposits in the applicable currency
in the Dollar Equivalent of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in Same Day Funds in the London interbank market at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; or

 

(b)           denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”) displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service at approximately 10:00 a.m., Toronto, Ontario
time, on the first day of such Interest Period (or, if the first day of such
Interest Period is not a Business Day, as of approximately 10:00 a.m. Toronto,
Ontario time on the immediately preceding Business Day); provided that if such
rate does not appear on the CDOR Page at such time on such date, the rate for
such date will be the annual interest rate equivalent to the discount rate as of
approximately 10:00 a.m. Eastern time on such day at which one of the three
largest Canadian chartered banks listed on Schedule I of the Bank Act (Canada)
as selected by Administrative Agent in consultation with the Lead Borrower is
then offering to purchase Canadian Dollar denominated bankers’ acceptances
accepted by it

 

21

--------------------------------------------------------------------------------


 

having such specified term (or a term as closely as possible comparable to such
specified term);

 

provided that if any such rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Eurocurrency Screen Rate” has the meaning set forth in the definition of
“Eurocurrency Rate.”

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excess Proceeds” has the meaning set forth in Section 6.7(g).

 

“Excluded Property” means (a) (i) all owned real property other than Material
Real Property and (ii) all leasehold interests in real property; (b) (i) motor
vehicles and other assets subject to certificates of title, (ii) rolling stock,
barges and minority interests in aircraft and (iii) letter of credit rights
(except, in the case of each of clauses (i), (ii) and (iii), to the extent
perfection can be achieved by filing a UCC-1 financing statement),
(c) commercial tort claims in an amount less than $10,000,000; (d) pledges and
security interests prohibited by applicable law, rule or regulation (in each
case, except to the extent such prohibition is unenforceable after giving effect
to the applicable provisions of the Uniform Commercial Code) or which could
require governmental (including regulatory) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received); (e) all (A) voting Equity Interests in each
Foreign Subsidiary and each Disregarded Person, in each case in excess of 65% of
the total combined voting power of the Equity Interests of such Subsidiary
directly owned by Loan Parties, (B) Equity Interests in Immaterial Subsidiaries
and Excluded Subsidiaries, and (C) Equity Interests in each Subsidiary (other
than Nitrogen) that is not a direct Wholly-Owned Subsidiary of a Loan Party;
(f) rights arising under any contract, instrument, lease, license or other
agreement, or any property subject to a purchase money security interest,
Capital Lease Obligation or other arrangement, to the extent that a grant of a
security interest therein would violate or invalidate such contract, instrument,
lease, license or agreement, or any documents governing such purchase money
security interest, Capital Lease Obligation or other arrangement, or create a
right of termination in favor of any other party thereto (other than Holdings,
any Borrower or any Guarantor), in each case after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or similar
laws; (g) those assets as to which the cost of obtaining a security interest
therein or perfection thereof would be excessive in relation to the value
afforded to the Lenders thereby, as reasonably agreed by the Lead Borrower and
the Administrative Agent; (h) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti assignment
provisions of the Uniform Commercial Code or similar laws; (i) “intent-to-use”
trademark applications; (j) any property acquired after the Amendment No. 3
Closing Date that is subject to a pre-existing security interest permitted
hereunder (provided that such security interest was not incurred in anticipation
of the acquisition of such property) for so long as the contract or other
agreement governing such security interest prohibits the creation of any other
security interest on such property, except to the extent such prohibition is
rendered ineffective after giving effect to applicable anti-assignment
provisions of the Uniform Commercial Code or

 

22

--------------------------------------------------------------------------------


 

similar laws; (k) property to the extent the granting of a security interest in
such property could reasonably be expected to result in material adverse tax
consequences to the Lead Borrower, Holdings or any Guarantor, as reasonably
determined in good faith by the Lead Borrower and subject to the reasonable
consent of the Administrative Agent; (l)  any Material Real Property to the
extent the granting of a Mortgage in such Material Real Property requires the
consent of a third party and the Lead Borrower is unable to obtain such consent
after using reasonable efforts (so long as the relevant restriction was in
effect on the Amendment No. 3 Closing Date (or, if later, the date on which such
Material Real Property was acquired by a Loan Party) and was not incurred in
contemplation of this clause (l)); (m) tax, payroll, healthcare, employee wage
or benefit, fiduciary, escrow, defeasance, redemption and trust accounts;
(n) all accounts that are swept to a zero balance on a daily basis; (o) Margin
Stock; (p) Equity Interests of any captive insurance companies, not-for-profit
Subsidiaries, cooperatives and special purpose entities; (q) all assets owned by
Exempt Subsidiaries; (r) all Indebtedness (including, without limitation, any
intercompany notes), in each case in an aggregate principal amount of less than
$10,000,000; and (s) cash deposits, letters of credit and Investment Property
(as defined in the Security Agreement) (other than Equity Interests of a
Subsidiary) in which a Lien not prohibited by Section 6.2 (other than clause
(bb), (cc), (dd) or (ee) thereof) is granted to a Person that is not a Loan
Party, a Subsidiary, an Excluded Subsidiary or an Affiliate of any of the
foregoing, in each case for so long as the contract or other agreement or
arrangement pursuant to which such Lien is granted prohibits the creation of any
other Lien on such property.

 

“Excluded Subsidiary” means each of CFIISC, Terra Investment Fund, Terra
Investment Fund II, Terra Nitrogen, TNCLP, TNGP, Iowa Fertilizer, OCI GP LLC,
OCI Partners LP, OCI Beaumont LLC and each of their respective subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest would have become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) Taxes imposed on (or measured by) its net income
or gross profit, franchise Taxes, and branch profits Taxes, in each case
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes; (b) other than in the case of
an assignee pursuant to a request by the Lead Borrower under Section 2.18(b),
any United States withholding Tax that is imposed on amounts payable to a
recipient at the time such recipient becomes a party to this

 

23

--------------------------------------------------------------------------------


 

Agreement (or designates a new lending office), except to the extent that such
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts from any
Borrower with respect to such withholding tax pursuant to Section 2.16(b);
(c) Taxes attributable to any Lender’s failure to comply with Section 2.16(f) or
Section 2.16(g); and (d) any U.S. withholding Taxes imposed under FATCA; and
(e) other than in the case of an assignee pursuant to a request by the Lead
Borrower under Section 2.18(b), any UK Tax Deduction, if on the date on which
the payment falls due, (i) the payment could have been made to the relevant
Lender without a UK Tax Deduction if the Lender had been a UK Qualifying Lender,
but on that date the Lender is not or has ceased to be a UK Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration or application of)
any law or Treaty or any published practice or published concession of any
relevant Governmental Authority; or (ii) the relevant Lender is a UK Qualifying
Lender solely by virtue of paragraph (b) of the definition of “UK Qualifying
Lender” and: (A) an officer of HM Revenue & Customs has given (and not revoked)
a direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the person making the payment or from
the Lead Borrower a certified copy of that Direction; and (B) the payment could
have been made to the Lender without any UK Tax Deduction if that Direction had
not been made; or (iii) the relevant Lender is a UK Qualifying Lender solely by
virtue of paragraph (b) of the definition of “UK Qualifying Lender” and: (A) the
relevant Lender has not given a UK Tax Confirmation to the relevant Borrower;
and (B) the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a UK Tax Confirmation to the relevant Borrower, on the
basis that the UK Tax Confirmation would have enabled the relevant Borrower to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA..

 

“Exempt Subsidiaries” means (a) Immaterial Subsidiaries; (b) (x) prior to the
Darwin Acquisition Closing Date, any Foreign Subsidiary and, (yb) on and after
the Darwin Acquisition Closing Date, any Foreign Subsidiary that is aany direct
or indirect Subsidiary of a DomesticForeign Subsidiary; (c) any Subsidiary not
required to be a Guarantor in accordance with the Agreed Guarantee Principles;
provided that this clause (c) shall not apply to a Person if (and only for so
long as) such Person is a borrower, issuer or guarantor of (A) the Bridge Credit
Agreement, (B) any Contemplated Debt Securities or the Specified Private
Placement or (C) the Existing CF Notes; and (d) or a Disregarded Person, (c) any
Disregarded Person, (d) any Excluded Subsidiary and (e) any Subsidiary to the
extent the cost of obtaining a Guaranty by such Subsidiary outweighs the benefit
to the Lenders afforded thereby, as reasonably determined by the Lead Borrower
and the Administrative Agent; provided that in no event shall the term “Excluded
Subsidiary” or “Excluded Subsidiaries” include any Borrower, Enterprises or
Sales.

 

“Existing CF Notes” means the 2010 Indenture Notes and the 2013 Indenture Notes,
collectively.

 

“Existing Lenders” has the meaning set forth in the second introductory
paragraph hereto.

 

“Existing Loans” has the meaning set forth in Section 9.19(a).

 

“Existing Maturity Date” has the meaning set forth in Section 2.21(a).

 

24

--------------------------------------------------------------------------------


 

“Extension Effective Date” has the meaning set forth in Section 2.21(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Third
Restatement Effective Date (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations promulgated thereunder or official
interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any intergovernmental agreements (and any
related laws or official administrative guidance) implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as an overnight bank funding rate (from and after such date as the Federal
Reserve Bank of New York shall commence to publish such composite rate);
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means that certain Revolver Fee Letter, dated as of August 6, 2015,
among Holdings and the Arrangers.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Loan Party.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“Fitch” means Fitch Ratings, Inc.

 

“Fitch Rating” means the public corporate credit rating of Holdings from Fitch;
provided that if Fitch shall not have in effect a public corporate credit rating
of Holdings, the “Fitch Rating” shall mean the long-term debt rating by Fitch
for the Index Debt.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the CompanyLead Borrower is located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Plan” means any benefit plan sponsored, maintained or contributed to
(or that is required to be sponsored, maintained or contributed to) by any Loan
Party or any Subsidiary of any Loan Party, that under applicable law other than
the laws of the United States or any political subdivision thereof, is required
to be funded through a trust or other funding vehicle, other than a trust or
funding vehicle maintained exclusively by a Governmental Authority.

 

25

--------------------------------------------------------------------------------


 

“Foreign Plan Event” means, with respect to any Foreign Plan, (i) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (ii) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (iii) the receipt of a notice from, or the provision
of notice to, a Governmental Authority relating to the intention to terminate
any Foreign Plan or to appoint a trustee or similar official to administer any
Foreign Plan, (iv) the insolvency of any Foreign Plan or the incurrence of any
liability to any Loan Party or any Subsidiary of any Loan Party under applicable
law on account of the complete or partial termination of any Foreign Plan or the
complete or partial withdrawal of any participating employer therein or (v) any
other event or condition with respect to a Foreign Plan that could result in
liability of any Loan Party or any Subsidiary of any Loan Party.

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America,
the United Kingdom, the Netherlands, or any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any acquisition or
disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such indemnification obligation
would be considered Indebtedness hereunder).

 

“Guarantor” means, (a) Holdings, (b) each Borrower (with respect to the
Obligations of each other Borrower), (c) Enterprises, (d) Sales and (e) each
direct or indirect Domestic Subsidiary (other than an Exempt Subsidiary) of
Holdings that Guarantees any Indebtedness for borrowed money (other than
Permitted Indebtedness and Indebtedness permitted under Section 6.5 (excluding
clauses (h), (i), (j) and (l))) of Holdings, the Lead

 

26

--------------------------------------------------------------------------------


 

Borrower and/or any other Loan Party in excess of $150,000,000, in the case of
each of clauses (a) through (e) from the time that such Person delivers an
executed Guaranty Agreement, Guaranty Joinder Agreement or comparable guaranty
documentation reasonably satisfactory to the Administrative Agent (i) the Dutch
Borrower (with respect to the Obligations of each other Borrower) and (ii) the
Company (with respect to the Obligations of each other Borrower), (iii) Holdings
and (iv) each Wholly-Owned Subsidiary of Parent; provided that the Guarantors
shall not include any Exempt Subsidiary.;

 

“Guaranty” means a Guarantee pursuant to (xa) the Guaranty Agreement entered
into on the Third Restatement Effective Date or (yb) any Guaranty Agreement,
Guaranty Joinder Agreement or comparable guaranty documentation reasonably
satisfactory to the Administrative Agent entered into hereunder.

 

“Guaranty Agreement” means each guarantee agreement in substantially the form of
Exhibit E attached hereto, as such agreement may be modified (including, but not
limited to, by adding limitations to the extent necessary to comply with the
Agreed Guarantee Principles (including by limiting the maximum amount
guaranteed), which limitations in such agreement shall in each case be subject
to the reasonable satisfaction of the Administrative Agent) in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Guaranty Joinder Agreement” means each joinder agreement to a Guaranty
Agreement in substantially the form of Exhibit J attached hereto, as such
agreement may be modified (including , but not limited to, by adding limitations
to the extent necessary to comply with the Agreed Guarantee Principles
(including by limiting the maximum amount guaranteed), which limitations in such
agreement shall in each case be subject to the reasonable satisfaction of the
Administrative Agent) in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a counterparty to a Swap Agreement with a
Loan Party or any Subsidiary and that is a Lender, the Administrative Agent or
an Affiliate of any of the foregoing as of the Amendment No. 3 Closing Date or,
if later, the date on which such Swap Agreement is entered into, in each case in
its capacity as a party thereto; provided that no such Person shall be
considered a Hedge Bank until such time as (x) such Person (except the
Administrative Agent) shall have delivered written notice to the Administrative
Agent that such Swap Agreement has been entered into and that, subject to the
satisfaction of clause (y) below, such Person constitutes a Hedge Bank with
respect to such Swap Agreement, entitled to the benefits of the Guaranty and the
Collateral under the Loan Documents and (y) the Lead Borrower has designated
such Person as a “Hedge Bank” and such Swap Agreement as a “Secured Swap
Agreement” in a written notice delivered to the Administrative Agent.

 

“Holdings” has the meaning set forth in the introductory paragraph hereto.

 

27

--------------------------------------------------------------------------------


 

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect from time to time.

 

“Immaterial Subsidiary” means, as of any date of determination, a Subsidiary
(other than a Loan Party) (a) whose consolidated total assets on a Pro Forma
Basis do not constitute more than 5.0% of the Consolidated Total Assets of
ParentHoldings and its Subsidiaries (for the most recently ended fiscal year of
ParentHoldings for which audited financial statements are available), and
(b) whose consolidated gross sales do not constitute more than 5.0% of the
consolidated gross sales of ParentHoldings and its Subsidiaries on a Pro Forma
Basis (for the most recently ended fiscal year of ParentHoldings for which
audited financial statements are available); provided that if at any time one or
more Immaterial Subsidiaries are subject to one or more events as described
under clause (h) and/or (i) of Article VII, if such Immaterial Subsidiaries
would fail to meet either the test described in preceding clause (a) or (b) if
all such Immaterial Subsidiaries were a single Subsidiary (rather than separate
Subsidiaries), for this purpose treated as if each reference in preceding clause
(a) and (b) to “5.0%” were instead a reference to “7.5%”, then the respective
such Subsidiaries shall not constitute Immaterial Subsidiaries unless and until
such time as in aggregate they do not fail either of the tests referenced in
this proviso.

 

“Impacted Interest Period” has the meaning set forth in the definition of
“Eurocurrency Rate.”

 

“Increase Date” has the meaning set forth in Section 2.19(a).

 

“Increasing Lender” has the meaning set forth in Section 2.19(b).

 

“Incremental Amendment” has the meaning set forth in Section 2.20(b).

 

“Incremental Facilities” has the meaning set forth in Section 2.20(a).

 

“Incremental Lenders” has the meaning set forth in Section 2.20(b).

 

“Incremental Revolving Commitments” has the meaning set forth in
Section 2.20(a).

 

“Incremental Term Loan” has the meaning set forth in Section 2.20(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services that is due more
than six months after taking delivery of such property (excluding (i) accounts
payable and accrued liabilities and expenses incurred in the ordinary course of
business, (ii) deferred compensation arrangements and (iii) earn-out
obligations), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be

 

28

--------------------------------------------------------------------------------


 

secured by) any Lien on property (including accounts and contract rights) owned
or acquired by such Person (other than Liens on Equity Interests in joint
ventures), whether or not such Person has assumed or become liable for the
payment of such obligation; provided that, in the event such Person has not
assumed or become liable for payment of such obligation, only the lesser of the
fair market value of such property or the amount of the obligation secured shall
be deemed to be Indebtedness, (g) all Guarantees by such Person of Indebtedness
of others, the amount of such obligation being deemed to be an amount equal to
the stated or determinable amount of the obligations of such Person in respect
of such Guarantee or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith, (h) the
principal portion of all Capital Lease Obligations of such Person, (i) all
obligations, after giving effect to any prior drawings or reductions which have
been reimbursed, contingent or otherwise, of such Person as an account party or
applicant in respect of letters of credit, letters of guaranty, surety bonds or
similar arrangements, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations of such Person under
any liquidated earn-out that would appear as liabilities on a balance sheet of
such Person and (l) any Off-Balance Sheet Liability.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything herein to the contrary, leases classified under GAAP as “operating
leases” shall not constitute Indebtedness.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of ParentHoldings (or, in the event that ParentHoldings does not have senior,
unsecured, long-term Indebtedness for borrowed money outstanding, the
CompanyLead Borrower) that is not Guaranteed by any other Person or entity
(other than a Loan Party) or subject to any other credit enhancement which has
the higher long term debt rating by S&P or Moody’s.

 

“Information” has the meaning set forth in Section 9.12(a).

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

 

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form attached as Exhibit M hereto or any other form approved by the
Administrative Agent and the Lead Borrower, as may be in effect from time to
time.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters most recently
ended to (b) Consolidated Interest Expense for such period of four
(4) consecutive fiscal quarters;

 

29

--------------------------------------------------------------------------------


 

provided that, for purposes of any calculation of the Interest Coverage Ratio
pursuant to this Agreement, Consolidated EBITDA and Consolidated Interest
Expense shall be determined on a Pro Forma Basis in accordance with the
definition of “Pro Forma Basis” contained herein.

 

“Interest Election Request” has the meaning set forth in Section 2.7(b).

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December when
such Loan is outstanding and the Maturity Date, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid in accordance with the terms hereof and the Maturity Date.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to, or with the consent of, each Lender, such other period
that is less than one month or greater than six months) thereafter, as the Lead
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the last available
Eurocurrency Screen Rate) reasonably determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Eurocurrency Screen Rate for the longest period (for which the
Eurocurrency Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness for borrowed money or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee of Indebtedness for borrowed money of, or purchase or other
acquisition of any other Indebtedness for borrowed money or Equity Interest

 

30

--------------------------------------------------------------------------------


 

in, another Person (other than expense allocation, prepaid expenses or any
account receivable or accounts payable created or acquired in the ordinary
course of business), including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person constituting a business unit, line of business or
division of such Person.  For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment, but reduced by returns on principal or capital
thereon, repayments made with respect thereto, and other liabilities expressly
assumed by another Person (other than Holdings or any of its Subsidiaries) in
connection with the sale of such Investment.

 

“Investment Grade Rating Condition” means, on any date, that any two of the
following three Corporate Ratings are in effect as of such date:  (a) the
Moody’s Rating is Baa3 or better, (b) the S&P Rating is BBB- or better or
(c) the Fitch Rating is BBB- or better, in each case with a stable (or better)
outlook.

 

“Iowa Bond Financing Agreement” means that certain Bond Financing Agreement,
dated as of May 1, 2013, between Iowa Finance Authority, as issuer, and Iowa
Fertilizer, as company.

 

“Iowa Bonds Indenture” means that certain Indenture, dated as of May 1, 2013,
between Iowa Finance Authority, as issuer, and Citibank, N.A., as trustee.

 

“Iowa Fertilizer” means Iowa Fertilizer Company LLC, a Delaware limited
liability company.

 

“Iowa Fertilizer Credit Agreement” means that certain Credit Agreement, dated as
of May 19, 2015, among Iowa Fertilizer, as borrower, various financial
institutions and other persons from time to time party thereto as lenders and
National Bank of Abu Dhabi PJSC, as administrative agent.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” means, except as otherwise provided in Article VIII, Morgan
Stanley Bank, N.A. (except as otherwise provided in Article VIII), Goldman Sachs
Bank USA, Bank of Montreal, Royal Bank of Canada, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and Wells Fargo Bank, National Association and each Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.5(j) or
Section 2.5(k)(ii) (other than any Person that shall have ceased to be an
Issuing Bank as provided in Section 2.5(k)); provided that, unless Morgan
Stanley Bank, N.A. or Goldman Sachs Bank USA, as applicable, specifically
consents thereto in a given instance, neither Morgan Stanley Bank, N.A. nor
Goldman Sachs Bank USA nor any of their respective Affiliates shall be obligated
to issue any trade Letters of Credit (and each of Morgan Stanley Bank, N.A. and
Goldman Sachs Bank USA and their respective Affiliates shall only be obligated
to issue standby Letters of Credit).  Any Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliates with respect to Letters of

 

31

--------------------------------------------------------------------------------


 

Credit issued by such Affiliates.  Notwithstanding anything to the contrary
herein, (x) Morgan Stanley Bank, N.A. or its Affiliates in their respective
capacities as Issuing Banks shall not be obligated to have, collectively, more
than ten (10) Letters of Credit outstanding at any time and (y) Goldman Sachs
Bank USA or its Affiliates in their respective capacities as Issuing Banks shall
not be obligated to have, collectively, more than ten (10) Letters of Credit
outstanding at any time.

 

“ITA” means the UK Income Tax Act 2007.

 

“Judgment Currency” has the meaning set forth in Section 9.18(a).

 

“Judgment Currency Conversion Date” has the meaning set forth in
Section 9.18(a).

 

“Junior Debt Payment” has the meaning set forth in the definition of “Restricted
Payment”.

 

“Junior Indebtedness” has the meaning set forth in the definition of “Restricted
Payment”.

 

“LC Collateral Account” has the meaning set forth in Section 2.5(i).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Dollar Equivalent of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The LC Exposure of
any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“LC Sublimit” has the meaning set forth in Section 2.5(b).

 

“Lead Borrower” means (a) prior to the Darwin Acquisition Closing Date, the
Company and (b) on and after the Darwin Acquisition Closing Date, the Dutch
Borrowerhas the meaning set forth in the introductory paragraph hereto.

 

“Lenders” means the Persons listed on Schedule 2.1 on the Third Restatement
Effective Date and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption or pursuant to Section 2.19 or
Section 2.21, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any irrevocable letter of credit issued pursuant to
this Agreement.  Letters of Credit may be issued in dollars or in an Alternative
Currency.

 

“Letter of Credit Suspension Notice” has the meaning set forth in
Section 2.5(b).

 

“LIBOR Quoted Currency” means dollars, Euro and Sterling.

 

32

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, including any amendment hereto or waiver
hereunder, the Notes, if any, each Guaranty Agreement, Guaranty Joinder
Agreement and comparable guaranty documentation delivered to the Administrative
Agent hereunder, each Collateral Document, the Intercreditor Agreement (if in
effect), each Credit Agreement Joinder and each Designated Borrower Request and
Assumption Agreement.

 

“Loan Parties” means ParentHoldings, each Borrower party to this Agreement and
each Guarantor.

 

“Loans” means each Revolving Loan and each Swingline Loan.

 

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Mandatory Borrowing” shall havehas the meaning provided in Section 2.4(c).  All
Mandatory Borrowings shall be denominated in dollars.

 

“Margin Stock” shall havehas the meaning provided in Regulation U of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of ParentHoldings and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement, any Guaranty or any of the other Loan Documents or the rights and
remedies, in each case taken as a whole, of the Administrative Agent, the
Issuing Banks or the Lenders hereunder or thereunder.

 

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,
of any one or more of ParentHoldings and its Subsidiaries in a principal amount
exceeding $200,000,000100,000,000 outstanding at the time of determination, but
excluding any Indebtedness owing to ParentHoldings, any Borrower or any of their
respective Subsidiaries. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of ParentHoldings, any Borrower or any of
their respective Subsidiaries in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
ParentHoldings, such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Material Real Property” means, other than Excluded Property of the type
described in clauses (g), (k) or (l) of such definition, (i) each fee-owned real
property of the Loan Parties listed on Schedule 1.1 on the Amendment No. 3
Closing Date and (ii) thereafter, each fee-owned real property of the Loan
Parties in the continental United States (other than the real property located
in Fremont, Nebraska and the parcel of real property known as “Pine Bend”

 

33

--------------------------------------------------------------------------------


 

located in Rosemount, Minnesota covered by tax identification number
340200005012), in the case of this clause (ii) with a fair market value as of
the Amendment No. 3 Closing Date (or, in the case of real property acquired
after such date, the date such real property was acquired) in excess of
$10,000,000 individually.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

“Maturity Date” means September 18, 2020, as such date may be extended pursuant
to Section 2.21.

 

“Maturity Date Extension Request” means a request by the Lead Borrower,
substantially in the form of Exhibit G attached hereto or such other form as
shall be approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed), for the extension of the Maturity Date
pursuant to Section 2.21.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of ParentHoldings ended on such date.

 

“MergerCo” means Finch Merger Company LLC, a Delaware limited liability company
and wholly-owned, direct or indirect subsidiary of Dutch Holdco, or any other
wholly-owned, direct or indirect subsidiary of Dutch Holdco.

 

“MLP Credit Agreement” means that certain Credit Agreement, dated as of April 4,
2014, among OCI Beaumont LLC, as borrower, OCI Partners LP, as the MLP and Bank
of America, N.A., as administrative agent.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” means the public corporate family rating of ParentHoldings from
Moody’s; provided that if Moody’s shall not have in effect a public corporate
family rating of ParentHoldings, the “Moody’s Rating” shall mean the long-term
debt rating by Moody’s for the Index Debt.

 

“Mortgage Policy” has the meaning set forth in Section 5.9(c).

 

“Mortgaged Property” means each Material Real Property that is required to be
subject to a Mortgage pursuant to Section 5.9(c) or Section 5.10(a).

 

“Mortgages” means, collectively, the mortgages, deeds of trust, trust deeds, and
deeds to secure debt, as applicable, that are required to be executed and
delivered pursuant to Sections 5.9 and 5.10, in each case substantially in the
form of Exhibit N attached hereto or any other form reasonably approved by the
Administrative Agent and the Lead Borrower, in each case creating and evidencing
a Lien on a Mortgaged Property, with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction.

 

34

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to (or to which there is an
obligation to contribute to) by any Loan Party or any Subsidiary of any Loan
Party or any ERISA Affiliate, and each such plan for the six-year period
immediately following the latest date on which any Loan Party, any Subsidiary of
any Loan Party or any ERISA Affiliate contributed to or had an obligation to
contribute to such plan.

 

“Net Cash Proceeds” means 100% of the cash proceeds actually received by
Holdings, the Lead Borrower or any Subsidiary (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but in each
case only as and when received) from any Disposition, net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by a Lien (other than a Lien that ranks pari passu
with or expressly subordinated by its terms to the Liens securing the
Obligations) on the asset subject to such Disposition and that is required to be
repaid (and is timely repaid) in connection with such Disposition (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition by
a non-Wholly-Owned Subsidiary, the pro rata portion of the Net Cash Proceeds
thereof (calculated without regard to this clause (iii)) attributable to
minority interests and not available for distribution to or for the account of
Holdings, the Lead Borrower or a Wholly-Owned Subsidiary as a result thereof,
(iv) taxes paid or reasonably estimated to be payable as a result thereof and
(v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by Holdings, the Lead Borrower or any
Subsidiary including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (provided, however, that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Disposition occurring on the date of such reduction).

 

“Netherlands” means the European part of the Kingdom of the Netherlands, and
derivate terms, including “Dutch”, have the corresponding meaning.

 

“Nitrogen” means CF Industries Nitrogen, LLC, a Delaware limited liability
company.

 

“NOL Agreement” means that certain Net Operating Loss Agreement, dated
August 16, 2005, by and among Holdings, the CompanyLead Borrower and the members
from time to time party thereto.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.

 

35

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of ParentHoldings that is not a
Guarantor (other than Holdings and the CompanyLead Borrower).

 

“Note” has the meaning set forth in Section 2.9(e).

 

“NPA” means the Note Purchase Agreement, dated as of September 24, 2015, among
Holdings, as guarantor, the CompanyLead Borrower, as issuer, and the purchasers
party thereto.

 

“Obligation Currency” has the meaning set forth in Section 9.18(a).

 

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Issuing Bank or any Lender pursuant to the terms of
this Agreement or any other Loan Document (including all interest which accrues
after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of any Borrower or any of its
Subsidiaries, whether or not allowed in such case or proceeding). and (b) when a
Covenant Suspension Period is not in effect, all Secured Swap Obligations and
all Secured Bilateral LC Obligations, excluding, in the case of clauses (a) and
(b), with respect to any Guarantor at any time, any Excluded Swap Obligations
with respect to such Guarantor at such time.  Notwithstanding anything to the
contrary in any Loan Document, (i) unless otherwise agreed to in writing by the
Lead Borrower and any Hedge Bank or any Bilateral LC Provider, as applicable,
the obligations of any Loan Party or any Subsidiary under any Secured Swap
Agreement or any Secured Bilateral LC Facility, as applicable, shall be secured
and guaranteed pursuant to the Loan Documents only to the extent that, and for
so long as, the Obligations (other than Secured Swap Obligations, Secured
Bilateral LC Obligations, indemnities and other contingent obligations with
respect to which no claim for reimbursement has been made and Letters of Credit
that have been cash collateralized pursuant to arrangements mutually agreed
between the applicable Issuing Bank and the Lead Borrower or with respect to
which other arrangements have been made that are satisfactory to the applicable
Issuing Bank) are so secured and guaranteed and (ii) any release of Collateral
or Guarantors effected in a manner permitted by this Agreement or any other Loan
Document shall not require the consent of any holder of Secured Swap Obligations
or Secured Bilateral LC Obligations other than in its capacity as a Lender or as
the Administrative Agent to the extent required under this Agreement.

 

“OCI” means OCI N.V., a public company with limited liability (naamloze
vennootschap) incorporated under the law of the Netherlands.

 

“OCI Beaumont Credit Agreement” means that certain Credit Agreement, dated as of
August 20, 2013, among OCI Beaumont LLC, as borrower, OCI USA, Inc., as
holdings, various lenders party thereto and Bank of America, N.A., as
administrative agent.

 

“OCI Fertilizer Trade Finance Facility” means that certain Uncommitted Trade
Finance Facility, dated as of January 15, 2014, between OCI Fertilizer Trading
Limited, as borrower, and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
(trading as Rabobank International), Utrecht Branch, as bank.

 

36

--------------------------------------------------------------------------------


 

“OCI Nitrogen Credit Agreement” means that certain Facilities Agreement, dated
as of October 3, 2011, among OCI Nitrogen B.V., the subsidiaries of OCI Nitrogen
B.V. party thereto, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., as
agent, and the other financial institutions party thereto.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.

 

“Other Connection Taxes” means, with respect to any recipient of a payment
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any and all present or future stamp, stamp duty reserve,
court or documentary taxes or duties or any other excise, property, intangible,
recording, filing or similar Taxes which arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement and the other Loan Documents; excluding, however, such Taxes
imposed with respect to an assignment (other than (i) such taxes that arise from
the enforcement of this Agreement or the other Loan Documents, and (ii) such
taxes imposed with respect to an assignment that occurs as a result of the
request of a Borrower pursuant to Section 2.18(b)).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable Issuing
Bank or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Morgan
Stanley Senior Funding, Inc. in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Parent” means (a) prior to the Darwin Acquisition Closing Date, Holdings and
(b) on and after the Darwin Acquisition Closing Date, the Dutch Borrower.

 

“Participant” has the meaning set forth in Section 9.4(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.4(c)(ii).

 

37

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation and any successor
entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit L hereto or
any other form approved by the Administrative Agent and the Lead Borrower, as
the same shall be supplemented from time to time.

 

“Permitted Acquisition” has the meaning set forth in Section 6.8(n).

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes, assessments
or governmental charges or levies that are not yet due and payableoverdue for a
period of more than sixty (60) days or are being contested in compliance with
Section 5.4good faith by appropriate proceedings and for which adequate reserves
have been set aside in accordance with GAAP or other applicable accounting
rules;

 

(b)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, suppliers’, processors’, workman’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.4;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or similar laws or regulations (other
than Liens arising under ERISA);

 

(d)                                 utility deposits and deposits made to secure
the performance of bids, tenders, contracts, leases, statutory obligations,
surety and appeal bonds (or deposits made to otherwise secure an appeal, stay or
discharge in the course of any legal proceeding), performance or completion
bonds and other obligations of a like nature or other cash deposits required to
be made, in each case in the ordinary course of business;

 

(e)                                  judgment liens and judicial attachment
liens in respect of judgments that do not constitute an Event of Default under
clause (k) of Article VII;

 

(f)                                   recorded or unrecorded easements,
encroachments, rights-of-way, covenants, conditions, restrictions, leases,
licenses, reservations, subdivisions, and similar encumbrances of any kind or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning, building, subdivision, environmental regulations, or other restrictions
as to the use of owned or leased real property and minor defects and
irregularities in title on real property that do not secure any monetary
obligations and do not materially affect the ability of the applicable Loan
Party or Subsidiary to operate the affected property in the ordinary conduct of
business;

 

38

--------------------------------------------------------------------------------


 

(g)                                  any matters disclosed on any survey, aerial
survey, ExpressMap or equivalent photographic depiction delivered by the Lead
Borrower to the Administrative Agent, all of whichto the extent such matters
shall be acceptable to the Administrative Agent in its reasonable discretion;

 

(h)                                 any exceptions to title set forth in any
title insurance policyMortgage Policy;

 

(i)                                     Liens in favor of the United States or
any state thereof, or in favor of any other country, or political subdivision
thereof, to secure certain payments pursuant to any contract or statute or to
secure any Indebtedness incurred for the purpose of financing all or any part of
the purchase price, or, in the case of real property, the cost of construction,
of the assets subject to such Liens, including, without limitation, such Liens
incurred in connection with pollution control, industrial revenue or similar
financing; and

 

(j)                                    any interest or title, and any
encumbrances thereon, of a lessor or sublessor under any lease entered into by a
Loan Party or Subsidiary as a lessee or sublessee.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness of any Subsidiary under the
Loan Documents;

 

(b)                                 Indebtedness of any Subsidiary to
ParentHoldings, any Borrower or any other Subsidiary of ParentHoldings;

 

(c)                                  Indebtedness of any Subsidiary incurred to
finance the acquisition, construction, repair, development or improvement of any
property, plant or equipment (including Capital Lease Obligations), and any
modifications, extensions, exchanges, extensions, renewals, refinancings,
refundings, and replacements of any such Indebtedness that doesdo not increase
the outstanding principal amount thereof, plus accrued interest, premium thereon
and any original issue discount pursuant to the terms thereof, plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection therewith; provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction,
repair, development or improvement and provided, further, that the principal
amount of Indebtedness secured by any Lien shall at no time exceed 100% of the
cost of acquiring, constructing, repairing, developing or improving such
property;

 

(d)                                 Indebtedness of any Person that becomes a
Subsidiary after the Third Restatement Effective Date, or that is secured by an
asset when such asset is acquired by a Subsidiary after the Third Restatement
Effective Date, and any modifications, extensions, exchanges, extensions,
renewals, refinancings, refundings, and replacements of any such Indebtedness
that doesdo not increase the outstanding principal amount thereof, plus accrued
interest, premium thereon and any original issue discount pursuant to the terms
thereof, plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection therewith; provided that such Indebtedness exists at the
time such Person becomes a Subsidiary (or such asset is acquired) and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary (or such asset being acquired); provided further that this clause (d)

 

39

--------------------------------------------------------------------------------


 

shall not apply to Indebtedness of the Acquired Business that is outstanding on
the Darwin Acquisition Closing Date;

 

(e)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument of a
Subsidiary drawn against insufficient funds in the ordinary course of business;

 

(f)                                   Indebtedness of an account party in
respect of trade letters of credit; and

 

(g)                                  obligations arising from tax increment
financings and other similar arrangements with Governmental Authorities and
credit support (including, without limitation, letters of credit and lines of
credit) provided in connection therewith;.

 

“Permitted Refinancing Indebtedness” means Indebtedness that serves to refund,
replace, renew, refinance, extend, defease, exchange or restructure, in whole or
in part, any other Indebtedness (the “Refinanced Debt”), in each case so long as
(a) such Permitted Refinancing Indebtedness does not mature or have scheduled
amortization payments of principal in excess of 5.00% per annum, and is not
subject to mandatory redemption, mandatory repurchase, mandatory prepayment or
mandatory sinking fund obligations (except as a result of change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations, or as a result of an asset sale, event of loss, or other
requirement to make an offer to repurchase, redeem, defease or prepay upon a
“fundamental change” (or similar event)), in each case before the date that is
ninety-one (91) days after the Maturity Date then in effect, (b) except in
connection with Permitted Refinancing Indebtedness incurred to refinance in
whole the Specified Private Placement pursuant to Section 6.5(h)(i) on the
Amendment No. 3 Closing Date, the aggregate principal amount of such Permitted
Refinancing Indebtedness does not exceed the aggregate principal amount of the
Refinanced Debt plus the amount of all accrued interest, premiums, original
issue discount, penalties (including prepayment penalties) and fees and expenses
reasonably incurred in connection therewith, (c) such Permitted Refinancing
Indebtedness is not at any time incurred or Guaranteed by any Subsidiary of
Holdings other than a Borrower or a Guarantor, (d) if such Permitted Refinancing
Indebtedness is secured by Liens, such Liens (i) do not attach to assets or
property other than Collateral and are not senior to any Liens securing the
Obligations and (ii) shall be subject to the Intercreditor Agreement (if such
Liens are on a pari passu basis with the Liens securing the Obligations) or
another intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Lead Borrower and (e) the proceeds of such
Permitted Refinancing Indebtedness are applied to repurchase, redeem, defease,
repay, satisfy and discharge, or otherwise acquire or retire for value the
Refinanced Debt substantially concurrently with the incurrence of such Permitted
Refinancing Indebtedness, or such proceeds are deposited into a segregated
account subject to a trust, escrow or other funding arrangement entered into in
connection with the issuance or incurrence of such Permitted Refinancing
Indebtedness for the purpose of repurchasing, redeeming, defeasing, repaying,
satisfying and discharging, or otherwise acquiring or retiring for value the
Refinanced Debt.

 

“Permitted Transaction” means each of the internal transactions contemplated by
the letter delivered to the Administrative Agent and the Lenders on the
Amendment No. 3 Effective Date, as such letter may be amended, amended and
restated, supplemented or otherwise

 

40

--------------------------------------------------------------------------------


 

modified from time to time by the Lead Borrower with the consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).

 

(h)                                 Indebtedness under the CF Fertilisers Credit
Agreement, and any modifications, extensions, exchanges, extensions, renewals,
refinancings, refundings, and replacements of any such Indebtedness that does
not increase the outstanding principal amount thereof, plus accrued interest,
premium thereon and any original issue discount pursuant to the terms thereof,
plus other reasonable amounts paid, and fees and expenses reasonably incurred,
in connection therewith;

 

(i)                                     from and after the Darwin Acquisition
Closing Date and after giving effect to the Darwin Transactions to occur on the
Darwin Acquisition Closing Date, Darwin Debt to the extent a Consent has been
obtained or is not required in respect of any such Darwin Debt (as determined by
the Lead Borrower in its reasonable discretion), and any modifications,
extensions, exchanges, extensions, renewals, refinancings, refundings, and
replacements of any such Indebtedness that does not increase the outstanding
principal amount thereof, plus accrued interest, premium thereon and any
original issue discount pursuant to the terms thereof, plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection
therewith;

 

(j)                                    Indebtedness incurred by Shanxi FengHe
Melamine Co. Ltd. (China) up to an aggregate principal amount not to exceed
€3,000,000 at any time, and any modifications, extensions, exchanges,
extensions, renewals, refinancings, refundings, and replacements of any such
Indebtedness that does not increase the outstanding principal amount thereof,
plus accrued interest, premium thereon and any original issue discount pursuant
to the terms thereof, plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection therewith; and

 

(k)                                 Indebtedness arising under any joint and
several liability (hoofdelijke aansprakelijkheid) under any fiscal unity for
Dutch Tax purposes.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, whether or not a legal entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA in respect of which any Loan
Party, any Subsidiary of any Loan Party or any ERISA Affiliate would be (or
under Section 4069 of ERISA would be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.1.

 

“Pooling Agreement” means (i) that certain Spare Parts Pooling Agreement, dated
as of August 15, 1968, by and among Commercial Solvents Corporation, First
Nitrogen Corporation, the CompanyLead Borrower (formerly known as Central
Farmers Fertilizer Company), Miscoa and Triad Chemical, with CF Nitrogen, LLC
and Koch Nitrogen Company, LLC as successor parties, (ii) that certain Spare
Parts Sharing Agreement, dated May 6, 2013, by

 

41

--------------------------------------------------------------------------------


 

and among CF Industries Nitrogen, LLC, Terra Nitrogen, and Canadian Fertilizers
Limited and (iii) that certain Spare Parts Pooling Agreement, dated February 1,
2007, by and among Agrium U.S. Inc., Agrium, an Alberta, Canada general
partnership, Koch Nitrogen Company, LLC, Mosaic Fertilizer, LLC and Terra
Nitrogen, as amended by that certain Pool Addendum Agreement., dated January 28,
2009, as further amended by that certain Amending Agreement No. 1, dated
January 1, 2011, as further amended by that Pool Addendum, dated September 1,
2012, and (iv) any similar parts pooling agreements in effect on the Amendment
No. 3 Effective Date, in each case without giving effect to any amendments,
restatements, supplements or other modifications which, taken as a whole, are
materially adverse to the Loan Parties, their respective Subsidiaries or
Excluded Subsidiaries.

 

“primary obligor” has the meaning set forth in the definition of “Guarantee”.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal U.S. edition
as being the “U.S. Prime Rate” or, if more than one rate is published as the
“U.S. Prime Rate”, then the average of such rates (each change in the Prime Rate
to be effective as of the date of publication in The Wall Street Journal U.S.
edition of a “U.S. Prime Rate” that is different from that published on the
preceding domestic Business Day); provided that in the event that The Wall
Street Journal U.S. edition shall, for any reason, fail or cease to publish the
“U.S. Prime Rate”, the Administrative Agent shall choose a reasonably comparable
index or source to use as the basis for the “U.S. Prime Rate”.  The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Pro Forma Basis”  means, in connection with any calculation of and compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to any Acquisition and any Significant Asset
Sale consummated after the first day of the relevant period and on or prior to
the last day of the relevant period (or, in the case of determinations other
than pursuant to Section 6.4, on or prior to the date of determination) and, in
the case of all determinations other than pursuant to Section 6.4, giving effect
to all incurrences and repayments of Indebtedness through the date of
determination, as if same had occurred on the first day of the respective
period, in each case with such pro forma adjustments as are appropriate, in the
good faith judgment of a Responsible Officer of the Lead Borrower, to reflect
identifiable and factually supportable additional cost savings or synergies from
such actions that have been realized or for which substantially all the steps
necessary for realization have been taken or, at the time of determination, are
reasonably expected to be taken within 12 months immediately following any such
action (net of the amount of actual benefits realized during such period from
such actions).

 

“Projections” has the meaning set forth in Section 3.11.

 

“Purchased Equity Interests” means:

 

(a) 100% of the Equity Interests of any Person that owns, directly or indirectly
through one or more of its subsidiaries, OCI’s fertilizer plant in Wever, Iowa;

 

42

--------------------------------------------------------------------------------


 

(b) 100% of the Equity Interests of any Person that owns, directly or indirectly
through one or more of its subsidiaries, OCI’s nitrogen fertilizer and melamine
business as operated at, or in respect of, the complex in Geleen, Netherlands;

 

(c) 100% of the Equity Interests of any Person that owns, directly or indirectly
through one or more of its subsidiaries, OCI’s ammonia and methanol business as
operated at, or in respect of, the complex in Beaumont, Texas; and

 

(d) 45% of the Equity Interests of any Person that owns, directly or indirectly
through one or more of its subsidiaries, OCI’s methanol plant in Beaumont,
Texas; provided that if at any time pursuant to the terms of the Acquisition
Agreement such Person ceases to be a “Purchased Company” as defined in the
Acquisition Agreement, then from and after such time, the Equity Interests of
such entity and its subsidiaries shall be excluded from this definition.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Refinanced Debt” has the meaning set forth in the definition of “Permitted
Refinancing Indebtedness”.

 

“Register” has the meaning set forth in Section 9.4(b)(iv).

 

“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.

 

“Reimbursement Date” has the meaning set forth in Section 2.5(e).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Party” has the meaning set forth in Section 2.16(j).

 

“Requesting Borrower” has the meaning set forth in Section 2.5(a)(i).

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Revolving
Credit Exposures and unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Responsible Officer” means any of the chief executive officer, president,
principal accounting officer, chief financial officer, chief internal general
counsel, executive director, treasurer or controller, in each case, of the
applicable Loan Party, or any person designated by any such Loan Party in
writing to the Administrative Agent from time to time, acting singly.

 

43

--------------------------------------------------------------------------------


 

“Restricted Cash” means cash or Cash Equivalents of ParentHoldings and its
Subsidiaries, that (i) appear (or would be required to appear) as “restricted”
on a consolidated balance sheet of ParentHoldings and its subsidiaries (unless
such appearance is related to the Loan Documents or Liens created thereunder),
(ii) are subject to any Lien granted by ParentHoldings and/or its Subsidiaries
in favor of any Person or (iii) are subject to binding contractual or legal
obligations that result in such cash or Cash Equivalents being not otherwise
generally available for use by such Borrower or such Guarantor.

 

“Restricted Indebtedness” means, at any time, the Existing CF Notes and any
other senior unsecured notes issued by a Loan Party, or any other long-term
unsecured Indebtedness for borrowed money incurred or issued by a Loan Party
(other than intercompany Indebtedness), in each case in an aggregate principal
amount outstanding at such time exceeding $25,000,000.

 

“Restricted Payment” means, collectively, (i) any dividend or any payment or
distribution on account of Holdings’ or any of its Subsidiaries’ Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation, (ii) any purchase, redemption, defeasement or other
acquisition or retirement for value of any Equity Interests of Holdings or any
of its Subsidiaries, including in connection with any merger or consolidation,
but in each case other than in exchange for, or out of proceeds of, the
substantially concurrent issuance (other than to an Affiliate of Holdings) of
other Equity Interests of Holdings (other than Disqualified Equity Interests);
and (iii) any voluntary principal payment on, or redemption, repurchase,
defeasement or other acquisition or retirement for value, in each case prior to
any scheduled repayment, sinking fund payment or maturity (it being understood
that payments of regularly scheduled principal, interest, and mandatory
prepayments; payments as a result of a change of control, asset sale, event of
loss, or other mandatory offer to repurchase, redeem, defease or prepay upon a
“fundamental change” (or similar event); and payments of fees, expenses and
indemnification obligations, in each case shall not be “Restricted Payments”),
of any (A) Subordinated Indebtedness or Restricted Indebtedness or
(B) Indebtedness secured by Liens on the Collateral that are by their terms on a
second priority (or other junior priority) basis to the Liens securing the
Obligations (other than, in the case of clauses (A) and (B), (x) with the net
cash proceeds from, or in exchange for, an incurrence of, Permitted Refinancing
Indebtedness so long as such Permitted Refinancing Indebtedness is subordinated
in right of payment to the Obligations to at least the same extent as the
Refinanced Debt and is either unsecured or secured by Liens having no greater
priority (in relation to the Liens securing the Obligations) than the Liens
securing the Refinanced Debt, and (y) intercompany Indebtedness so long as, in
the case of any such intercompany Indebtedness owed to a Person that is not a
Loan Party, such payment is made in accordance with the terms of any applicable
subordination provisions governing such Indebtedness) (the Indebtedness
described in the preceding clauses (A) and (B), “Junior Indebtedness”) (all such
payments and other actions set forth in this clause (iii), “Junior Debt
Payments”).

 

“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of a
Eurocurrency Loan, (ii) each date of a continuation of a Eurocurrency Loan
pursuant to Section 2.7, (iii) the first Business Day of March, June,
September and December of each year and (iv) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall

 

44

--------------------------------------------------------------------------------


 

require; and (b) with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following: (i) each date of issuance of a
Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by any Issuing Bank under any such Letter of Credit, (iv) the first
Business Day of March, June, September and December of each year and (v) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Dollar Equivalent of the outstanding principal amount of such
Lender’s Revolving Loans, its LC Exposure and its Swingline Exposure at such
time.

 

“Revolving Loan” has the meaning set forth in Section 2.1.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“S&P Rating” means the public corporate credit rating of ParentHoldings from
S&P; provided that if the S&P shall not have in effect a public corporate credit
rating of ParentHoldings, the “S&P Rating” shall mean the long-term debt rating
by S&P for the Index Debt.

 

“Sales” means CF Industries Sales, LLC, a Delaware limited liability company.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any country-wide or territory-wide Sanctions (at the
time of this Agreement, the Crimea region, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means, at any time, any Person that is (a) listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, or the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) located or organized in a
Sanctioned Country or (c) directly or indirectly owned 50% or more or controlled
by any such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

45

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amended and Restated Credit Agreement” has the meaning set forth in the
second introductory paragraph hereto.

 

“Secured Bilateral LC Facility” means each Bilateral LC Facility issued by, or
entered into with, a Bilateral LC Provider that shall have been designated as a
“Secured Bilateral LC Facility” in accordance with the definition of “Bilateral
LC Provider”; provided that this Agreement and Letters of Credit issued
hereunder or pursuant hereto shall not constitute a Secured Bilateral LC
Facility at any time.

 

“Secured Bilateral LC Obligations” means, at any time with respect to any
Bilateral LC Provider, the sum of (a) the Dollar Equivalent of the maximum
amount then available to be drawn or incurred under all outstanding Secured
Bilateral LC Facilities (other than this Agreement and Letters of Credit) issued
or provided by such Bilateral LC Provider at the request of any Loan Party or
any Subsidiary, plus (b) the Dollar Equivalent of the aggregate unreimbursed
amounts owing to such Bilateral LC Provider by any Loan Party or any Subsidiary
at such time in respect of obligations under Secured Bilateral LC Facilities
(other than this Agreement and Letters of Credit) issued by such Bilateral LC
Provider at the request of any Loan Party or any Subsidiary, in each case to the
extent that Indebtedness in respect thereof is permitted under Section 6.5(k).

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Issuing Bank, each Hedge Bank with respect to any Secured Swap Agreement,
each Bilateral LC Provider with respect to any Secured Bilateral LC Facility and
each sub-agent appointed by the Administrative Agent from time to time pursuant
to Article VIII with matters relating to any Collateral Document.

 

“Secured Swap Agreement” means any Swap Agreement for which the requirements of
clauses (x) and (y) of the proviso to the definition of “Hedge Bank” have been
satisfied by the Lead Borrower and the applicable Hedge Bank.

 

“Secured Swap Obligations” means the obligations owed to any Hedge Bank under
any Secured Swap Agreement.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means the Pledge and Security Agreement substantially in
the form of Exhibit K attached hereto or any other form reasonably approved by
the Administrative Agent and the Lead Borrower, dated as of the Amendment No. 3
Closing Date, among Holdings, the Lead Borrower, the Guarantors from time to
time party thereto, and the Administrative Agent.

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

46

--------------------------------------------------------------------------------


 

“Significant Asset Sale” means each asset sale where the gross consideration
received therefor by ParentHoldings and its Subsidiaries (taking the net sale
proceeds therefrom plus the fair market value (as reasonably determined by the
Lead Borrower) of any non-cash consideration received) equals or exceeds
(x) $300,000,000 or (y) together with the gross consideration of all other asset
sales excluded from this definition in any period of four consecutive fiscal
quarters commencing with the first day of the first full fiscal quarter
following the Third Restatement EffectiveAmendment No. 3 Closing Date,
$500,000,000.

 

“Specified Debt Cap” means the greater of (a) the aggregate principal amount of
the Specified Private Placement as of the date on which the Specified Private
Placement is or was refinanced in whole or repaid in full (whether on or prior
to the Amendment No. 3 Closing Date), plus the amount of all accrued interest,
premiums, original issue discount, penalties (including prepayment penalties)
and fees and expenses reasonably incurred in connection with (i) such
refinancing or repayment and, if applicable, (ii) Indebtedness incurred pursuant
to Section 6.5(h)(ii), and (b) $1,250,000,000.

 

“Specified Lender” means Bank of America, N.A., in its capacity as a Lender.

 

“Specified Non-Guarantor” means a Non-Guarantor Subsidiary whose Equity
Interests have been pledged by its direct parent company to secure the
Obligations.

 

“Specified Private Placement” means the private placement of notes in an
aggregate principal amount of $1,000,000,000 issued pursuant to
Section 4(a)(2) of the Securities Act by the CompanyLead Borrower on
September 24, 2015.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable Issuing Bank if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that the applicable Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subject Quarter” has the meaning set forth in Section 6.4(c).

 

“Subordinated Indebtedness” means any Indebtedness of a Loan Party which is by
its terms subordinated in right of payment to the Obligations; provided that
Indebtedness shall not be deemed subordinated in right of payment on account of
being unsecured or being secured with greater or lower priority.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a

 

47

--------------------------------------------------------------------------------


 

majority of the directors of such corporation (irrespective of whether or not at
the time stock of any class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time
owned by such Person and/or one or more Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than 50% of the total voting power of the equity interests therein at the
time.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a subsidiary or subsidiaries of
ParentHoldings; provided, however, that each Excluded Subsidiary shall not be
considered a Subsidiary for purposes of this Agreement, except that each
Excluded Subsidiary shall be considered a Subsidiary for purposes of calculating
the Interest Coverage Ratio and, the Total Net Leverage Ratio, the Total Secured
Leverage Ratio, the Total Debt to Capital Ratio and for purposes of the
accounting and financial terms used in connection with making such calculations.

 

“Successor Index Debt” means, for any Person, the senior, unsecured, long-term
Indebtedness for borrowed money of such Person which has the higher long term
debt rating by S&P or Moody’s.

 

“Successor Moody’s Ratings” means, for any Person, the public corporate family
rating of such Person from Moody’s; provided that if Moody’s shall not have in
effect a public corporate family rating of such Person or such Person’sPerson’s
parent company, the “Successor Moody’s Ratings” shall mean the long-term debt
rating by Moody’s for the Successor Index Debt of such Person.

 

“Successor S&P Ratings” means, for any Person, the public corporate credit
rating of such Person from S&P; provided that if S&P shall not have in effect a
public corporate credit rating of such Person or such Person’s parent company,
the “Successor S&P Ratings” shall mean the long-term debt rating by S&P for the
Successor Index Debt of such Person.

 

“SupplierSuspended Provisions” has the meaning set forth in Section 2.166.9(ja).

 

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactionsand all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange

 

48

--------------------------------------------------------------------------------


 

Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
ParentHoldings or any of its Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Expiry Date” means that date which is five Business Days prior to the
Maturity Date.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means, except as otherwise provided in Article VIII, Morgan
Stanley Senior Funding, Inc. or any Affiliate thereof, in its capacity as lender
of Swingline Loans hereunder.

 

“Swingline Loan” has the meaning set forth in Section 2.4.

 

“Syndication Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

“Target Companies” has the meaning set forth in the Acquisition Agreement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Terra Investment Fund” means Terra Investment Fund LLC, an Oklahoma limited
liability company.

 

“Terra Investment Fund II” means Terra Investment Fund II LLC, an Oklahoma
limited liability company.

 

“Terra Nitrogen” means Terra Nitrogen Limited Partnership, a Delaware limited
partnership.

 

49

--------------------------------------------------------------------------------


 

“Third Restatement Effective Date” means the date on which the conditions
specified in Section 4.1 are satisfied (or waived in accordance with
Section 9.2)September 18, 2015.

 

“TNCLP” means Terra Nitrogen Company, L.P., a Delaware limited partnership.

 

“TNGP” means Terra Nitrogen GP Inc., a Delaware corporation.

 

“Total Capitalization” means, on any date of determination, Consolidated
Indebtedness on such date plus Total Equity on such date.

 

“Total Debt to Capital Ratio” means, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Total Capitalization on such
date.

 

“Total Equity” means, on any date of determination, the total equity of Holdings
and its Subsidiaries on a consolidated basis, as would be reflected on the
consolidated balance sheet of Holdings and its Subsidiaries, as of the last day
of the fiscal quarter or fiscal year most recently ended on or prior to such
date, calculated in a manner consistent with the calculation of total equity in
the then-most recent quarterly or annual report of Holdings on Form 10-Q or
Form 10-K filed with the SEC; provided that for purposes of this definition,
such total equity shall include the Excluded Subsidiaries on a consolidated
basis as of such date.

 

“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(x) the remainder of (i) Consolidated Indebtedness on such date minus (ii) the
aggregate amount of Unrestricted Cash on such date, to (y) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters most recently ended on or
prior to such date; provided that for purposes of any calculation of the Total
Net Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with the definition of “Pro Forma
Basis” contained herein.  For purposes of the definition of “Covenant Suspension
Conditions”, the term “Consolidated EBITDA” in clause (y) above shall mean
Consolidated EBITDA for the most recently ended period of four (4) consecutive
fiscal quarters for which financial statements have been (or were required to
be) furnished to the Administrative Agent pursuant to Section 5.1(a) or (b), as
the case may be.

 

“Total Secured Leverage Ratio” means, on any date of determination, the ratio of
(x) Consolidated Indebtedness that is secured by a Lien on such date to
(y) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
most recently ended on or prior to such date; provided that for purposes of any
calculation of the Total Secured Leverage Ratio pursuant to this Agreement,
Consolidated EBITDA shall be determined on a Pro Forma Basis in accordance with
the definition of “Pro Forma Basis” contained herein.

 

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of each Loan Document to which it is a party, the borrowing of Loans,
the use of the proceeds thereof, the issuance of Letters of Credit hereunder and
the use of such Letters of Credit and (b) the payment of fees and expenses in
connection with any of the foregoing.

 

“Treaty” has the meaning specified in the definition of “Treaty State”.

 

50

--------------------------------------------------------------------------------


 

“Treaty State” means a jurisdiction having a double taxation agreement with the
United Kingdom (the “Treaty”) which makes provision for full exemption from Tax
imposed by the United Kingdom on payments of interest.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

 

“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which:

 

(i) where it relates to a UK Treaty Lender that is a Lender on the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence opposite that Lender’s name in Schedule 2.16(g), and

 

(A) where the Borrower is a Borrower on the date of this Agreement, is filed
with HM Revenue & Customs within 30 Business Days after the Third Restatement
Effective Date; or

 

(B) where the Borrower becomes an additional Borrower after the date of this
Agreement, is filed with HM Revenue & Customs within 30 Business Days after the
date on which that Borrower becomes an additional Borrower under this Agreement;
or

 

(ii) where it relates to a UK Treaty Lender that becomes a Lender after the
Third Restatement Effective Date, contains the scheme reference number and
jurisdiction of tax residence in the relevant Assignment and Assumption, joinder
agreement or Incremental Amendment (as the case may be), and

 

(A) where the Borrower is a Borrower on the date such Treaty Lender becomes a
Lender under this Agreement (“New Lender Date”), is filed with HM
Revenue &Customs within 30 Business Days after the New Lender Date; or

 

(B) where the Borrower becomes an additional Borrower under this Agreement after
the New Lender Date, is filed with HM Revenue & Customs within 30 Business Days
after the date on which that Borrower becomes an additional Borrower under this
Agreement.

 

“UK Non-Bank Lender” means: (i) where a Lender becomes a Party on the day on
which this Agreement is entered into, a lender which is designated as a UK
Non-Bank Lender in Schedule 2.16(g); and (ii) where a Lender becomes a Party
after the day on which this Agreement is entered into, a Lender which gives a UK
Tax Confirmation in the Assignment and Assumption which it executes on becoming
a Party.

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender under that Loan Document and which:

 

(a)           (i) is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA or (ii) in respect of an advance made under a Loan
Document by a person that was a

51

--------------------------------------------------------------------------------


 

bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

(b)           is:

 

(i)            a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(ii)           a partnership each member of which is:

 

(A)          a company so resident in the United Kingdom; or

 

(B)          a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

 

(iii)          a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

 

(c)           is a UK Treaty Lender.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (i) a company resident in the United
Kingdom for United Kingdom tax purposes; (ii) a partnership each member of which
is: (1) a company so resident in the United Kingdom; or (2) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (iii) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.

 

“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document.

 

“UK Treaty Lender” means a Lender which:

 

(a)           is treated as resident of a Treaty State for the purposes of the
relevant Treaty;

 

52

--------------------------------------------------------------------------------


 

(b)           does not carry on business in the United Kingdom through a
permanent establishment with which that Lender’s participation in the relevant
Loan is effectively connected; and

 

(c)           meets all other conditions in the relevant Treaty for full
exemption from tax on interest in the United Kingdom, except for this purpose it
shall be assumed that the following are satisfied:

 

(i)            any condition which relates (expressly or by implication) to
there being no special relationship between the applicable Borrower and the
Lender or between both of them and another person, or to the amounts or terms of
any Loan or the Loan Documents or to any other matter that is outside the
exclusive control of that Lender; and

 

(ii)           any necessary procedural formalities.

 

“Unavailable Rate” has the meaning set forth in Section 2.13.

 

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York.

 

“Unrestricted Cash” means (x) cash or Cash Equivalents of ParentHoldings and its
Subsidiaries other than Restricted Cash and (y) on or prior to the Darwin
Acquisition Closing Date, Escrowed Proceeds.

 

“USA PatriotPATRIOT Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Domestic Subsidiary” means, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary of such Person.

 

“VAT” means:

 

(a)           any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112); and

 

(b)           any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or imposed elsewhere.

 

“Wholly-Owned Subsidiary” means, as to any Person, any Subsidiary of such Person
which is (i) a corporation of which 100% of the capital stock is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
or (ii) a partnership, limited liability company, association, joint venture or
other entity in which such Person and/or

 

53

--------------------------------------------------------------------------------


 

one or more Wholly-Owned Subsidiaries of such Person has a 100% equity interest
at such time (other than, in the case of a Foreign Subsidiary of ParentHoldings
with respect to the preceding clauses (i) and (ii), directors’ qualifying shares
and/or other nominal amounts of shares required to be held by Persons other than
ParentHoldings and its Subsidiaries under applicable law).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2            Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”) and Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 

Section 1.3            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein (other than the
Second Amended and Restated Credit Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time. For purposes of Section 9.2(b)(v), the word
“Company” shall mean the Lead Borrower. The “Dutch Borrower” referred to in
Section 9.2(b)(v) was never formed because the “Darwin Acquisition Closing Date”
(as defined in this Agreement immediately prior to giving effect to Amendment
No. 3) never occurred and cannot occur, and the conditions in Section 4.3 cannot
be satisfied.

 

54

--------------------------------------------------------------------------------


 

Section 1.4            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, the financial statements to be furnished to the Lenders
pursuant hereto shall be made and prepared in accordance with GAAP (except as
set forth in the notes thereto or as otherwise disclosed in writing by the Lead
Borrower to the Lenders); provided that, except as otherwise specifically
provided herein, all computations and all definitions (including accounting
terms) used in determining compliance with Section 6.4 shall utilize GAAP and
policies in conformity with those used to prepare the audited financial
statements of Holdings delivered pursuant to Section 5.1 of the Second Amended
and Restated Credit Agreement for the fiscal year ended December 31,
2014;quarter ended September 30, 2016; provided, further, that if the Lead
Borrower notifies the Administrative Agent that the Lead Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Third Restatement Effective Date in GAAP or in the
application thereof on the operation of any provision hereof (including as a
result of an election to apply IFRS) (or if the Administrative Agent notifies
the Lead Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP (or such election) or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change (or such election)
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  At any time after the Third
Restatement Effective Date, Parent may elect to apply IFRS in lieu of GAAP and,
upon any such election, references herein to GAAP shall thereafter be construed
to mean IFRS; provided that any calculation or determination in this Agreement
that requires the application of GAAP for periods that include fiscal quarters
ended prior to Parent’s election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP.  Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards No. 159)
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) permitting or requiring a Person to value its
financial liabilities or Indebtedness at the fair value thereof and (b) if at
any time the obligations of any Person in respect of an operating lease are
required to be recharacterized as Capital Lease Obligations as a result of a
change in GAAP (including as a result of an election to apply IFRS) after the
Third Restatement Effective Date, then for purposes hereof such Person’s
obligations under such operating lease shall not, following the date of such
recharacterization, be deemed Capital Lease Obligations and if after any such
change in GAAP any Capital Lease Obligations would constitute obligations in
respect of an operating lease, as defined and interpreted in accordance with
GAAP as in effect and applied on the Third Restatement Effective Date, then the
obligations under such lease shall not be deemed Capital Lease Obligations.

 

Section 1.5            Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the applicable Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Events and Revolving
Credit Exposure (or components thereof) denominated in Alternative Currencies. 
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the

 

55

--------------------------------------------------------------------------------


 

applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as determined by
the Administrative Agent or the applicable Issuing Bank, as applicable, in
accordance with the first sentence of this clause (a).  The Lead Borrower and
the Lenders will be promptly informed of the results of such calculations.
Notwithstanding the foregoing, for purposes of this Agreement and the other Loan
Documents, where the permissibility of a transaction or determinations of
required actions or circumstances (excluding for the avoidance of doubt in
connection with Credit Events or Revolving Credit Exposure or components thereof
or the matters referred to in paragraph (b) below) depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Rate in effect on the Business Day
immediately preceding the date of such transaction or determination and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates; provided that if Indebtedness is
incurred to refinance other Indebtedness, and such refinancing would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Rate in effect on the Business Day immediately preceding the date of such
refinancing, such dollar denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced
except as permitted hereunder.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be.

 

Section 1.6            Change of Currency.

 

(a)           Each obligation of each Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Third Restatement Effective Date shall
be redenominated into Euro at the time of such adoption.  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be

 

56

--------------------------------------------------------------------------------


 

appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

ARTICLE II

 

The Credits

 

Section 2.1            Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make loans in dollars or in one or more
Alternative Currencies to the Borrowers (each such loan, a “Revolving Loan”)
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the aggregate amount of the
Revolving Credit Exposure of all Lenders exceeding the total Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

Section 2.2            Loans and Borrowings.      (a)  Each Revolving Loan shall
be made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Applicable Percentages.  The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.  Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.4.

 

(b)           Subject to Section 2.13 and Section 2.14(c), (i) each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Lead Borrower may request in accordance herewith and (ii) each Swingline Loan
shall be comprised entirely of ABR Loans.  Eurocurrency Revolving Loans may be
denominated in dollars or in any Alternative Currency, as the Lead Borrower may
request in accordance herewith.  ABR Loans shall be denominated only in
dollars.  Subject to Section 2.14(c), each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or the amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.5(e), as the
case may

 

57

--------------------------------------------------------------------------------


 

be.  Borrowings of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

 

Section 2.3            Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Lead Borrower (or the Company, on the Dutch Borrower’s
behalf) shall notify the Administrative Agent of such request by telephone,
telecopy or electronic mail (a) in the case of a Eurocurrency Borrowing
denominated in dollars or Canadian Dollars, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing, (b) in
the case of a Eurocurrency Borrowing denominated in Euro or Sterling, not later
than 8:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, or (c) in the case of an ABR Borrowing (excluding a
Borrowing of Swingline Loans and Revolving Loans made pursuant to a Mandatory
Borrowing), not later than 12:00 noon, New York City time, one Business Day
prior to the date of the proposed Borrowing (or, in the case of an ABR Borrowing
on the Amendment No. 3 Closing Date, not later than 9:00 a.m., New York City
time, on the same day as the proposed Borrowing).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by
delivery (including by telecopy or electronic mail) to the Administrative Agent
of a written Borrowing Request in substantially the form of Exhibit B attached
hereto and signed by the Lead Borrower (or the Company, on the Dutch Borrower’s
behalf).  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the identity of the applicable Borrower;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)           in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(vi)          in the case of a Eurocurrency Borrowing, the currency in which
such Eurocurrency Borrowing shall be denominated; and

 

(vii)         the location and number of the account or accounts to which funds
are to be disbursed, which shall comply with the requirements of Section 2.6.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing with an Interest Period of one
month’s duration denominated in the currency specified, and if no currency is
specified, in dollars. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Lead

 

58

--------------------------------------------------------------------------------


 

Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the Lead Borrower shall be deemed to have selected a
Eurocurrency Borrowing denominated in dollars.  Promptly following receipt of a
Borrowing Request in accordance with this Section 2.3, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Notwithstanding anything to the contrary, Mandatory Borrowings shall be made
upon the notice specified in Section 2.4(c), with each Borrower irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.4(c); provided, however, that the
making of such Mandatory Borrowings shall not constitute a representation or
warranty by ParentHoldings or any Borrower that any of the conditions specified
in Section 4 are satisfied as of the time such Mandatory Borrowings are made.

 

Section 2.4            Swingline Loans.  (a)  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make loans to the
Borrowers (each such loan, a “Swingline Loan”), at any time and from time to
time on or after the Third Restatement Effective Date and prior to the Swingline
Expiry Date, in an aggregate principal amount at any time outstanding that will
not result in (i) the sum of the total Swingline Exposures exceeding
$75,000,000, (ii) the sum of the total Revolving Credit Exposures exceeding the
total Commitments, (iii) any Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (iv) in the case of the Lender acting as the Swingline
Lender (whether directly or through an Affiliate), the sum of such Lender’s
Revolving Credit Exposure plus (without duplication) the outstanding principal
amount of Swingline Loans made by the Swingline Lender exceeding such Lender’s
Commitment. Each Swingline Loan shall be made as part of a Borrowing consisting
of Swingline Loans made by the Swingline Lender.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.  Each Swingline Loan shall be
denominated in dollars and shall  be in an amount that is an integral multiple
of $500,000 and not less than $500,000; provided that a Swingline Loan may be
made in an aggregate amount that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.5(e).

 

(b)     To request a Swingline Loan, the Lead Borrower shall notify the
Administrative Agent of such request by telephone, telecopy or electronic mail
(and, in the case of telephonic notice, confirmed by hand delivery, telecopy or
electronic mail), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Lead Borrower. The
Swingline Lender shall make such Swingline Loan available to the Borrowers by
means of a credit to the general deposit account of the applicable Borrower or
Borrowers with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.5(e),
by remittance to the applicable Issuing Bank) by 4:00 p.m., New York City time,
on the requested date of such Swingline Loan.

 

59

--------------------------------------------------------------------------------


 

(c)           On any Business Day, the Swingline Lender may, in its sole
discretion, give written notice to the Lead Borrower (unless a Default or Event
of Default then exists under clauses (h) and (i) of Article VII) and the other
Lenders that the Swingline Lender’s outstanding Swingline Loans shall be funded
with one or more Borrowings of Revolving Loans (provided that such notice shall
be deemed to have been automatically given upon the occurrence of a Default or
an Event of Default under clauses (h) and (i) of Article VII or upon the
exercise of any of the remedies provided in the last paragraph of Article VII),
in which case one or more Borrowings of Revolving Loans constituting ABR Loans
and denominated in dollars (each such Borrowing, a “Mandatory Borrowing”) shall
be made on the immediately succeeding Business Day by all Lenders pro rata based
on each such Lender’s Applicable Percentage (determined before giving effect to
any termination of the Commitments pursuant to the last paragraph of
Article VII, if applicable) and the proceeds thereof shall be applied directly
by the Administrative Agent to repay the Swingline Lender for such outstanding
Swingline Loans.  Each Lender hereby irrevocably agrees to make Revolving Loans
upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Lender notwithstanding (i) the amount of
the Mandatory Borrowing may not comply with any minimum borrowing amount
otherwise required hereunder, (ii) whether any conditions specified in Section 4
are then satisfied, (iii) whether a Default or an Event of Default then exists
or would result therefrom, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the total Commitments at such time.  In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code, the Insolvency Act 1986 of the United
Kingdom or any other applicable Debtor Relief Laws with respect to any
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from any Borrower on or after such date and prior to
such purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the Lenders to share in such
Swingline Loans ratably based upon their respective Applicable Percentages
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to the last paragraph of Article VII), provided that
(x) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the Overnight Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as ABR Loans hereunder for each day
thereafter.

 

Section 2.5            Letters of Credit. (a)  General.  (i) Subject to the
terms and conditions set forth herein, any Borrower may request (the Borrower
that shall have made such request, a “Requesting Borrower”) the issuance by any
Issuing Bank of Letters of Credit in dollars or in any Alternative Currency for
such Requesting Borrower’s own account, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time on or after the Third
Restatement Effective Date and prior to the 60th day prior to the Maturity Date,
and

 

60

--------------------------------------------------------------------------------


 

(subject to the conditions set forth in Section 4.2), such Issuing Bank will (in
all events subject to, and in accordance with, such Issuing Bank’s policies and
procedures) issue the Letters of Credit in the requested currency. 
Notwithstanding anything to the contrary in this Section 2.5, no Issuing Bank
shall be under any obligation to issue any Letter of Credit if (x) the issuance
of such Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally or (y) such Issuing Bank does not, as
of the issuance date of the requested Letter of Credit, issue letters of credit
in the requested currency. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by any Requesting
Borrower to, or entered into by any Requesting Borrower with, the applicable
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(ii) Notwithstanding anything to the contrary above and at the request of the
Requesting Borrower, any Letter of Credit may contain a statement to the effect
that such Letter of Credit is issued for the account of ParentHoldings, any of
its Subsidiaries, or an Excluded Subsidiary; provided that (x) notwithstanding
such statement, the Requesting Borrower shall be the actual account party for
all purposes of the Loan Documents for such Letter of Credit and such statement
shall not affect the Requesting Borrower’s reimbursement obligations hereunder
with respect to such Letter of Credit, or the benefit of the guaranties provided
pursuant to the Guaranties and (y) ParentHoldings, the respective Subsidiaries
or Excluded Subsidiaries, as applicable shall deliver such documentation
(including, without limitation, customary letter of credit applications and
reimbursement agreements) as may be reasonably requested by the Administrative
Agent or the applicable Issuing Bank consistent with the terms of the Loan
Documents.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Requesting Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by such Issuing
Bank) to any Issuing Bank and the Administrative Agent (at least five Business
Days in advance of the requested date of issuance, amendment, renewal or
extension (or such shorter period as is acceptable to such Issuing Bank)) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.5), the stated amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; provided that the initial stated amount of each Letter of Credit
shall not be less than $100,000 or such lesser amount as is acceptable to the
respective Issuing Bank.  If requested by the applicable Issuing Bank, the
Requesting Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Requesting Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure shall not exceed $125,000,000 (the “LC Sublimit”),
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Commitments, (iii) the Revolving Credit Exposure of any

 

61

--------------------------------------------------------------------------------


 

Lender shall not exceed such Lender’s Commitment, (iv) the face amount of
outstanding Letters of Credit issued by any Issuing Bank shall not exceed such
Issuing Bank’s Applicable LC Fronting Sublimit, (v) in the case of the Lender
acting as the Issuing Bank with respect to such Letter of Credit (whether
directly or through an Affiliate), unless such Lender shall agree otherwise in
its sole discretion, such Lender’s Revolving Credit Exposure plus (without
duplication) the aggregate face amount of outstanding Letters of Credit issued
by such Issuing Bank shall not exceed such Lender’s Commitment and
(vi) following the effectiveness of any Maturity Date Extension Request, the LC
Exposure in respect of all Letters of Credit having an expiration date after the
second Business Day prior to the Existing Maturity Date shall not exceed the
total Commitments of the Consenting Lenders extended pursuant to Section 2.21;
provided that an Issuing Bank shall not issue, amend, renew or extend any Letter
of Credit (other than automatic renewals thereof pursuant to customary evergreen
provisions or amendments that do not effect an extension, or increase the stated
face amount, of such Letter of Credit) if it shall have been notified by the
Administrative Agent at the written request of the Required Lenders that a
Default or an Event of Default has occurred and is continuing and that, as a
result, no further Letters of Credit shall be issued by it (a “Letter of Credit
Suspension Notice”); provided that the applicable Issuing Bank shall have
received such Letter of Credit Suspension Notice within a sufficient amount of
time to process internally the instructions therein contained.

 

(c)     Expiration Date.  Each Letter of Credit shall by its terms terminate
(x) in the case of standby Letters of Credit, on or before the earlier of
(A) the date which occurs 12 months after the date of the issuance thereof and
(B) five Business Days prior to the Maturity Date, and (y) in the case of trade
Letters of Credit, on or before the earlier of (A) the date which occurs 180
days after the date of issuance thereof and (B) 30 days prior to the Maturity
Date; provided that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration (none of which, in any event, shall extend beyond the date referred to
in the preceding clause (x)(B) above) so long as such Letter of Credit permits
the applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve month period to be agreed upon at the time such Letter of
Credit is issued.  For the avoidance of doubt, if the Maturity Date shall be
extended pursuant to Section 2.21, “Maturity Date” as referenced in this clause
(c) shall refer to the Maturity Date as extended pursuant to Section 2.21;
provided that, notwithstanding anything in this Agreement (including
Section 2.21 hereof) or any other Loan Document to the contrary, the Maturity
Date, as such term is used in reference to any Issuing Bank or any Letter of
Credit issued thereby, may not be extended without the prior written consent of
the applicable Issuing Bank.

 

(d)     Participations.  (i) By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in

 

62

--------------------------------------------------------------------------------


 

paragraph (e) of this Section 2.5, or of any reimbursement payment required to
be refunded to any Borrower for any reason; it being understood and agreed that
(x) with respect to each LC Disbursement denominated in dollars, such payment
shall be denominated in dollars and (y) with respect to each LC Disbursement
denominated in an Alternative Currency, such payment shall be denominated in
such Alternative Currency or, in the case of a Designated LC Disbursement, in
dollars.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, the reduction or
termination of the Commitments or any adverse change in the relevant exchange
rates or the availability of the relevant Alternative Currency to any Borrower
or any Subsidiary or the relevant currency markets generally, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(ii)           In determining whether to pay under any Letter of Credit, no
Issuing Bank shall have any obligation other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and that they appear to substantially comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an Issuing Bank under or in connection with any Letter of Credit issued by it
shall not create for such Issuing Bank any resulting liability to any Borrower,
any other Loan Party, any Lender or any other Person unless such action is taken
or omitted to be taken with gross negligence, bad faith or willful misconduct on
the part of such Issuing Bank (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

(e)     Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Requesting Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent at the applicable
Administrative Agent’s Office an amount equal to such LC Disbursement (x) in the
case of an LC Disbursement denominated in dollars or Canadian Dollars, in such
currency not later than 5:00 p.m., New York City time, on the Business Day (the
“Reimbursement Date”) immediately following the date on which such Requesting
Borrower receives notice of such LC Disbursement and (y) in the case of an LC
Disbursement denominated in Euro or Sterling, in such currency not later than
12:00 noon, New York City time, on the Reimbursement Date; provided that in the
case of an LC Disbursement denominated in an Alternative Currency, reimbursement
of such LC Disbursement shall be paid in dollars in accordance with clause
(x) above if either (A) the applicable Issuing Bank (at its option) shall have
specified in its notice of such LC Disbursement to the Requesting Borrower that
such Issuing Bank will require reimbursement in dollars or (B) in the absence of
any such requirement for reimbursement in dollars, the Requesting Borrower shall
have notified such Issuing Bank promptly following receipt of the notice of such
LC Disbursement that the Requesting Borrower will reimburse such Issuing Bank in
dollars. In the case of any LC Disbursement that has been designated for
reimbursement in dollars in accordance with the proviso to the foregoing
sentence (a “Designated LC Disbursement”) or any LC Disbursement that is
denominated in dollars, the Lead Borrower may, at its election and subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.3 or Section 2.4, as applicable, that such payment be financed with a
Revolving Borrowing or a Swingline Loan in an equivalent amount and, to the
extent so financed, the Requesting Borrower’s obligation to

 

63

--------------------------------------------------------------------------------


 

make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan.  In the case of a Designated LC Disbursement, the
applicable Issuing Bank shall notify the Requesting Borrower of the Dollar
Equivalent of the amount of such Designated LC Disbursement promptly following
the determination thereof. If the Requesting Borrower fails to timely reimburse
the applicable Issuing Bank for any LC Disbursement on the applicable
Reimbursement Date, the Administrative Agent shall promptly notify each Lender
of the applicable LC Disbursement, the payment then due from such Requesting
Borrower in respect thereof (expressed in dollars or, in the case of an LC
Disbursement denominated in an Alternative Currency, the amount of the Dollar
Equivalent thereof) and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from such Requesting
Borrower, in the same manner as provided in Section 2.6 with respect to Loans
made by such Lender (and Section 2.6 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from a Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Requesting Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)     Obligations Absolute.  The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.5 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by each Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.5, constitute a legal or equitable discharge
of, or provide a right of setoff against, any Borrower’s Obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are

 

64

--------------------------------------------------------------------------------


 

caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the applicable
Issuing Bank (as determined by a court of competent jurisdiction in a final and
non-appealable decision), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)     Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank.  Such
Issuing Bank shall promptly notify the Administrative Agent and the Requesting
Borrower by telephone (confirmed by telecopy or electronic mail), telecopy or
electronic mail of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Requesting Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 

(h)     Interim Interest.  If an Issuing Bank shall make any LC Disbursement,
then, unless the Requesting Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Requesting Borrower reimburses such LC
Disbursement, at the Overnight Rate; provided that, if the Requesting Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section 2.5, then Section 2.12(c) shall apply.  Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section 2.5 to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)      Cash Collateralization.  If any Event of Default shall occur and be
continuing, on theas soon as reasonably practicable and in any event within one
(1) Business Day thatafter the Lead Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks and Lenders (the “LC Collateral Account”), an amount in cash equal
to the Dollar Equivalent of 103% of the LC Exposure as of such date plus any
accrued and unpaid interest thereon (all obligations to deposit such cash
collateral, “Cash Collateral Obligations”); provided that the Cash Collateral
Obligations shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence

 

65

--------------------------------------------------------------------------------


 

of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII.  Such deposit shall be held by the Administrative Agent as
collateralCollateral for the payment and performance of the Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made
solely in Cash Equivalents at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations.  If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default as set
forth above or as required in the two immediately succeeding sentences, such
amount (to the extent not applied as aforesaid) shall be returned to the Lead
Borrower within three (3) Business Days after all Events of Default have been
cured or waived or such LC Exposure no longer exceeds (or no longer exceeds 103%
of) the LC Sublimit or the Applicable LC Fronting Sublimit, as applicable.  If
the Administrative Agent or an Issuing Bank notifies the Lead Borrower at any
time that the LC Exposure at such time exceeds the LC Sublimit, or the face
amount of Letters of Credit issued by any Issuing Bank exceeds such Issuing
Bank’s Applicable LC Fronting Sublimit, other than as a result of fluctuations
in currency exchange rates, then, within three (3) Business Days after receipt
of such notice, the Borrowers shall provide cash collateral in accordance with
this clause (i) for the LC Exposure in an amount not less than the amount of
such excess.  If at any time, including any Revaluation Date, solely as a result
of fluctuations in currency exchange rates, the LC Exposure at such time exceeds
103% of the LC Sublimit, or the face amount of Letters of Credit issued by any
Issuing Bank exceeds 103% of such Issuing Bank’s Applicable LC Fronting
Sublimit, then within three (3) Business Days after the receipt of such notice
the Borrowers shall provide cash collateral in accordance with this clause
(i) for the LC Exposure in an amount not less than the amount of such excess.

 

(j)      Designation of Issuing Banks.  The Lead Borrower may, at any time and
from time to time, upon notice to the Administrative Agent, designate as an
Issuing Bank one or more Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by (i) the execution and delivery to the
Administrative Agent by such designated Lender on the Third Restatement
Effective Date of a counterpart to this Agreement in its capacity as an Issuing
Bank or (ii) an agreement, which shall be in form and substance reasonably
satisfactory to such Issuing Bank, executed by each Borrower, the Administrative
Agent and such designated Lender and, from and after the Third Restatement
Effective Date or the effective date of such agreement, as the case may be,
(x) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (y) references herein to the term “Issuing Bank” shall
be deemed to include such Lender in its capacity as an issuer of Letters of
Credit hereunder.

 

(k)     Termination or Resignation of an Issuing Bank. (i) The Lead Borrower may
terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder by
providing a

 

66

--------------------------------------------------------------------------------


 

written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent, which termination shall become effective upon the earlierearliest of
(x) such Issuing Bank acknowledging receipt of such notice and, (y) the 10th
Business Day following the date of the delivery thereof, and (z) at any time on
and after the date that the Swingline Lender or such Issuing Bank or any of its
direct or indirect parent companies satisfies any provision of clause (d) of the
definition of “Defaulting Lender”, the date such notice is delivered by the Lead
Borrower.  At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.11(b).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination, but shall not issue any additional Letters of Credit.  Without
limiting the foregoing, following the delivery by the Lead Borrower of any
notice of termination in respect of any Issuing Bank (and regardless of whether
such notice has become effective), such terminated Issuing Bank shall have no
obligation to issue, amend, renew or extend any Letter of Credit.

 

(ii)           Any Issuing Bank may, upon at least 30 days’ prior written notice
to the Administrative Agent and the Lead Borrower, resign as an Issuing Bank;
provided that such resignation shall not become effective until the Lead
Borrower shall have appointed (and upon receipt by the Lead Borrower of any
notice described in this Section 2.5(k)(ii), the Lead Borrower shall be
obligated to use commercially reasonable efforts to promptly appoint) a
successor Issuing Bank (which may be a Lender) reasonably acceptable to the Lead
Borrower willing to accept its appointment as successor Issuing Bank. 
Notwithstanding the delivery by an Issuing Bank of a notice of resignation
pursuant to this Section 2.5(k)(ii), prior to the effectiveness of such
resignation such Issuing Bank shall remain obligated to have all the rights and
obligations of an Issuing Bank under this Agreement, including the obligation to
issue additional Letters of Credit in accordance with the terms of this
Agreement.  Upon the effectiveness of any resignation pursuant to this
Section 2.5(k)(ii), (x) the resigning Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to the
effectiveness of such resignation, but shall not issue any additional Letters of
Credit, (y) the successor Issuing Bank shall become a party to this Agreement as
an Issuing Bank and shall assume the resigning Issuing Bank’s Applicable LC
Fronting Sublimit and its obligation to issue additional Letters of Credit in
accordance with the terms of this Agreement and (z) the Borrowers shall pay all
unpaid fees accrued for the account of the resigning Issuing Bank pursuant to
Section 2.11(b).

 

(l)      Existing Letters of Credit.  On the Third Restatement Effective Date,
each letter of credit issued or deemed to be issued under the Second Amended and
Restated Credit Agreement listed on Schedule 2.5, to the extent outstanding,
shall be automatically and without further action by the parties thereto (and
without payment of any fees otherwise due upon the issuance of a Letter of
Credit) deemed converted into Letters of Credit issued pursuant to this
Section 2.5 and subject to the provisions hereof.

 

(m) Letters of Credit of the Company.  On the Darwin Acquisition Closing Date,
substantially simultaneously with the matters described in Section 2.9(g), each
Letter of Credit previously issued for the account of the Company and
outstanding under this Agreement at such time shall

 

67

--------------------------------------------------------------------------------


 

 

be deemed to be issued for the account of the Dutch Borrower and all
reimbursement obligations in respect thereof shall be assumed by the Dutch
Borrower pursuant to documentation reasonably satisfactory to the applicable
Issuing Bank and in accordance with such Issuing Bank’s policies and procedures;
provided that the Lead Borrower may elect, upon five Business Days’ prior
written notice to the Administrative Agent and the applicable Issuing Bank, to
irrevocably cancel any such Letter of Credit, in which case such Letter of
Credit shall automatically be cancelled on the Darwin Acquisition Closing Date,
and at the request of the Lead Borrower, such Issuing Bank shall reasonably
assist the Lead Borrower with the replacement of such Letter of Credit in
accordance with such Issuing Bank’s policies and procedures.

 

Section 2.6            Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
Same Day Funds by 12:00 noon, New York City time, in the case of any Loan
denominated in dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency (or in the case of (x) Mandatory Borrowings, no later than 1:00 p.m.,
New York City time or (y)  Swingline Loans, as provided in Section 2.4(b)) to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the applicable Borrower (other than Revolving Loans made pursuant
to a Mandatory Borrowing) by promptly crediting the amounts so received, in like
funds, to an account or accounts designated by the Lead Borrower in the
applicable Borrowing Request; provided that, if, on the date of a Borrowing of
Revolving Loans (other than a Mandatory Borrowing) denominated in dollars, there
are LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers or Swingline Loans then outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such LC
Disbursements, second, to the payment in full of any such Swingline Loans, and
third, to the applicable Borrower as otherwise provided above.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Applicable Percentage
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.6 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its Applicable Percentage of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.  If such Borrower
and such Lender shall both pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
such Borrower the amount of such interest paid by such Borrower for such
period.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by any Borrower shall be without prejudice to any claim that such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

Section 2.7            Interest Elections.  (a)  Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request (or as otherwise determined in
accordance with Section 2.3).  Thereafter, the Lead Borrower may, at any time
and from time to time, elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.7.  The Lead
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated among the
Lenders holding the Loans comprising such Borrowing in accordance with their
respective Applicable Percentages, and the Loans comprising each such portion
shall be considered a separate Borrowing.  No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
continued in the same currency or must be prepaid in the original currency of
such Loan and reborrowed in the other currency.

 

(b)           To make an election pursuant to this Section 2.7, the Lead
Borrower shall notify the Administrative Agent of such election by telephone,
telecopy or electronic mail by the time that a Borrowing Request would be
required under Section 2.3 if the Lead Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic request shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written request (an “Interest Election Request”) in
substantially the form of Exhibit C attached hereto and signed by the Lead
Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Lead Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

69

--------------------------------------------------------------------------------


 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Lead Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurocurrency Borrowing in the same currency with an Interest
Period of one month’s duration.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing, (i) no outstanding
Revolving Borrowing in dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Loans denominated in an Alternative Currency
be prepaid, or redenominated into dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

Section 2.8            Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)           The Lead Borrower may at any time terminate, or from time to time
reduce, the Commitments, in each case without premium or penalty; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Lead Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the total
Revolving Credit Exposures would exceed the total Commitments.

 

(c)           The Lead Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.8 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Lead Borrower pursuant to this Section 2.8 shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Lead Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice may be revoked by
the Lead Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be applied to the Lenders in accordance with their respective
Applicable Percentages.

 

Section 2.9            Repayment of Loans; Evidence of Debt; Borrower
Obligations Joint and Several; Release of the CompanyLead Borrower.  (a)  Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan

 

70

--------------------------------------------------------------------------------


 

is made; provided that on each date that a Revolving Borrowing is made to any
Borrower, the Borrowers shall repay all Swingline Loans then outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section 2.9 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein (absent manifest error);
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note (each such promissory note being called a “Note” and all such
promissory notes being collectively called the “Notes”).  In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in substantially the form of Exhibit D attached hereto.  Thereafter,
the Loans evidenced by such Note and interest thereon shall at all times
(including after assignment pursuant to Section 9.4) be represented by one or
more promissory notes substantially in such form payable to the payee named
therein (or to such payee and its registered assigns).

 

(f)            Subject to Section 9.20, theThe Obligations of each Borrower
(including each Designated Borrower) shall be joint and several in nature.

 

(g) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, immediately upon the occurrence of the Darwin Acquisition Closing Date
and the execution of the Credit Agreement Joinder referred to in Section 4.3(d):

 

(i) unless the Company shall have prepaid all Loans and any other Obligations
outstanding on or prior to such date in accordance with Section  2.10, subject
to Section 2.5(m) in the case of Letters of Credit and any reimbursement
obligations thereunder, the Dutch Borrower shall automatically assume all the
Obligations of the Company outstanding at such time, including for the avoidance
of doubt its obligations as the “Lead Borrower” and a “Borrower” hereunder; and

 

(ii) the Company shall automatically (A) cease to be the “Lead Borrower” and a
“Borrower” for all purposes under this Agreement and all the other Loan
Documents and

 

71

--------------------------------------------------------------------------------


 

(B) be released from its obligations as the “Lead Borrower” and a “Borrower”
hereunder and thereunder, including all Obligations (after giving effect to the
prepayment or assumption of the Obligations under clause (i) above), in the case
of each of clauses (A) and (B), other than with respect to any obligation that
shall survive the termination of this Agreement pursuant to the last sentence of
Section 9.5; provided that nothing in this Section 2.9(g) shall (x) affect any
obligation of the Company as a Guarantor under this Agreement or any other Loan
Document or (y) preclude the Company from becoming a Designated Borrower in
accordance with the terms of this Agreement on or after the Darwin Acquisition
Closing Date.

 

Section 2.10          Prepayment of Loans.  (a)  The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (subject to the requirements of Section 2.15),
subject to prior notice in accordance with paragraph (b) of this Section 2.10.

 

(b)           The Lead Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy, electronic mail or delivery of written notice), telecopy
or electronic mail of any prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Revolving Borrowing denominated in dollars, not later than 1:00
p.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of a prepayment of a Eurocurrency Revolving Borrowing
denominated in an Alternative Currency, not later than 1:00 p.m., New York City
time, five Business Days before the date of prepayment, (iii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment or (iv) in the case of
prepayment of a Swingline Loan, not later than 3:00 p.m., New York City time, on
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8.  Promptly
following receipt of any such notice relating to a Revolving Borrowing or a
Swingline Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.2.  Each partial prepayment
of a Swingline Borrowing shall be in an amount that would be permitted in the
case of an advance of a Swingline Borrowing as provided in Section 2.4.  Each
prepayment of a Revolving Borrowing or a Swingline Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing of the Lenders in
accordance with their respective Applicable Percentages.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and any
costs incurred as contemplated by Section 2.15.

 

(c)           (i) If at any time other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the total Commitments, the Borrowers shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to

 

72

--------------------------------------------------------------------------------


 

Section 2.5(i), in an aggregate principal amount sufficient to cause the
aggregate amount of all Revolving Credit Exposures to be less than or equal to
the total Commitments.

 

(ii)           If at any time, solely as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds 103% of the total Commitments, the Borrowers
shall (x) immediately repay Borrowings or (y) cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to and within the time period
required by Section 2.5(i), in the case of each of clauses (x) and (y) in an
aggregate principal amount sufficient to cause the aggregate amount of all
Revolving Credit Exposure to be less than or equal to the total Commitments.

 

Section 2.11          Fees. (a)  Each Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than any Defaulting
Lender) a commitment fee, which shall accrue at the relevant percentage set
forth in the row entitled “Commitment Fee” in the definition of “Applicable
Rate” on the daily amount by which the Commitment of such Lender exceeds the
Revolving Credit Exposure of such Lender during the period from and including
the Third Restatement Effective Date to but excluding the date on which such
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the Third Restatement EffectiveAmendment No. 3 Closing Date.  All
commitment fees shall be payable in dollars, shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)           Each Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Third Restatement
EffectiveAmendment No. 3 Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the applicable Issuing Bank a
fronting fee with respect to each Letter of Credit issued by it, which shall
accrue, commencing with the Amendment No. 3 Closing Date, at a rate per annum
equal to 0.125% on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Banks during the period from and
including the Third Restatement Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  All fees referred to in clause (ii) of the foregoing
sentence shall be calculated and payable in dollars; provided that, at the
election of the applicable Issuing Bank or (solely to the extent permitted by
the applicable Issuing Bank’s policies and procedures) the Lead Borrower, in the
case of a Letter of Credit denominated in an Alternative Currency such fees
shall be calculated and payable in such Alternative Currency.  Unless otherwise
specified above, participation fees

 

73

--------------------------------------------------------------------------------


 

and fronting fees accrued through the last day of March, June, September and
December of each year shall be payable on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Third
Restatement EffectiveAmendment No. 3 Closing Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)           Each Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between Holdings and the Administrative Agent.

 

(d)           Each Borrower agrees to pay to the Arrangersapplicable Arranger
the applicable fees agreed to amongbetween Holdings and the Arrangers in the Fee
Lettersuch Arranger in any fee letter or as otherwise agreed in writing
amongbetween them in the manner and at the times set forth therein.

 

(e)           All fees payable hereunder shall be paid on the dates due, in Same
Day Funds, to the Administrative Agent (or to the applicable Issuing Bank, in
the case of fees payable to it) for distribution, in the case of commitment fees
and participation fees, to the Lenders.  The amount of such fees required to be
paid hereunder shall not be refundable under any circumstances.

 

Section 2.12          Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)           Notwithstanding paragraphs (a) and (b) of this Section 2.12, if
any principal of or interest on any Loan or any fee or other amount payable by
any Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.12 or (ii) in the case of
any other overdue amount, 2.00% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section 2.12.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.12 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other

 

74

--------------------------------------------------------------------------------


 

than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that (x) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and
(y) interest in respect of Loans denominated in Canadian Dollars or Sterling
shall in each case be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day); provided that in the case
of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, interest hereunder shall be
computed in accordance with such market practice.  The applicable Alternate Base
Rate or Eurocurrency Rate shall be determined by the Administrative Agent in
accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.

 

Section 2.13          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Eurocurrency Borrowing for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Eurocurrency Rate for such Eurocurrency Borrowing for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Lead
Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Lead Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in the
Eurocurrency Rate that is unavailable because the conditions described in
clauses (a) and (b) above have been satisfied (such unavailable rate, the
“Unavailable Rate”), shall be ineffective, and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing with an Unavailable Rate, (x) if such
Borrowing Request is for a Borrowing in dollars or if an alternative rate of
interest is not in effect pursuant to clause (y) below, such Borrowing shall be
made as an ABR Borrowing (in dollars) or (y) if such Borrowing Request is for a
Borrowing in an Alternative Currency, the Administrative Agent may, in
consultation with the Lead Borrower, propose to the Lead Borrower in writing an
alternative interest rate for the affected Borrowing that, if accepted by the
Lead Borrower in a writing delivered to the Administrative Agent within one
Business Day of the Lead Borrower’s receipt of such written proposal, shall
apply with respect to the affected

 

75

--------------------------------------------------------------------------------


 

Borrowing until (1) the Administrative Agent notifies the Lead Borrower and the
Lenders that the circumstances giving rise to the notice described above no
longer exist, (2) the Administrative Agent is advised by the Required Lenders
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loan (or its
Loans) included in the affected Borrowing or (3) any Lender determines that any
law or regulation has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable lending office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Lead Borrower written notice thereof; provided
that, notwithstanding the foregoing, all Eurocurrency Rates (other than any then
applicable Unavailable Rates) shall remain available for Borrowings until such
rate shall be an Unavailable Rate.

 

Section 2.14          Increased Costs and Illegality.  (a)  If any Change in Law
shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Eurocurrency
Rate);

 

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or

 

(iii)          subject any Recipient of any payments to be made by or on account
of any obligation of any Borrower hereunder to any Taxes on its Loans, loan
principal, Letters of Credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes, which Other
Taxes, solely for purposes of this Section 2.14(a)(iii), include any Taxes that
would be Other Taxes but for the fact that they are imposed with respect to an
assignment);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting to or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, subject to paragraphs (c) and (d) of this Section 2.14, the
Borrowers will jointly and severally pay to such Lender, such Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered; provided that such amounts shall be proportionate to the amounts that
such Lender or such Issuing Bank charges other borrowers or account parties for
such additional costs incurred or reductions suffered on loans or letters of
credit, as the case may be, similarly situated

 

76

--------------------------------------------------------------------------------


 

to the Borrowers in connection with substantially similar facilities as
reasonably determined by such Lender or such Issuing Bank, as the case may be,
acting in good faith.  In addition, the Borrowers will jointly and severally pay
to each Lender, as long as such Lender shall be (i) required by a central
banking or financial regulatory authority with regulatory authority over such
Lender to maintain reserves with respect to liabilities or assets consisting of
or including eurocurrency funds or deposits obtained in the London or the
European interbank market (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Loan
equal to the actual costs of such reserves allocable to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) and (ii) required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs of such reserves
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error, and certified to the Lead Borrower), which shall be due and payable on
each date on which interest is payable on such Loan, provided the Lead Borrower
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional costs from such Lender.  If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 15 days from receipt of such notice.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments hereunder or the Loans made,
or participations in Letters of Credit held, by such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank, or such Lender’s or such Issuing Bank’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time, subject to paragraphs (c) and (d) of this Section 2.14, the
Borrowers will jointly and severally pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered; provided that such amounts shall be
proportionate to the amounts that such Lender or such Issuing Bank charges other
borrowers or account parties for such reductions suffered on loans or letters of
credit, as the case may be, similarly situated to the Borrowers in connection
with substantially similar facilities as reasonably determined by such Lender or
such Issuing Bank, as the case may be, acting in good faith.

 

(c)           Notwithstanding any other provision of this Agreement, but subject
to Section 2.18, if any Lender shall provide written notice to the
Administrative Agent and the Lead Borrower that any Change in Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its applicable lending office to make Eurocurrency
Loans or to fund or maintain Eurocurrency Loans hereunder (i) with respect to
Loans denominated in dollars (A) upon receipt of such notification, the
Borrowers may revoke

 

77

--------------------------------------------------------------------------------


 

any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in dollars, (B) each Eurocurrency Loan of such
Lender denominated in dollars will automatically be converted to ABR Loans on
the last day of the then current Interest Period therefor or, if earlier, on the
date specified by such Lender in such notification (which date shall be no
earlier than the last day of any applicable grace period permitted by Applicable
Law) and (C) the obligation of such Lender to make or continue affected
Eurocurrency Loans denominated in dollars or to convert Loans into Eurocurrency
Loans denominated in dollars shall be suspended until the Administrative Agent
or such Lender shall notify the Lead Borrower that the circumstances causing
such suspension no longer exist and (ii) with respect to Loans denominated in an
Alternative Currency, (A) upon receipt of such notification, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in such Alternative Currency and (B) such Loans
of such Lender shall be made or maintained, as applicable, at the Canadian prime
rate, in the case of Loans denominated in Canadian Dollars, or in the case of
Loans denominated in Euro or Sterling, at a rate for short term borrowings of
such Alternative Currency determined in a customary manner in good faith by the
Administrative Agent in consultation with the Lead Borrower.

 

(d)           A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, under this
Section 2.14, including in reasonable detail a description of the basis for such
claim for compensation and a calculation of such amount or amounts, shall be
delivered to the Lead Borrower and shall be conclusive absent manifest error. 
The Borrowers shall pay such Lender or such Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(e)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.14 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Lender or an Issuing
Bank pursuant to this Section 2.14 for any increased costs, reductions or other
amounts incurred more than 120 days prior to the date that such Lender or such
Issuing Bank notifies the Lead Borrower in writing of the Change in Law giving
rise to such increased costs, reductions or amounts and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs, reductions or amounts
is retroactive (or has retroactive effect), then the 120-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

Section 2.15          Break Funding Payments.  In the event of (a) the payment
or prepayment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure (other than as a result of a failure of a Lender to
fund a Loan required to be funded hereunder) to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable

 

78

--------------------------------------------------------------------------------


 

thereto as a result of a request by the Lead Borrower pursuant to Section 2.18
or Section 2.21 or (e) any failure by any Borrower to make payment of any Loan
or LC Disbursement (or interest due thereon) denominated in dollars or an
Alternative Currency (other than a Designated LC Disbursement) on its scheduled
due date or any payment thereof in a different currency then, in any such event,
the Borrowers shall, on a joint and several basis, compensate each Lender for
the loss, cost and expense attributable to such event (including any foreign
exchange losses and any loss or expense arising from the performance of any
foreign exchange contract) in accordance with the terms of this Section 2.15. 
In the case of a Eurocurrency Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable currency, amount and period from other banks in the
Eurocurrency market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.15 shall be delivered to the Lead Borrower and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

Section 2.16          Taxes.  (a)             For purposes of this Section 2.16,
the term “applicable law” includes FATCA.

 

(b)           Any and all payments by or on account of any obligation of any
Borrower hereunder shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after making such deduction or
withholding (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

(c)           In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent shall timely reimburse it for the payment of
any Other Taxes.

 

(d)           Each Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent or
such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts

 

79

--------------------------------------------------------------------------------


 

payable under this Section 2.16) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Lead Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           As soon as practicable after any payment of Indemnified Taxes or
Other TaxesTaxes referred to in Section 2.16(b) or (c) by any Borrower to a
Governmental Authority, such Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)            (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Notwithstanding
anything to the contrary in the preceding sentences, the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii), and (g) and (h) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, any Foreign Lender, if it
is legally entitled to do so, shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(A)          executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

 

(B)          executed originals of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled

 

80

--------------------------------------------------------------------------------


 

foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a portfolio interest certificate in compliance
with Section 2.16(f)(ii)(cC)(x), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate in compliance with Section 2.16(f)(ii)(cC)(x) on behalf of such
partner or partners.

 

In addition, any Lender that is a U.S. Person shall deliver to the Lead Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(g) Without limiting the generality of Section 2.16(f):

 

(i)

 

(A) Subject to Section 2.16(g)(i)(B) below, a UK Treaty Lender and each Borrower
which makes a payment under a Loan Document to which that UK Treaty Lender is
entitled shall co-operate in completing any procedural formalities necessary for
such Borrower to obtain authorization to make that payment without a UK Tax
Deduction, including making and filing of an appropriate application for relief
under an applicable Treaty.

 

(B) Notwithstanding anything to the contrary in this Agreement (other than, for
the avoidance of doubt, Section 2.16(g)(i)(F)), in the event that the relevant
UK Treaty Lender holds a passport under the United Kingdom HM Revenue & Customs
Double Taxation Treaty Passport scheme (the “DTTP Scheme”) and that UK Treaty
Lender wishes that scheme to apply to this Agreement, that UK Treaty Lender
shall confirm its scheme reference number and its jurisdiction of tax residence
in Schedule 2.16(g) to this Agreement or where the relevant UK Treaty Lender
becomes a Lender after the Third Restatement Effective Date by including its
scheme reference number and jurisdiction of tax residence in the relevant
Assignment and Assumption, joinder agreement or Incremental Amendment (as the
case may be) and having done so that Lender shall be under no obligation under
Section 2.16(g)(i)(A) above to co-operate with a Borrower incorporated in the
United Kingdom, or a Borrower incorporated in a jurisdiction other than the
United Kingdom to the extent that such Lender has agreed as contemplated in
Section 2.16(g)(i)(F) below, but for the avoidance of doubt that Lender shall
have an obligation to co-operate: (I) with a Borrower incorporated in a
jurisdiction other than the United Kingdom under paragraph (g)(i)(A) above to
the extent that such Lender has not agreed as contemplated in
Section 2.16(g)(i)(F); and (II) further in accordance with paragraph
(g)(i)(C) below.

 

81

--------------------------------------------------------------------------------


 

(C) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(i)(B) above and:
(i) the Borrower making a payment to that Lender has not made the UK Borrower
DTTP Filing in respect of that Lender; or (ii) the Borrower making a payment to
that Lender has made the UK Borrower DTTP Filing in respect of that Lender but
(A) that UK Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(B) HM Revenue & Customs has not given the Borrower authority to make payments
to that Lender without a Tax Deduction within 30 Business Days of the date of
the UK Borrower DTTP Filing, and in each case, the Borrower has notified that
Lender in writing, that Lender and the Borrower shall co-operate in completing
any additional procedural formalities necessary for that Borrower to obtain
authorisation to make that payment without a UK Tax Deduction.

 

(D) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with this Section 2.16(g)(i)(B), no Borrower
shall make the UK Borrower DTTP Filing or file any other form relating to the
DTTP Scheme in respect of that Lender’s Commitment or its participation in any
Loan unless the Lender otherwise agrees. The Borrower shall, promptly on making
the UK Borrower DTTP Filing, deliver a copy of that UK Borrower DTTP Filing to
the Administrative Agent for delivery to the relevant Lender.

 

(E) Nothing in this Section 2.16(g)(i) shall require a UK Treaty Lender to
register under the DTTP Scheme.

 

(F) Notwithstanding any other provision of this Agreement, no Borrower
incorporated in any jurisdiction other than the United Kingdom shall make a UK
Borrower DTTP Filing or file any other form relating to the DTTP Scheme in
respect of any Lender’s Commitment or participation in any Loan unless such
Lender agrees otherwise in writing.

 

(ii)          Each Lender that becomes a Party to this Agreement after the Third
Restatement Effective Date shall indicate in writing to the Administrative Agent
and the Lead Borrower whether it is: (A) a UK Qualifying Lender (other than a UK
Treaty Lender), (B) a UK Treaty Lender, or (C) not a UK Qualifying Lender, and
if a Lender fails to indicate its status in accordance with this
Section 2.16(g)(ii) it shall be treated as if it is not a UK Qualifying Lender
until such time as it notifies the relevant Borrower. Any Lender that ceases to
be a UK Qualifying Lender shall promptly notify the Administrative Agent and the
Lead Borrower.

 

(iii)          (A) Each UK Non-Bank Lender which becomes a Party on the day on
which this Agreement is entered into hereby gives a UK Tax Confirmation to each
relevant Borrower by entering into this Agreement; and (B) a UK Non-Bank Lender
shall promptly notify the Lead Borrower and the Administrative Agent if there is
any change in the position from that set out in the UK Tax Confirmation.

 

(g)           (h) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably

 

82

--------------------------------------------------------------------------------


 

requested by the Lead Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) to enable the Administrative Agent and the
Borrowers to comply with their obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.16(hg), “FATCA” shall include any amendments made to
FATCA after the Third Restatement Effective Date.

 

(h)           (i) Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.4(c)(ii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (ih).

 

(j) VAT.

 

(i)            All amounts expressed to be payable under a Loan Document by any
Loan Party to the Administrative Agent or any Lender which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (ii) below, if VAT is or becomes chargeable on any supply
made by the Administrative Agent or any Lender to any Loan Party under a Loan
Document and the Administrative Agent or such Lender is required to account to
the relevant tax authority for the VAT, that Loan Party must pay to the
Administrative Agent or such Lender (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such party must promptly provide an appropriate VAT invoice to that
Loan Party).

 

(ii)           If VAT is or becomes chargeable on any supply made by the
Administrative Agent or any Lender (the “Supplier”) to a Recipient under a Loan
Document, and any Loan Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

83

--------------------------------------------------------------------------------


 

(A)          (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this paragraph (A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(B)          (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

(iii)          Where a Loan Document requires any Loan Party to reimburse or
indemnify the Administrative Agent or any Lender for any cost or expense, that
Loan Party shall reimburse or indemnify (as the case may be) the Administrative
Agent or such Lender (as the case may be) for the full amount of such cost or
expense, including such part thereof as represents VAT but only to the extent
that such Loan Party is not entitled to credit or repayment in respect of such
VAT from the relevant tax authority.

 

(iv)          Any reference in paragraphs (i) through (iii) and (v) below to any
Loan Party shall, at any time when such Loan Party is treated as member of a
group or unity (or fiscal unity) for VAT purposes, include (where appropriate
and unless the context otherwise requires) a reference to the person who is
treated at that time as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (provided for in Article 11 of Council
Directive 2006/112/EC (or as implemented by the relevant member state of the
European Union) or any other similar provision in any jurisdiction which is not
a member state of the European Union) so that a reference to a Loan Party shall
be construed as a reference to that Loan Party or the relevant group or unity
(or fiscal unity) of which that Loan Party is a member for VAT purposes at the
relevant time or the relevant representative member (or head) of that group or
unity (or fiscal unity) at the relevant time (as the case may be).

 

(v)           In relation to any supply made by the Administrative Agent or any
Lender to any Loan Party under a Loan Document, if reasonably requested by the
Administrative Agent or such Lender, that Loan Party must promptly provide the
Administrative Agent or such Lender with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with the Administrative Agent’s or such Lender’s VAT reporting requirements in
relation to such supply.

 

84

--------------------------------------------------------------------------------


 

(i)            (k) If any Lender or the Administrative Agent determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that (w) any Lender or the Administrative Agent may
determine, in its sole discretion consistent with the policies of such Lender or
the Administrative Agent, whether to seek a refund for any Taxes; (x) any Taxes
that are imposed on a Lender or the Administrative Agent as a result of a
disallowance or reduction of any Tax refund with respect to which such Lender or
the Administrative Agent has made a payment to the indemnifying party pursuant
to this Section 2.16 shall be treated as an Indemnified Tax for which the
indemnifying party is obligated to indemnify such Lender or the Administrative
Agent pursuant to this Section 2.16 without any exclusions or defenses;
(y) nothing in this Section 2.16 shall require the Lender or the Administrative
Agent to disclose any confidential information to a Loan Party (including,
without limitation, its tax returns or their calculations); and (z) neither any
Lender nor the Administrative Agent shall be required to pay any amounts
pursuant to this Section 2.16 for so long as a Default or Event of Default
exists.

 

85

--------------------------------------------------------------------------------


 

Section 2.17          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)         Except as provided in Section 2.5(e), each Borrower shall
make each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest or fees, reimbursements of LC
Disbursements, Cash Collateral Obligations or of amounts payable under
Section 2.14, Section 2.15 or Section 2.16, or otherwise) prior to (x) in the
case of payments required to be made in dollars or Canadian Dollars, 12:00 noon,
New York City time, and (y) in the case of payments required to be made in Euro
or Sterling, 8:00 a.m., New York City time, in each case on the date when due,
in Same Day Funds, without set off or counterclaim.  Each Borrower shall make
each reimbursement of LC Disbursements required to be made by it prior to the
time for such payments set forth in Section 2.5(e).  Any amounts received after
the time set forth above or in Section 2.5(e), as applicable, on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent for the
account of the applicable Lenders at the applicable Administrative Agent’s
Office and except that payments to the Swingline Lender, payments to an Issuing
Bank as expressly provided herein, and payments pursuant to Section 2.14,
Section 2.15 Section 2.16 and Section 9.3, in each case shall be made directly
to the Persons entitled thereto.  If, for any reason, any Borrower is prohibited
by any law or regulation from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment or performance hereunder shall be due on a day
that is not a Business Day, the date for payment or performance shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars unless otherwise
specified or permitted herein or in any other Loan Document.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due from the Borrowers
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due from the
Borrowers hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Swingline Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Revolving Loans and
participations in Swingline Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans or participations in Swingline
Loans and LC Disbursements, as applicable, of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest

 

86

--------------------------------------------------------------------------------


 

on their respective Revolving Loans or participations in Swingline Loans and LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans or participations in Swingline Loans
and LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender or any
Issuing Bank acquiring a participation pursuant to the foregoing arrangements
may exercise against such Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender or such Issuing Bank
were a direct creditor of such Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that a Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c), 2.5(d) or (e), 2.6 or paragraph (d) of this
Section 2.17, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.18          Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under, or any Lender ceases to make, fund, or
maintain Eurocurrency Loans, or to convert Loans into Eurocurrency Loans, as a
result of any condition described in, Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future, (ii) would permit such Lender to continue to make, fund and maintain
Eurocurrency Loans and to convert Loans into Eurocurrency Loans, and (iii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to

 

87

--------------------------------------------------------------------------------


 

such Lender.  Each Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.14 or
submits a notification of illegality under Section 2.14(c), (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) any
Lender is a Defaulting Lender or a Non-Consenting Lender or (iv) any Lender is a
Declining Lender under Section 2.21, then the Lead Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.4), all its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Lead
Borrower shall have received the prior written consent of the Administrative
Agent, the Swingline Lender and the applicable Issuing Banks, which consents
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
participations in Swingline Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law, (v) in the
case of any assignment resulting from a Lender becoming a Non-Consenting Lender,
(x) the applicable assignee shall have consented to, or shall consent to, the
applicable amendment, waiver or consent and (y) the Lead Borrower exercises its
rights pursuant to this clause (b) with respect to all Non-Consenting Lenders
relating to the applicable amendment, waiver or consent and (vi) in the case of
any assignment in respect of a Lender where such Lender (or any Affiliate
thereof) is an Issuing Bank, the Lead Borrower shall, substantially
simultaneously with such assignment and transfer, terminate such Lender (or, at
the request of any such Affiliate, such Affiliate) as an Issuing Bank in
accordance with Section 2.5(k).  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Lead Borrower to require
such assignment and delegation cease to apply.

 

Section 2.19          Revolver Increases.  (a)  The Lead Borrower may, from time
to time after the Third Restatement Effective Date, by notice to the
Administrative Agent, request that the aggregate amount of the Commitments be
increased by a minimum amount equal to $25,000,000 or an integral multiple of
$5,000,000 in excess thereof (each a “Commitment Increase”), to be effective as
of a date (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided that (i) no Default or Event of Default shall
have occurred and be continuing as of the date of such request or as of the
applicable Increase Date, or shall occur as a result thereof and (ii) at no time
shall the total aggregate amount of Commitment Increases hereunder, when added
to the aggregate amount of Incremental Facilities established pursuant to
Section 2.20 below, exceed $500,000,000250,000,000.

 

88

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall promptly notify the Lenders and
each Issuing Bank of a request by the Lead Borrower for a Commitment Increase,
which notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”).  Each Lender
that is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall give written notice to the Administrative Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Commitment.  If the Lenders notify the Administrative Agent that they are
willing to increase the amount of their respective Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Lenders willing to
participate therein in such amounts as are agreed between the Lead Borrower and
the Administrative Agent.  The failure of any Lender to respond by the
Commitment Date shall be deemed to be a refusal of such Lender to increase its
Commitment.

 

(c)           Promptly following each Commitment Date, the Administrative Agent
shall notify the Lead Borrower as to the amount, if any, by which the Lenders
are willing to participate in the requested Commitment Increase.  If the
aggregate amount by which the Lenders are willing to participate in any
requested Commitment Increase on any such Commitment Date is less than the
requested Commitment Increase, then the Lead Borrower may extend offers to one
or more Eligible Assignees reasonably acceptable to the Administrative Agent,
the Issuing Banks and the Swingline Lender to participate in any portion of the
requested Commitment Increase that has not been committed to by the Lenders as
of the applicable Commitment Date; provided, however, that the Commitment of
each such Eligible Assignee shall be in an amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (or such lesser amount required to
cover the remaining amount of the requested Commitment Increase that has not
been committed to by the Lenders or other Eligible Assignees).

 

(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the second last sentence of Section 2.19(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:

 

(i)            a joinder agreement from each Assuming Lender, if any, in form
and substance reasonably satisfactory to such Assuming Lender, the Lead
Borrower, and the Administrative Agent, duly executed by the Administrative
Agent, the Swingline Lender and each Issuing Bank (in the case of each of the
foregoing, not to be unreasonably withheld or delayed), such Assuming Lender,
and each Borrower (and, for the avoidance of doubt, such joinder agreement may,
at the discretion of such Assuming Lender, (i) contain an indication of the
status of such Assuming Lenders as relevant for United Kingdom Tax purposes, as
contemplated in Section 2.16(g)(ii), and/or (ii) contain the DTTP Scheme
reference number and jurisdiction of tax residence of such Assuming

 

89

--------------------------------------------------------------------------------


 

Lender, as contemplated in Section 2.16(g)(i)(B) and in the definition of “UK
Borrower DTTP Filing”); and; and

 

(ii)           confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Lead
Borrower and the Administrative Agent.

 

(e)           On each Increase Date, upon fulfillment of the conditions set
forth in this Section 2.19, in the event any Loans are then outstanding,
(i) each relevant Increasing Lender and Assuming Lender shall make available to
the Administrative Agent such amounts in Same Day Funds as the Administrative
Agent shall determine, for the benefit of the other Lenders, as being required,
and the Administrative Agent shall make such adjustments with respect to the
Swingline Exposure and LC Exposure of the Lenders and the Assuming Lenders, in
order to cause, after giving effect to the applicable Commitment Increase and
the application of such amounts to make payments to such other Lenders
(including any assignments), the Revolving Credit Exposure to be held ratably by
all Lenders as of such date in accordance with their respective Applicable
Percentages (after giving effect to the Commitment Increase), (ii) Borrowers
shall be deemed to have prepaid and reborrowed all outstanding Loans made to it
as of such Commitment Increase Date (with each such borrowing to consist of
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Lead Borrower in accordance with the requirements of
Section 2.2) and (iii) the Borrowers shall pay to the Lenders the amounts, if
any, payable under Section 2.15 as a result of such prepayment.

 

(f)            This Section shall supersede any provisions in Section 2.17 or
Section 9.2 to the contrary.

 

(g)           The occurrence of each Increase Date shall require and shall be
deemed to be a representation and warranty by each Borrower on such Increase
Date that the conditions set forth in this Section 2.19 to such Commitment
Increase and in Section 4.2 have been satisfied on such Increase Date.

 

Section 2.20          Incremental Facilities.  (a)  The Lead Borrower may, from
time to time after the Third Restatement Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more tranches of term loans
hereunder (collectively, the “Incremental Term Loans”) or one or more additional
tranches of revolving commitments hereunder (collectively, the “Incremental
Revolving Commitments” and, together with any Incremental Term Loans, the
“Incremental Facilities”); provided that (i) both at the time of any such
request and at the time that any such Incremental Facilities are entered into,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) the aggregate amount of such Incremental Facilities,
taken together with all Incremental Facilities previously incurred pursuant to
this Section 2.20 and the aggregate amount of Commitment Increases made pursuant
to Section 2.19, does not exceed $500,000,000250,000,000, (iii) the final stated
maturity date of such tranche of Incremental Facilities shall not be earlier
than the Maturity Date in effect at the time such Incremental Facilities are
entered into, (iv) such tranche of Incremental Facilities shall rank pari passu
in right of payment with the Revolving Loans, (v) such Incremental Facilities
shall not be, and shall not be permitted to be, guaranteed by any Subsidiary of
ParentHoldings

 

90

--------------------------------------------------------------------------------


 

that is not a Guarantor under this Agreement and (vi) the terms, conditions and
documentation governing such Incremental Facilities (including, without
limitation, all representations, covenants, defaults, guaranties and remedies,
but excluding economic terms), taken as a whole, shall be substantially the same
as, or less favorable to the Lenders or Additional Lenders (as defined below)
providing such Incremental Facilities, than those terms and conditions
applicable to the Lenders with respect to the Revolving Loans (except for
covenants or other provisions applicable only to periods after the latest
Maturity Date of the Revolving Loans).  Incremental Facilities shall, at the
election of the Lead Borrower, be available in dollars or in one or more
Alternative Currencies.

 

(b)           Each notice from the Lead Borrower pursuant to clause (a) of this
Section 2.20 shall set forth the requested amount and, in reasonable detail, the
proposed terms of the relevant Incremental Facilities.  Incremental Facilities
may be made by any existing Lender or by any Eligible Assignee (any such
Eligible Assignee providing such Incremental Facilities at such time being
called an “Additional Lender” and, together with the existing Lenders providing
such Incremental Facilities at such time, the “Incremental Lenders”). 
Incremental Facilities shall be established pursuant to an amendment,
restatement or amendment and restatement (an “Incremental Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by
ParentHoldings, each Borrower, each Incremental Lender and the Administrative
Agent, in each case without the consent of any other Person.  The Incremental
Amendment may effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.20. The Incremental Amendment may, at the discretion of each
Additional Lender, (i) contain an indication of the status of such Additional
Lenders as relevant for United Kingdom Tax purposes, as contemplated in
Section 2.16(g)(ii), and/or (ii) contain the DTTP Scheme reference number and
jurisdiction of tax residence of such Additional Lender, as contemplated in
Section 2.16(g)(i)(B) and in the definition of “UK Borrower DTTP Filing”. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into such
Incremental Amendments.  The effectiveness of any Incremental Amendment shall be
subject to (x) the satisfaction of the conditions as the parties thereto shall
agree, provided that no such Incremental Amendment shall modify or waive any
condition to the incurrence of Incremental Facilities except in accordance with
Section 9.2 hereof, (y) the receipt by the Administrative Agent of documents
substantially consistent with those delivered on the Third Restatement Effective
Date pursuant to Section 4.1(e) (or the equivalent, if any, in the applicable
jurisdiction) as to the corporate power and authority of each Borrower to borrow
hereunder after giving effect to such Incremental Amendment and (z) in the case
of an Incremental Amendment to which an Eligible Assignee is party as an
Additional Lender, the consent (not to be unreasonably withheld or delayed) of
the Administrative Agent, and, solely in the case of Incremental Revolving
Commitments, the Swingline Lender and each Issuing Bank.  Nothing contained in
this Section 2.20 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to provide Incremental Facilities, at any time.

 

(c)           The entry into any Incremental Facilities hereunder shall require
and shall be deemed to be a representation and warranty by each Borrower on the
date on which such Incremental Facilities are entered into that the conditions
set forth in this Section 2.20 to the establishment of Incremental Facilities
and in Section 4.2 have been satisfied as of such date.

 

91

--------------------------------------------------------------------------------


 

Section 2.21          Extension of Maturity Date.  (a)  The Lead Borrower may,
by delivery of a Maturity Date Extension Request to the Administrative Agent
(which shall promptly deliver a copy thereof to each of the Lenders) not less
than 45 days prior to the then existingthen-existing maturity date for
Commitments hereunder (the “Existing Maturity Date”), request that the Lenders
extend the Existing Maturity Date in accordance with this Section 2.21; provided
that the Lead Borrower may not make more than two Maturity Date Extension
Requests following the Third Restatement Effective Date.  Each Maturity Date
Extension Request shall (i) specify the date to which the Maturity Date is
sought to be extended; provided that such date is no more than one calendar year
from the then scheduled Maturity Date, (ii) specify the changes, if any, to the
Applicable Rate to be applied in determining the interest payable on Loans of,
and fees payable hereunder to, Consenting Lenders (as defined below) in respect
of that portion of their Commitments (and related Loans) extended to such new
Maturity Date and the time as of which such changes will become effective (which
may be prior to the Existing Maturity Date), and (iii) specify any other
amendments or modifications to this Agreement to be effected in connection with
such Maturity Date Extension Request, provided that no such changes or
modifications requiring approvals pursuant to Section 9.2(b) shall become
effective prior to the then existingthen-existing Maturity Date unless such
other approvals have been obtained.  In the event a Maturity Date Extension
Request shall have been delivered by the Lead Borrower, each Lender shall have
the right (but not the obligation) to agree to the extension of the Existing
Maturity Date and other matters contemplated thereby on the terms and subject to
the conditions set forth therein (each Lender agreeing to the Maturity Date
Extension Request being referred to herein as a “Consenting Lender” and each
Lender not agreeing thereto being referred to herein as a “Declining Lender”),
which right may be exercised by written notice thereof, specifying the maximum
amount of the Commitment of such Lender with respect to which such Lender agrees
to the extension of the Maturity Date, delivered to the Lead Borrower (with a
copy to the Administrative Agent) not later than a day to be agreed upon by the
Lead Borrower and the Administrative Agent following the date on which the
Maturity Date Extension Request shall have been delivered by the Lead Borrower
(it being understood that any Lender that shall have failed to exercise such
right as set forth above by such date shall be deemed to be a Declining
Lender).  If a Lender elects to extend only a portion of its then
existingthen-existing Commitment, it will be deemed for purposes hereof to be a
Consenting Lender in respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment.  If Consenting Lenders shall
have agreed to such Maturity Date Extension Request in respect of Commitments
held by them, then, subject to paragraph (d) of this Section 2.21, on the date
specified in the Maturity Date Extension Request as the effective date thereof
(the “Extension Effective Date”), (i) the Existing Maturity Date of the
applicable Commitments shall, as to the Consenting Lenders, be extended to such
date as shall be specified therein, (ii) the terms and conditions of the
Commitments of the Consenting Lenders (including interest and fees (including
Letter of Credit fees) payable in respect thereof), shall be modified as set
forth in the Maturity Date Extension Request and (iii) such other modifications
and amendments hereto specified in the Maturity Date Extension Request shall
(subject to any required approvals (including those of the Required Lenders
having been obtained, if applicable), except that any such other modifications
and amendments that do not take effect until the Existing Maturity Date shall
not require the consent of any Lender other than the Consenting Lenders) become
effective.

 

92

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, the Lead Borrower shall have the
right, in accordance with the provisions of Sections 2.18 and 9.4, at any time
prior to the Existing Maturity Date, to replace a Declining Lender (for the
avoidance of doubt, only in respect of that portion of such Lender’s Commitments
subject to a Maturity Date Extension Request that it has not agreed to extend)
with a Lender or any Eligible Assignee that will agree to such Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender in respect of the Commitment assigned to and
assumed by it on and after the effective time of such replacement.

 

(c)           If a Maturity Date Extension Request has become effective
hereunder:

 

(i)            not later than the second (2nd) Business Day prior to the
Existing Maturity Date, the Borrowers shall make prepayments of Loans and shall
provide cash collateral in respect of Letters of Credit in the manner set forth
in Section 2.10, such that, after giving effect to such prepayments and such
provision of cash collateral, the aggregate Revolving Credit Exposures
outstanding as of such date will not exceed the aggregate Commitments of the
Consenting Lenders extended pursuant to this Section 2.21 (and no Borrower shall
be permitted thereafter to request any Loan or any issuance, amendment, renewal
or extension of a Letter of Credit if, after giving effect thereto, the
aggregate Revolving Credit Exposures outstanding would exceed the aggregate
amount of the Commitments so extended); and

 

(ii)           on the Existing Maturity Date, the Commitment of each Declining
Lender shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section 2.21, terminate, and the Borrowers shall repay all
the Revolving Loans of each Declining Lender, to the extent such Revolving Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder (accordingly, the Commitment of any
Consenting Lender shall, to the extent the amount of such Commitment exceeds the
amount set forth in the notice delivered by such Lender pursuant to paragraph
(a) of this Section 2.21 and to the extent not assumed, assigned or transferred
as provided in paragraph (b) of this Section 2.21, be permanently reduced by the
amount of such excess, and, to the extent not assumed, assigned or transferred
as provided in paragraph (b) of this Section 2.21, the Borrowers shall prepay
the proportionate part of the outstanding Revolving Loans and participations in
LC Disbursements of such Consenting Lender, in each case together with accrued
and unpaid interest thereon to but excluding the Existing Maturity Date and all
fees and other amounts payable in respect thereof on or prior to the Existing
Maturity Date), it being understood that such repayments may be funded with the
proceeds of new Revolving Borrowings made simultaneously with such repayments by
the Consenting Lenders, which such Revolving Borrowings shall be made ratably by
the Consenting Lenders in accordance with their extended Commitments.

 

(d)           The occurrence of each Extension Effective Date shall be deemed to
constitute a representation and warranty by each Borrower on such Extension
Effective Date that the conditions set forth in Section 4.2 have been satisfied
on such Extension Effective Date.

 

93

--------------------------------------------------------------------------------


 

(e)           Notwithstanding any provision of this Agreement to the contrary,
it is hereby agreed that no extension of an Existing Maturity Date in accordance
with the express terms of this Section 2.21, or any amendment or modification of
the terms and conditions of the Commitments and Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.8(c) or Section 2.17(c) or any other provision of this Agreement
requiring the ratable reduction of Commitments or the ratable sharing of
payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.2(b).

 

(f)            Without the consent of any other Person, the Borrowers, the
Administrative Agent and the Consenting Lenders (and, to the extent required
pursuant to the proviso of Section 2.5(c), the applicable Issuing Banks) may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section 2.21.

 

Section 2.22          Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.2); provided, that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, if such Defaulting Lender is an affected Lender, except as
otherwise provided in Section 9.2, require the consent of such Defaulting Lender
in accordance with the terms hereof;

 

(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated (effective as of the date such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (for the purposes of such reallocation,
such Defaulting Lender’s Commitment shall be disregarded in determining the
Non-Defaulting Lenders’ respective Applicable Percentages) but only to the
extent (x) the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all Non-Defaulting Lenders’ Commitments and (y) after giving effect
to any such reallocation, each Non-Defaulting Lender’s Revolving Credit Exposure
does not exceed such Non-Defaulting Lender’s Commitment; Subject to
Section 9.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a

 

94

--------------------------------------------------------------------------------


 

Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within three (3) Business Days
following written notice to the Lead Borrower by the Administrative Agent
(x) first, prepay such Swingline Exposure that has not been reallocated and
(y) second, cash collateralize for the benefit of the applicable Issuing Banks
only the Borrowers’ Obligations corresponding to such Defaulting Lender’s LC
Exposure that has not been reallocated (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.5(i) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted to give effect to such
reallocation; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all Letter of Credit fees that otherwise
would have been payable to such Defaulting Lender under Section 2.11(b) with
respect to such Defaulting Lender’s unreallocated LC Exposure shall be payable
to the applicable Issuing Banks ratably based on the portion of such LC Exposure
attributable to Letters of Credit issued by such Issuing Bank, until and to the
extent that such LC Exposure is reallocated and/or cash collateralized pursuant
to clause (i) or (ii) above; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with this Section 2.22, and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with this
Section 2.22 (and such Defaulting Lender shall not participate therein).

 

In the event that (x) a direct or indirect parent company of a Lender becomes
the subject of a proceeding under any Debtor Relief Law following the Third
Restatement Effective Date and for so long as such proceeding under any Debtor
Relief Law shall continue or (y) the Swingline Lender or any Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its

 

95

--------------------------------------------------------------------------------


 

obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan, and such Issuing Bank shall not be required to issue, amend, renew or
extend any Letter of Credit, unless the Swingline Lender or such Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrowers or
such Lender satisfactory to the Swingline Lender or such Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

Section 2.23                             Designated Borrowers; Appointment of
Lead Borrower as Agent

 

(a)                                 The Lead Borrower may at any time, upon not
less than 15 Business Days’ prior written notice from the Lead Borrower to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any Wholly-Owned
Domestic Subsidiary of the Lead Borrower that is organized in a Designated
Borrower Jurisdiction (each such Subsidiary, an “Applicant Borrower”) as a
Borrower hereunder (each such Subsidiary, a “Designated Borrower”) by delivering
to the Administrative Agent (which shall promptly deliver a copy thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (or such other form as the Administrative Agent may reasonably agree)
(a “Designated Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that the effectiveness of each such designation, and the
ability of each Applicant Borrower to utilize the credit facilities provided for
herein and to accede to the rights of a Borrower under the Loan Documents, shall
be subject to satisfaction (or waiver in accordance with Section 9.2) of the
conditions precedent set forth in Section 4.4.  The Administrative Agent shall
promptly notify each Lender of the effectiveness of any designation of a
Designated Borrower pursuant to this Section 2.23.

 

(b)                                 Each Subsidiary of the Lead Borrower that
becomes a “Designated Borrower” pursuant to this Section 2.23 hereby irrevocably
appoints the Lead Borrower as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including, without limitation,
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto and thereto, and (iii) the receipt of the proceeds of any
Loans made by the Lenders to any such Borrower hereunder.  The Lead Borrower
hereby accepts such appointment. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be

 

96

--------------------------------------------------------------------------------


 

valid and effective if given or taken only by the Lead Borrower, whether or not
any such other Borrower joins therein.  Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Lead Borrower in accordance with the terms of this Agreement shall be deemed
to have been delivered to each Borrower.

 

(c)                                  The Lead Borrower may from time to time,
upon not less than 15 Business Days’ prior written notice from the Lead Borrower
to the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), terminate a Designated Borrower’s
status as such, provided that either (x) there are no outstanding Loans payable
by such Designated Borrower, or other amounts payable by such Designated
Borrower on account of any Loans made directly to such Designated Borrower, as
of the effective date of such termination or (y) each other Borrower hereunder
agrees, as of the effective date of such termination, to cause one or more of
such other Borrowers to assume, pursuant to documentation reasonably
satisfactory to the Administrative Agent, the outstanding Loans payable by such
Designated Borrower and any other amounts payable by such Designated Borrower on
account of any Loans made to such Designated Borrower, in the case of clauses
(x) and (y), without regard to the Guaranty or any other joint and several
obligation of such Designated Borrower to repay any Loans made to any other
Borrower.  The Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.

 

ARTICLE III

 

Representations and Warranties

 

Each of Parent, the Company (prior to the Darwin Acquisition Closing Date), the
DutchHoldings, the Lead Borrower (on and after the Darwin Acquisition Closing
Date) and the Designated Borrowers (on and after each applicable Designated
Borrowing Date) represents and warrants to the Lenders and each Issuing Bank (it
being understood that such representations and warranties on the Darwin
Acquisition Closing Date are made after giving effect to the Acquisition
Agreement Transactions) that:

 

Section 3.1                                    Organization; Powers.  Each Loan
Party and each of Parent’sHoldings’ Wholly-Owned Subsidiaries that is not an
Immaterial Subsidiary is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, has all requisite corporate or other
organizational power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in (to the extent the concept is
applicable in such jurisdiction), every jurisdiction where such qualification is
required.

 

Section 3.2                                    Authorization; Enforceability. 
The execution, delivery and performance by each Loan Party of the Loan Documents
to which such Loan Party is a party are within such Loan Party’s corporate or
other organizational powers and have been duly authorized by all necessary
corporate or other organizational and, if required, equity holder action.  Each
such Loan Party has duly executed and delivered each of the Loan Documents to
which it is party, and each of such Loan Documents constitutes its legal, valid
and binding

 

97

--------------------------------------------------------------------------------


 

obligation, enforceable in accordance with its terms, subject to (x) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
(y) the need for filings and registrations necessary to perfect the Liens on the
Collateral, if any, granted by the Loan Parties in favor of the Secured Parties.

 

Section 3.3                                    Governmental Approvals; No
Conflicts.  TheNeither (a) the execution, delivery and performance by the Loan
Parties of the Loan Documents (a) do not require, nor (b) when a Covenant
Suspension Period is not in effect, (x) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, and (y) the perfection of
the Liens created under the Collateral Documents: (i) requires any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (A) such as have been obtained or made and are in
full force and effect (except for any reports required to be filed by
ParentHoldings or any Borrower with the SEC pursuant to the Securities Exchange
Act of 1934; provided that the failure to make any such filings shall not affect
the validity or enforceability of this Agreement) or waived and those the
failure of which to make or obtain would not reasonably be expected to have a
Material Adverse Effect, (b) will notand (B) solely in the case of clauses
(b)(x) and (y) of this Section 3.3, filings and registrations necessary to
perfect the Liens on the Collateral, if any, granted by the Loan Parties in
favor of the Administrative Agent for the benefit of the Secured Parties,
(ii) will violate any applicable law or regulation or any order of any
Governmental Authority, in each case applicable to or binding upon the Loan
Parties or any of their respective property, except as would not reasonably be
expected to have a Material Adverse Effect, (ciii) will not violate any charter,
by-laws or other organizational document of any Loan Party, except as would not
reasonably be expected to have a Material Adverse Effect andor (div) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its respective property, except as
would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.4                                    Financial Condition; No Material
Adverse Effect.  (a)  Holdings has heretofore furnished to the Administrative
Agent its consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal years ended December 31, 2015,
December 31, 2014, December 31, 2013 and December 31, 2012, reported on by KPMG
LLP, independent public accountants and certified by its Financial Officer. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Holdings and its
consolidated subsidiaries as of such dates and for such periods on a
consolidated basis in accordance with GAAP.

 

(b)                                 Since December 31, 20142015, no event,
development or circumstance has occurred that has had or would reasonably be
expected to have a material adverse effect on the business, operations, property
or financial condition of ParentHoldings and its Subsidiaries, taken as a whole,
or on the ability of the Loan Parties to consummate the Transactions.

 

Section 3.5                                    Properties.  (a)  Each of
ParentHoldings and its Subsidiaries has good title to, or valid leasehold
interests in or rights to use, all its real and personal property material to
the business of ParentHoldings and its Subsidiaries, taken as a whole, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes, except to the extent that the

 

98

--------------------------------------------------------------------------------


 

failure to have such title, interest or right in the aggregate) would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Each of ParentHoldings and its Subsidiaries
owns, is licensed to use, or otherwise has the right to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to,
used in and necessary to the business of ParentHoldings and its Subsidiaries,
taken as a whole, as currently conducted, and, to the knowledge of Holdings or
any Borrower, the use thereof by ParentHoldings and its Subsidiaries does not
infringe upon the intellectual property rights of any other Person, except for
any such infringements or failure to own or be licensed or otherwise have rights
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.6                                    Litigation and Environmental
Matters.  (a)  There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
ParentHoldings or any Borrower, threatened in writing against or affecting
ParentHoldings or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that in any material respect draws into questionchallenges the
validity or enforceability of this Agreement or the Transactions.

 

(b)                                 Except for matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither ParentHoldings nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) to
the knowledge of a Responsible Officer of such Person, has become subject to any
Environmental Liability, or (iii) has received written notice of any claim with
respect to any Environmental Liability.

 

Section 3.7                                    Compliance with Laws and
Agreements.  Each of ParentHoldings and its Subsidiaries is in compliance in all
material respects with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.8                                    Investment Company Status. 
Neither ParentHoldings nor any of its Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

Section 3.9                                    Taxes.  Except as would not
reasonably be expected to result in a Material Adverse Effect, (i) each Loan
Party and its Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed with respect to income,
properties or operations of each Loan Party and its Subsidiaries, (ii) such
returns accurately reflect in all material respects all liability for Taxes of
each Loan Party and its Subsidiaries as a whole for the periods covered thereby
and (iii)  each Loan Party and each of its Subsidiaries has paid or caused to be
paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which any Loan Party
or such Subsidiary, as

 

99

--------------------------------------------------------------------------------


 

applicable, has set aside on its books adequate reserves in accordance with GAAP
or other applicable accounting rules.

 

Section 3.10                             ERISA.  No ERISA Event has occurred, or
is reasonably expected to occur, that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.11                             Disclosure.  All written information
(other than any forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions (the
“Projections”) and other than information of a general economic or industry
specific nature) furnished by or on behalf of ParentHoldings or any Borrower or
the Acquired Business by a Responsible Officer of any such Person to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished from time to time), taken as a whole together with the
information filed by ParentHoldings or any of its Subsidiaries with the SEC,
does not, as of the date such information was furnished (or if such information
expressly related to a specific date, as of such specific date), contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to any
Projections, each of ParentHoldings and the Borrowers represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made (it being understood that Projections are subject to
significant uncertainties and contingencies, any of which are beyond
Parent’sHoldings’ and such Borrower’s control, that no assurance can be given
that any particular Projections will be realized and that actual results during
the period or periods covered by any such information may differ significantly
from the forecasted, estimated, pro forma, projected or anticipated results and
assumptions, and such differences may be material).

 

Section 3.12                             Subsidiaries.  (a)  Schedule
3.12(a) and Schedule 3.12(b) setsets forth as of the Third RestatementAmendment
No. 3 Effective Date a list of all Subsidiaries and, Excluded Subsidiaries other
than the inactive Subsidiaries listed on Schedule 3.12(b),, and the percentage
ownership (directly or indirectly) of ParentHoldings therein.

 

(b)                                 As of the Amendment No. 3 Effective Date,
all of the outstanding Equity Interests owned by the Loan Parties in each
Material Subsidiary listed on Schedule 3.12(a) have been validly issued and are
fully paid and all such Equity Interests owned by a Loan Party are owned free
and clear of all Liens except (i) those created under the Collateral Documents
and (ii) Liens permitted under Section 6.2.

 

Section 3.13                             Use of Proceeds; Margin Regulations. 
(a)  (a)  All proceeds of the Revolving Loans and the Swingline Loans will be
used for working capital, capital expenditures, acquisitions, share repurchases
and other general corporate purposes; provided that the proceeds of Swingline
Loans shall not be used to refinance then outstanding Swingline Loans.

 

(b)                                 (b)                                 No part
of any Borrowing (or the proceeds thereof) will be used, whether directly or
indirectly, to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock in violation of the
provisions of Regulation T, U or X of the Board.  Less than twenty-five percent
(25%) of the assets of ParentHoldings and

 

100

--------------------------------------------------------------------------------


 

its Subsidiaries on a consolidated basis and on an unconsolidated basis which
are subject to any arrangement (as such term is used in the definition of
““indirectly secured”” in Section 221.2 of Regulation U issued by the Board)
consist of Margin Stock.

 

Section 3.14                             Guarantors.  On the Third Restatement
EffectiveAmendment No. 3 Closing Date, no Subsidiary of ParentHoldings other
than a Loan Party (x) Guarantees any Indebtedness for borrowed money (other than
Permitted Indebtedness and Indebtedness permitted under Section 6.5 (excluding
clauses (h), (i), (j) and (l))) of Holdings or, the CompanyLead Borrower and/or
any other Loan Party in an aggregate principal amount in excess of $500,000,000
or (y) is a borrower under or an issuer of or is a guarantor of (A) the Bridge
Credit Agreement, (B) any Contemplated Debt Securities or the Specified Private
Placement or (C) the Existing CF Notes150,000,000.

 

Section 3.15                             Anti-Terrorism Laws, Anti-Corruption
Laws and Sanctions.  (a) (a)  Neither ParentHoldings nor any of its Subsidiaries
nor any director or officer of any Loan Party, or to HParent’soldings’ or any
Borrower’s knowledge, any director, officer or employee of HParentoldings or any
of its Subsidiaries, is a Sanctioned Person, or is acting on behalf of a Person
that is a Sanctioned Person.

 

(b)                                 (b)                                
Section 3.15   TheParent operations of Holdings and its Subsidiaries are
conducted at all times in compliance in all material respects with all
applicable Anti-Terrorism Laws, Anti-Corruption Laws a(c)              nd
Sanctions.

 

(c)                                  No Borrower will use the proceeds of any
Borrowing or Letter of Credit under this Agreement in violation of any
Anti-Corruption Law, any Anti-Terrorism Law or applicable Sanctions.

 

Section 3.16                             Collateral Documents. The following
representations and warranties shall be required to be made only when a Covenant
Suspension Period is not in effect:

 

(a)                                 Subject to Sections 5.9 and 5.10, and the
other limitations, exceptions and filing requirements otherwise set forth in
this Agreement and the other Loan Documents, (i) the Collateral Documents are
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent required thereby.

 

(b)                                 Subject to Sections 5.9 and 5.10, upon
recording thereof in the appropriate recording office, each Mortgage shall be
effective to create, in favor of the Administrative Agent, for its benefit and
the benefit of the Secured Parties, legal, valid and enforceable perfected Liens
on, and security interest in, all of the Loan Parties’ right, title and interest
in and to the Mortgaged Properties thereunder, subject only to Liens permitted
under the Loan Documents, and when the Mortgages are filed in the offices
specified on Schedule 5 to the Perfection Certificate (or, in the case of any
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Sections 5.9 and 5.10, when such Mortgage is filed in the offices
specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 5.9 and 5.10), the Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Mortgaged

 

101

--------------------------------------------------------------------------------


 

Properties, in each case prior and superior in right to any other Person, other
than Liens permitted under the Loan Documents.

 

ARTICLE IV (c)                              Notwithstanding anything herein
(including this Section 3.16) or in any other Loan Document to the contrary,
neither Holdings, the Lead Borrower nor any other Loan Party makes any
representation or warranty as to (A) the effects of perfection or nonperfection,
the priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Secured Parties with respect thereto, in each case under foreign law or
(B) on the Amendment No. 3 Closing Date and until required pursuant to
Section 5.9 or 5.10, the pledge or creation of any security interest to the
extent not required on the Amendment No. 3 Closing Date (it being understood
that such representations and warranties, to the extent set forth herein and in
any other Loan Document, shall be deemed to be made on the date required
pursuant to Section 5.9 or 5.10 (or, if earlier, the applicable date of
compliance with such provision)).

 

ARTICLE IV

 

Conditions

 

Section 4.1                                    Third Restatement Effective Date

 

.  The obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder shall become effective on the date that all of
the following conditions shall have been satisfied (or waived in accordance with
Section 9.2):

 

(a) (a)               The Administrative Agent (or its counsel) shall have
received (x) from each party hereto a counterpart of this Agreement and (y) from
Holdings and theCompany Lead Borrower a counterpart of a Guaranty Agreement, in
each case signed on behalf of such party (which may include facsimile or other
electronic transmission of a signed signature page of any such agreement).

 

(b) (b)               The Administrative Agent shall have received a Note
executed by the CompanyLead Borrower (which may include facsimile or other
electronic transmission of a signed signature page of such Note, provided that
arrangements reasonably satisfactory to the Administrative Agent have been made
for delivery of the original copies thereof) in favor of each Lender requesting
a Note reasonably in advance of the Third Restatement Effective Date. 
Notwithstanding the foregoing, no Lender shall be entitled to receive a Note on
the Third Restatement Effective Date if on such date it has not returned to the
Lead Borrower the original note (unless such Lender has made other arrangements
reasonably satisfactory to the Lead Borrower), if any, issued to such Lender as
a lender under the Second Amended and Restated Credit Agreement.

 

(c) (c)                 The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Third Restatement Effective Date) of Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the CompanyLead Borrower, in form and substance reasonably
satisfactory to the Administrative Agent.  The CompanyLead Borrower hereby
requests such counsel to deliver such opinion.

 

102

--------------------------------------------------------------------------------


 

(d) (d)               The Administrative Agent shall have received (i) certified
copies of the resolutions of the board of directors of each of the CompanyLead
Borrower and Holdings approving the transactions contemplated by the Loan
Documents to which it is a party and the execution and delivery of such Loan
Documents to be delivered by such entity on the Third Restatement Effective Date
and (ii) all other documents reasonably requested by the Administrative Agent at
least five days prior to the Third Restatement Effective Date relating to the
organization, existence and good standing of Holdings and the CompanyLead
Borrower and authorization of the transactions contemplated hereby.

 

(e) (e)                 The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each of Holdings and
the CompanyLead Borrower certifying (x) the names and true signatures of the
officers of each of Holdings and the CompanyLead Borrower authorized to sign the
Loan Documents to which Holdings or the CompanyLead Borrower, as applicable, is
a party, to be delivered by such entity on the Third Restatement Effective Date,
and (y) the other documents required to be delivered pursuant to
Section 4.1(d) on the Third Restatement Effective Date.

 

(f) (f)                   The Administrative Agent shall have received a
certificate, dated the Third Restatement Effective Date and signed on behalf of
the CompanyLead Borrower by a Responsible Officer or a Financial Officer of the
CompanyLead Borrower, confirming compliance with the conditions set forth in
paragraphs (b) and (c) of Section 4.2 as of the Third Restatement Effective
Date.

 

(g) (g)                 The Lenders shall have received (i) audited consolidated
financial statements of Holdings for the three most recent fiscal years ended at
least 90 days prior to the Third Restatement Effective Date as to which
financial statements are available and (ii) unaudited interim consolidated
financial statements of Holdings for each quarterly period ended subsequent to
the date of the latest financial statements pursuant to clause (i) of this
paragraph and at least 45 days prior to the Third Restatement Effective Date as
to which financial statements are available.

 

(h) (h)               The items set forth in Section 9.19(a) shall have occurred
on or substantially simultaneously with the occurrence of the Third Restatement
Effective Date.

 

(i) (i)                       The Lenders, the Administrative Agent, and the
Arrangers shall have received all fees and expenses required to be paid by the
applicable Loan Parties (including, without limitation, the reasonable and
documented out-of-pocket fees, charges and disbursements of Davis Polk &
Wardwell LLP, counsel to the Administrative Agent) for which invoices have been
presented to the Lead Borrower at least 3 Business Days prior to the Third
Restatement Effective Date (or such later date as the Lead Borrower shall permit
in its reasonable discretion).

 

(j) (j)                     The Administrative Agent shall have received, at
least three Business Days prior to the Third Restatement Effective Date, solely
in respect of the CompanyLead Borrower and Holdings, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and

 

103

--------------------------------------------------------------------------------


 

regulations, including, without limitation, the USA PatriotPATRIOT Act, to the
extent requested by any Lender at least ten Business Days prior to the Third
Restatement Effective Date.

 

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Third Restatement Effective Date, and such notice shall be conclusive and
binding.  Without limiting the generality of the provisions of Article VIII, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Third Restatement Effective Date
specifying its objection thereto.

 

Section 4.2                                    Each Credit Event.  The
obligation of each Lender to make a Loan (including an Incremental Term Loan and
other than pursuant to a Mandatory Borrowing) and of each Issuing Bank to issue,
amend (other than in a manner that does not changeincrease the maximum stated
amount of such Letter of Credit), renew, or extend any Letter of Credit, the
effectiveness of any Commitment Increase pursuant to Section 2.19, the
effectiveness of any Incremental Facilities pursuant to Section 2.20 and the
effectiveness of any extension of the Maturity Date pursuant to Section 2.21, is
subject to the satisfaction (or waiver in accordance with Section 9.2) of the
following conditions:

 

(a)                                 Solely in the case of a Borrowing, the
Administrative Agent shall have received a Borrowing Request in accordance with
Section 2.3.

 

(b)                                 All representations and warranties set forth
in this Agreement and the other Loan Documents (other than, during a Covenant
Suspension Period, (x) those set forth in the Collateral Documents and (y) those
set forth herein and in the other Loan Documents that are not required to be
made during a Covenant Suspension Period) shall be true and correct in all
material respects on and as of the date of the making of such Loan, such
issuance, amendment renewal or extension of such Letter of Credit, or the
effectiveness of such Commitment Increase, Incremental Facility or extension, as
applicable, except that (i) to the extent that any such representation or
warranty is stated to relate solely to an earlier date, it shall be true and
correct in all material respects as of such earlier date and, (ii) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects.

 

(c)                                  At the time of and immediately after giving
effect to the making of such Loan, such issuance, amendment, renewal or
extension of such Letter of Credit, or the effectiveness of such Commitment
Increase, Incremental Facility or extension, as applicable, no Default or Event
of Default shall have occurred and be continuing. (other than, during a Covenant
Suspension Period, (x) Defaults or Events of Default arising from the Collateral
Documents and (y) Defaults or Events of Default set forth herein and in the
other Loan Documents that do not apply during a Covenant Suspension Period).

 

The making of each Loan, the issuance, amendment (other than an amendment that
does not change the maximum stated amount of such Letter of Credit) renewal or
extension

 

104

--------------------------------------------------------------------------------


 

of each Letter of Credit and the effectiveness of each Commitment
Increase, Incremental Facility or extension of the Maturity Date shall be deemed
to constitute a representation and warranty by each Borrower that the conditions
specified in paragraphs (b) and (c) of this Section 4.2 have been satisfied as
of the date thereof; provided that, notwithstanding anything to the contrary in
this Section 4.2, in connection solely with the Incremental Facilities, if the
proceeds of such Incremental Facilities are being used to finance an acquisition
not restricted by this agreement and the consummation of which is not
conditioned on the availability of, or on obtaining, third party financing and
the applicable Incremental Lenders so agree, the reference in Section 4.2(b) to
the accuracy of the representations and warranties shall refer to the accuracy
of the representations and warranties that would customarily be deemed to be
“specified” representations and warranties under customary “Sungard” provisions
(including those with respect to the target contained in the applicable
acquisition or merger agreement to the extent failure of such representations
and warranties to be true and correct permits the applicable Borrower or
relevant Affiliates thereof not to consummate the transactions contemplated
thereby) (it being understood that representations corresponding to the
“Specified Representations” and “Acquisition Agreement Representations” (each as
defined in the Bridge Credit Agreement (as in effect on the date hereof)) shall
satisfy the requirement in this proviso..

 

Section 4.3                                    Darwin Acquisition Closing Date.

 

The obligation of each Lender to make the initial Loan to the Dutch Borrower or
of an Issuing Bank to issue the initial Letter of Credit for the account of the
Dutch Borrower is subject to the satisfaction (or waiver in accordance with
Section 9.2), of the following additional conditions:

 

(a)                                 The Third Restatement Effective Date shall
have occurred.

 

(b)                                 The Acquisition Agreement Transactions shall
have been consummated.

 

(c)                                  The Administrative Agent shall have
received a Note executed by the Dutch Borrower (which may include facsimile or
other electronic transmission of a signed signature page of such Note, provided
that arrangements reasonably satisfactory to the Administrative Agent have been
made for delivery of the original copies thereof) in favor of each Lender
requesting a Note reasonably in advance of the Darwin Acquisition Closing Date.

 

(d)                                 The Administrative Agent (or its counsel)
shall have received from each party thereto a counterpart (which may in each
case include facsimile or other electronic transmission of a signed signature
page of any such agreements) of (i) a Credit Agreement Joinder joining the Dutch
Borrower as the Lead Borrower, (ii) a Guaranty Joinder Agreement joining the
Dutch Borrower as a Guarantor, and (iii) a Guaranty Joinder Agreement signed by
each party that is required to deliver such Guaranty Joinder Agreement pursuant
to Section 5.9 (without giving effect to the grace period therein) (after giving
effect to the Darwin Transactions to occur on the Darwin Acquisition Closing
Date).

 

(e)                                  The Administrative Agent shall have
received favorable written opinions (addressed to the Administrative Agent and
the Lenders holding Commitments on the Darwin Acquisition Closing Date and dated
the Darwin Acquisition Closing Date) of De Brauw

 

105

--------------------------------------------------------------------------------


 

Blackstone Westbroek N.V. and Skadden, Arps, Slate, Meagher & Flom LLP, external
counsels for the Company (and opining with respect to the Dutch Borrower), with
respect to (i) the Credit Agreement Joinder referred to in paragraph (d) above
and (ii) the Guaranty Joinder Agreements referred to in paragraph (d) above and
(iii) any Notes delivered pursuant to Section 4.3(c), in each case in form and
substance reasonably satisfactory to the Administrative Agent.  Each of the
Company, the Dutch Borrower and the Guarantors hereby requests such counsel to
deliver such opinions.

 

(f)            The Administrative Agent shall have received copies, in each case
certified as of the Darwin Acquisition Closing Date by a director or duly
authorized Secretary or Assistant Secretary (or equivalent) of the Dutch
Borrower, of (i) resolutions of the management board of the Dutch Borrower
approving the transactions contemplated by the Loan Documents to which it is a
party and resolving that it execute, deliver and perform such Loan Documents to
be delivered by the Dutch Borrower on the Darwin Acquisition Closing Date,
(ii) the deed of incorporation and articles of association of the Dutch Borrower
and (iii) a copy of an original extract in respect of the Dutch Borrower from
the Dutch Trade Register.

 

(g)           The Administrative Agent shall have received a certificate of a
managing director or a duly authorized Secretary or Assistant Secretary (or
equivalent) of the Dutch Borrower certifying (x) the names and true signatures
of the officers and directors of the Dutch Borrower authorized to sign the Loan
Documents to which the Dutch Borrower is a party and the certificate referred to
in Section 4.3(h)(y) and (y) the other documents required to be delivered
pursuant to Section 4.3(f) on the Darwin Acquisition Closing Date.

 

(h)           The Administrative Agent shall have received an officer’s
certificate, dated as of the Darwin Acquisition Closing Date and signed on
behalf of the Dutch Borrower by a Responsible Officer of the Dutch Borrower,
(x) certifying that each of the conditions precedent contained in Sections
4.2(b) and (c) and Section 4.3(b) has been satisfied as of the Darwin
Acquisition Closing Date and (y) confirming that borrowing or guaranteeing, as
appropriate, the total Commitments would not cause any borrowing, guarantee or
similar limit binding on it to be exceeded.

 

(i)            The Administrative Agent shall have received, at least three
Business Days prior to the Darwin Acquisition Closing Date, solely with respect
to the Dutch Borrower, all documentation and other information required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act, to the extent requested by any Lender at least ten Business Days prior to
the Darwin Acquisition Closing Date.

 

(j)            The Lenders, the Administrative Agent, and the Arrangers shall
have received all fees and expenses required to be paid by the applicable Loan
Parties (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of Davis Polk & Wardwell LLP,
counsel to the Administrative Agent) for which invoices have been presented to
the Lead Borrower at least 3 Business Days prior to the Darwin Acquisition
Closing Date.

 

106

--------------------------------------------------------------------------------


 

(k)           The Administrative Agent shall have received a process agent
appointment letter duly executed by a Responsible Officer of the Dutch Borrower
irrevocably appointing Holdings, the Company or such other Domestic Subsidiary
of Parent identified to the Administrative Agent in writing from time to time as
its agent for service of process in relation to any proceedings before the
Supreme Court of the State of New York sitting in New York County, the United
States District Court of the Southern District of New York or any appellate
court from any thereof in connection with any Loan Document and countersigned by
Holdings, the Company or such other Domestic Subsidiary, as applicable,
accepting such appointment.

 

Section 4.4            Initial Credit Events with Respect to Each Designated
Borrower.

 

The effectiveness of any designation pursuant to Section 2.23 of a Designated
Borrower and the obligation of each Lender to make the initial Loan or of an
Issuing Bank to issue the initial Letter of Credit, as applicable, in each case
to such Designated Borrower, is subject to the satisfaction (or waiver in
accordance with Section 9.2) of the following additional conditions (each date
on which such conditions are satisfied or so waived, a “Designated Borrowing
Date”):

 

(a)           The Third Restatement Effective Date shall have occurred.

 

(b)           The Administrative Agent shall have received a Note executed by
such Designated Borrower (which may include facsimile or other electronic
transmission of a signed signature page of such Note, provided that arrangements
reasonably satisfactory to the Administrative Agent have been made for delivery
of the original copies thereof) in favor of each Lender requesting a Note
reasonably in advance of such Designated Borrowing Date.

 

(c)           The Administrative Agent shall have received from each party
thereto a counterpart (which may in each case include facsimile or other
electronic transmission of a signed signature page of any such agreements) of
(i) a Credit Agreement Joinder joining such Designated Borrower as a Borrower
and (ii) to the extent applicable, a Guaranty Joinder Agreement joining such
Designated Borrower as a Guarantor;

 

(d)           The Administrative Agent shall have received a favorable written
opinion or favorable written opinions (addressed to the Administrative Agent and
the Lenders and dated such Designated Borrowing Date) of counsel to the Company
(prior to the Darwin Acquisition Closing Date), the DutchLead Borrower (on or
after the Darwin Acquisition Closing Date) or such Designated Borrower with
respect to each Credit Agreement Joinder and each Guaranty Joinder Agreement
referred to in clause (c) above, in form and substance reasonably satisfactory
to the Administrative Agent.

 

(e)           The Administrative Agent shall have received (x) certified copies
of the resolutions of the board of directors (or other governing body) of such
Designated Borrower approving the transactions contemplated by the Loan
Documents to which such Designated Borrower is a party and the execution and
delivery of such Loan Documents to be delivered by such Designated Borrower on
such Designated Borrowing Date, (y) a short-form good standing certificate or
the equivalent, if any, in the jurisdiction of

 

107

--------------------------------------------------------------------------------


 

organization of such Designated Borrower and (z) all other documents reasonably
requested by the Administrative Agent at least five days prior to such
Designated Borrowing Date relating to the organization, existence and good
standing of such Designated Borrower (or the equivalent, if any, in the
jurisdiction of such Designated Borrower) and authorization of the transactions
contemplated by this Agreement.

 

(f)            The Administrative Agent shall have received a certificate of a
director or the Secretary or an Assistant Secretary of such Designated Borrower
certifying the names and true signatures of the officers of such Designated
Borrower authorized to sign the Loan Documents to which such Designated Borrower
is a party.

 

(g)           The Administrative Agent shall have received, at least three
Business Days prior to such Designated Borrowing Date, solely with respect to
such Designated Borrower, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA
PatriotPATRIOT Act, to the extent reasonably requested by any Lender at least
ten Business Days prior to such Designated Borrowing Date.

 

(h)           The Lenders, the Administrative Agent, and the Arrangers shall
have received all fees and expenses required to be paid by the applicable Loan
Parties (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of Davis Polk & Wardwell LLP,
counsel to the Administrative Agent) for which invoices have been presented to
the Lead Borrower at least 3 Business Days prior to such Designated Borrowing
Date.

 

(i) In the case of any Designated Borrower that is a Foreign Subsidiary of
Parent, the Administrative Agent shall have received a process agent appointment
letter duly executed by a director of such Designated Borrower irrevocably
appointing Holdings or the Company as its agent for service of process in
relation to any proceedings before the Supreme Court of the State of New York
sitting in New York County, the United States District Court of the Southern
District of New York or any appellate court from any thereof in connection with
any Loan Document and countersigned by Holdings or the Company, as applicable,
accepting such appointment.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than Secured Swap Obligations, Secured Bilateral
LC Obligations, indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized pursuant to arrangements mutually agreed
between the applicable Issuing Bank and the Lead Borrower or with respect to
which other arrangements have been made that are satisfactory to the applicable
Issuing Bank),

 

108

--------------------------------------------------------------------------------


 

each of ParentHoldings and the Borrowers covenants and agrees with the Lenders
and each Issuing Bank that:

 

Section 5.1            Financial Statements and Other Information. 
ParentHoldings will furnish to the Administrative Agent (for distribution to
each Lender and each Issuing Bank):

 

(a)           within 90 days after the end of each fiscal year of
ParentHoldings, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year (to the extent applicable), all reported on by KPMG LLP, or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception (other than a qualification
related to the maturity of the Commitments and the Loans at the Maturity Date,
or related to the maturity of the commitments and loans at the applicable
maturity date under the Bridge Credit Agreement) and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of ParentHoldings and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP (except as set
forth in the notes thereto or as otherwise disclosed in writing by
ParentHoldings  to the Lenders);

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of ParentHoldings, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (to the extent applicable), all certified
by one of its Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of ParentHoldings and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
(except as set forth in the notes thereto or as otherwise disclosed in writing
by ParentHoldings to the Lenders), subject to normal year-end audit adjustments
and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of ParentHoldings
in substantially the form of Exhibit F attached hereto (the “Compliance
Certificate”) (i) certifying as to whether a Default or Event of Default has
occurred and is continuing as of the date thereof and, if a Default or Event of
Default has occurred and is continuing as of the date thereof, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating the
Interest Coverage Ratio and (x) during any Covenant Suspension Period, the Total
Net Leverage Ratio or (y) when a Covenant Suspension Period is not in effect,
the Total Debt to Capital Ratio and the Total Secured Leverage Ratio, in each
case for the Measurement Period ending on the last day of the applicable fiscal
quarter or fiscal year for which such financial statements are being delivered
and, (iii) if and to the extent that any material change in GAAP (or any
election by ParentHoldings to apply IFRS in lieu of GAAP pursuant to
Section 1.4) that has occurred since the date of the most recent audited

 

109

--------------------------------------------------------------------------------


 

financial statements provided in accordance with this Agreement had an impact on
such financial statements, specifying the effect of such change or election on
the financial statements accompanying such certificate and (iv) when a Covenant
Suspension Period is not in effect, delivering any of the documents,
certificates or instruments required to be delivered with the Compliance
Certificate pursuant to any Collateral Document;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
ParentHoldings or any of its Subsidiaries with the SEC, or with any national
securities exchange, as the case may be, in each case that is not otherwise
required to be delivered to the Administrative Agent pursuant hereto, provided,
that such information shall be deemed to have been delivered on the date on
which such information has been posted on the Internet at
http://www.cfindustries.com (or any successor page) or at http://www.sec.gov (or
any successor page); and

 

(e)           promptly following any request in writing (including any
electronic message) therefor, such other information regarding the operations,
business affairs and financial condition of ParentHoldings or any Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent, any Lender or any Issuing Bank (through the Administrative
Agent) may reasonably request.

 

Information required to be delivered pursuant to Section 5.1(a) or
Section 5.1(b) may, upon notice to the Administrative Agent (which notice may be
included in the relevant Compliance Certificate), be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
ParentHoldings posts such information, or provides a link thereto on the
Internet at http://www.cfindustries.com (or any successor page) or at
http://www.sec.gov (or any successor page).

 

Section 5.2            Notices of Material Events.

 

(a)           The Lead Borrower will furnish to the Administrative Agent (for
distribution to each Lender and each Issuing Bank) prompt written notice of the
following:

 

(i)            (a) the occurrence of any Default or Event of Default of which
any Responsible Officer of ParentHoldings or any Borrower obtains knowledge;

 

(ii)           (b) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting
ParentHoldings or any Subsidiary thereof as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

 

(iii)          (c) the occurrence of any ERISA Event that, alone or together
with any other ERISA Events, would reasonably be expected to result in a
Material Adverse Effect;

 

110

--------------------------------------------------------------------------------


 

(iv)          (d) the occurrence of any event of circumstance resulting in
Environmental Liability that would reasonably be expected to result in a
Material Adverse Effect; and

 

(v)           (e) any loss, damage, or destruction to the collateral of
ParentHoldings and its Subsidiaries, whether or not covered by insurance, that
would reasonably be expected to result in a Material Adverse Effect.

 

Each notice delivered under this Section 5.2(a) shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Lead
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

(b)           When a Covenant Suspension Period is not in effect, subject to
Sections 5.9 and 5.10, the Lead Borrower shall notify the Administrative Agent
in writing within sixty (60) days after any change in (i) legal name of any Loan
Party, (ii) the type of organization of any Loan Party or (iii) the jurisdiction
of organization of any Loan Party and, upon the reasonable request by the
Administrative Agent, take all actions reasonably necessary to continue the
perfection of the Liens on the Collateral owned by such Loan Party created under
the Collateral Documents following any such change with the same priority as
immediately prior to such change.  The Lead Borrower agrees promptly to provide
the Administrative Agent, after notification of any such change, with certified
organizational documents reflecting any of the changes described in the first
sentence of this Section 5.2(b).

 

111

--------------------------------------------------------------------------------


 

Section 5.3            Existence; Conduct of Business.  Each Loan Party will,
and will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation or, dissolution not restricted
under this Agreement and (ii) none of the Loan Parties or any of its Material
Subsidiaries shall be required to preserve, renew or keep in full force and
effect its rights, licenses, permits, privileges or franchises if the Lead
Borrower should reasonably determine that (a) the preservation and maintenance
thereof is no longer desirable in the conduct of the business of ParentHoldings
and its Subsidiaries, taken as a whole or (b) the failure to maintain and
preserve the same would not reasonably be expected, in the aggregate, to result
in a Material Adverse Effect.

 

Section 5.4            Payment of Taxes.  Each Loan Party will, and will cause
each of its Subsidiaries to, pay all Tax liabilities, including all Taxes
imposed upon it or upon its income or profits or upon any properties belonging
to it, that, if not paid, would reasonably be expected to result in a Material
Adverse Effect, before the same shall become delinquent or in default, and all
lawful claims other than Tax liabilities which, if unpaid, would become a Lien
upon any properties of any Loan Party or any of its Subsidiaries not otherwise
permitted under Section 6.2, in both cases except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(b) any Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or other applicable
accounting rules.

 

Section 5.5            Maintenance of Properties; Insurance.  Each Loan Party
will, and will cause each of its Subsidiaries to,:

 

(a)           (a) keep and maintain all property material to the conduct of the
business of ParentHoldings and its Subsidiaries, taken as a whole, in good
working order and condition, ordinary wear and tear and casualty and
condemnation events excepted, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect, and;

 

(b)           (b) maintain insurance with insurance companies that the Lead
Borrower believes (in the good faith judgment of its management) are financially
sound and reputable at the time the relevant coverage is placed or renewed, in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (after giving effect to any self-insurance reasonable and customary in
the applicable jurisdiction for companies engaged in the same or similar
businesses operating in the same or similar locations).;

 

(c)           subject to Section 5.10, when a Covenant Suspension Period is not
in effect following the Amendment No. 3 Closing Date, ensure that any
third-party liability (other than directors and officers liability insurance;
insurance policies relating to employment practices liability or workers’
compensation; crime; fiduciary duties; kidnap and ransom; flood (except as
required by clause (d) below); fraud, errors and omissions; marine and aircraft
liability and excess liability; and construction programs) and property
insurance policies of the Loan Parties described in Section 5.5(b) with respect
to the Collateral shall name the Administrative

 

112

--------------------------------------------------------------------------------


 

Agent as an additional insured (solely in the case of liability insurance) or
loss payee (solely in the case of property insurance with respect to the
Collateral), as applicable; and

 

(d)           subject to Sections 5.9 and 5.10, so long as a Mortgage in respect
of Mortgaged Property located in a special flood hazard area is then in effect,
with respect to each Mortgaged Property located in a special flood hazard area:

 

(i)            obtain flood insurance in compliance with the Flood Insurance
Laws and the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time, as reasonably determined
by the Administrative Agent and the Specified Lender; and

 

(ii)           deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable.

 

Section 5.6            Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which entries are made sufficient to prepare financing statements
in accordance with GAAP (or other applicable accounting rules, including IFRS,
or as otherwise disclosed to the Administrative Agent). Each Loan Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent, any Lender or any Issuing Bank (pursuant
to a prior written request made through the Administrative Agent), upon
reasonable prior written notice, to visit and inspect its properties, to examine
and make extracts from its financial and related books and records, and to
discuss its affairs, finances and financial condition with its officers and
independent accountants, in each case so long as the Administrative Agent, such
Lender, such Issuing Bank or such representative agrees to treat such
information and documents in accordance with Section 9.12 (provided, that the
officers of each Loan Party or such Subsidiary shall be afforded the opportunity
to participate in any discussions with such independent accountants), all at
such reasonable times during normal business hours for such Loan Party or such
Subsidiary and as often as reasonably requested (but no more than once annually
if no Event of Default exists).  Notwithstanding anything to the contrary in
this Section 5.6, none of the Loan Parties or any of its Subsidiaries shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
any Lender or any Issuing Bank (or their respective representatives) is
prohibited by contract, applicable law, rule, regulation or court order or
(iii) is subject to attorney, client or similar privilege or constitutes
attorney work-product.

 

Section 5.7            Compliance with Laws and Agreements.  Each Loan Party
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  ParentHoldings and each Borrower will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by
ParentHoldings, its Subsidiaries and their

 

113

--------------------------------------------------------------------------------


 

respective directors, officers, and employees with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.

 

Section 5.8            Use of Proceeds.  The proceeds of the Loans will be used
as set forth in Section 3.13.  No Borrower will request any Borrowing or Letter
of Credit, and no Borrower shall use, and each Borrower shall procure that its
Subsidiaries shall not use, the proceeds of any Borrowing or Letter of Credit
(A) for any payments to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person or in any Sanctioned
Country in violation of any Sanctions, or (C) in any other manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 5.9            Additional Guarantors; Additional Collateral.

 

(a)           Guarantors.  ParentSubject to Section 5.10, following the
Amendment No. 3 Closing Date, Holdings and each Borrower shall cause each of its
Wholly-Owned Subsidiariesdirect or indirect Domestic Subsidiary of Holdings
(other than the Exempt Subsidiaries) that either (x) Guarantees any Indebtedness
for borrowed money (other than Permitted Indebtedness) of Parent, Holdings or
the Company and Indebtedness permitted under Section 6.5 (excluding clauses (h),
(i), (j) and (l))) of Holdings, the Lead Borrower and/or any other Loan Party in
an aggregate principal amount in excess of $500,000,000 or (y) is a borrower
under or an issuer of or is a guarantor of (A) the Bridge Credit Agreement,
(B) any Contemplated Debt Securities or the Specified Private Placement or
(C) the Existing CF Notes150,000,000 to become a Guarantor hereunder (unless the
Required Lenders otherwise consent) by (i) executing and delivering to the
Administrative Agent a Guaranty Agreement or a Guaranty Joinder Agreement or
comparable guaranty documentation, in each case in form and substance reasonably
satisfactory to the Administrative Agent, within thirty (30) days (or such
longer time period if agreed to by the Administrative Agent in its reasonable
discretion) after the requirements in clause (x) or (y) above shall first have
been satisfied with respect to suchlatest of (x) the date on which such Person
shall have Guaranteed such Indebtedness, (y) the date on which such Person shall
have become a direct or indirect Domestic Subsidiary of Holdings and (z) the
date on which such Person shall no longer be an Exempt Subsidiary (it being
understood that such Guaranty Agreement or a Guaranty Joinder Agreement or
comparable guaranty documentation shall be accompanied by documentation with
respect thereto substantially consistent with the documentation delivered
pursuant to Section 4.1(c), (d) and (e); Section 4.3(e), (f), (g) and (k); or
Section 4.4(d), as applicable); provided that, notwithstanding anything in any
Loan Document to the contrary, such Guaranty Agreement, Guaranty Joinder
Agreement or comparable guaranty documentation shall, subject to the Agreed
Guarantee Principles, be reasonably satisfactory to the Administrative Agent and
shall be limited to the extent necessary to comply with the Agreed Guarantee
Principles (including by limiting the maximum amount guaranteed), which
limitations in such agreement or documentation shall in each case be subject to
the reasonable satisfaction of the Administrative Agent.  Upon execution and
delivery of such Guaranty Agreement, Guaranty Joinder Agreement or comparable
guaranty documentation, each such Person shall become a Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties and obligations in such
capacity under the Loan Documents.  If requested by the Administrative Agent,
the Administrative Agent shall receive an opinion or opinions of counsel (which
may be from in-house counsel, provided that such opinion is in respect of New
York law)

 

114

--------------------------------------------------------------------------------


 

for the Lead Borrower in form and substance reasonably satisfactory to the
Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any such Guaranty Agreement, Guaranty Joinder
Agreement or comparable guaranty documentation delivered pursuant to this
Section 5.9(a), dated as of the date of such Guaranty Agreement, Guaranty
Joinder Agreement or comparable guaranty documentation, as applicable.

 

(b)           Subject to Section 5.10, when a Covenant Suspension Period is not
in effect following the Amendment No. 3 Closing Date, with respect to any
Domestic Subsidiary required to become a Guarantor hereunder pursuant to
Section 5.9(a), the Lead Borrower shall, no later than the date on which such
Domestic Subsidiary becomes a Guarantor hereunder pursuant to Section 5.9(a) (or
such longer time period if agreed to by the Administrative Agent in its
reasonable discretion), cause such Domestic Subsidiary to execute and deliver a
Security Agreement Supplement, an Acknowledgement of Grantors (if the
Intercreditor Agreement shall then be in effect) and a Perfection Certificate
and take such additional actions (including the filing of Uniform Commercial
Code financing statements and, if applicable and required pursuant to the terms
of the Loan Documents, delivering executed Intellectual Property Security
Agreements and certificates, instruments of transfer and stock powers in respect
of certificated Equity Interests), in each case as the Administrative Agent
shall reasonably request for purposes of granting and perfecting a Lien on the
assets of such Domestic Subsidiary (other than Excluded Property) in favor of
the Administrative Agent under the Collateral Documents, subject to Liens
permitted under the Loan Documents and otherwise subject to the limitations and
exceptions of this Agreement and the other Loan Documents.  If requested by the
Administrative Agent, the Administrative Agent shall receive an opinion or
opinions of counsel (which may be from in-house counsel, provided that such
opinion is in respect of New York law) for the Lead Borrower in form and
substance reasonably satisfactory to the Administrative Agent in respect of
matters reasonably requested by the Administrative Agent relating to any
Security Agreement Supplement, Intellectual Property Security Agreement or other
Collateral Document delivered pursuant to this Section 5.9(b), dated as of the
date of such Security Agreement Supplement, Intellectual Property Security
Agreement or other Collateral Document, as applicable. Notwithstanding anything
to the contrary in any Loan Document, (i) no Collateral shall be required to be
perfected by control other than with respect to Pledged Debt and Pledged Equity
(each as defined in the Security Agreement) to the extent required by the terms
of the Security Agreement as in effect on the Amendment No. 3 Closing Date, and
(ii) no actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S. or to perfect such
security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

 

(c)           Subject to Section 5.10, when a Covenant Suspension Period is not
in effect following the Amendment No. 3 Closing Date, with respect to each Loan
Party that owns Material Real Property, such Loan Party shall:

 

(i)            no later than thirty (30) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the later of
(x) the date such Person becomes a Loan Party and (y) the date that any Material
Real Property is acquired by such Loan Party, deliver to the Administrative
Agent information identifying such Material Real

 

115

--------------------------------------------------------------------------------


 

Property and the relevant filing offices for Mortgages with respect to such
Material Real Property; and

 

(ii)                                  no later than ninety (90) days (or such
longer period as the Administrative Agent may agree in its sole discretion)
after the later of (x) the date such Person becomes a Loan Party and (y) the
date that any Material Real Property is acquired by such Loan Party, execute and
deliver (A) counterparts of a Mortgage, duly executed and delivered by the
record owner of such property, together with evidence such Mortgage has been
duly executed, acknowledged and delivered by a duly authorized officer of each
party thereto, in form suitable for filing or recording in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected Lien subject only
to Liens permitted pursuant to Section 6.2 on the property and/or rights
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (it being understood that if a mortgage tax will be owed on
the entire amount of the Indebtedness evidenced hereby, then the amount secured
by such Mortgage shall be limited to 100% of the fair market value of the
property at the time such Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such fair market value), (B) a
fully paid policy of title insurance (or marked-up title insurance commitment
having the effect of policy of title insurance) on such Mortgaged Property
naming the Administrative Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns (a “Mortgage
Policy”) issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent in form and substance and in an amount
reasonably acceptable to the Administrative Agent (not to exceed 100% of the
fair market value of the real properties covered thereby), insuring the
Mortgages to be valid subsisting first priority Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 6.2 and other Liens reasonably acceptable to the Administrative Agent,
each of which shall (A) contain a “tie-in” or “cluster” endorsement, if
available in the applicable jurisdiction at commercially reasonable rates (i.e.,
policies which insure against losses regardless of location or allocated value
of the insured property up to a stated maximum coverage amount), and (B) have
been supplemented by such endorsements as shall be reasonably requested by the
Administrative Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, doing business, public road access,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, same as survey and so-called comprehensive coverage
over covenants and restrictions, to the extent such endorsements are available
in the applicable jurisdiction at commercially reasonable rates), (C) a survey
(which may take the form of an aerial survey, ExpressMap or equivalent
photographic depiction) in form and substance sufficient to obtain the Mortgage
Policy without the standard survey exception and otherwise reasonably
satisfactory to the Administrative Agent, (D) an opinion of local counsel to the
Loan Parties in the state in which such Mortgaged Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings, in form and substance reasonably satisfactory to the
Administrative Agent, and (E) to the extent not previously delivered, a
completed “life of the loan” Federal

 

116

--------------------------------------------------------------------------------


 

Emergency Management Agency Standard Flood Hazard Determination with respect to
such Mortgaged Property on which any “building” (as defined in the Flood
Insurance Laws) is located, and if such property is in a special flood hazard
area, duly executed and acknowledged by the appropriate Loan Party, together
with evidence of flood insurance as and to the extent required under Section 5.5
hereof.

 

(d)                                 Notwithstanding anything herein or in any
other Loan Document to the contrary, the Loan Parties shall not be required to
comply with Section 5.9(c)(ii) or 5.10(a) with respect to a Material Real
Property unless and until (i) the Administrative Agent shall have provided at
least forty-five (45) days’ prior notice to the Lenders that a Mortgage is
expected to be entered into with respect to such Material Real Property (which
notice requirement may, in the case of any Mortgage required to be entered into
pursuant to Section 5.10(a), be satisfied by the posting by the Administrative
Agent of Schedule 1.1 to the Platform), (ii) each Lender shall have advised the
Administrative Agent in writing that it has completed its due diligence with
respect to any applicable flood insurance requirements relating to such Material
Real Property and (iii) the Administrative Agent shall have provided the Lead
Borrower with written notice of the satisfaction of the requirements in the
foregoing clauses (i) and (ii) and shall have requested, in a writing delivered
to the Lead Borrower,  that such Loan Parties comply with the applicable
requirements of Section 5.9(c)(ii) or 5.10(a), which compliance shall not be
required until the later of (x) the dates provided for in Section 5.9(c) or
5.10(a), as applicable, and (y) the date that is ten (10) Business Days (or such
longer period as the Administrative Agent may agree in its sole discretion)
after such written notice is delivered to the Lead Borrower pursuant to this
clause (iii).

 

Section 5.10                             Post-Amendment Conditions.

 

(a)                                 Notwithstanding anything to the contrary in
any Loan Document, no later than one-hundred-twenty (120) days after the
Amendment No. 3 Closing Date (or such longer period as the Administrative Agent
may agree in its sole discretion; provided, however, that such date shall be
automatically extended if the survey requirement may not be performed because of
snow ground cover), so long as a Covenant Suspension Period shall not be in
effect, the Lead Borrower shall cause to be delivered to the Administrative
Agent each item described in Section 5.9(c) for each Material Real Property
described in clause (i) of the definition of “Material Real Property”.

 

(b)                                 At any time that a Covenant Suspension
Period is not in effect, no later than thirty (30) days (or, in the case of any
Mortgage requirement for any then-applicable Mortgaged Property, sixty (60)
days) following the most recent Covenant Reinstatement Date occurring after the
end of the most recent Covenant Suspension Period (or such longer period as the
Administrative Agent may agree in its sole discretion), each Loan Party shall
comply with the requirements of Section 5.9(b) and (c) (if applicable), with
respect to the assets owned by such Loan Party.

 

(c)                                  Notwithstanding anything to the contrary in
any Loan Document, no later than sixty (60) days after the Amendment No. 3
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion), each of Holdings and the Lead Borrower shall, or shall cause
its Subsidiaries to, amend, restate, supplement, modify or replace any then-

 

117

--------------------------------------------------------------------------------


 

existing intercompany notes or intercompany loan agreements evidencing
Indebtedness owing by any Loan Party to a Person that is not a Loan Party in a
manner consistent with Section 6.5(b)(i).  For the avoidance of doubt, no such
intercompany note or intercompany loan agreement referred to in the immediately
preceding sentence, nor the amendment, restatement, supplement, modification or
replacement thereof, shall be required to be pledged under any Collateral
Document, nor shall any delivery of an original of such document to the
Administrative Agent be required.

 

(d)                                 Notwithstanding anything to the contrary in
any Loan Document, no later than 60 days after the Amendment No. 3 Closing Date
(or such longer period as the Administrative Agent may agree in its sole
discretion), the Lead Borrower shall deliver to the Administrative Agent
insurance certificates evidencing that each policy of insurance described in
Section 5.5(c) names the Administrative Agent as an additional insured (solely
in the case of liability insurance) or loss payee (solely in the case of
property insurance), as applicable.

 

Section 5.11                             Further Assurances.

 

(a)                                 Notwithstanding anything herein or in any
other Loan Document to the contrary, if (x) any Person shall, during a Covenant
Suspension Period, become subject to the requirement to become a Guarantor
pursuant to Section 5.9(a) and (y) a Covenant Reinstatement Date shall occur
prior to the latest date on which such Person is required to deliver to the
Administrative Agent the documentation described in Section 5.9(a), then in such
event the deadline for compliance by such Person with the requirements of
Section 5.9(b) and Section 5.9(c) shall be deemed to be the date that is thirty
(30) days following the applicable Covenant Reinstatement Date.

 

(b)                                 At any time that a Covenant Suspension
Period is not in effect, the Lead Borrower shall, or shall cause each applicable
Loan Party to, promptly upon reasonable request by the Administrative Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Intercreditor
Agreement (if in effect) or the Collateral Documents, to the extent required
pursuant to the Collateral Documents.  At any time that a Covenant Suspension
Period is not in effect, if the Administrative Agent reasonably determines that
it is required by applicable law to have appraisals prepared in respect of the
Mortgaged Property of any Loan Party, the Lead Borrower shall cooperate with the
Administrative Agent to obtain appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

 

118

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than Secured Swap Obligations, Secured Bilateral LC
Obligations, indemnities and other contingent obligations not then due and
payable and as to which no claim has been made, and other than Letters of Credit
that have been cash collateralized pursuant to arrangements mutually agreed
between the applicable Issuing Bank and the Lead Borrower or with respect to
which other arrangements have been made that are satisfactory to the applicable
Issuing Bank), each of ParentHoldings and the Borrowers covenants and agrees
with the Lenders and the Issuing Banks that:

 

Section 6.1                                    Subsidiary Indebtedness. 
ParentDuring a Covenant Suspension Period, Holdings will not permit any
Non-Guarantor Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except (a) Permitted Indebtedness, (b) Guarantees of Indebtedness
of any Subsidiaries of ParentHoldings other than Holdings and the CompanyLead
Borrower and (c) other Indebtedness incurred by the Non-Guarantor Subsidiaries
(x) other than Indebtedness of the types referred to in clauses (a), (b) and
(c) of the definition of “Indebtedness” or (y) in an aggregate principal amount
at any time outstanding not to exceed an amount equal to 15% of Consolidated
Total Assets on a Pro Forma Basis as at the last day of the most recently ended
fiscal quarter for which financial statements have been (or were required to be)
furnished to the Administrative Agent pursuant to Section 5.1(a) or (b), as the
case may be; provided that no violation of this clause (y) shall occur solely as
a result of any reduction in Consolidated Total Assets if at the time the
respective Indebtedness was incurred such Indebtedness was permitted within the
limitations established by this clause (y).

 

Section 6.2                                    Liens.  ParentHoldings will not,
and will not permit any of its Subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by it
except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of any
Loan Party or any of its Subsidiaries existing on the Third Restatement
EffectiveAmendment No. 3 Closing Date and set forth in Schedule 6.2; provided
that (i) such Lien shall not apply to any other property or asset of such Loan
Party or Subsidiary (other than proceeds of the sale or other disposition
thereof and other than improvements, developments, repairs, renewals,
replacements, additions and accessions of or to such property) and (ii) such
Lien and any replacements thereof shall secure only those obligations which it
secures on the Third Restatement Effective Date and any modifications,
extensions, exchanges, renewals, refinancings, refundings, and replacements of
such obligations that do not increase the outstanding principal amount thereof
(except to the extent of any interest, original issue discount, penalties,
reasonable fees, expenses and premium incurred in connection therewith);

 

119

--------------------------------------------------------------------------------


 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof (including, without limitation, Liens existing
on property or assets of the Acquired Business or Dutch Holdco prior to the
Darwin Acquisition Closing Date) by Parentby Holdings or any Subsidiary (and on
improvements, leases, installations, developments, repairs, renewals,
replacements, additions, general intangibles, accessions, and proceeds related
thereto) or existing on any property or asset of any Person that becomes a
Subsidiary or is merged with or into or consolidated with ParentHoldings or any
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary or is merged with or into or consolidated with ParentHoldings or any
Subsidiary (and on improvements, leases, installations, developments, repairs,
renewals, replacements, additions, general intangibles, accessions, and proceeds
related thereto); provided that (i) such Lien shall not apply to any other
property or assets of ParentHoldings or any Subsidiary (other than improvements,
installations, developments, repairs, renewals, replacements, additions and
accessions of or to such property) and (ii) such Lien and any replacements
thereof shall secure only those commitments and obligations which it secures on
the date of such acquisition or the date such Person becomes a Subsidiary or is
merged with or into or consolidated with ParentHoldings or any Subsidiary, as
the case may be, and any modifications, extensions, exchanges, renewals,
refinancings, refundings, and replacements thereof that do not increase the
commitments and obligations thereunder (except to the extent of any reasonable
fees, expenses and premium incurred in connection therewith);

 

(d)                                 Liens on property, plant and equipment
acquired, constructed, leased, installed, repaired, developed or improved by
ParentHoldings or any Subsidiary; provided that (i) such security interests
secure Indebtedness that is not prohibited by Section 6.1 or Section 6.5, as
applicable, (ii) such security interests and the Indebtedness secured thereby
are initially incurred prior to or within 270 days after such acquisition or the
completion of such construction, lease, installation, repair, development or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing, leasing, installing, repairing, developing or
improving such property, plant and equipment and (iv) such security interests
shall not apply to any other property or assets of ParentHoldings or any
Subsidiary (other than improvements, installations, repairs, developments,
renewals, replacements, additions and accessions of or to such property);

 

(e)                                  any interest or title of a lessor,
sublessor, lessee, sublessee, licensee, sublicensee, licensor or sublicensor
under any lease or license agreement not prohibited by this Agreement and in the
ordinary course of business;

 

(f)                                   Liens in connection with the operation of
cash management programs and Liens arising solely by virtue of the General
Banking Conditions of banks and other financial institutions operating in the
Netherlands and any statutory or common law provision relating to banker’s
Liens, rights of set-off, revocation, refund, chargeback, overdraft or similar
rights and remedies as to deposit, securities and commodities accounts or other
funds maintained with a creditor depository institution or a securities or
commodities intermediary in the ordinary course of business and not with the
intent of granting security;

 

(g)                                  Liens of sellers of goods to ParentHoldings
or any of its Subsidiaries arising under Article 2 of the Uniform Commercial
Code or similar provisions of applicable law in the ordinary course of business;

 

120

--------------------------------------------------------------------------------


 

(h)                                 Liens in favor of customs and revenue
authorities arising by operation of law to secure payment of customs duties in
connection with the importation of goods;

 

(i)                                     Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code;

 

(j)                                    Liens securing purchase money
Indebtedness of ParentHoldings or any of its Subsidiaries not prohibited by
Section 6.1 or Section 6.5, as applicable; provided that, such Liens attach only
to the property which was purchased with the proceeds of such purchase money
Indebtedness;

 

(k)                                 [reserved;]Liens on assets or property of
Nitrogen associated with claims against Holdings or any of its Subsidiaries in
connection with the Capacity Expansion Projects; provided that the aggregate
amount of such claims at any time outstanding secured by Liens permitted under
this Section 6.2(k) shall not exceed $100,000,000.

 

(l)                                     Liens in favor of any Loan Party
securing obligations of any Loan Party or any Subsidiary and Liens in favor of
any Non-Guarantor Subsidiary securing obligations of any Non-Guarantor
Subsidiary;

 

(m)                             Liens securing Swap Agreements and obligations
thereunder, limited to cash deposits and/or investments not to exceed
$300,000,000 in the aggregate and any deposit accounts and/or securities
accounts containing only such cash deposits and/or investments;

 

(n)                                 Liens on real or personal property subject
to the Pooling Agreement;

 

(o)                                 Liens in favor of CoBank, ACB in all capital
stock of CoBank, ACB owned by the CompanyLead Borrower;

 

(p)                                 Liens on Equity Interests in a joint venture
owned by ParentHoldings or any of its Subsidiaries securing joint venture
obligations of such joint venture;

 

(q)                                 Liens created by Capital Lease Obligations;
provided that (x) the Liens created by any such Capital Lease Obligations attach
only to the property leased to Holdings or any Borrower or one of its
Subsidiaries pursuant thereto and general intangibles and proceeds related
thereto, and improvements, repairs, renewals, replacements, additions and
accessions to the property leased pursuant thereto and (y) such Liens do not
secure Capital Lease Obligations in excess of $250,000,000 at any time
outstanding;

 

(r)                                    Liens on (i) Margin Stock that is held by
ParentHoldings as treasury stock, or (ii) Equity Interests in Terra Nitrogen, or
TNCLP, or OCI Partners LP that constitute Margin Stock;

 

(s)                                   Liens consisting of an agreement to sell,
transfer or dispose of any asset or property (to the extent such sale, transfer
or disposition is not prohibited by Section 6.3);

 

121

--------------------------------------------------------------------------------


 

(t)                                    Liens on cash or deposits granted in
favor of the Swingline Lender or any Issuing Bank to cash collateralize any
Defaulting Lender’s participation in Letters of Credit or Swingline Loans;

 

(u)                                 Liens securing financing of insurance
premiums incurred in the ordinary course of business;

 

(v)                                 Liens created in connection with any Equity
Interest repurchase program in favor of any broker, dealer, custodian, trustee
or agent administering or effecting transactions pursuant to an Equity Interest
repurchase program;

 

(w)                               Liens associated with the discounting or sale
of letters of credit and accounts receivable incurred in the ordinary course of
business;

 

(x)                                 Liens attaching solely to cash earnest money
deposits in connection with any letter of intent or purchase agreement in
connection with an acquisition or other investment;

 

(y)                                 Liens on deposit accounts, securities
accounts, cash and Cash Equivalents pursuant to an escrow arrangement or other
funding arrangement pursuant to which such funds will be segregated to pay the
purchase price on any acquisition;

 

(z)                                  when a Covenant Suspension Period shall not
be in effect, Liens to secure Indebtedness and other obligations described in
Sections 6.5(k) (other than Secured Bilateral LC Obligations), (m) and (q);

 

(aa)                          Liens on trusts, escrow arrangements and other
funding arrangements, and any cash, Cash Equivalents, deposit accounts,
securities accounts and trust accounts or other assets arising in connection
with the defeasance (whether by covenant or legal defeasance), satisfaction and
discharge or redemption of Indebtedness;

 

(bb)                          (z) Liens on Escrowed Proceeds prior to and on the
Darwin Acquisition Closing Date; andsecuring the Obligations;

 

(cc)                            (aa) during a Covenant Suspension Period, Liens
not otherwise permitted under this Section 6.2 securing Indebtedness, claims and
other liabilities or obligations then outstanding, not in excess of, in the
aggregate at any time, an amount equal to 15% of Consolidated Total Assets on a
Pro Forma Basis as at the last day of the most recently ended fiscal quarter for
which financial statements have been (or were required to be) furnished to the
Administrative Agent pursuant to Section 5.1(a) or (b), as the case may be;
provided that no violation of this clause (aacc) shall occur solely as a result
of any reduction in Consolidated Total Assets if at the time the respective
Indebtedness, claim, liability or other obligation was secured the respective
Liens were permitted to be granted within the limitations established by this
clause (aacc).;

 

(dd)                          when a Covenant Suspension Period is not in
effect, and during the first ten (10) Business Days immediately following each
Covenant Suspension Date, Liens securing Indebtedness incurred or issued
pursuant to Section 6.5(h); and

 

122

--------------------------------------------------------------------------------


 

(ee)                            when a Covenant Suspension Period is not in
effect, Liens not otherwise permitted under this Section 6.2 securing
Indebtedness, claims and other liabilities or obligations then outstanding, not
in excess of, in the aggregate at any time, $500,000,000; provided that such
amount shall be (x) reduced by the aggregate principal amount of any Commitment
Increases made after the Amendment No. 3 Closing Date pursuant to Section 2.19
and any Incremental Facilities established or incurred after the Amendment No. 3
Closing Date pursuant to Section 2.20, in each case to the extent obligations
thereunder are secured, and (y) increased by the lesser of (A) the aggregate
amount of any permanent reductions in the Commitments and any prepayments of
Indebtedness for borrowed money that is secured by Liens on a pari passu basis
with the Liens securing the Obligations (other than in connection with a
refinancing of such Indebtedness and other than Indebtedness described in
Section 6.5(h)), in each case made after the Amendment No. 3 Closing Date, and
(B) $250,000,000.

 

Section 6.3                                    Fundamental Changes.  (i) Neither
ParentHoldings nor any Borrower will merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it, and
(ii) ParentHoldings will not, and will not permit any of its Subsidiaries to,
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of ParentHoldings and
its Subsidiaries and Excluded Subsidiaries, taken as a whole, to any other
Person and (iii) the Dutch Borrower will not take any step that would result in
(x) a change of its jurisdiction of incorporation from the Netherlands or (y) a
change of its “centre of main interest” for the purposes of, and as defined in
Article 3(1) of, the Regulation from the Netherlands, except:

 

(a)                                 any Person may merge into or consolidate
with ParentHoldings or a Borrower in a transaction in which ParentHoldings or
such Borrower, as the case may be, is the surviving Person;

 

(b)                                 (i) any Borrower may merge or consolidate
with any Person in a transaction in which such Borrower is not the surviving
Person or (ii) any of ParentHoldings, any of the Borrowers and any Subsidiary of
ParentHoldings may sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of ParentHoldings and its Subsidiaries and Excluded Subsidiaries, taken
as a whole, or the Equity Interests of all or substantially all of
Parent’sHoldings’ Subsidiaries and Excluded Subsidiaries, taken as a whole, to
any Person (other than its Subsidiaries and Excluded Subsidiaries); provided
that:

 

(A) the surviving Person or the acquiring Person, as applicable, (x) agrees to
assume, and has expressly assumed, all of the Loans and all of such Borrower’s
other representations, covenants, conditions and other obligations pursuant to
this Agreement and the other Loan Documents in an agreement in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered to the Administrative Agent by the surviving Person or the acquiring
Person, as applicable, and (y) (i) in the case of a transaction with the
Company, shall be a Person organized and existing under the laws of the United
States or any state thereof or the District of Columbia, (ii) in the case of a
transaction with the Dutch Borrower, shall be a Person organized and existing
under the laws of the Netherlands and (iii) in the case of a transaction with
(x) a Designated Borrower

 

123

--------------------------------------------------------------------------------


 

organized under the laws of the United States or any state thereof or the
District of Columbia, shall be a Person organized and existing under the laws of
the United States or any state thereof or the District of Columbia and (y) a
Designated Borrower organized under the laws of any other Designated Borrower
Jurisdiction, shall be a Person organized and existing under the laws of a
Designated Borrower Jurisdiction (other than the United States or any state
thereof or the District of Columbia), and in the case of clauses (i) through
(iii),and such Borrower shall have (I1) procured for the Administrative Agent
and each Lender an opinion in form and substance reasonably satisfactory to the
Administrative Agent and from counsel reasonably satisfactory to the
Administrative Agent in respect of such Person and such agreement and covering
the matters covered in the opinions delivered pursuant to Section 4.3 (in the
case of a Person incorporated or organized in the Netherlands)Amendment No. 3 or
Section 4.1 or 4.4, as applicable (in the case of any other Person, to the
extent relevant or appropriate in such jurisdiction) and such other matters as
the Administrative Agent may reasonably request and (II2) satisfied each of the
conditions set forth in paragraphs (b), (e), (f), and (g) and (i) of Section 4.4
(it being understood and agreed each reference therein to a “Designated
Borrower” shall refer instead to such Person for purposes of this clause II);

 

(B) immediately after giving effect to such transaction or series of
transactions, the Successor Moody’s Ratings and Successor S&P Ratings applicable
to such successor entity shall be no lower than any Moody’s Ratings and S&P
Ratings as in effect immediately prior to giving effect to such transaction or
series of transactions;

 

(C) immediately before and after giving effect (including pro forma effect) to
such transaction or series of transactions, no Default or Event of Default shall
have occurred and be continuing; and

 

(D) each Person (other than the applicable Borrower) that is a Guarantor
immediately prior to giving effect to such transaction shall have duly
authorized, executed and delivered to the Administrative Agent a reaffirmation
agreement in form and substance reasonably satisfactory to the Administrative
Agent in respect of such Person’s Guaranty.;

 

(c)                                  any of ParentHoldings and any Borrower may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of Parent and
Parent’sHoldings and Holdings’ Subsidiaries and Excluded Subsidiaries, taken as
a whole, or the Equity Interests of all or substantially all of
Parent’sHoldings’ Subsidiaries and Excluded Subsidiaries, taken as a whole, to
one or more of Parent’sHoldings’ Subsidiaries and Excluded Subsidiaries;
provided that immediately before and after giving effect (including pro forma
effect) to such transaction or series of transactions, no Default or Event of
Default shall have occurred and be continuing; and

 

124

--------------------------------------------------------------------------------


 

(d)                                 any Subsidiary of ParentHoldings may sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of Parent and
Parent’sHoldings and Holdings’ Subsidiaries and Excluded Subsidiaries, taken as
a whole, or the Equity Interests of all or substantially all of
Parent’sHoldings’ Subsidiaries and Excluded Subsidiaries, taken as a whole, to
one or more of ParentHoldings, any Borrower, any Subsidiary of ParentHoldings
and any Excluded Subsidiary; and

 

provided that, in the case of each of paragraphs (a), (b), (c) and (d) above,
the Dutch Borrower shall, after giving effect to such transaction or
transactions, have (x) its jurisdiction of incorporation in the Netherlands and
(y) its “centre of main interest” for purposes of, and as defined in
Article 3(1) of, the Regulation in the Netherlands and shall have no
“establishment”, as that term is used in Article 2(h) of the Regulation, in any
other jurisdiction.

 

(e)                                  in connection with a Permitted Transaction.

 

The foregoing Section 6.3 shall not prohibit (A) dispositions of (i) Margin
Stock that is held as treasury stock by Parent,Holdings or (ii) Equity Interests
in Terra Nitrogen, or TNCLP, or OCI Partners LP that constitute Margin Stock, or
(B) the Acquisition Agreement Transactions.

 

Section 6.4                                    Financial Covenants.

 

(a)                                 Minimum Interest Coverage Ratio. 
ParentDuring any Covenant Suspension Period, Holdings will not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter to be less than
2.75:1.00.

 

(b)                                 Maximum Total Net Leverage Ratio. 
ParentDuring any Covenant Suspension Period, Holdings will not permit the Total
Net Leverage Ratio as of the last day of any fiscal quarter to be greater than
the ratio set forth opposite the corresponding date set forth below3.75:1.00.

 

Quarter-End Date

 

Total Leverage Ratio

 

September 30, 2016

 

5.25:1.00

 

December 31, 2016

 

5.25:1.00

 

March 31, 2017

 

5.25:1.00

 

June 30, 2017

 

5.00:1.00

 

September 30, 2017

 

4.75:1.00

 

December 31, 2017

 

4.00:1.00

 

March 31, 2018 and thereafter

 

3.75:1.00

 

 

(c)                                  Minimum Interest Coverage Ratio.  When a
Covenant Suspension Period is not in effect, Holdings will not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter to be less than
(i) prior to and including the last day of the fiscal quarter ending
December 31, 2018, 1.20:1.00 and (ii) thereafter, 1.50:1.00; provided that if,
no later than the

 

125

--------------------------------------------------------------------------------


 

date on which the Lead Borrower is required to deliver a Compliance Certificate
pursuant to Section 5.1(c) for a fiscal quarter of Holdings (the “Subject
Quarter”), cash is deposited into escrow or held pursuant to a similar
arrangement to pay when due, or otherwise applied to prepay in advance, the
Consolidated Interest Expense for the next succeeding fiscal quarter of
Holdings, then the Interest Coverage Ratio shall not be required to be tested
for the Subject Quarter.

 

(d)                                 Maximum Total Debt to Capital Ratio.  When a
Covenant Suspension Period is not in effect, Holdings will not permit the Total
Debt to Capital Ratio as of the last day of any fiscal quarter to be greater
than 0.60:1.00.

 

(e)                                  Maximum Total Secured Leverage Ratio.  When
a Covenant Suspension Period is not in effect, Holdings will not permit the
Total Secured Leverage Ratio as of the last day of any fiscal quarter to be
greater than 3.75:1.00.

 

Section 6.5                                    Total Indebtedness.  When a
Covenant Suspension Period is not in effect, Holdings will not, and will not
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness except:

 

(a)                                 Indebtedness of any Loan Party under the
Loan Documents;

 

(b)                                 Indebtedness of any Subsidiary to Holdings,
any Borrower or any other Subsidiary, or of Holdings to any Subsidiary; provided
that (i) subject to Section 5.10, any such Indebtedness owing by any Loan Party
to a Person that is not a Loan Party shall be expressly subordinated in right of
payment to the Obligations, subject to the terms of any Intercreditor Agreement
and (ii) any such Indebtedness owing by any Person that is not a Loan Party to
any Loan Party shall be evidenced by an intercompany note pledged to the
Administrative Agent pursuant to the terms of the Collateral Documents to the
extent required thereby;

 

(c)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument of a
Subsidiary drawn against insufficient funds in the ordinary course of business;

 

(d)                                 Indebtedness of an account party in respect
of trade letters of credit;

 

(e)                                  obligations arising from tax increment
financings and other similar arrangements with Governmental Authorities and
credit support (including, without limitation, letters of credit and lines of
credit) provided in connection therewith;

 

(f)                                   intercompany current liabilities between
Holdings and its Subsidiaries incurred in the ordinary course of business in
connection with the cash management operations of Holdings and its Subsidiaries;

 

(g)                                  cash management obligations and other
Indebtedness incurred in the ordinary course of business in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management, deposit accounts and securities accounts;

 

126

--------------------------------------------------------------------------------


 

(h)                                 (i) Permitted Refinancing Indebtedness in
respect of the Specified Private Placement incurred on the Amendment No. 3
Closing Date (which Permitted Refinancing Indebtedness, if incurred to refinance
the Specified Private Placement in whole, shall be in an aggregate principal
amount at any time outstanding not to exceed the Specified Debt Cap), and
Permitted Refinancing Indebtedness in respect thereof, or (ii) if the
Indebtedness described in the foregoing clause (i) is not incurred on the
Amendment No. 3 Closing Date, other Indebtedness that satisfies the requirements
of clauses (a), (c) and (d) of the definition of “Permitted Refinancing
Indebtedness” in an aggregate principal amount outstanding at any time not to
exceed the Specified Debt Cap, and any Permitted Refinancing Indebtedness in
respect thereof;

 

(i)                                     the Existing CF Notes and any Permitted
Refinancing Indebtedness in respect thereof;

 

(j)                                    Indebtedness not otherwise permitted
under this Section 6.5 in an aggregate principal amount at any time outstanding
not to exceed, when aggregated with the aggregate principal amount of any
Commitment Increases made pursuant to Section 2.19 and any Incremental
Facilities established or incurred pursuant to Section 2.20, in each case after
the Amendment No. 3 Closing Date, $500,000,000;

 

(k)                                 Indebtedness with respect to letters of
credit, letters of guaranty, surety bonds or similar obligations (including, for
the avoidance of doubt, Secured Bilateral LC Obligations); provided the
aggregate outstanding amount of Indebtedness with respect to all such letters of
credit, letters of guaranty, surety bonds or similar arrangements do not exceed
$300,000,000 in the aggregate at any time outstanding;

 

(l)                                     Guarantees by Holdings or any of its
Subsidiaries in respect of Indebtedness of Holdings or any of its Subsidiaries
or any Excluded Subsidiary to the extent not prohibited by Section 6.8, in each
case so long as such Guarantee is (x) subordinated in right of payment to the
Obligations to at least the same extent as such Indebtedness, and (y) not
secured by Liens having greater priority (in relation to the Liens securing the
Obligations) than the Liens securing such Indebtedness;

 

(m)                             obligations in respect of workers compensation
claims, health, disability or other employee benefits, unemployment insurance
and other social security laws or regulations or property, casualty or liability
insurance and premiums related thereto, self-insurance obligations, obligations
in respect of bids, tenders, trade contracts, governmental contracts and leases,
statutory obligations, customs, surety, stay, appeal and performance bonds, and
performance and completion guarantees and similar obligations (including any
bonds or letters of credit issued with respect thereto and all guaranties,
reimbursement and indemnity agreements entered into in connection therewith)
incurred by Holdings or any of its Subsidiaries, in each case in the ordinary
course of business;

 

(n)                                 to the extent constituting Indebtedness,
customary indemnification and purchase price adjustments or similar obligations
(including earn-outs) incurred or assumed in connection with Investments or
Dispositions not otherwise prohibited hereunder;

 

127

--------------------------------------------------------------------------------


 

(o)                                 to the extent constituting Indebtedness,
unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

 

(p)                                 to the extent constituting Indebtedness,
deferred compensation or similar arrangements payable to future, present or
former directors, officers, employees, or members of management of Holdings or
any of its Subsidiaries;

 

(q)                                 Indebtedness in respect of repurchase
agreements constituting Cash Equivalents, including the obligation to repurchase
securities thereunder;

 

(r)                                    Indebtedness in respect of Taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies, in each case not yet overdue for a period of more than sixty (60) days
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been set aside in accordance with GAAP or other
applicable accounting rules;

 

(s)                                   Indebtedness in respect of judgments or
awards only to the extent, for the period and for an amount not resulting in an
Event of Default;

 

(t)                                    Indebtedness in respect of any letter of
credit or bank guarantee issued in favor of any Issuing Bank to support any
Defaulting Lender’s participation in Letters of Credit issued by such Issuing
Bank;

 

(u)                                 customer deposits and advance payments
received in the ordinary course of business from customers for goods and
services purchased in the ordinary course of business;

 

(v)                                 Indebtedness of Holdings or any Subsidiary
incurred to finance the acquisition, construction, repair, development or
improvement of any property, plant or equipment (including Capital Lease
Obligations), and any modifications, extensions, exchanges, defeasements,
restructurings, renewals, refinancings, refundings, and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof, plus
accrued interest, premium thereon and any original issue discount pursuant to
the terms thereof, plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection therewith; provided that such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction, repair, development or improvement and provided, further,
that the principal amount of Indebtedness secured by any Lien shall at no time
exceed 100% of the cost of acquiring, constructing, repairing, developing or
improving such property; provided that the aggregate principal amount of
Indebtedness outstanding pursuant to this Section 6.5(v) shall not exceed
$250,000,000 at any time;

 

(w)                               Indebtedness outstanding on the Amendment
No. 3 Closing Date and set forth on Schedule 6.5 and any modifications,
extensions, exchanges, defeasements, restructurings, renewals, refinancings,
refundings, and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof, plus accrued interest, premium thereon and
any original issue discount pursuant to the terms thereof, plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection
therewith; and

 

128

--------------------------------------------------------------------------------


 

(x)                                 Indebtedness of any Person that becomes a
Subsidiary after the Amendment No. 3 Closing Date, or that is secured by an
asset when such asset is acquired by Holdings or a Subsidiary after the
Amendment No. 3 Closing Date, and any modifications, extensions, exchanges,
defeasements, restructurings, renewals, refinancings, refundings, and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, plus accrued interest, premium thereon and any
original issue discount pursuant to the terms thereof, plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection
therewith; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary (or such asset is acquired) and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such asset being acquired).

 

Section 6.6                                    Restricted Payments.  When a
Covenant Suspension Period is not in effect, Holdings will not, and will not
permit any of its Subsidiaries (other than Nitrogen) to, directly or indirectly,
make any Restricted Payment except:

 

(a)                                 dividends, payments or distributions payable
in Equity Interests (other than Disqualified Equity Interests) of Holdings;

 

(b)                                 dividends, payments or distributions by a
Subsidiary so long as, in the case of any dividend, payments or distribution
payable on or in respect of any class or series of equity securities issued by a
Subsidiary other than a Wholly-Owned Subsidiary, Holdings or a Subsidiary
receives at least its pro rata share of such dividend, payments or distribution
in accordance with its Equity Interests in such class or series of equity
securities;

 

(c)                                  Restricted Payments so long as, on a Pro
Forma Basis after giving effect thereto, the Total Secured Leverage Ratio is
less than (i) from the Amendment No. 3 Closing Date to and including
December 31, 2018, 3.25:1.00 and (ii) thereafter, 3.00:1.00;

 

(d)                                 Junior Debt Payments so long as, at the time
such Junior Debt Payments are made, no Borrowings are outstanding hereunder;

 

(e)                                  Restricted Payments in connection with a
Permitted Transaction;

 

(f)                                   Junior Debt Payments with the proceeds
received from the substantially concurrent issuance of common Equity Interests
(other than Disqualified Equity Interests) or with proceeds of common Equity
Interests (other than Disqualified Equity Interests) that have been deposited
into a segregated account subject to a trust, escrow or other funding
arrangement entered into in connection with such issuance for the purpose of
repurchasing, redeeming, defeasing, repaying, satisfying and discharging, or
otherwise acquiring or retiring for value Junior Indebtedness;

 

(g)                                  repurchases of Equity Interests issued to
current or former employees, officers, directors, members or managers upon
death, disability, retirement, severance or termination of employment of such
Person or pursuant to the terms of any subscription, stockholder, equity
incentive or other agreement or plan; provided that the aggregate amount of
Restricted Payments made pursuant to this Section 6.6(f) shall not exceed, in
any calendar year, $20,000,000 (with unused amounts in any calendar year being
carried over for one additional

 

129

--------------------------------------------------------------------------------


 

calendar year, it being understood that Restricted Payments made in any calendar
year shall be deemed to have been made using any such carry-over first);

 

(h)                                 repurchases of Equity Interests upon the
exercise of stock options, warrants or other convertible or exchangeable
securities if such Equity Interests represent a portion of the exercise,
conversion or exchange price thereof;

 

(i)                                     repurchases of Equity Interests by
Holdings or any Subsidiary deemed to occur upon the withholding of a portion of
the Equity Interests granted or awarded to a current or former director,
officer, employee, manager or director of such Person, or consultant or advisor
or any spouses, former spouses, successors, executors, administrators, heirs,
legatees, transferees, estates beneficiaries or distributees of any of the
foregoing) to pay for the Taxes payable by such Person upon such grant or award
(or upon the vesting thereof);

 

(j)                                    to the extent constituting Restricted
Payments, transactions permitted by Section 6.3;

 

(k)                                 Holdings may pay cash payments in lieu of
fractional shares in connection with (i) any dividend, split or combination of
its Equity Interests or (ii) the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of Holdings or
any of its Subsidiaries;

 

(l)                                     modifications, extensions, exchanges,
extensions, defeasements, restructurings, renewals, refinancings, refundings,
and replacements of Junior Indebtedness to the extent permitted by
Section 6.5(w);

 

(m)                             payment-in-kind interest with respect to Junior
Indebtedness permitted by this Agreement; and

 

(n)                                 the conversion of any Junior Indebtedness or
intercompany Indebtedness to Equity Interests (other than Disqualified Equity
Interests).

 

Notwithstanding the foregoing, the making of any dividend, payment or other
distribution or the consummation of any irrevocable redemption within sixty (60)
days after the date of declaration of such dividend, payment or other
distribution or giving of the redemption notice, as applicable, will not be
prohibited if, at the date of declaration or notice such dividend, payment or
other distribution or redemption would have complied with the terms of this
Agreement.

 

Section 6.7                                    Dispositions.  When a Covenant
Suspension Period is not in effect, Holdings will not, and will not permit any
of its Subsidiaries to, make any Disposition except:

 

(a)                                 Dispositions of obsolete, used,
uneconomical, retired, worn out or surplus property, or property no longer
useful in the business of Holdings and its Subsidiaries or economically
impracticable to maintain, in each case whether now owned or hereafter acquired,
in the ordinary course of business;

 

130

--------------------------------------------------------------------------------


 

(b)                                 Dispositions of inventory or goods held for
sale in the ordinary course of business;

 

(c)                                  Dispositions of property to Holdings or any
Subsidiary; provided that if the transferor of such property is a Loan Party,
(i) the transferee thereof must be a Loan Party or (ii) if such Disposition is
for less than fair market value, such transaction must be an Investment
permitted under Section 6.8;

 

(d)                                 Dispositions of cash and Cash Equivalents;

 

(e)                                  (i) Dispositions of Investments and
accounts receivable (or discounts without recourse thereof) in connection with
the collection, settlement or compromise thereof in the ordinary course of
business or (ii) any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind;

 

(f)                                   Dispositions so long as, at the time of
each such Disposition, the Total Secured Leverage Ratio on a Pro Forma Basis is
less than 3.00:1.00;

 

(g)                                  Dispositions so long as, to the extent the
Net Cash Proceeds thereof exceed $10,000,000 in any fiscal year (such excess,
the “Excess Proceeds”), such Excess Proceeds are either (i) reinvested in the
business of Holdings, the Lead Borrower or its Subsidiaries within 12 months
after the receipt of such Excess Proceeds (unless, within such 12-month period,
Holdings, the Lead Borrower or one or more of its Subsidiaries shall have
entered into a definitive agreement for such reinvestment, in which case such
reinvestment shall have been consummated no later than 18 months after the
receipt of such Excess Proceeds) or (ii) applied within five (5) Business Days
of the receipt of such Excess Proceeds (which period shall be tolled for up to
the reinvestment period set forth in the foregoing clause (i) to the extent the
Lead Borrower shall have delivered to the Administrative Agent a notice of its
intention to reinvest such Excess Proceeds) to repay Borrowings hereunder or
other Indebtedness for borrowed money; provided in the case of the foregoing
clause (ii) that (A) to the extent any Excess Proceeds attributable to a
Disposition by a Foreign Subsidiary are prohibited, restricted or delayed by
applicable local law, rule, regulation or contract from being repatriated to the
United States, the portion of such Excess Proceeds so affected will not be
required to be applied to repay Borrowings, repay or prepay other Indebtedness
for borrowed money, or reinvested in the business of Holdings or any of its
Domestic Subsidiaries at the time provided in this Section 6.7(g) but may be
retained (or otherwise reinvested in accordance with this Section 6.7(g)) by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law, rule, regulation or contract prohibits, restricts or delays such
repatriation to the United States (the Lead Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take commercially reasonable actions reasonably required by the
applicable local law, rule, regulation or contract to permit such repatriation),
and once such repatriation of any of such affected Excess Proceeds that, in each
case, would otherwise be required to be applied to repay Borrowings, repay or
prepay other Indebtedness for borrowed money or be reinvested in the business of
Holdings or any of its Domestic Subsidiaries is permitted under the applicable
local law, rule, regulation or contract, and to the extent such Excess Proceeds
have not otherwise been reinvested in accordance with this Section 6.7(g), such
Foreign Subsidiary shall, prior to the later of (x) five (5) Business Days after
the date on which

 

131

--------------------------------------------------------------------------------


 

such repatriation became so permitted and (y) the expiration of the initial
reinvestment period referred to above, repatriate an amount equal to such
remaining Excess Proceeds, and, within five (5) Business Days of the receipt of
such repatriated Excess Proceeds by Holdings or a Domestic Subsidiary, such
repatriated Excess Proceeds will be applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of Borrowings or the
repayment or prepayment of other Indebtedness for borrowed money, or will
otherwise be reinvested in the business of Holdings or any of its Domestic
Subsidiaries, as the case may be, pursuant to this Section 6.7(g); or (B) to the
extent that the Lead Borrower has determined in good faith that repatriation of
any Excess Proceeds attributable to a Disposition by a Foreign Subsidiary would
have material adverse tax cost consequences, such Excess Proceeds may be
retained by the applicable Foreign Subsidiary; provided in the case of the
foregoing clause (B) that each of the Lead Borrower and the applicable Foreign
Subsidiary shall use commercially reasonable efforts to eliminate such adverse
tax consequences in its reasonable control in order to make such repayment or
prepayment or otherwise reinvest in the business of Holdings and its Domestic
Subsidiaries;

 

(h)                                 Dispositions in the ordinary course of
business consisting of (i) the abandonment of intellectual property or general
intangibles which, in the reasonable good faith determination of Holdings, is
not material to the conduct of the business of Holdings and Subsidiaries and
(ii) licensing, sublicensing and cross-licensing arrangements involving any
technology or other intellectual property or general intangibles of Holdings or
its Subsidiaries;

 

(i)                                     terminations of Swap Agreements;

 

(j)                                    the expiration of any option agreement
with respect to real or personal property;

 

(k)                                 Dispositions of Equity Interests deemed to
occur upon the exercise of stock options, warrants or other convertible
securities if such Equity Interests represent (i) a portion of the exercise
price thereof or (ii) withholding incurred in connection with such exercise;

 

(l)                                     leases, subleases, licenses or
sublicenses of real or personal property or intellectual property in the
ordinary course of business;

 

(m)                             any exchange of real property pursuant to or
intended to qualify under Section 1031 (or any successor section) of the Code;

 

(n)                                 Dispositions of assets to the extent that
such assets are exchanged for credit against the purchase price of acquired
assets;

 

(o)                                 Dispositions of Equity Interests held as
treasury stock or constituting Margin Stock;

 

(p)                                 Dispositions in connection with a Permitted
Transaction;

 

(q)                                 to the extent constituting Dispositions,
transactions permitted by Sections 6.2 and 6.5 (and of the Liens thereunder),
and by Section 6.3, 6.6 and 6.8;

 

132

--------------------------------------------------------------------------------


 

(r)                                    the issuance of Equity Interests by a
Subsidiary to Holdings or to another Subsidiary (and each other equity holder,
if any, on a pro rata basis) to the extent constituting an Investment not
prohibited by Section 6.8; and

 

(s)                                   the issuance of Equity Interests pursuant
to benefit plans, employee agreements, equity plans, stock subscription or
shareholder agreements, stock ownership plans and other similar plans, policies,
contracts or arrangements established in the ordinary course of business or
approved by Holdings or any of its Subsidiaries in good faith.

 

In the event that (x) the Required Lenders waive the provisions of this
Section 6.7 with respect to the sale of any Collateral or (y) any Collateral is
sold as permitted by this Section 6.7, such Collateral shall be sold free and
clear of the Liens created by the Collateral Documents, and the Liens created by
the Collateral Documents shall automatically be deemed released and the
Administrative Agent shall be authorized to, and shall, take any appropriate
actions reasonably requested by the Lead Borrower in order to effect the
foregoing; provided in the case of clause (y) that the Administrative Agent may
rely conclusively and without further inquiry on a certificate provided to it by
the Lead Borrower upon its reasonable request to the effect that the relevant
Collateral is being (or has been) sold as permitted to this Section 6.7, and the
Administrative Agent shall not be liable for any action taken by it at the
request of the Lead Borrower pursuant to this paragraph.

 

Section 6.8                                    Investments.  When a Covenant
Suspension Period is not in effect, Holdings will not, and will not permit any
of its Subsidiaries to, make any Investments except:

 

(a)                                 (i) Investments in Holdings, the Lead
Borrower, any Subsidiary, any Excluded Subsidiary or any joint venture; provided
that the aggregate amount of Investments made by Loan Parties and Specified
Non-Guarantors pursuant to this Section 6.8(a) in joint ventures, Non-Guarantor
Subsidiaries and Excluded Subsidiaries that are not Guarantors, together with
(x) the aggregate amount of Investments in reliance on Section 6.8(f) made by
Loan Parties and Specified Non-Guarantors in Persons that are not Loan Parties
and (y) the aggregate amount of Investments in reliance on Section 6.8(n) in
Persons that do not become Guarantors pursuant thereto, shall not exceed
$250,000,000;

 

(b)                                 Investments made by Loan Parties and
Specified Non-Guarantors in joint ventures, Non-Guarantor Subsidiaries and
Excluded Subsidiaries that are not Guarantors for capital improvements
(including turn-around and maintenance expenses) in an aggregate amount not to
exceed $250,000,000;

 

(c)                                  Investments in Nitrogen so long as (i) the
Obligations are secured by a perfected first-priority security interest (to the
extent required by the Collateral Documents) in 100% of the Equity Interests in
Nitrogen directly owned by Sales (or any other Guarantor) and (ii) such
Investments are not used by Nitrogen for Acquisitions;

 

(d)                                 Investments in connection with a Permitted
Transaction;

 

(e)                                  Investments in cash and Cash Equivalents;

 

133

--------------------------------------------------------------------------------


 

(f)                                   Investments constituting Guarantees to the
extent not prohibited by Section 6.5; provided that the aggregate amount of
Investments made by Loan Parties and Specified Non-Guarantors pursuant to this
Section 6.8(f) in Persons that are not Loan Parties, together with (x) the
aggregate amount of Investments pursuant to Section 6.8(a) made by Loan Parties
and Specified Non-Guarantors in joint ventures, Non-Guarantor Subsidiaries and
non-Guarantor Excluded Subsidiaries and (y) the aggregate amount of Investments
in reliance on Section 6.8(n) in Persons that do not become Guarantors pursuant
thereto, shall not exceed $250,000,000;

 

(g)                                  Investments outstanding or contractually
committed as of the Amendment No. 3 Closing Date and set forth on Schedule 6.8,
or intercompany Investments outstanding as of such date; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or by fees and expenses incurred in connection therewith or as
otherwise permitted by this Section 6.8;

 

(h)                                 Investments received (i) in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts,
surrender or release of claims or disputes with or judgments against, any
Person, or foreclosure or deed in lieu of foreclosure with respect to any Lien
held as security for an obligation, in each case in the ordinary course of
business, (ii) upon the foreclosure with respect to any secured Investment,
(iii) as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes or (iv) in settlement of disputes with customers
and suppliers in the ordinary course of business;

 

(i)                                     notes and other non-cash consideration
received as part of the purchase price of assets subject to a Disposition not
otherwise prohibited by this Agreement;

 

(j)                                    advances or extensions of trade credit in
the ordinary course of business;

 

(k)                                 Investments arising in connection with Swap
Agreements entered into in the ordinary course of business and not for
speculative purposes;

 

(l)                                     loans and advances to future, present or
former employees of Holdings and its Subsidiaries for business-related travel
expenses, moving expenses, temporary housing and construction and repair
expenses in connection with personal casualty and loss events, payroll advances
and expenses and other similar expenses, in each case incurred in the ordinary
course of business or consistent with past practices (other than any loans or
advances to any employee that would be in violation of Section 402 of the
Sarbanes-Oxley Act);

 

(m)                             Holdings and its Subsidiaries may make
Investments using the proceeds actually received by Holdings from and after the
Amendment No. 3 Closing Date from the sale of Equity Interests of Holdings
(other than Disqualified Equity Interests);

 

(n)                                 Holdings and its Subsidiaries may make
Acquisitions if, with respect to each such Acquisition (a “Permitted
Acquisition”):

 

(i)                                     no Event of Default has occurred and is
continuing or would result therefrom on the date the definitive agreement for
the Permitted

 

134

--------------------------------------------------------------------------------


 

Acquisition is entered into by Holdings and/or the Subsidiary, as applicable;

 

(ii)                                  Holdings shall be in compliance with the
applicable covenants set forth in Section 6.4 on a Pro Forma Basis, as of the
last day of the most recently ended fiscal quarter on or prior to the date of
determination, which date of determination may be, at the option of Holdings,
the date on which the definitive agreement governing the relevant transaction is
executed or on the date of the consummation of such Permitted Acquisition;

 

(iii)                               Holdings shall provide to Administrative
Agent, prior to the consummation of the Permitted Acquisition, the following: 
(A) notice of the Permitted Acquisition and (B) a certificate signed by a
Financial Officer of Holdings certifying as to compliance with clauses (i) and
(ii) above; and

 

(iv)                              the Loan Parties shall cause any Subsidiaries
acquired or formed in connection with such Permitted Acquisition to comply with
Section 5.9, to the extent applicable, within the time periods required thereby;

 

provided that the aggregate amount of Investments made under this
Section 6.8(n) in Persons that do not become Guarantors pursuant to clause (iv),
together with the aggregate amount of Investments pursuant to
Section 6.8(a) made by Loan Parties and Specified Non-Guarantors in joint
ventures, Non-Guarantor Subsidiaries and non-Guarantor Excluded Subsidiaries,
shall not exceed $250,000,000;

 

(o)                                 Investments constituting Indebtedness,
Liens, fundamental changes, Dispositions and Restricted Payments permitted under
Sections 6.2, 6.3, 6.5, 6.6 and 6.7, respectively;

 

(p)                                 Investments (i) consisting of endorsements
for collection or deposit, (ii) resulting from pledges and/or deposits permitted
by Section 6.2 or 6.5 (including cash collateral and other credit support to
secure obligations under letters of credit permitted under Section 6.2 or 6.5)
and (iii) consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements, in each case, in
the ordinary course of business;

 

(q)                                 Investments constituting deposits, advances,
prepayments and/or other credits to distributors, suppliers, licensors and
licensees;

 

(r)                                    Investments by Holdings or its
Subsidiaries in any entity that becomes a Loan Party substantially
simultaneously with such Investment;

 

(s)                                   advances and prepayments for asset
purchases in the ordinary course of business;

 

135

--------------------------------------------------------------------------------


 

(t)                                    Investments that are deemed to have been
made as a result of an Permitted Acquisition of a Person that at the time of
such Permitted Acquisition held instruments constituting investments that were
not acquired in contemplation of such Permitted Acquisition;

 

(u)                                 Investments in respect of, including, by way
of any contributions to or guaranty of, any employee benefit, equity incentive,
pension or retirement plan, including any Plan, Foreign Plan or Multiemployer
Plan;

 

(v)                                 Investments by Holdings or any of its
Subsidiaries in Holdings or any of its Subsidiaries, so long as such Investment
(or equivalent value thereof) is returned within two (2) Business Days after the
making of such Investment;

 

(w)                               Investments made in exchange for the issuance
of Equity Interests (other than Disqualified Equity Interests); and

 

(x)                                 Investments resulting from pledges and
deposits permitted as Liens under clause (c) of the definition of “Permitted
Encumbrances”.

 

Section 6.9                                    Covenant Suspension. 
Notwithstanding anything herein or in any other Loan Document to the contrary:

 

(a)                                 if, on any date, all of the Covenant
Suspension Conditions have been satisfied and the Lead Borrower shall have
delivered notice in writing to the Administrative Agent electing to commence a
Covenant Suspension Period as of the date set forth in such notice, then,
beginning on such date (the “Covenant Suspension Date”) and continuing to but
excluding the first date on which the Investment Grade Rating Condition is no
longer satisfied (such period, the “Covenant Suspension Period” and such later
date, the “Covenant Reinstatement Date”), the provisions of each Collateral
Document and each Intercreditor Agreement (if any) and the provisions set forth
herein and in the other Loan Documents that expressly apply when a Covenant
Suspension Period is not in effect, including, but not limited to, Sections
3.3(b), 3.16, 5.1(c)(ii)(y), 5.1(c)(iv), 5.2(b), 5.5(c), 5.5(d), 5.9(b), 5.9(c),
5.10, 5.11(b), 6.2(z), 6.2(dd), 6.2(ee), 6.4(c), 6.4(d), 6.4(e), 6.5, 6.6, 6.7
and 6.8 and clauses (o) and (p) and the last paragraph of Article VII
(collectively, the “Suspended Provisions”) shall no longer be applicable (it
being understood that the Suspended Provisions shall be reinstated on each
Covenant Reinstatement Date);

 

(b)                                 during a Covenant Suspension Period,
Holdings and its Subsidiaries shall be entitled to consummate transactions to
the extent not prohibited hereunder without giving effect to the Suspended
Provisions;

 

(c)                                  at all times when a Covenant Suspension
Period is not in effect, Sections 6.1, 6.2(cc), 6.4(a) and 6.4(b) shall not
apply;

 

(d)                                 in the event of any reinstatement of the
Suspended Provisions upon any Covenant Reinstatement Date, no action taken or
omitted to be taken by Holdings or any of its Subsidiaries prior to such
reinstatement will give rise to a Default or Event of Default under this
Agreement or any other Loan Document; provided that (i) all Liens incurred
during the Covenant Suspension Period in reliance on Section 6.2(cc) will be
classified as having been incurred

 

136

--------------------------------------------------------------------------------


 

pursuant to Section 6.2(b), (ii) all Indebtedness incurred during the Covenant
Suspension Period will be classified as having been incurred pursuant to
Section 6.5(w), and (iii) all Investments made during the Covenant Suspension
Period will be classified as having been made pursuant to Section 6.8(g); and

 

(e)                                  no later than 10 Business Days after the
occurrence of (i) each Covenant Suspension Date, the Lead Borrower shall deliver
to the Administrative Agent a certificate signed by a Financial Officer of
Holdings certifying that, as of such Covenant Suspension Date, Holdings is in
compliance with each of the financial covenant levels set forth in Sections
6.4(a) and (b) (in each case as though tested as of such date; provided that for
the purpose of such tests, Consolidated EBITDA shall mean Consolidated EBITDA
for the most recently ended period of four (4) consecutive fiscal quarters for
which financial statements have been (or were required to be) furnished to the
Administrative Agent pursuant to Section 5.1(a) or (b), as the case may be) and
(ii) each Covenant Reinstatement Date, the Lead Borrower shall deliver to the
Administrative Agent a certificate signed by a Financial Officer of Holdings
certifying that, as of such Covenant Reinstatement Date, Holdings is in
compliance with each of the financial covenant levels set forth in Sections
6.4(c), (d) and (e) (in each case as though tested as of such date; provided
that for the purpose of such tests, (x) Total Equity shall be calculated as of
the last day of the fiscal quarter or fiscal year most recently ended on or
prior to such date, and (y) Consolidated EBITDA shall be calculated for the most
recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been (or were required to be) furnished to the
Administrative Agent pursuant to Section 5.1(a) or (b), as the case may be),
which certificate shall, in the case of each of clauses (i) and (ii), be
accompanied by reasonably detailed supporting calculations (and in any case no
more detailed that the level of detail required to be included in the Compliance
Certificate).

 

ARTICLE VII

 

Events of Default

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement,
in each case when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
on any Loan, any fee or any Cash Collateral Obligation or any other amount
(other than an amount referred to in clause (a) of this Article) payable under
any of the Loan Documents or the Fee Letter, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of ParentHoldings or any of its Subsidiaries in this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any certificate, report,
financial statement or other document furnished by or on behalf of

 

137

--------------------------------------------------------------------------------


 

ParentHoldings or any of its Subsidiaries pursuant to this Agreement, any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made and, if such incorrectness is capable of being
remedied or cured, such incorrectness shall not be remedied or cured by
ParentHoldings or such Subsidiary, as the case may be, within ten Business Days
after the date on which the Lead Borrower shall receive written notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender);

 

(d)                                 ParentHoldings or any Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.2(a), Section 5.3 (solely with respect to each Borrower’s existence)
or Section 5.8 or in Article VI;

 

(e)                                  ParentHoldings or any Borrower shall fail
to observe or perform any covenant, condition or agreement applicable to it
contained in any of the Loan Documents to which it is a party (other than those
specified in clause (a), (b) or (d) of this Article of this Agreement), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Lead Borrower (which notice will be given
at the request of any Lender);

 

(f)                                   ParentHoldings or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure shall have continued after
the expiration of any applicable grace period, if any;

 

(g)                                  any breach or default by ParentHoldings or
any Subsidiary occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
and such breach or default (i) is not waived by such holder or holders of such
Material Indebtedness, or such trustee or agent on its or their behalf in
accordance with the terms of such Material Indebtedness and (ii) continues
beyond the expiration of any grace period provided therefor; provided that this
clause (g) shall not apply to (1) secured Indebtedness that becomes due as a
result of the voluntary sale, transfer or other disposition of the property or
assets securing such Indebtedness, (2) Indebtedness that becomes due as a result
of a notice of voluntary refinancing, exchange, or conversion thereof that is
permitted thereunder, so long as such refinancing, exchange or conversion is
consummated, or such notice is duly withdrawn, in accordance with the terms of
such Indebtedness or (3) Indebtedness held in whole or in part by any Lender or
any of their respective affiliates (as such term is used in Regulation U issued
by the Board) that becomes due or enables or permits the holders thereof to
cause such Indebtedness to become due solely as a result of a breach of terms
governing the sale, pledge or disposal of Margin Stock and would cause this
Agreement or any Loan to be subject to the margin requirements or any other
restriction under Regulation U;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in any court of competent jurisdiction
seeking (i) liquidation, reorganization or

 

138

--------------------------------------------------------------------------------


 

other relief in respect of ParentHoldings or any of its Material Subsidiaries or
its debts, or of a substantial part of its assets, under any Debtor Relief Law
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, interim receiver, liquidator, receiver and manager, administrative
receiver, administrator, insolvency practitioner or similar official for
ParentHoldings or any of its Material Subsidiaries or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered by such court;

 

(i)                                     ParentHoldings or any of its Material
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, interim receiver, liquidator, receiver and
manager, administrative receiver, administrator, insolvency practitioner or
similar official for ParentHoldings or any of its Material Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate or
other organizational action for the purpose of effecting any of the foregoing;

 

(j)                                    ParentHoldings or any of its Material
Subsidiaries shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)                                 one or more final non-appealable judgments
for the payment of money in excess of $200,000,000100,000,000 in the aggregate
shall be rendered by a court of competent jurisdiction against ParentHoldings,
any of its Subsidiaries or any combination thereof, and Parent’sHoldings’ or
such Subsidiary’s financial obligation with respect to such judgment exceeds
$200,000,000100,000,000 in the aggregate (to the extent not paid or covered by a
reputable and solvent independent third-party insurance company (other than
normal deductibles) which has not disputed coverage or indemnity) and the same
shall remain undischarged or unsatisfied for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of
ParentHoldings or any Subsidiary to enforce any such judgment and such action
shall not be stayed;

 

(l)                                     one or more ERISA Events shall have
occurred that, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to have a Material Adverse Effect;

 

(m)                             a Change of Control shall occur; or

 

(n)                                 except as released in accordance with
Section 9.17 of this Agreement, any Guaranty shall fail to remain in full force
and effect as to any Guarantor or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Guaranty, or any Guarantor
shall deny that it has any further liability under a Guaranty, or shall give
written notice to such effect;

 

139

--------------------------------------------------------------------------------


 

(o)                                 when a Covenant Suspension Period is not in
effect, subject to Section 5.10, and except as released in accordance with
Section 9.17, any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than the occurrence of a
Covenant Suspension Period or as otherwise as permitted hereunder or thereunder
or as a result of acts or omissions by the Administrative Agent or any Lender or
the satisfaction in full of all the Obligations (other than Secured Swap
Obligations, Secured Bilateral LC Obligations, indemnities and other contingent
obligations with respect to which no claim for reimbursement has been made and
Letters of Credit that have been cash collateralized pursuant to arrangements
mutually agreed between the applicable Issuing Bank and the Lead Borrower or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank), ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document or the validity or priority of a Lien as required by the
Collateral Documents on a material portion of the Collateral (except during or
in connection with a Covenant Suspension Period); or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than during or in connection with a Covenant Suspension Period,
as otherwise permitted hereunder or thereunder, or as a result of repayment in
full of the Obligations (other than Secured Swap Obligations, Secured Bilateral
LC Obligations, indemnities and other contingent obligations with respect to
which no claim for reimbursement has been made and Letters of Credit that have
been cash collateralized pursuant to arrangements mutually agreed between the
applicable Issuing Bank and the Lead Borrower or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank) and termination of the Commitments), or purports in writing to revoke or
rescind any Loan Document (other than during or in connection with a Covenant
Suspension Period, as otherwise permitted hereunder or thereunder, or as a
result of repayment in full of the Obligations (other than Secured Swap
Obligations, Secured Bilateral LC Obligations, indemnities and other contingent
obligations with respect to which no claim for reimbursement has been made and
Letters of Credit that have been cash collateralized pursuant to arrangements
mutually agreed between the applicable Issuing Bank and the Lead Borrower or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank) and termination of the Commitments); or

 

(p)                                 when a Covenant Suspension Period is not in
effect, subject to Sections 5.9 and 5.10, and except as released in accordance
with Section 9.17, any Collateral Document after the delivery and effectiveness
thereof shall cease to create a valid and perfected Lien, to the extent and in
the manner required under such Collateral Document and, with the priority
required by such Collateral Document, on and security interest in any material
portion of the Collateral taken as a whole, subject to Liens permitted under
Section 6.2, (i) except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing Equity
Interests or promissory notes pledged under the Collateral Documents or to file
Uniform Commercial Code financing statements or continuation
statements, Intellectual Property Security Agreements (to the extent executed
and delivered to the Administrative Agent) or Mortgages (to the extent executed
and delivered to the Administrative Agent) (ii) except for any failure due to
foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries, (iii) except as to Collateral consisting of
real property to the extent that such losses are covered by the Administrative
Agent’s or a lender’s title insurance policy and such insurer has accepted
liability and has agreed to pay such claim and (iv) except to the extent that
the Loan Parties take

 

140

--------------------------------------------------------------------------------


 

such action as the Administrative Agent may reasonably request to remedy such
loss of perfection or priority and such loss of perfection or priority is in
fact remedied within thirty (30) days;

 

then, and in every such event (other than an event with respect to
ParentHoldings or any Borrower described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Lead Borrower, take either or both of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter (at any time
during the continuance of such event) be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Obligations of the Loan
Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by ParentHoldings and each Borrower; and in case of any event with
respect to ParentHoldings or any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by ParentHoldings and each Borrower.

 

When a Covenant Suspension Period is not in effect, if an Event of Default shall
have occurred and be continuing, the Administrative Agent may apply, at such
time or times as the Administrative Agent may elect, all or any part of the
proceeds constituting Collateral in payment of the Obligations (and in the event
the Loans and other Obligations are accelerated pursuant to the preceding
sentence, the Administrative shall, from time to time, apply the proceeds
constituting Collateral, and all other amounts received on account of the
Obligations), in accordance with Section 4.02 of the Security Agreement.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders (in its capacities as a Lender, a potential Hedge Bank and a
potential Bilateral LC Provider), the Swingline Lender and each of the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.  Except, in each case, as set forth in the
sixth paragraph of this Article, the provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and no Borrower shall
have rights as a third party beneficiary of any of such provisions.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as

 

141

--------------------------------------------------------------------------------


 

though it were not the Administrative Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent: (a) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2 or in the other
Loan Documents); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.2) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Lead Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by

 

142

--------------------------------------------------------------------------------


 

telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (a) the Administrative Agent may resign at any time
by giving 15 Business Days’ prior written notice to the Lenders, the Swingline
Lender, the Issuing Banks and the Lead Borrower and (b) the Lead Borrower may
remove the Administrative Agent at any time on and after the date that the
Administrative Agent or any of its direct or indirect parent companies satisfies
any provision of clause (d) of the definition of “Defaulting Lender”, by giving
written notice to the Administrative Agent, each Lender, the Swingline Lender
and each Issuing Bank.  Any such resignation by an Administrative Agentor
removal hereunder shall also constitute itsthe Administrative Agent’s
resignation or removal as an Issuing Bank and Swingline Lender, in which case
the resigning or removed Administrative Agent shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder, and
shall maintain all of its rights as an Issuing Bank or Swingline Lender, as the
case may be (as a Defaulting Lender, in the case of its removal pursuant to
clause (b) above), with respect to any Letters of Credit issued by it, or
Swingline Loans made by it, prior to the date of such resignation.  Upon any
such removal, the Lead Borrower shall have the right to appoint a successor
Administrative Agent, which shall be a commercial bank having a combined capital
and surplus of at least $200,000,000 with an office in New York, New York, or an
Affiliate of any such commercial bank with an office in New York, New York. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Lead Borrower, to appoint a successor, which shall be a commercial bank
having a combined capital and surplus of at least $200,000,000 with an office in
New York, New York, or an Affiliate of any such commercial bank with an office
in New York, New York; provided that, in the event that such successor or
Administrative Agent appointed by the Required Lenders is not Morgan Stanley
Senior Funding, Inc. or any of its Affiliates, and so long as no Event of
Default shall have occurred and be continuing, the Lead Borrower shall have the
right to approve such successor Administrative Agent (such approval not to be
unreasonably withheld or delayed).  If, following the resignation of the
Administrative Agent, no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent

 

143

--------------------------------------------------------------------------------


 

gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that, in the event
that such successor or Administrative Agent appointed by the resigning
Administrative Agent is not Morgan Stanley Senior Funding, Inc. or any of its
Affiliates, and so long as no Event of Default shall have occurred and be
continuing, the Lead Borrower shall have the right to approve such successor
Administrative Agent (such approval not to be unreasonably withheld or
delayed).  Upon the acceptance of its appointment asremoval of the
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired)by the Lead Borrower as provided above, or upon the
resignation effective date established in the Administrative Agent’s resignation
notice and regardless of whether a successor Administrative Agent, and the has
been appointed and accepted such appointment, (i) the removed or retiring
Administrative Agent’s resignation or removal shall nevertheless become
effective and the removed or retiring Administrative Agent shall be discharged
from its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Article) and
(ii) except for amount owed or otherwise payable from time to time to the
retiring Administrative Agent under the Loan Documents, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as a successor Administrative Agent is appointed
in accordance with the terms of this paragraph. The fees payable by
ParentHoldings or the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed, retiring or retired Administrative Agent.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan, any reimbursement obligation
in respect of any LC Disbursement or any Cash Collateral Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise: (x) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, any reimbursement obligation in respect of any LC Disbursement, any
Cash Collateral Obligation and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Section 2.11 and 9.3) allowed
in such judicial proceeding; and (y) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator

 

144

--------------------------------------------------------------------------------


 

or other similar official in any such judicial proceeding is hereby authorized
by each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.11 and 9.3.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, the Arrangers, the Syndication
Agent and each Documentation Agent shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in their respective capacities, as applicable, as the Administrative Agent or a
Lender hereunder.

 

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Guaranty or any Collateral) irrevocably
authorize and direct the Administrative Agent to act as agent with respect to
the Collateral under each of the Collateral Documents and to enter into the Loan
Documents relating to the Collateral for the benefit of the Lenders and the
other Secured Parties.  Each Lender and each other Secured party (by becoming a
party hereto or otherwise obtaining the benefit of any Guaranty or any
Collateral) agrees that any action taken by the Administrative Agent, any
Issuing Bank or the Required Lenders (or, where required by the express terms
hereof, a different proportion of the Lenders) in accordance with the provisions
hereof and of the other Loan Documents and the exercise by the Administrative
Agent, any Issuing Bank or the Required Lenders (or, where required by the
express terms hereof, a different proportion of the Lenders) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
the other Secured Parties.  Without limiting the generality of the foregoing,
the Administrative Agent shall have the sole and exclusive right and authority
to (i) act as the disbursing and collecting agent for the Secured Parties with
respect to all payments and collections arising in connection herewith and with
the Loan Documents relating to the Collateral; (ii) execute and deliver each
Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by Holdings or any of its Subsidiaries, (iii) act as agent
for the Secured Parties for purposes stated therein to the extent such action is
provided for under the Loan Documents; (iv) manage, supervise and otherwise deal
with the Collateral; (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Loan Documents, and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent

 

145

--------------------------------------------------------------------------------


 

or any other Person with respect to the Collateral under the Loan Documents
relating thereto, applicable law, or otherwise.

 

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Guaranty or any Collateral) irrevocably
authorize (i) any Guarantor to be released from its obligations under any
Guaranty as contemplated by Section 9.17 and (ii) the Administrative Agent to
acknowledge the release of such Guarantor from its obligations under such
Guaranty and take any other actions in connection therewith, in each case in
accordance with Section 9.17.  Upon request by the Administrative Agent at any
time, the Required Lenders will reaffirm in writing the authorization granted in
the immediately preceding sentence.

 

In addition, the Lenders and each other Secured Party (by becoming a party
hereto or otherwise obtaining the benefit of any Guaranty or any Collateral)
irrevocably agree that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released or
subordinated, as applicable, and hereby irrevocably authorize and direct the
Administrative Agent to release or subordinate any such Lien, in each case as
contemplated by Section 9.17, and to execute, deliver, and file all documents
reasonably requested by the Lead Borrower in connection therewith.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.1                                    Notices.  (a)  Except in the case
of notices and other communications expressly permitted to be given by telephone
or electronic communications (and subject to paragraph (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to ParentHoldings and/or the Lead
Borrower, to it, care of ParentHoldings, at 4 Parkway North, Suite 400,
Deerfield, IL 60015-2590 Attention:  Treasurer, Telephone: (847) 405-2400;
Telecopier: (847) 405-2711; E-mail: dswenson@cfindustries.com;

 

(ii)                                  if to the Administrative Agent, to it at
Morgan Stanley Agency Servicing, 1 New York Plaza, New York, New York, 10004,
Attention: Agency Team, (Telecopy No. 212 507 6680); Email:
msagency@morganstanley.com;

 

(iii)                               if to Morgan Stanley Bank, N.A., as an
Issuing Bank, to it at Morgan Stanley Bank, N.A., 1300 Thames Street, Thames
Street Wharf, 4th Floor, Baltimore, MD 21231, Attention: Letter of Credit
Department (Telecopy No. 212 5075010); Email: msbloc@morganstanley.com;

 

(iv)                              if to the Swingline Lender, to it at Morgan
Stanley Senior Funding, Inc., 1 New York Plaza, New York, New York, 10004,
Attention: Agency Team, (Telecopy No. 212 507 6680); Email:
msagency@morganstanley.com; and

 

146

--------------------------------------------------------------------------------


 

(v)                                 if to any other Lender or Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent, ParentHoldings or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address,
telecopy number or electronic mail address for notices and other communications
hereunder by notice to the other parties hereto.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

Each Borrower agrees that the Administrative Agent may make the Communications
(as defined below) available to the Lenders by posting the Communications on
IntraLinks or another similar electronic system (the “Platform”).  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications effected thereby (the
“Communications”).  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) be responsible or liable for damages
arising from the unauthorized use by others of information or other materials
obtained through internet, electronic, telecommunications or other information
transmission, except to the extent that such damages have resulted from the
willful misconduct, bad faith or gross negligence of such Agent Party (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction).

 

Section 9.2                                    Waivers; Amendments.  (a)  No
failure or delay by the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the

 

147

--------------------------------------------------------------------------------


 

Administrative Agent, the Swingline Lender, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure therefrom by any Loan Party party thereto shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender, the Swingline Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)                                 None of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by each
Borrower or the applicable Guarantor party to such Loan Document and the
Required Lenders, or by each Borrower or the applicable Guarantor party to such
Loan Document and the Administrative Agent with the consent of the Required
Lenders (except that the Administrative Agent and each Borrower or the
applicable Guarantor party to such Loan Document may enter into any amendment of
any Loan Document in order to correct any obvious error or any immaterial
technical error or omission therein without the consent of the Required
Lenders); provided, however, that no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of any
Lender without the written consent of such Lender,

 

(ii)                                  reduce the principal amount of any Loan of
any Lender or any reimbursement obligation owed in respect of any LC
Disbursement made by any Issuing Bank or reduce the rate of interest thereon, or
reduce any fees payable to any Lender hereunder, without the written consent of
such Lender,

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan of any Lender or any reimbursement obligation
owed in respect of any LC Disbursement made by any Issuing Bank, or any interest
thereon, or any fees payable to any Lender hereunder, or reduce the amount of,
waive or excuse any such payment to any Lender, or postpone the scheduled date
of expiration of any Lender’s Commitment, without the written consent of such
Lender; provided, however, that notwithstanding clause (ii) or (iii) of this
Section 9.2(b), only the consent of the Required Lenders shall be necessary to
waive any obligation of any Borrower to pay interest at the default rate set
forth in Section 2.12(c),

 

(iv)                              change Section 2.17(b), Section 2.17(c) or any
other Section hereof providing for the ratable treatment of the Lenders, in each
case in a manner that would alter the pro rata sharing of payments required
thereby, or change the definition of “Applicable Percentage”, in each case
without the written consent of each Lender directly and adversely affected
thereby (it being understood that an amendment shall not be deemed to change
such provisions in such manner to the extent it effects a new Commitment of any
Lender(s) or an increase in the Commitment of any Lender(s) or in

 

148

--------------------------------------------------------------------------------


 

the aggregate amount of the Commitments of any class, including for the purpose
of effecting a Commitment Increase or Incremental Facilities in the manner
contemplated by Section 2.19 or Section 2.20 and the extension of the Maturity
Date as contemplated by Section 2.21,

 

(v)                                 release (w) the Company from Guaranteeing
the Obligations of any other Borrower, (x) the Dutch Borrower from Guaranteeing
the Obligations of any other Borrower, (y) Holdings from Guaranteeing the
Obligations or (z) all or substantially all of the Guaranties, in each case
without the written consent of each Lender, except as expressly provided in each
Guaranty and except to the extent the release of any Guarantor is permitted
pursuant to Article VIII or Section 9.17 (in which case such release is
automatic),

 

(vi)                              change any of the provisions of this
Section 9.2 or the percentage referred to in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, (A) solely with the consent of the
parties described by Section 2.20 to be parties to an Incremental Amendment,
Lenders of Incremental Facilities and (B) solely with the consent of the parties
described by Section 2.21 to be parties to an amendment described in
Section 2.21(f), Lenders agreeing to a Maturity Date Extension Request, in each
case may be included in the determination of Required Lenders on substantially
the same basis as the Lenders of Commitments, Revolving Loans and Incremental
Facilities at such time),

 

(vii)                           waive any condition set forth in (w) Section 4.1
(other than as it relates to the payment of fees and expenses of counsel),
(x) in the case of any Loans made on the Third Restatement Effective Date,
Section 4.2 (y) Section 4.3 or (z) Section 4.4, in each case, without the
written consent of each Lender, or

 

(viii)                        change the definition of “Alternative Currency” or
“Designated Borrower Jurisdiction”, in each case, without the written consent of
each Lender.

 

Notwithstanding anything to the contrary herein:

 

(u)                                 no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be;

 

(v)                                 no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that:

 

(1)                                 the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and

 

149

--------------------------------------------------------------------------------


 

(2)                                 any waiver, amendment or modification
requiring the consent of all Lenders or each directly and adversely affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender,

 

(w)                               this Agreement may be amended to provide for a
Commitment Increase or Incremental Facilities in the manner contemplated by
Section 2.19 or Section 2.20, the extension of the Maturity Date as contemplated
by Section 2.21 and as otherwise specified in any other provision of this
Agreement, subject in each case only to the consent of the parties described in
such provision as being required for such amendment to become effective;

 

(x)                                 the provisions of Section 2.19 requiring the
Lead Borrower to offer a Commitment Increase to the Lenders prior to any other
Person may be amended or waived with the consent of the Required Lenders; and

 

(y)                                 each Lender hereby irrevocably authorizes
and directs the Administrative Agent on its behalf, and without further consent,
to enter into amendments or modifications to this Agreement or any other Loan
Document as the Administrative Agent reasonably deems appropriate in order to
correct any errors or omissions, if the Administrative Agent and the Lead
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents.

 

Section 9.3                                    Expenses; Indemnity; Damage
Waiver.  (a)  Each Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates, including, without limitation, the reasonable and
documented fees, disbursements and other charges of one firm of counsel for the
Administrative Agent and the Arrangers, taken as a whole, and, if reasonably
necessary, one local counsel to the Administrative Agent and the Arrangers,
taken as a whole, in each appropriate jurisdiction and, solely in the case of a
conflict of interest, one additional counsel to the affected Persons, taken as a
whole, in each case, in connection with the syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
this Agreement, any other Loan Document or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Swingline Lender, any Issuing Bank and the Lenders, including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one firm of counsel for the Administrative Agent and all the Lenders, taken
as a whole, and, if reasonably required, one local counsel to all such Persons
as necessary in each appropriate jurisdiction and, solely in the case of a
conflict of interest, one additional counsel for the affected Persons, taken as
a whole, in each case, in connection with the enforcement of the Loan Documents,
including its rights under this Section 9.3, or in connection with the Loans
made or Letters of Credit issued hereunder, including all reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Each Borrower agrees, on a joint and several
basis, to indemnify the Administrative Agent, each Arranger, each Issuing Bank,
the Swingline Lender and each Lender,

 

150

--------------------------------------------------------------------------------


 

and their respective Related Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages and liabilities arising out of or relating to any
investigation, litigation or proceeding against any Indemnitee by any third
party or by any Borrower or any other Loan Party related to (i) the execution or
delivery of this Agreement or any other Loan Document, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, or (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), in each case regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or any Borrower or any Affiliate of any Borrower),
including the reasonable and documented legal or other out-of-pocket expenses,
fees, charges and disbursements of one counsel for any Indemnitee in connection
with the investigation or defense thereof; provided that such indemnity shall
not, as to any Indemnitee, be available (v) with respect to Indemnified Taxes or
Other Taxes that are indemnifiable under Section 2.16, (w) with respect to
Excluded Taxes, (x) to the extent that such losses, claims, damages and
liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, (y) if arising from a material breach by
such Indemnitee or one of its Affiliates of its express obligations under this
Agreement or any other Loan Document (as determined by a court of competent
jurisdiction by final and non-appealable judgment) or (z) if arising from any
dispute between and among Indemnitees that does not involve an act or omission
by ParentHoldings or any of its Subsidiaries (as determined by a court of
competent jurisdiction by final and non-appealable judgment) other than any
proceeding against the Administrative Agent, any Arranger, any Issuing Bank or
the Swingline Lender in their respective capacities.  This Section 9.3(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages or liabilities arising from any non-Tax claim.

 

(c)                                  To the extent that any Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, any
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section 9.3, each Lender severally agrees to pay to the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that such Borrower’s failure to pay any such amount shall not
relieve such Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                                 Without limiting in any way the
indemnification obligations of any Borrower pursuant to Section 9.3(b) or of the
Lenders pursuant to Section 9.3(c), to the extent permitted by applicable law,
each party hereto shall not assert, and hereby waives, any claim against any
Indemnitee or any Borrower or any of its Subsidiaries, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that nothing in this clause (d) shall relieve
any

 

151

--------------------------------------------------------------------------------


 

Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

(e)                                  All amounts due under this Section 9.3
shall be payable promptly after written demand therefor.

 

Section 9.4                                    Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder (except pursuant to a transaction permitted by
Section 6.3) without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.4.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.4) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                               the Lead Borrower, provided that no consent of
the Lead Borrower shall be required for an assignment to a Lender, an Affiliate
of a Lender, an Approved Fund or, if an Event of Default listed in any of
paragraphs (a), (b), (h) or (i) of Article VII has occurred and is continuing,
any other assignee and provided further that the Lead Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof;

 

(B)                               each Issuing Bank, with respect to the
Revolving Loans and Commitments;

 

152

--------------------------------------------------------------------------------


 

(C)                               the Swingline Lender, with respect to the
Revolving Loans and Commitments; and

 

(D)                               the Administrative Agent.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 (or a greater amount that is an integral multiple
of $1,000,000) unless each of the Lead Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Lead Borrower shall be required if an Event
of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect to one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee may be waived by the
Administrative Agent in its sole discretion); provided that no such processing
and recordation fee shall be payable in connection with an assignment by or to
Goldman Sachs Bank USA or any Affiliate thereof;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrowers and their Related Parties or their respective securities,
and the Acquired Business and their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;

 

(E)                                no such assignment shall be made to (i) any
Loan Party nor any Affiliate of a Loan Party or (ii) any Defaulting Lender or
any of its subsidiaries, or any Person, who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii); and

 

(F)                                 in connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and

 

153

--------------------------------------------------------------------------------


 

until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

For the purposes of this Section 9.4, the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 9.4, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.14, Section 2.15, Section 2.16 and
Section 9.3); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.4.

 

(iv)                              The Administrative Agent, acting for this
purpose as a nonfiduciary agent of the Borrowers, shall maintain at one of its
offices in the United States a copy of each

 

154

--------------------------------------------------------------------------------


 

Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements (and any stated interest thereon) owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive (absent manifest
error), and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Lead Borrower and the Administrative Agent and its Affiliates
and, as to entries pertaining to it, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  The Loans
(including principal and interest) are registered obligations and the right,
title, and interest of any Lender or its assigns in and to such Loans shall be
transferable only upon notation of such transfer in the Register.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 9.4 and any written consent to such assignment
required by paragraph (b) of this Section 9.4, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.6(b), Section 2.17(d) or Section 9.3(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(vi)                              At the time of each assignment pursuant to
this Section 9.4 to a Person that is not already a Lender hereunder, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Lead Borrower the appropriate IRS forms, certificates and other
information described in Section 2.16.  To the extent that an assignment of all
or any portion of a Lender’s Loans or Commitments and related outstanding
Obligations pursuant to this Agreement would, at the time of such assignment,
result in increased costs under Sections 2.14, 2.15 or 2.16 from those being
charged by the respective assigning Lender prior to such assignment, then no
Borrower shall be obligated to pay such increased costs (although the Borrowers,
in accordance with and pursuant to the other provisions of this Agreement, shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective assignment).

 

(c)                                  (i) Any Lender may, without the consent of
the Lead Borrower, the Administrative Agent, any Issuing Bank or the Swingline
Lender, sell participations to one or more banks or other entities (but not to
ParentHoldings or any Subsidiary thereof or any natural person) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this

 

155

--------------------------------------------------------------------------------


 

Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant. 
Subject to paragraph (c)(iii) of this Section 9.4, each Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.14, Section 2.15
and Section 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.4; provided
that such Participant shall not be entitled to receive any greater payment under
Section 2.14, Section 2.15 or Section 2.16 with respect to any participation,
than its participating Lender would have been entitled to receive.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.8 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or other obligations under this Agreement) except to the
Borrowers as provided in Section 9.4(c)(i) and to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining any Participant Register.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(iii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  A Participant that would be a Foreign
Lender or a Lender that is incorporated in a jurisdiction other than that in
which the relevant Borrower is incorporated if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16(f) and Section 2.16(g) as
though it were a Lender.

 

156

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section 9.4
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 9.5                                    Survival.  All covenants,
agreements, representations and warranties made by ParentHoldings or any
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Section 2.14,
Section 2.15, Section 2.16 and Section 9.3 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments, the resignation of the Administrative Agent, the
replacement of any Lender, or the termination of this Agreement or any provision
hereof.

 

Section 9.6                                    Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (including in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 9.7                                    Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 9.7, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief

 

157

--------------------------------------------------------------------------------


 

Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

Section 9.8                                    Right of Setoff.  If an Event of
Default shall have occurred and be continuing, the Administrative Agent, each
Issuing Bank, the Swingline Lender and each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other obligations at any time owing by the
Administrative Agent, such Issuing Bank, the Swingline Lender or such Lender (or
any branch or agencies thereof, wherever located) to or for the credit or the
account of any Loan Party against any of and all the Obligations of the Loan
Parties now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of the Administrative Agent, each Issuing Bank, the
Swingline Lender and each Lender under this Section 9.8 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.  Each Lender, the Swingline Lender and each Issuing Bank agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

Section 9.9                                    Governing Law; Jurisdiction;
Consent to Service of Process.  (a)  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and/or any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any Loan Document shall affect any right that the Administrative Agent, any
Issuing Bank, the Swingline Lender, or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any other party
hereto or its properties in the courts of any jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now

 

158

--------------------------------------------------------------------------------


 

or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any Loan Document in any court
referred to in paragraph (b) of this Section 9.9.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.  The Dutch
Borrower and eachEach Designated Borrower that is a Foreign Subsidiary of
ParentHoldings agrees that the failure by Holdings or any other duly appointed
agent for service of process to notify the Dutch Borrower or such Designated
Borrower, as the case may be, of such process will not invalidate the
proceedings concerned.

 

Section 9.10                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND/OR TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR ANY APPLICABLE
LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

Section 9.11                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 9.12                             Confidentiality.  (a)  Subject to the
provisions of clause (b) of this Section 9.12, each of the Administrative Agent,
each Issuing Bank, the Swingline Lender, and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will agree to keep such
Information confidential in accordance with this Section 9.12) who are directly
involved in the Transactions on a confidential and need-to-know basis, (ii) as
may be compelled in a judicial or administrative proceeding or as otherwise
required by law or requested by any Governmental Authority having jurisdiction
over such Administrative Agent, Issuing Bank, the Swingline Lender, or Lender,
as applicable, or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, (x) promptly notify the Lead Borrower in advance of such disclosure,
to the extent

 

159

--------------------------------------------------------------------------------


 

permitted by law and (y) so furnish only that portion of such Information which
the applicable Person is legally required to disclose), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case such Administrative Agent, Issuing Bank, the Swingline
Lender, or Lender, as applicable, shall (x) promptly notify the Lead Borrower in
advance of such disclosure and the opportunity to obtain a protective order in
respect thereof if no conflict exists with such Person’s governmental,
regulatory or legal requirements to the extent permitted by law and (y) so
furnish only that portion of such Information which the applicable Person is
legally required to disclose), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as, and no less restrictive than,
those of this Section 9.12, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (vii) with the prior written consent of the Lead Borrower or
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 9.12 or by the respective Lender or
agent (y) becomes available to the Administrative Agent, any Issuing Bank, the
Swingline Lender, or any Lender on a nonconfidential basis from a source other
than any Loan Party that is not, to the knowledge of such Administrative
Agent, Issuing Bank, Swingline Lender or Lender, subject to confidentiality
obligations to any Loan Party.  For the purposes of this Section 9.12,
“Information” means all information received from any Loan Party or any of its
Subsidiaries or Excluded Subsidiaries relating to any Loan Party or any of its
Subsidiaries or Excluded Subsidiaries or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank, the
Swingline Lender, or any Lender on a nonconfidential basis prior to disclosure
by such Loan Party from a source other than a Loan Party. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)                                 Each of ParentHoldings and the Borrowers
hereby acknowledges and agrees that each Lender may share with any of its
Affiliates, and such Affiliates may share with such Lender, any Information
related to ParentHoldings or any of its Subsidiaries (including, without
limitation, any non-public customer Information regarding the creditworthiness
of ParentHoldings and its Subsidiaries), provided that such Persons shall be
subject to the provisions of this Section 9.12 to the same extent as such
Lender.

 

(c)                                  EACH LENDER ACKNOWLEDGES THAT INFORMATION
AS DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING PARENTHOLDINGS, THE
BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

160

--------------------------------------------------------------------------------


 

(d)                                 ALL INFORMATION AS DEFINED IN
SECTION 9.12(a), INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
PARENTHOLDINGS, ANY BORROWER, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR THE
ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
PARENTHOLDINGS, EACH BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 9.13                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or participation in any LC Disbursement, together
with all fees, charges and other amounts which are treated as interest on such
Loan or LC Disbursement or participation therein under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or LC Disbursement or participation therein in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or LC Disbursement or
participation therein but were not payable as a result of the operation of this
Section 9.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or LC Disbursements or participations therein
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Overnight Rate to
the date of repayment, shall have been received by such Lender.

 

Section 9.14                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each Transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each of ParentHoldings and the Borrowers
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, each Arranger, the Syndication Agent, each
Documentation Agent, each Issuing Bank, the Swingline Lender and the Lenders are
arm’s-length commercial transactions between ParentHoldings and the Borrowers,
on the one hand, and the Administrative Agent, each Arranger, the Syndication
Agent, each Documentation Agent, each Issuing Bank, the Swingline Lender and the
Lenders, on the other hand, (B) each Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the Transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, each Arranger,
the Syndication Agent, each Documentation Agent, each Issuing Bank, the
Swingline Lender and the Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
ParentHoldings or any of its Subsidiaries, or

 

161

--------------------------------------------------------------------------------


 

any other Person in connection with the Loan Documents and (B) neither the
Administrative Agent, any Arranger, the Syndication Agent, any Documentation
Agent, any Issuing Bank, the Swingline Lender nor any Lender has any obligation
to ParentHoldings or any Borrower with respect to the Transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Arranger, the Syndication
Agent, each Documentation Agent, each Issuing Bank, the Swingline Lender and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of ParentHoldings and
the Borrowers, and neither the Administrative Agent, any Arranger, the
Syndication Agent, any Documentation Agent, any Issuing Bank, the Swingline
Lender nor any Lender has any obligation to disclose any of such interests to
ParentHoldings or any Borrower.

 

Section 9.15                             Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Loan Document, Assignment and Assumption or in any
amendment or other modification hereof or thereof (including waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 9.16                             USA PATRIOT Act.  Each Lender that is
subject to the requirements of the USA PatriotPATRIOT Act hereby notifies each
Borrower that pursuant to the requirements of the USA PatriotPATRIOT Act, it is
required to obtain, verify and record information that identifies each Borrower
and each Guarantor, which information includes the name and address of each
Borrower and each Guarantor and other information that will allow such Lender to
identify each Borrower in accordance with the USA PatriotPATRIOT Act.

 

Section 9.17                             Release of Guarantors and Collateral. 
(a)  If (ai) in compliance with the terms and provisions of this Agreement, all
or substantially all of the equity interestsEquity Interests of any Guarantor
(other than Parent, Holdings (but only if Holdings directly or indirectly owns
equity interests in a Borrower) and each of the Borrowers (unless, in the case
of the Company prior to the Darwin Acquisition Closing Date, a successor assumes
the obligations of such Borrower in a transaction permitted under Section 6.3))
are sold, transferred or otherwise disposed of to a Person or Persons other than
ParentHoldings or its Subsidiaries (so that such Guarantor is no longer a
“Subsidiary”), (bii) a Guarantor (other than Parent and each of the Borrowers)
(xHoldings, any Borrower, Enterprises or Sales) ceases to be (or substantially
simultaneously with its release as a Guarantor will cease to be, including as a
result of such Subsidiary ceasing to be a Borrower hereunder) a guarantor of any
Indebtedness for borrowed money (other than Permitted Indebtedness) of Parent,
Holdings or the Company and Indebtedness permitted under Section 6.5 (excluding
clauses (h), (i), (j) and (l))) of Holdings, the Lead Borrower and/or any other
Loan Party in an aggregate principal amount in excess of $500,000,000 and (y) is
not (or substantially simultaneously with its release as a Guarantor will cease
to be, including as a result of such Subsidiary ceasing to be a Borrower
hereunder) a borrower under, an issuer of or a guarantor of (A) the Bridge
Credit Agreement, (B) any

 

162

--------------------------------------------------------------------------------


 

Contemplated Debt Securities or the Specified Private Placement or (C) the
Existing CF Notes or (c150,000,000, (iii) a Guarantor becomes an Exempt
Subsidiary, then suchor (iv) as expressly provided in any Guaranty or Guaranty
Joinder Agreement, then, in the case of clauses (i) through (iv), such Guarantor
may, and in the discretion of the Lead Borrower upon notice in writing to the
Administrative Agent specifying the reason for such release shall, be released
from its Guaranty and all of its obligations under the Guaranty Agreement and
the other Loan Documents to which it is a party (including its obligations to
pledge and grant any Collateral owned by it pursuant to the Collateral
Documents) and any pledge of the Equity Interests in such Guarantor and the
Collateral owned by such Guarantor, in each case pursuant to the Collateral
Documents, shall be automatically released, and thereafter such Person shall no
longer constitute a Guarantor (or a grantor or pledgor) under the Loan
Documents.  Neither (x) Holdings nor (y) except to the extent provided in clause
(i) of this Section 9.17(a) or in Section 9.17(b), any Borrower, Enterprises or
Sales, shall be released from its obligations under any Loan Document except
upon termination of the Commitments and payment in full of all Obligations
(other than Secured Swap Obligations, Secured Bilateral LC Obligations,
indemnities and other contingent obligations with respect to which no claim for
reimbursement has been made and Letters of Credit that have been cash
collateralized pursuant to arrangements mutually agreed between the applicable
Issuing Bank and the Lead Borrower or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank).

 

(b)                                 Notwithstanding anything to the contrary in
any Loan Document, if (i) a Subsidiary becomesis a Guarantor solely as a result
of its designation as a Designated Borrower hereunder (and would not otherwise
be required to be a Guarantor pursuant to Section 5.9(a)), and (ii) such
designation as a Designated Borrower is subsequently terminated in accordance
with the terms of this Agreement, then on and after the date that such
Subsidiary ceases to be a Borrower hereunder, such Guarantor may, and in the
discretion of the Lead Borrower upon notice in writing to the Administrative
Agent specifying the reason for such release shall, be released from all of its
obligations under this Agreement and the other Loan Documents to which it is a
party (including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) and any pledge of the Equity Interests in
such Guarantor and the Collateral owned by such Guarantor, in each case pursuant
to the Collateral Documents, shall be automatically released, and thereafter
such Person shall no longer constitute a Guarantor (or a grantor or pledgor)
under the Loan Documents, so long as such Guarantor is released from its
obligations as a borrower under, an issuer of, or a guarantor of each item of
Indebtedness described in clause (bii) of Section 9.17(a) above substantially
simultaneously with its release as a Guarantor.

 

(c)                                  Notwithstanding anything to the contrary in
any Loan Document, if (i) in accordance with the Agreed Guarantee Principles, a
Subsidiary (whether or not it is a Guarantor) would not be required to be or
become a Guarantor, but such Subsidiary is or is required to become a Guarantor
solely as a result of the proviso to clause (c) of the definition of “Exempt
Subsidiaries” and (ii) the proviso to clause (c) of the definition of “Exempt
Subsidiaries” ceases to apply to such Subsidiary (x) prior to or substantially
concurrently with the release of such Guarantor from its Guaranty or (y) prior
to the time that such Subsidiary would be required to become a Guarantor under
Section 5.9, then such Subsidiary may, and in the discretionthe Collateral and
any other collateral security for the Obligations shall be released from any
security interest or Lien created by the Loan Documents automatically (i) upon
termination of the

 

163

--------------------------------------------------------------------------------


 

Commitments and payment in full of all Obligations (other than Secured Swap
Obligations, Secured Bilateral LC Obligations, indemnities and other contingent
obligations with respect to which no claim for reimbursement has been made and
Letters of Credit that have been cash collateralized pursuant to arrangements
mutually agreed between the applicable Issuing Bank and the Lead Borrower or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank), (ii) upon the Disposition of such Collateral to
any Person other than a Loan Party pursuant to a transaction not restricted by
this Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited hereby) (and the Administrative Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) upon commencement of a
Covenant Suspension Period or the designation of any Subsidiary as an Exempt
Subsidiary, to the extent that any Liens on such property securing any
Indebtedness described in Section 6.5(h) are released substantially concurrently
therewith (or at such later time as such Liens securing such Indebtedness are
released), (iv) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (except in the case of a release of all or
substantially all of the Collateral (other than in connection with a transaction
not restricted by Sections 6.3 or 6.7), which release shall require the written
consent of all Lenders), (v) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to this Section 9.17, or (vi) as expressly provided in any
Collateral Document; and, subject to Section 9.17(d), the Administrative Agent
shall then deliver to the Loan Parties all Collateral and any other collateral
held under the Loan Documents and related documents in the custody or possession
of such Person and, if reasonably requested by any Loan Party, shall execute and
deliver (to the extent applicable) to such Loan Party for filing in each office
in which any financing statement relative to such collateral, or any part
thereof, shall have been filed, a termination statement under the Uniform
Commercial Code or like statute in any other jurisdiction releasing or
evidencing the release of the Administrative Agent’s interest therein, and such
other documents and instruments as any Loan Party may reasonably request at the
cost and expense of the Borrowers.  In addition, subject to Section 9.17(d) and
notwithstanding anything to the contrary in any Loan Document, upon the request
of the Lead Borrower upon notice in writingand pursuant to documentation
reasonably acceptable to the Administrative Agent specifying the reason for the
same shall, be released from (1) the requirement to provide a Guaranty and
(2) its Guaranty and all of its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, and thereafter such Person shall no
longer constitute a Guarantor under the Loan Documents., the Administrative
Agent may subordinate its Lien on any Collateral to the holder of any Lien on
such Collateral that is permitted under Section 6.2 (other than clause (cc),
(dd) or (ee) thereof).  Notwithstanding anything in any Loan Document to the
contrary, on, or no later than ten (10) Business Days after, the most recent
Covenant Suspension Date, to the extent that any Liens on such property securing
any Indebtedness described in Section 6.5(h) are released substantially
concurrently therewith, the Administrative Agent shall file or cause to be filed
all Mortgage releases with respect to each Mortgaged Property and otherwise
provide written evidence to the Lead Borrower of the release of each Mortgage
and the suspension of the terms of Section 5.5(d).  The Administrative Agent
shall not be liable for any action taken by it at the reasonable request of a
Loan Party pursuant to this Section 9.17(c).

 

(d)                                 At the request of the Lead Borrower, the
Administrative Agent shall, at the Lead Borrower’s expense, execute such
additional documents as are necessary to acknowledge

 

164

--------------------------------------------------------------------------------


 

any such release or subordination, as applicable, in accordance with this
Section 9.17 and in accordance with the applicable Guaranty or Collateral
Document, so long as the Lead Borrower shall have provided the Administrative
Agent a certificate, signed by a Responsible Officer of the Lead Borrower,
certifying as to satisfaction of the applicable requirements set forth abovein
this Section 9.17 and the release or subordination, as applicable, of such
Guarantor’s Guaranty or Collateral in compliance with this Agreement and the
applicable GuarantyLoan Document.

 

Section 9.18                             Judgment Currency.

 

(a)                                 The obligations of the Loan Parties
hereunder and under the other Loan Documents to make payments in the applicable
Alternative Currency (pursuant to such obligation, the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent or the applicable Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent or such Lender under this Agreement or the other Loan
Documents.  If, for the purpose of obtaining or enforcing judgment against any
Borrower or any other Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Dollar Equivalent or Alternative Currency Equivalent (as
applicable), and in the case of other currencies, the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, each Borrower covenants and agrees to pay, or cause
to be paid, such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date. If any amount paid to the Administrative Agent or the
applicable Lender under this Section 9.18 is greater than the amount originally
due under this Section 9.18, the Administrative Agent or the applicable Lenders,
as applicable, shall return the excess amount to such Loan Party (or to the
Person legally entitled thereto).

 

(c)                                  For purposes of determining the Dollar
Equivalent or Alternative Currency Equivalent or any other rate of exchange for
this Section 9.18, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

165

--------------------------------------------------------------------------------


 

Section 9.19                             Effect of the Amendment and Restatement
of the Second Amended and Restated Credit Agreement.(a)   Upon the occurrence of
the Third Restatement Effective Date, (i) the Second Amended and Restated Credit
Agreement shall be amended and restated in its entirety by this Agreement,
(ii) each of the commitments of the Existing Lenders under the Second Amended
and Restated Credit Agreement shall be terminated and, to the extent that such
Existing Lenders constitute Lenders hereunder, shall be replaced with their
respective Commitments hereunder, (iii) concurrently with the application of
funds contemplated by clause (iv) below, the principal amount of all loans then
outstanding under the Second Amended and Restated Credit Agreement (the
“Existing Loans”) shall be deemed to have been repaid in full and Loans in an
aggregate principal amount equal to the aggregate principal amount of the
Existing Loans shall be deemed to have been made by the Lenders in accordance
with their Applicable Percentage, except that the interest periods and, if
applicable, Eurocurrency Rate applicable to such Loans shall be the same as
those applicable to such Existing Loans and shall not be reset upon such deemed
borrowing, (iv) each Lender that, as a result of the application of the
foregoing clause (iii), shall be deemed to hold Loans in an amount greater than
the amount of Existing Loans held by it immediately prior to the Third
Restatement Effective Date shall fund an amount equal to such excess to the
Administrative Agent in accordance with the provisions of this Agreement, and
the Administrative Agent shall, and is hereby directed by the CompanyLead
Borrower to, make such transfers of such funds to such other Lenders or Existing
Lenders or otherwise as shall be necessary to effectuate the provisions of this
Section 9.19(a), (v) any then existingthen-existing LC Exposure (as defined in
the Second Amended and Restated Credit Agreement) of the Existing Lenders under
the Second Amended and Restated Credit Agreement shall be deemed to have been
reallocated as LC Exposure (as defined in this Agreement) among the Lenders
hereunder in accordance with their Applicable Percentages and (vi) all accrued
and unpaid interest and fees (including Commitment Fees (under and as defined in
the Second Amended and Restated Credit Agreement), letter of credit fees and
facing fees) and other amounts owing under the Second Amended and Restated
Credit Agreement (except the principal amount of the loans thereunder and to the
extent letters of credit thereunder are converted to Letters of Credit hereunder
in accordance with Section 2.5(l)) shall have been repaid by the borrower under
the Second Amended and Restated Credit Agreement, whether or not such interest,
fees or other amounts are actually due and payable at such time pursuant to the
Second Amended and Restated Credit Agreement.  The parties hereto acknowledge
and agree that, except as otherwise expressly provided herein, this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation of the Obligations under the
Second Amended and Restated Credit Agreement or the other Loan Documents as in
effect prior to the Third Restatement Effective Date and which remain
outstanding as of the Third Restatement Effective Date.

 

(b)                                 This amendment and restatement is limited as
written and is not a consent to any other amendment, restatement or waiver or
other modification, whether or not similar and, except as expressly provided
herein or in any other Loan Document, all terms and conditions of the other Loan
Documents remain in full force and effect.

 

(c)                                  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Third Restatement Effective Date,
each Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this

 

166

--------------------------------------------------------------------------------


 

Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 9.20   Guarantee Limitations.  Notwithstanding any other provision of
this Agreement or any other Loan Document, any guarantee, indemnity or other
obligation (including any joint and several liability for the Obligations) of
any Guarantor that is a Foreign Subsidiary contained in this Agreement or in any
other Loan Document shall not apply to the extent that it, and such Person shall
not be liable thereunder to the extent that, if it were so liable its entry into
such arrangement, would violate:

 

(a) or constitute unlawful financial assistance within the meaning of, section
2:98c of the Dutch Civil Code (Burgerlijk Wetboek) or sections 678 or 679 of the
UK Companies Act 2006; or

 

(b) its corporate interest,

 

or any equivalent and applicable provisions under the laws of the jurisdiction
in which such Guarantor is incorporated or established.

 

167

--------------------------------------------------------------------------------


 

Section 9.20                             Intercreditor Agreement.  The Lenders
hereby authorize the Administrative Agent to enter into the Intercreditor
Agreement and any other intercreditor agreement or arrangement permitted under
this Agreement and the Lenders acknowledge that any such intercreditor agreement
shall be binding upon the Lenders.  Notwithstanding anything herein to the
contrary, (i) the Liens granted to the Administrative Agent pursuant to the
Collateral Documents are expressly subject to the Intercreditor Agreement (if in
effect) and any other intercreditor agreement entered into pursuant hereto and
(ii) the exercise of any right or remedy by the Administrative Agent hereunder
or under the Intercreditor Agreement (if in effect) and any other intercreditor
agreement entered into pursuant hereto is subject to the limitations and
provisions of the Intercreditor Agreement (if in effect) and any other
intercreditor agreement entered into pursuant hereto.  In the event of any
conflict between the terms of the Intercreditor Agreement (if in effect) or any
other such intercreditor agreement and the terms of this Agreement, the terms of
the Intercreditor Agreement (if in effect) or such other intercreditor
agreement, as applicable, shall govern.

 

Section 9.21                             Secured Swap Agreements; Secured
Bilateral LC Facilities.  No Hedge Bank or Bilateral LC Provider that obtains
the benefits of any Guarantee or any Collateral by virtue of the provisions
hereof or of any Guarantee or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document (including any amendment or waiver) or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Section 9.21 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, any Secured Swap Obligations or any
Secured Bilateral LC Obligations unless the Administrative Agent has received
written notice of such Secured Swap Obligations or such Secured Bilateral LC
Obligations, as the case may be, together with such supporting documentation as
the Administrative Agent may request, from the applicable Hedge Bank or the
applicable Bilateral LC Provider.

 

Section 9.22                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

168

--------------------------------------------------------------------------------


 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Remainder of page intentionally left blank.]

 

169

--------------------------------------------------------------------------------


 

Schedule 1.1

Certain Mortgaged Properties

 

Terminal Name

 

Address (If Available)

 

City

 

County

 

State

 

Tax Pin

Garner

 

2445 Welch Avenue

 

Garner

 

Hancock

 

Iowa

 

822401000

Spencer

 

3425 180th Avenue

 

Spencer/Riverton

 

Clay

 

Iowa

 

160 000 000963708200007 00

Albany

 

22101 River Road North

 

Albany/Cordova

 

Whiteside

 

Illinois

 

13300011

Cowden

 

 

 

Cowden

 

Shelby

 

Illinois

 

0524-10-00-300-003

 

 

 

 

 

 

 

 

 

 

0524-10-00-400-004

 

 

 

 

 

 

 

 

 

 

0524-10-00-400-007

 

 

 

 

 

 

 

 

 

 

0524-10-00-400-009

 

 

 

 

 

 

 

 

 

 

0524-10-00-400-012

 

 

 

 

 

 

 

 

 

 

0524-11-00-300-005

 

 

 

 

 

 

 

 

 

 

0524-11-00-300-010

 

 

 

 

 

 

 

 

 

 

0524-14-00-100-001

Kingston Mines

 

Pearl Street

 

Kingston Mines

 

Peoria

 

Illinois

 

19-26-200-010

 

 

 

 

 

 

 

 

 

19-26-426-001

 

 

 

 

 

 

 

 

 

 

19-26-428-002

 

 

 

 

 

 

 

 

 

 

19-26-429-001

 

 

 

 

 

 

 

 

 

 

19-26-429-002

 

 

 

 

 

 

 

 

 

 

19-26-429-003

 

 

 

 

 

 

 

 

 

 

19-26-432-001

 

 

 

 

 

 

 

 

 

 

19-26-432-002

 

 

 

 

 

 

 

 

 

 

19-26-432-003

 

 

 

 

 

 

 

 

 

 

19-26-432-004

 

 

 

 

 

 

 

 

 

 

19-26-432-005

 

 

 

 

 

 

 

 

 

 

19-26-451-001

 

 

 

 

 

 

 

 

 

 

19-26-476-001

Peru

 

 

 

Peru

 

LaSalle

 

Illinois

 

17-18-427-000

 

 

 

 

 

 

 

 

 

 

17-19-200-000

Frankfort

 

6446 West State Road 28

 

Frankfort

 

Clinton

 

Indiana

 

12-09-10-400-003.000-020

 

 

 

 

 

 

 

 

 

 

12-09-10-400-004.000-020

 

 

 

 

 

 

 

 

 

 

12-09-15-201-001.000-020

 

 

 

 

 

 

 

 

 

 

12-09-15-201-002.001-020

 

 

 

 

 

 

 

 

 

 

12-09-15-201-005.000-020

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

12-214-03001-00-20

Huntington

 

574 East Hosler Road

 

Huntington

 

Huntington

 

Indiana

 

35-06-07-400-011.500-018

 

 

 

 

 

 

 

 

 

 

35-06-07-400-011.600-018

 

 

 

 

 

 

 

 

 

 

35-118-00055-00

Mt. Vernon

 

1500 Old Highway 69

 

Mt. Vernon

 

Posey

 

Indiana

 

65-15-18-300-009.000-017

 

 

 

 

 

 

 

 

 

 

65-16-13-400-011.000-017

Terra Haute

 

North US Highway 41

 

Rosedale

 

Vigo

 

Indiana

 

84-00-00-282-356.000-013

 

 

 

 

 

 

 

 

 

 

84-02-12-100-009.000-013

 

 

 

 

 

 

 

 

 

 

84-02-12-100-010.000-013

 

 

 

 

 

 

 

 

 

 

84-02-12-300-002.000-013

 

 

 

 

 

 

 

 

 

 

84-02-12-300-004.000-013

 

 

 

 

 

 

 

 

 

 

84-02-12-400-001.000-013

Glenwood

 

19369 195th Avenue

 

Glenwood

 

Pope

 

Minnesota

 

09-0382-001

Pine Bend

 

13024, 13040 Pine Bend Trail

 

Rosemount

 

Dakota

 

Minnesota

 

340170062010

 

 

 

 

 

 

 

 

 

 

340170070010

 

 

 

 

 

 

 

 

 

 

340170091010

 

 

 

 

 

 

 

 

 

 

340200005013

 

 

 

 

 

 

 

 

 

 

340210005011

Palmyra

 

 

 

Palmyra

 

Marion

 

Missouri

 

008.02.03.0.00.003.000

 

 

 

 

 

 

 

 

 

 

008.02.10.0.00.002.000

Grand Forks

 

4975 N Washington Street

 

Grand Forks

 

Grand Forks

 

North Dakota

 

13-2002-00006-000

Velva

 

 

 

Velva

 

McHenry

 

North Dakota

 

07-0000-01165-003

 

 

 

 

 

 

 

 

 

 

07-0000-01167-000

 

 

 

 

 

 

 

 

 

 

07-0000-01178-005

Aurora

 

 

 

Aurora

 

Hamilton

 

Nebraska

 

410029203

Ritzville

 

2082, 2088 N CFI Lane

 

Ritzville

 

Adams

 

Washington

 

2036130330768

 

 

 

 

 

 

 

 

 

 

2036130440001

 

 

 

 

 

 

 

 

 

 

2036240200001

 

 

 

 

 

 

 

 

 

 

2036240220768

 

 

 

 

 

 

 

 

 

 

2037180300001

 

 

 

 

 

 

 

 

 

 

7212454832036

 

--------------------------------------------------------------------------------


 

Schedule 2.1

 

Commitments

 

Lender

 

Commitment

 

Applicable LC
Fronting
Sublimit

 

Morgan Stanley Bank, N.A.

 

$

142,500,000.0071,250,000.00

 

$

20,833,333.34

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

142,500,000.0071,250,000.00

 

$

20,833,333.33

 

Bank of Montreal

 

$

112,500,000.0056,250,000.00

 

$

20,833,333.33

 

Goldman Sachs Bank USA

 

$

112,500,000.0056,250,000.00

 

$

20,833,333.34

 

Royal Bank of Canada

 

$

112,500,000.0056,250,000.00

 

$

20,833,333.33

 

Wells Fargo Bank, National Association

 

$

112,500,000.0056,250,000.00

 

$

20,833,333.33

 

The Bank of Nova Scotia

 

$

90,000,000.0045,000,000.00

 

N/A

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

90,000,000.0045,000,000.00

 

N/A

 

Citibank, N.A.

 

$

90,000,000.0045,000,000.00

 

N/A

 

PNC Bank, National Association

 

$

90,000,000.0045,000,000.00

 

N/A

 

SunTrust Bank

 

$

90,000,000.0045,000,000.00

 

N/A

 

U.S. Bank National Association

 

$

90,000,000.0045,000,000.00

 

N/A

 

Bank of America, N.A.

 

$

75,000,000.0037,500,000.00

 

N/A

 

Crédit Agricole Corporate and Investment Bank

 

$

75,000,000.0037,500,000.00

 

N/A

 

Commerzbank AG, New York Branch

 

$

75,000,000.0037,500,000.00

 

N/A

 

Total

 

$

1,500,000,000.00750,000,000.00

 

$

125,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 2.5

 

Existing Letters of Credit

 

Letter of Credit
Number

 

Issuer

 

Beneficiary

 

Amount

 

Issuance
Date

 

Expiry
Date

 

2011070603

 

Morgan Stanley Bank, N.A.

 

UMWA 1992 Benefit Plan

 

$

1,058,148.00934,554.00

 

April 22June 7, 20132016

 

July 6, 20162017

 

2011070604

 

Morgan Stanley Bank, N.A.

 

Old Republic Insurance Company

 

$

3,862,317.004,417,948.00

 

April 22July 19, 20132016

 

July 6, 20162017

 

 

--------------------------------------------------------------------------------


 

Schedule 2.16(g)

 

UK Treaty Lenders and UK Non-Bank Lenders

 

UK Treaty Lenders wishing the DTTP Scheme to apply to this Agreement:

 

Name of UK Treaty
Lender

 

DTTP Scheme reference
number

 

Jurisdiction of tax
residence

Morgan Stanley Bank, N.A.

 

13/M/307216/DTTP

 

United States

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

43/B/322072/DTTP

 

Japan

Goldman Sachs Bank USA

 

13/G/351779/DTTP

 

United States

Wells Fargo Bank, National Association

 

13/W/61173/DTTP

 

United States

The Bank of Nova Scotia

 

003/T/0366714/DTTP

 

Canada

Citibank, N.A.

 

13/C/62301/DTTP

 

United States

PNC Bank, National Association

 

13/P/63904/DTTP

 

United States

SunTrust Bank

 

13/S/67712/DTTP

 

United States

U.S. Bank National Association

 

13/U/62184/DTTP

 

United States

Bank of America, N.A.

 

13/B/7418/DTTP

 

United States

Crédit Agricole Corporate and Investment Bank

 

5/C/222082/DTTP

 

France

Commerzbank AG, New York Branch

 

7/C/25382/DTTP

 

Germany

 

Lenders designated as UK Non-Bank Lenders:

 

None

 

--------------------------------------------------------------------------------


 

Schedule 2.17

 

Administrative Agent’s Office

 

Dollars

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

 

Euro

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

 

Sterling

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

 

--------------------------------------------------------------------------------


 

Schedule 3.12 (a)

 

Subsidiaries

 

Name of Company

 

Jurisdiction

 

Percentage
Held (Directly
or Indirectly)
by Holdings

Canadian Fertilizers Limited

 

Canada

 

100

CF Chemicals Ltd.

 

Alberta, Canada

 

100

CF Global Holding Company Inc.

 

Delaware

 

100

CF Industries (Barbados) SRL

 

Barbados

 

100

CF Industries Canada Investment ULC

 

Alberta, Canada

 

100

CF Industries Enterprises, Inc.

 

Delaware

 

100

CF Industries International Holdings Luxembourg S.à r.l.

 

Luxembourg

 

100

CF Industries InternationalEmployee Services CorporationLLC

 

IowaDelaware

 

100

CF Industries Luxembourg S.à r.l.

 

Luxembourg

 

100

CF Industries Nitrogen, LLC

 

Delaware

 

10088.6(1)

CF Industries Peru S.A.C.

 

Lima, Peru

 

100

CF Industries Properties LLC

 

Delaware

 

100

CF Industries Sales, LLC

 

Delaware

 

100

CF Industries (UK) Limited

 

UK

 

100

CF Industries, Inc.

 

Delaware

 

100

CF Nitrogen, Inc.

 

Delaware

 

100

CF Nitrogen Trinidad Limited

 

Trinidad and Tobago

 

100

CF Partners (Canada) LP

 

Alberta, Canada

 

100

CFI Trinidad Limited

 

Trinidad and Tobago

 

100

CFK Holdings, Inc.

 

Delaware

 

100

Farmers Chemical Association, Inc.

 

Tennessee

 

100

GrowHowCF Fertilisers UK Group Limited

 

UK

 

100

GrowHowCF Fertilisers UK Limited

 

UK

 

100

Inspiration Coal Inc.

 

Delaware

 

100

Inspiration Consolidated Copper Company

 

Maine

 

100

Inspiration Development Company

 

Delaware

 

100

Inspiration Gold Incorporated

 

Delaware

 

100

Phosacid Service & Supply, Inc.

 

Delaware

 

100

 

--------------------------------------------------------------------------------

(1)  Percentage for CF Industries Nitrogen, LLC reflects relative allocation of
CF Industries Sales, LLC’s capital account at time of formation (February 1,
2016). Members’ capital accounts will fluctuate based on allocations of gains
and losses and distributions.

 

--------------------------------------------------------------------------------


 

Terra Environmental Technologies LLC

 

Delaware

 

100

Terra International (Canada) Inc.

 

Canada

 

100

Terra International (Oklahoma) Inc.LLC

 

Delaware

 

10088.6

Terra Investment Fund II LLC

 

Oklahoma

 

100

Terra Investment Fund LLC

 

Oklahoma

 

100

Terra LP Holdings LLC

 

Delaware

 

100

Terra Nitrogen Company, L.P.

 

Delaware

 

75.321

Terra Nitrogen GP Inc.

 

Delaware

 

100

Terra Nitrogen, Limited Partnership

 

Delaware

 

75.568

 

--------------------------------------------------------------------------------


 

Schedule 3.12 (b)

 

Inactive Subsidiaries

 

CF Nitrogen, Inc.

CFI Trinidad Limited

Farmers Chemical Association, Inc

Illinois Wisconsin

Inspiration Coal Inc.

Inspiration Consolidated Copper Company

Inspiration Development Company

Inspiration Gold Incorporated

Phosacid Service & Supply, Inc.

Terra Real Estate Corporation

Central Farmers Fertilizer Company (non-profit entity)

Big Bend Transfer Company, LLC

Beaumont Methanol, LP

Inspiration Development Corporation

Topaz Mountain Joint Venture

Hudson Holdings Corporation

152640 Canada Inc.

Hudson Bay Mining and Smelting Co., Limited

Cohan Mines Limited

Tornew Mines Limited

Churchill River Power Company Limited

Northern Power Limited

Hudson Bay Exploration and

Development Company Limited

Hudson Bay Metal Sales Limited

Hudson Bay Gold Inc.

Mingold Resources Inc.

Hudson Bay Metals Limited

A.M. Daniel Coal Co., Inc.

Ashland Mining Corporation

Bailey Mining Company, Incorporated

Briarwood Mining Inc.

Harman Mining Corporation

Majestic Collieries Company

Mountain Minerals, Inc.

Plateau Fuels, Inc.

Poplar Creek Development Company

Hurricane Mineral Corporation

Southern Floyd Coal, Inc.

Southern Kentucky Energy Co.

Sovereign Pocahontas Company

Wheelwright Mining, Inc.

Sovereign Coal Corporation

Hurricane Coal Co., Inc.

Sarah Coal Company, Inc.

Widows-Grove Coal Company, Inc.

Inspiration Export, Inc.

Black Pine Mining Company

Western Gold Exploration and Mining Company, Limited Partnership

 

--------------------------------------------------------------------------------


 

WestGold Holding, Inc.

Yuba WestGold, Inc.

WestGold Placer, Inc.

Yuba Placer Gold Company

Northern Marine Finance, Inc.

No. 136 Sail View Ventures Ltd

Shamrock Resources Inc.

Shamrock Resources U.S., Inc.

Coastech Research Inc.

Inspiration Resources Marketing Corporation

Sovereign Coal Sales, Inc.

Inspiration Resources Trading Corporation

Hochschild Partners (Partnership)

ADI Distributors, Inc.

Farm TABS, Ltd.

Farmbelt Chemicals, Inc.

Farmers Agricultural Credit Corporation

Grand Forks Seed Co.

Hawkeye Fertilizer Corp.

Northern Agricultural Credit Corporation

Riverside/Terra Corporation

Georgia Agricultural and Industrial Warehouse, Inc.

Terra Chemicals Exploration, Inc.

Terra Oklahoma Holdings, Inc.

Bison Nitrogen Products Co.(Partnership)

Oklahoma Nitrogen Co. (Partnership)

Terra Rain Corporation

Terra Seed Company

Inspiration Nitrogen Corporation

Terra Nitrogen, Inc.

Bison Nitrogen Products Co. (Partnership)

Oklahoma Nitrogen Co. (Partnership)

Riverside Chemical Company

Riverside Chemical Company

Riverside Chemical Company

Terra Chemicals International, Inc.

Terra Eastern Corporation

Terra Western Corporation

Inspiration Leasing Inc.

Flemtex Properties Corp.

ILI Caverns Inc.

ILI Clay Inc.

ILI Leasing Aircraft Inc.

ILI Leasing Corp.

ILI Lone Star, Inc.

ILI Railcar Inc.

Way Hawthorne Properties Corp.

Way Modesto Properties Corp.

LTM, Incorporated

Rogue Aggregates, Inc.

El Rancho Rock & Sand, Inc.

W.B.R., Inc.

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and FMC Minerals Corp.d/b/a Austin Gold Venture
(JV)

 

--------------------------------------------------------------------------------


 

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and FMC Minerals Corp. d/b/a Austin Gold Venture
(JV)

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and Sea-Tech Diving and Construction (JV)

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and Berglynn Resources (USA) Incorporated Madison
County, Montana (JV)

Western Gold Exploration and Mining Company, Limited Partnership, by Inspiration
Gold Inc., as General Partner, and Lacana (JV)

Terra Nitrogen, Inc. and Woodward Chemicals Corp. (JV)

Hudson Bay Exploration and Development Company Limited/Manitoba Mineral
Resources Limited, Big (JV)

Hudson Bay Exploration and Development Company Limited/Manitoba Mineral
Resources Limited Gun (JV)

Hudson Bay Exploration and Development Company Limited/Manitoba Mineral
Resources Limited, Hap (JV)

Ag Analytical Services

T-Land Corp.

Terra Illinois

Terra International, Inc. (Illinois)

Agricultural Minerals & Chemicals, Inc.

AMCI Acquisition Corporation

Anderson Oil & Ag Service, Inc. — Bill’s Oil & Ag Service, Inc.

B & I Limited Partnership

Banner Peak Services, Inc.

Chickasaw Milling Company

Eller Fertilizer Services, Inc.

Farley Gold, Inc.

(Farm) Plateau Fuels, Inc.

Hunt Seed Co.

Inspiration Holdings, Inc.

Inspiration Mines, Inc.

Inspiration Mining Group, Inc.

Lynn Seeds, Inc.

Madison Oil & Gas

Madison Resources, Inc.

Terra Fertilizers, Inc. of Iowa (Formerly ME-JON, Inc.)

Northern Marine Charter, Inc.

Peak Holdings, Inc.

Sands Oil Company

Soland Acquisition

Terra Capital Funding, Inc.

Terra Funding Corporation

Terra Phosphates, Inc.

WestGold Limited Partnership

Yuba American Gold, Inc.

Yuba American Gold, Ltd

Yuba Natural Resources, Inc.

Terra V.I. Holdings, Inc.

First UAN Trinidad Limited

 

--------------------------------------------------------------------------------


 

Schedule 6.2

 

Existing Liens

 

Debtor

 

Secured Party

 

Jurisdiction

 

File Number/
Date Filed

 

Type of
UCC

 

Description of Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

File Number/
Date Filed

 

Type of
UCC

 

Description of Collateral

CF Industries, Inc.

 

Fifth Third Equipment Finance Company

 

Delaware
Secretary of State

 

2012 3778737
10-1-12

 

UCC-1

 

(1) 73 Pocket Covered Hopper Railcars bearing Reporting Marks: JTSX 2463, JTSX
487519; JTSX 2464; JTSX 2465;JTSX 2466; JTSX 2467; JTSX 2468; JTSX 2469; JTSX
2470; JTSX 2471; JTSX 53014; JTSX 63610 JTSX 65256; JTSX 190758; JTSX 487100;
JTSX 487372; JTSX 487374; JTSX
487375; JTSX 487379; JTSX 487381; JTSX 487390; JTSX 487392; JTSX 487395; JTSX
487398; JTSX 487399; JTSX 487402; JTSX 487421; JTSX 487426; JTSX 487427; JTSX
487440; JTSX 487446; JTSX 487447; JTSX 487457; JTSX 487470; JTSX 487481; JTSX
487487; JTSX 487510; JTSX 487516; JTSX 487525; JTSX 487526; JTSX 487530; JTSX
487536; JTSX 487541; JTSX 487543; JTSX 487544; JTSX 487611; JTSX 487639; JTSX
487920; JTSX 487958; JTSX 487963; JTSX 488140; JTSX 488376; JTSX 488425; JTSX
488479; JTSX 488483; JTSX 488549; JTSX 488562; JTSX 488614; JTSX 488620; JTSX
488642; JTSX 488655; JTSX 488698; JTSX 488735; JTSX 488344; JTSX 488345; JTSX
488352; JTSX 488531; JTSX 490019; JTSX 490025; JTSX 490361; JTSX 810001; JTSX
810169; and JTSX 810196; and general intangibles relating thereto,
(2) additions, attachments, accessories and accessions thereto whether or not
furnished by the Supplier of such Equipment; (3) all subleases (including the
right to receive any payment thereunder and the right to make any election or
determination or give any consent or waiver thereunder), chattel paper,
accounts, security deposits and bills of sale relating thereto; (4) any and all
substitutions, replacements or exchanges for any such Equipment; and (5) any and
all or exchanges for any such Equipment; and (5) any and all products and
proceeds of any collateral hereunder (including all insurance and requisition
proceeds and all other payments of any kind with respect to the equipment and
other collateral).

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

File Number/
Date Filed

 

Type of
UCC

 

Description of Collateral

CF Industries Nitrogen, LLC

 

Caterpillar Financial Services Corporation

 

Delaware
Secretary of State

 

2013 396603433966034
10-9-201310-9-13

 

UCC-1

 

One Caterpillar 924K Wheel Loader, S/N: PWR02014; and substitutions,
replacements, additions and accessions thereto, now owned or hereafter acquired
and proceeds thereof.

CF Industries Nitrogen, LLC

 

Deere Credit, Inc.

 

Delaware
Secretary of State

 

2014 1332790
4-4-20144-4-14

 

UCC-1

 

Two leased John Deere 550 XUV550 4x4 Mid-Duty Gators, S/N: 030493 & 030503;
together with (1) all attachments, accessories and components, repairs and
improvements; (2) all accounts, general intangibles, contract rights and chattel
paper relating thereto; and (3) all proceeds, thereto including, without
limitation, insurance, sale, lease and rental proceeds, and proceeds of
proceeds.

CF Industries Nitrogen, LLC

 

Deere Credit, Inc.

 

Delaware
Secretary of State

 

2014 2963791
7-25-20147-25-14

 

UCC-1

 

One leased John Deere 550 XUV550 4x4 Mid-Duty Gator, S/N: 031919; together with
(1) all attachments, accessories and
components, repairs and improvements; (2) all accounts, general intangibles,
contract rights and chattel paper relating thereto; and (3) all proceeds thereto
including, without limitation, insurance, sale, lease and rental proceeds, and
proceeds of proceeds.

CF Industries Nitrogen, LLC

 

Air Liquide Industrial US LP

 

Delaware
Secretary of State

 

2014 3680188
9-15-20149-15-14

 

UCC-1

 

One Vessel-TW, SN: 2215586; one VAP-Thermax, S/N: F9108-5-29108- 5-2; one Final
Line- Eleet, S/N: 6048; Telemetry — Dataonline, S/N: FF7B2BD0.

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Party

 

Jurisdiction

 

File Number/
Date Filed

 

Type of
UCC

 

Description of Collateral

CF Industries Nitrogen, LLC

 

Deere Credit, Inc.

 

Delaware
Secretary of State

 

2015 0534783
2-6-20152-6-15

 

UCC-1

 

One leased John Deere 544K Loader with electrical corrosion package, S/N:
666968; together with (1) all attachments, accessories and components, repairs
and improvements; (2) all accounts, general intangibles, contract rights and
chattel paper relating thereto; and (3) all proceeds, thereto including, without
limitation, insurance, sale, lease and rental proceeds, and proceeds of
proceeds.

Terra International Inc.

 

Air Liquide Industrial US LP

 

Delaware
Secretary of State

 

5190637 0
6-17-05

 

UCC-1

 

Two Vertical Gallon Vessels

 

 

Air Liquide Industrial US LP

 

Delaware
Secretary of State

 

2010 1679855
5-13-10

 

UCC-3
Continuation

 

 

 

 

Air Liquide Industrial US LP

 

Delaware
Secretary of State

 

2015 0856897
3-2-15

 

UCC-3
Continuation

 

 

 

 

Air Liquide Industrial US LP

 

Delaware
Secretary of State

 

2016 4652598
8-1-16

 

UCC-3
Amendment

 

 

 

Intellectual Property Liens

 

·                  A Lien in favor of Harris Trust and Savings Bank pursuant to
(a) the Trademark Security Agreement dated 4/19/2000 and recorded with the
United States Patent and Trademark Office on 5/15/2000 at Reel/Frame
No. 2082/0349, (b) the Patent Security Agreement dated 4/19/2000 and recorded
with the United States Patent and Trademark Office on 5/8/2000 at Reel/Frame
No. 10795/0763 and (c) the Patent Collateral Agreement dated 3/25/2002 and
recorded with the United States Patent and Trademark Office on 4/9/2002 at
Reel/Frame No. 12775/0158

 

·                  A Lien in favor of Citicorp North America, Inc. pursuant to
(a) the Grant of Security Interest in Trademark Rights dated 12/21/2004 and
recorded with the United States Patent and Trademark Office on 2/11/2005 at
Reel/Frame No. 3027/0710 and (b) the Grant of Security Interest in Patent Rights
dated 12/21/2004 and recorded with the United States Patent and Trademark Office
on 2/11/2005 at Reel/Frame No. 15667/0936

 

·                  A Lien in favor of Citibank, N.A. pursuant to the Trademark
Security Agreement dated 4/7/2000 and recorded with the United States Patent and
Trademark Office on 5/18/2000 at Reel/Frame No. 2080/0461

 

·                  A Lien in favor of Citicorp USA Inc. pursuant to the
Trademark Security Agreement dated 10/10/2001 and recorded with the United
States Patent and Trademark Office on 10/15/2001 at Reel/Frame No. 2382/0352

 

--------------------------------------------------------------------------------


 

·                  A Lien in favor of U.S. Bank National Association dated
05/21/2003 and recorded with the United States Patent and Trademark Office on
06/11/2003 at Reel/Frame No. 2758/0796

 

Posted Cash Collateral

 

Ace USA - $1,104,529

 

Shullsburg Mine Trust (Inspiration Development Corporation) - $500,000

 

Utica Insurance (related to Harmon Mining) - $334,500

 

Hartford Insurance (primary casualty insurance)- $3,033,000

 

Mechanics and Workmen’s Liens

 

Claimant

 

Debtor

 

Amount

 

File Number/
Date Filed

 

Date Filed

 

Jurisdiction

Gregg Industrial Insulators, Inc.

 

CF Industries Nitrogen, LLC

 

$

3,578,086

 

009077391

 

September 29, 2016

 

Ascension Parish, LA

Lauren Engineers & Constructors, Inc.

 

CF Industries Nitrogen, LLC

 

$

6.570,050.59

 

00906452

 

September 16, 2016

 

Ascension Parish, LA

Lauren Engineers & Constructors, Inc.

 

CF Industries Nitrogen, LLC

 

$

3,622,765.10

 

00906453

 

September 16, 2016

 

Ascension Parish, LA

Industrial Supply, Inc.

 

CF Industries Nitrogen, LLC

 

$

46,852.51

 

00907686

 

October 3, 2016

 

Ascension Parish, LA

Brock Services, LLC

 

CF Industries Nitrogen, LLC

 

$

8,021,748.60

 

00906942

 

September 22, 2016

 

Ascension Parish, LA

Apache Industrial Services, LLC

 

CF Industries Nitrogen, LLC

 

$

959,372.92

 

00906917

 

September 22, 2016

 

Ascension Parish,. LA

Universal Plant Services, Inc.

 

CF Industries Nitrogen, LLC

 

$

809,348.75

 

00909001

 

October 20, 2016

 

Ascension Parish, LA

Blind Specialists, LLC

 

CF Industries Nitrogen, LLC

 

$

192,527.38

 

00909237

 

October 20, 2016

 

Ascension Parish, LA

 

--------------------------------------------------------------------------------


 

Schedule 6.5

 

Existing Indebtedness

 

1. Indebtedness listed on Schedule 6.8.

 

2. Indebtedness incurred under that certain Reimbursement Agreement, dated
July 17, 2013, between CF Industries, Inc. and Bank of Nova Scotia in connection
with that certain Irrevocable Standby Letter of Credit Number OSB12987NYA in an
amount of 2,820,000.00 USD.

 

3. Off-Balance Sheet Arrangements

 

We have operating leases for certain property and equipment under various
noncancelable agreements, the most significant of which are rail car leases and
barge tow charters for the transportation of fertilizer. The rail car leases
currently have minimum terms ranging from one to eleven years and the barge
charter commitments currently have terms ranging from two to seven years. We
also have terminal and warehouse storage agreements for our distribution system,
some of which contain minimum throughput requirements. The storage agreements
contain minimum terms ranging from one to five years and commonly contain
automatic annual renewal provisions thereafter unless canceled by either party.
See Note 23—Leases in the notes to our consolidated financial statements
appearing in our 2015 Annual Report on Form 10-K filed with the SEC on
February 25, 2016 for additional information concerning leases.

 

We do not have any other off-balance sheet arrangements that have or are
reasonably likely to have a material current or future effect on our financial
condition, changes in financial condition, revenues or expenses, results of
operations, liquidity, capital expenditures or capital resources.

 

--------------------------------------------------------------------------------


 

Schedule 6.8

 

Existing Investments

 

1.              An intercompany loan from CF Industries Enterprises, Inc. to
Holdings in an aggregate principal amount of 867,285,801 USD as of October 26,
2016.

 

2.              An intercompany loan from the Lead Borrower to CF Industries
Enterprises, Inc. in an aggregate principal amount of 863,211,396 USD as of
October 26, 2016.

 

3.              An intercompany loan from CF Partners (Canada) LP to Terra
International (Canada) Inc. in an aggregate principal amount of 591,792,000 CAD
as of October 26, 2016.

 

4.              An intercompany loan from CF Chemicals Limited to Canadian
Fertilizers Limited in an aggregate principal amount of 12,000,000 CAD as of
October 26, 2016.

 

5.              An intercompany loan from Terra International (Canada) Inc. to
the Lead Borrower in an aggregate principal amount of 326,881,169 GBP as of
October 26, 2016.

 

6.              An intercompany loan from the Lead Borrower to CF Industries
(UK) Limited in an aggregate principal amount of 326,881,169 GBP as of
October 26, 2016.

 

7.              An intercompany loan from Terra International (Canada) Inc. to
CF Industries Enterprises, Inc. in an aggregate principal amount of 56,727,489
CAD as of October 26, 2016.

 

8.              An intercompany loan from CF Industries Enterprises Inc. to CF
Industries Employee Services, LLC in an aggregate principal amount of 22,700,000
USD as of October 26, 2016.

 

9.              An intercompany loan from the Lead Borrower to CF Industries
Properties, LLC in an aggregate principal amount of 600,000 USD as of
October 26, 2016.

 

10.       An intercompany loan from CF Industries Enterprises, Inc. to CF
Industries Luxembourg S.a.r.l. in an aggregate principal amount of 100,000 USD
as of October 26, 2016.

 

11.       An intercompany loan from CF Industries Enterprises, Inc. to CF
Industries International Holdings Luxembourg S.a.r.l. in an aggregate principal
amount of 100,000 USD as of October 26, 2016.

 

12.       An intercompany loan from Terra International (Canada) Inc. to CF
Industries International Holdings Luxembourg S.a.r.l in an aggregate principal
amount of 200,000 USD as of October 26, 2016.

 

--------------------------------------------------------------------------------


 

13.       An intercompany loan from Terra International (Canada) Inc. to CF
Industries Luxembourg S.a.r.l. in an aggregate principal amount of 100,000 USD
as of October 26, 2016.

 

14.       An intercompany balance owed to CF Industries Enterprises, Inc. from
CF Industries (Barbados) SRL in an aggregate principal amount of 1,090.01 USD as
of September 30, 2016.

 

15.       An intercompany balance owed to CF Industries Enterprises, Inc. from
CF Nitrogen Trinidad Limited in an aggregate principal amount of 50,070 USD as
of September 30, 2016.

 

16.       An intercompany balance owed to CF Industries Enterprises, Inc. from
CF Industries Luxembourg S.a.r.l. in an aggregate principal amount of 30,455.52
USD as of September 30, 2016.

 

17.       An intercompany balance owed to CF Industries Enterprises, Inc. from
CF Industries Luxembourg S.a.r.l. in an aggregate principal amount of 30,455.52
USD as of September 30, 2016.

 

18.       An intercompany balance owed to CF Chemicals Limited from the Lead
Borrower in an aggregate principal amount of 210,838.08 USD as of September 30,
2016.

 

19.       An intercompany balance owed to the Lead Borrower from CF Nitrogen
Trinidad Limited in an aggregate principal amount of 5,313.03 USD as of
September 30, 2016.

 

20.       An intercompany balance owed to CF Industries Enterprises, Inc. from
Inspiration Coal Inc. in an aggregate principal amount of 27,143,321.26 USD as
of September 30, 2016.

 

21.       An intercompany balance owed to CF Industries Enterprises, Inc. from
Inspiration Development Company in an aggregate principal amount of 6,926,211.83
USD as of September 30, 2016.

 

22.       An intercompany balance owed to CF Industries Enterprises, Inc. from
Inspiration Gold Incorporated in an aggregate principal amount of 19,961,123.05
USD as of September 30, 2016.

 

23.       An intercompany balance owed to Inspiration Consolidated Copper
Company from CF Industries Enterprises, Inc. in an aggregate principal amount of
92,460,404.11 USD as of September 30, 2016.

 

24.       An intercompany balance owed to CF Industries Enterprises, Inc. from
Terra Nitrogen Limited Partnership in an aggregate principal amount of
8,583,183.53 USD as of September 30, 2016.

 

--------------------------------------------------------------------------------


 

25.       An intercompany balance owed to CF Industries Enterprises, Inc. from
Terra Investment Fund II LLC in an aggregate principal amount of 9.97 USD as of
September 30, 2016.

 

26.       An intercompany balance owed to Terra Investment Fund LLC. from CF
Industries Enterprises, Inc. in an aggregate principal amount of 16,656.04 USD
as of September 30, 2016.

 

27.       An intercompany balance owed to the Lead Borrower from CF Nitrogen
Inc. in an aggregate principal amount of 362,452.87 USD as of September 30,
2016.

 

28.       An intercompany balance owed to the Lead Borrower from PhosAcid
Service & Supply, Inc. in an aggregate principal amount of 2,183,246.67 USD as
of September 30, 2016.

 

29.       An intercompany balance owed to the Lead Borrower from CF Industries
Peru SAC in an aggregate principal amount of 15,135.15 USD as of September 30,
2016.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Third Amended and Restated Revolving Credit Agreement identified below (as
amended, restated, amended and restated, supplemented, extended and/or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.              Assignor:

[Assignor [is][is not] a Defaulting Lender]

 

2.              Assignee:

[and is an Affiliate of [identify Lender]]

 

3.              Lead
Borrower:                                                                                  
[CF Industries, Inc.] (1)
[Darwin Holdings Limited](2)

 

--------------------------------------------------------------------------------

(1)                                 For assignments prior to the Darwin
Acquisition Closing Date.

(2)                                 For assignments on or after the Darwin
Acquisition Closing Date.

 

--------------------------------------------------------------------------------


 

4.              Administrative
Agent:                                                 Morgan Stanley Senior
Funding, Inc., as administrative agent under the Credit Agreement

 

5.              Credit
Agreement:                                                                    
Third Amended and Restated Revolving Credit Agreement, dated as of September 18,
2015 and as amended, restated, supplemented or otherwise modified from time to
time, among CF Industries Holdings, Inc., as Holdings, prior to the Darwin
Acquisition Closing Date, CF Industries, Inc., as the Company, on and after the
Darwin Acquisition Closing Date, Darwin Holdings Limited, as the UKLead
Borrower, the Designated Borrowers from time to time party thereto, the lenders
from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, the Issuing Banks from time to time party thereto and the
other parties from time to time party thereto.

 

6.              Assigned Interest:

 

Aggregate Amount of
Commitments/Loans
for all Lenders

 

Amount of
Commitments/Loans
Assigned

 

Percentage Assigned
of
Commitments/Loans(3)(1)

 

$

 

 

$

 

 

 

%

 

Effective Date:               , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)(1)                  Set forth, to at least 9 decimals, as a percentage of
the Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Consented to and Accepted:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

CF INDUSTRIES, INC.,

 

as the Lead Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](4)(2)

 

 

 

 

 

[Consented to:

 

 

 

 

 

[DARWIN HOLDINGS LIMITED,]

 

as the Lead Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](5)

 

--------------------------------------------------------------------------------

(4)(2)                  To be added only if the consent of the Lead Borrower is
required by the terms of the Credit Agreement and the Darwin Acquisition Closing
Date has not occurred.

(5)                                 To be added only if the consent of the Lead
Borrower is required by the terms of the Credit Agreement and the Darwin
Acquisition Closing Date has occurred.

 

3

--------------------------------------------------------------------------------


 

 

[Consented to:

 

 

 

 

 

[ISSUING BANKS],

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](6)(3)

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

[SWINGLINE LENDER],

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](7)(4)

 

--------------------------------------------------------------------------------

(6)(3)                  To be added only if the consent of the Issuing Banks is
required by the terms of the Credit Agreement.

(7)(4)                  To be added only if the consent of the Swingline Lender
is required by the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

[DARWIN HOLDINGS LIMITED] [CF INDUSTRIES, INC.] THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

 

Standard Terms and Conditions for
Assignment and Assumption

 

1.                                                                                                             
Representations and Warranties.

 

1.1                                                                                                                  
Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                                                                                                               
Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.1(a) and
5.1(b) thereof, as applicable, and such other documents and information as it
has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; (b) agrees that it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (c) appoints and authorizes each of
the Administrative Agent and the Syndication Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Syndication Agent, as the case may be, by the terms
thereof, together with such powers as are

 

--------------------------------------------------------------------------------


 

reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2.                                                                                     
Tax.

 

[2.1                           The Assignee confirms, without liability to any
Borrower, that it is:

 

(a)                                 [a UK Qualifying Lender (other than a UK
Treaty Lender);]

 

(b)                                 [a UK Treaty Lender;]

 

(c)                                  [not a UK Qualifying Lender.]](8)

 

[2.2                           The Assignee confirms that the person
beneficially entitled to interest payable to such Assignee in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; (b) a partnership each member of which
is: (i) a company so resident in the United Kingdom; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.](9)

 

[2.3                           The Assignee confirms that it holds a passport
under the HM Revenue & Customs DT Treaty Passport scheme (reference number
[   ]) and is tax resident in [       ].](10)

 

32.                                                                                                      
Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

43.                                                                                                      
Effect of Assignment.  Upon the delivery of a fully executed original hereof to
the Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and (ii) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

(8)                                 Delete as applicable.

(9)                                 Include if Assignee is a UK Non-Bank Lender,
i.e. if Assignee falls within paragraph (b) of the definition of UK Qualifying
Lender.

(10)                          Include if Assignee holds a passport under the UK
DTTP Scheme and wishes that scheme to apply to the Agreement.  Insert DTTP
Scheme reference number and Assignee’s jurisdiction of tax residence.

 

2

--------------------------------------------------------------------------------


 

54.                                                                                                      
General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other means of electronic imaging shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

BORROWING REQUEST

 

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

Morgan Stanley Agency Servicing

1 New York Plaza

New York, New York, 10004

Attention: Agency Team

Telecopy: (212) 507-6680

Email: msagency@morganstanley.com

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, [CF Industries, Inc.] [Darwin Holdings Limited] (1) (the “Lead
Borrower”), refers to the Third Amended and Restated Revolving Credit Agreement,
dated as of September 18, 2015, among CF Industries Holdings, Inc., as Holdings,
prior to the Darwin Acquisition Closing Date, CF Industries, Inc., as the
Company, on and after the Darwin Acquisition Closing Date, Darwin Holdings
Limited, as the UKLead Borrower, the Designated Borrowers from time to time
party thereto, the lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent for the Lenders (the
“Administrative Agent”), the Issuing Banks from time to time party thereto and
the other parties from time to time party thereto (as the same may be amended,
restated, amended and restated, modified, extended and/or supplemented from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined) and hereby gives you notice, irrevocably, pursuant to
Section 2.3 of the Credit Agreement, that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”), as
required by Section 2.3 of the Credit Agreement:

 

(i)                                     The aggregate principal amount of the
Proposed Borrowing is [$][C$][€][£][                  ].(2)(1)

 

(ii)                                  The Borrower of the Proposed Borrowing is
[                   ].

 

(iii)                               The Business Day of the Proposed Borrowing
is [          , 20  ].(3)(2)

 

--------------------------------------------------------------------------------

(1)                                 Select the first option if the Proposed
Borrowing is to be made  prior to the Darwin Acquisition Closing Date and the
second option if the Proposed Borrowing is to be made on or after the Darwin
Acquisition Closing Date.

(2)(1)                  Such amount to be stated in dollars in the case of ABR
Loans or in dollars or the applicable Alternative Currency in the case of
Eurocurrency Loans.

 

--------------------------------------------------------------------------------


 

(iv)                              The Proposed Borrowing is to consist of [ABR
Loans][Eurocurrency Loans].

 

[(v)                             The initial Interest Period for each
Eurocurrency Loan made as part of the Proposed Borrowing is [one/two/three/six
months][insert period less than one month or greater than six months](4)(3).]

 

[(vi)                          The currency of the Proposed Borrowing is
[                   ].](5)(4)

 

(vii)                           Funds for the Proposed Borrowing should be
disbursed as follows:

 

Account Name:

[                  ]

Bank Name:

[                  ]

Bank Location:

[                  ]

ABA No.:

[                  ]

Account Number:

[                  ]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)                               the representations and warranties set forth
in the Credit Agreement and in the other Loan Documents (other than, during a
Covenant Suspension Period, (x) those set forth in the Collateral Documents and
(y) those set forth in the Credit Agreement and in the other Loan Documents that
are not required to be made during a Covenant Suspension Period) are and will be
true and correct in all material respects, on and as of the date of the Proposed
Borrowing, except that (i) to the extent that any such representation or
warranty is stated to relate solely to an earlier date, it was true and correct
in all material respects as of such earlier date and (ii) any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is and will be true and correct in all respects; and

 

(B)                               at the time of and immediately after giving
effect to the Proposed Borrowing, no Default or Event of Default has occurred
and is continuing. (other than,

 

--------------------------------------------------------------------------------

(3)                                 Shall
be(2)                                      For any Borrowing other than an ABR
Borrowing on the Amendment No. 3 Closing Date (which may be made upon same-day
notice if telephonic notice of such ABR Borrowing is delivered by 9:00 a.m. (New
York City time) on the Amendment No. 3 Closing Date), the Business Day of the
Proposed Borrowing shall be a Business Day at least one Business Day in the case
of ABR Loans (or same day notice in the case of Swingline Loans), at least three
Business Days in the case of Eurocurrency Loans denominated in dollars and at
least three Business Days in the case of Eurocurrency Loans denominated in an
Alternative Currency, in each case, after the date hereofof an executed
Borrowing Request; provided that any such notice shall be deemed to have been
given on a certain day only if telephonic notice was given before 12:00 noon
(New York City time) in the case of ABR Loans, before 11:00 a.m. (New York City
time) in the case of Eurocurrency Loans denominated in dollars or Canadian
Dollars or before 8:00 a.m. (New York City time) in the case of Eurocurrency
Loans denominated in Euro or Sterling, on such day.

(4)(3)                  To be included for a Proposed Borrowing of Eurocurrency
Loans. Interest Periods of greater than six months or less than one month only
available with the consent of each Lender.

(5)(4)                  To be included for a Proposed Borrowing of Eurocurrency
Loans. Specify dollars, Canadian Dollars, Euro or Sterling, as applicable.

 

2

--------------------------------------------------------------------------------


 

during a Covenant Suspension Period, (x) Defaults or Events of Default arising
from the Collateral Documents and (y) Defaults or Events of Default set forth in
the Credit Agreement and in the other Loan Documents that do not apply during a
Covenant Suspension Period).

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

The Lead Borrower has caused this Borrowing Request to be executed and delivered
by its duly authorized officer as of the date first written above.

 

 

Very truly yours,

 

 

 

 

[CF INDUSTRIES, INC.,

 

 

 

as the Lead Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

 

 

[[DARWIN HOLDINGS LIMITED,]

 

 

 

as the Lead Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

INTEREST ELECTION REQUEST

 

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

Morgan Stanley Agency Servicing

1 New York Plaza

New York, New York 10004

Attention: Agency Team

Telecopy: (212) 507-6680

Email: msagency@morganstanley.com

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, [CF Industries, Inc.] [Darwin Holdings Limited] (1) (the “Lead
Borrower”), refers to the Third Amended and Restated Revolving Credit Agreement,
dated as of September 18, 2015, among CF Industries Holdings, Inc., as Holdings,
prior to the Darwin Acquisition Closing Date, CF Industries, Inc., as the
Company, on and after the Darwin Acquisition Closing Date, Darwin Holdings
Limited, as the UKLead Borrower, the Designated Borrowers from time to time
party thereto, the lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent for the Lenders (the
“Administrative Agent”), the Issuing Banks from time to time party thereto and
the other parties from time to time party thereto (as the same may be amended,
restated, amended and restated, modified, extended and/or supplemented from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), and hereby gives you notice, irrevocably, pursuant to
Section 2.7 of the Credit Agreement, that the undersigned hereby requests to
[convert] [continue] the Borrowing of Loans referred to below, and in that
connection sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Section 2.7 of the Credit Agreement:

 

(i)                                     The Proposed [Conversion] [Continuation]
relates to the Borrowing of Loans originally made on             , 20   (the
“Outstanding Borrowing”) to [                   ] in the principal amount of
[$][C$][€][£]           and currently maintained as a Borrowing of [ABR Loans]
[Eurocurrency Loans with an Interest Period ending on             ,     ].

 

--------------------------------------------------------------------------------

(1)                                 Select the first option if the Interest
Election Request is being made prior to the Darwin Acquisition Closing Date and
the second option if the Interest Election Request is being made on or after the
Darwin Acquisition Closing Date.

 

--------------------------------------------------------------------------------


 

(ii)                                  The Business Day of the Proposed
[Conversion] [Continuation] is [            ,     ].(2)(1)

 

(iii)                               The Outstanding Borrowing shall be
[continued as a Borrowing of Eurocurrency Loans with an Interest Period of
      ] [converted into a Borrowing of [ABR Loans] [Eurocurrency Loans with an
Interest Period of [one/two/three/six months][insert period less than one month
or greater than six months](3)(2)]].(4)(3)

 

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation]].(5)(4)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(2)(1)                  Shall be a Business Day at least one Business Day in the
case of ABR Loans, at least three Business Days in the case of Eurocurrency
Loans denominated in dollars and at least three Business Days in the case of
Eurocurrency Loans denominated in an Alternative Currency, in each case, after
the date hereof, provided that any such notice shall be deemed to have been
given on a certain day only if given before 12:00 noon (New York City time) in
the case of ABR Loans, before 11:00 a.m. (New York City time) in the case of
Eurocurrency Loans denominated in dollars or Canadian Dollars or before 8:00
a.m. (New York City time) in the case of Eurocurrency Loans denominated in Euro
or Sterling, on such day.

(3)(2)                  Interest Periods of nine, twelve or less than one month
only available with the consent of each Lender.

(4)(3)                  In the event that either (x) only a portion of the
Outstanding Borrowing is to be so converted or continued or (y) the Outstanding
Borrowing is to be divided into separate Borrowings with different Interest
Periods, the Lead Borrower should make appropriate modifications to this clause
to reflect same.

(5)(4)      In the case of a Proposed Conversion or Continuation, insert this
sentence only in the event that the conversion is from an ABR Loan to a
Eurocurrency Loan or in the case of a continuation of a Eurocurrency Loan.

 

2

--------------------------------------------------------------------------------


 

The Lead Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

 

Very truly yours,

 

 

 

[CF INDUSTRIES, INC.,

 

 

as the Lead Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

[[DARWIN HOLDINGS LIMITED,]

 

 

as the Lead Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

REVOLVING NOTE

 

New York, New York

 

[               ,      ]

 

FOR VALUE RECEIVED, [each of] [CF INDUSTRIES, INC., a Delaware
corporation][[DARWIN HOLDINGS LIMITED], a [type of entity] incorporated under
the laws of England and Wales] [and [name, type of entity and jurisdiction of
Designated Borrower]] ([the “Borrower”][together, the “Borrowers”]), hereby
promises [jointly and severally (except as provided under the other Loan
Documents)] to pay to [                      ] or its registered assigns (the
“Lender”), in dollars (in the case of the portion of the principal amount hereof
attributable to Loans of the Lender denominated in dollars), Euros (in the case
of the portion of the principal amount hereof attributable to Loans of the
Lender denominated in Euros), Sterling (in the case of the portion of the
principal amount hereof attributable to Loans of the Lender denominated in
Sterling) and Canadian Dollars (in the case of the portion of the principal
amount hereof attributable to Loans of the Lender denominated in Canadian
Dollars), in Same Day Funds, at the office of MORGAN STANLEY SENIOR
FUNDING, INC. (the “Administrative Agent”) located at 1 New York Plaza, New
York, New York, 10004 on the Maturity Date the unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower[s] pursuant to the Credit
Agreement, payable at such times, in such amounts and in such currencies as are
specified in the Credit Agreement.

 

[The][Each] Borrower [jointly and severally (except as provided under the other
Loan Documents)] promises to pay to the Lender interest on the unpaid principal
amount of each Loan made by the Lender in like money at said office from the
date such Loan is made until paid, at the rates and at the times provided in
Section 2.12 of the Credit Agreement.

 

This Note is one of the Notes referred to in the Third Amended and Restated
Revolving Credit Agreement, dated as of September 18, 2015, among CF Industries
Holdings, Inc., as Holdings, prior to the Darwin Acquisition Closing Date, CF
Industries, Inc., as the Company, on and after the Darwin Acquisition Closing
Date, Darwin Holdings Limited, as the UKLead Borrower, the Designated Borrowers
from time to time party thereto, the lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as Administrative Agent, the Issuing Banks
from time to time party thereto and the other parties from time to time party
thereto (as the same may be amended, restated, amended and restated, modified,
extended and/or supplemented from time to time, the “Credit Agreement”) and is
entitled to the benefits thereof and of the other Loan Documents.  As provided
in the Credit Agreement, this Note is subject to voluntary prepayment, in whole
or in part, prior to the Maturity Date and the Loans may be converted from one
Type into another Type to the extent provided in the Credit Agreement.  Terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

[The][Each] Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

 

 

[CF INDUSTRIES, INC.,

 

 

as [the][a] Lead Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

 

[[DARWIN HOLDINGS LIMITED],

 

 

as [the][a] Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

 

[[NAME OF DESIGNATED BORROWER],

 

 

as a Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

AMENDED AND RESTATED GUARANTY AGREEMENT

 

This Amended and Restated Guaranty Agreement, dated as of September 18[    ],
20152016 (as amended, modified, restated, amended and restated, and/or
supplemented from time to time, this “Guaranty”), is made by and among CF
Industries Holdings, Inc. (“Holdings”) and, CF Industries, Inc. (the
“Company”)Lead Borrower”) and each other entity identified as a “Guarantor” on
the signature pages hereof (each, an “Initial Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 22 hereof,
collectively, the “Guarantors”) in favor of Morgan Stanley Senior Funding, Inc.,
as administrative agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Creditors (as defined below). 
Except as otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

W I T N E S S E T H :

 

WHEREAS, reference is made to (i) the Third Amended and Restated Revolving
Credit Agreement, dated as of September 18, 2015 (as amended, modified,
restated, amended and restated, and/or supplemented from time to time prior to
the date hereof, the “Existing Credit Agreement”), among Holdings, prior to the
Darwin Acquisition Closing Date, the Company, on and after the Darwin
Acquisition Closing Date, Darwin Holdings Limited, a limited liability company
incorporated under the laws of England and Wales with registered number 09713230
(as may be renamed in connection with the re-registration as a public company
under the Companies Act 2006 of the United Kingdom on or prior to the Darwin
Acquisition Closing Date in connection with the Acquisition Agreement
Transactions) (the “UKthe Lead Borrower”), the Designated Borrowers from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
the Administrative Agent, Morgan Stanley Bank, N.A., Goldman Sachs Bank USA,
Bank of Montreal, Royal Bank of Canada, The Bank of Tokyo-Mitsubishi UFJ, Ltd.
and Wells Fargo Bank, National Association, as Issuing Banks,the issuing banks
from time to time party thereto and the other parties from time to time party
thereto, providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit, all as contemplated therein (the Lenders,
each Issuing Bank andand (ii) the Guaranty Agreement, dated as of September 18,
2015 (the “Existing Guaranty Agreement”), by the Company and Holdings in favor
of the Administrative Agent are herein called the “Creditors”);

 

WHEREAS, Holdings, the Lead Borrower, the Administrative Agent, certain of the
lenders party to the Existing Credit Agreement and certain of the issuing banks
party to the Existing Credit Agreement have agreed to amend the Existing Credit
Agreement by entering into that certain Amendment No. 3 to the Third Amended and
Restated Revolving Credit Agreement, dated as of October   , 2016 (the Existing
Credit Agreement, as amended by such Amendment No. 3 to the

 

--------------------------------------------------------------------------------


 

Third Amended and Restated Revolving Credit Agreement, and as may be further
amended, modified, restated, amended and restated, and/or supplemented from time
to time, including through amendments and restatements thereof in its entirety,
being hereinafter referred to as the “Credit Agreement”);

 

WHEREAS, the Lenders party to the Credit Agreement have agreed to make Loans,
and the Issuing Banks party to the Credit Agreement (collectively with the
Lenders party to the Credit Agreement and the Administrative Agent, the “Bank
Creditors”) have agreed to issue Letters of Credit, in each case subject to the
terms and conditions set forth in the Credit Agreement;

 

WHEREAS, Holdings, the Lead Borrower and/or one or more of their Subsidiaries
may from time to time be party to (i) one or more Secured Swap Agreements with
one or more Hedge Banks and (ii) one or more Secured Bilateral LC Facilities
(together with the Secured Swap Agreements, the “Other Arrangements”) with one
or more Bilateral LC Providers (together with the Hedge Banks, the “Other
Creditors”; the Other Creditors and the Bank Creditors, collectively, the
“Creditors”; provided that the term “Creditors” as used herein shall not, during
any Covenant Suspension Period, include any Other Creditor (in its capacity as
such));

 

WHEREAS, Holdings and the UK Borrower, among others, have entered into the
Acquisition Agreement;

 

WHEREAS, the Acquisition Agreement provides for the combination of Holdings with
OCI’s European, North American and global distribution businesses that will be
combined under the UK Borrower;

 

WHEREAS, OCI will transfer, among other things, certain holding companies for
its European, North American and global distribution businesses in exchange for
Equity Interests in the UK Borrower plus certain additional consideration to be
paid in a mix of cash or shares at the UK Borrower’s discretion;

 

WHEREAS, following such transfer, MergerCo, a Wholly-Owned Subsidiary of the UK
Borrower, will merge with and into Holdings, with Holdings surviving such merger
and continuing as a Wholly-Owned Subsidiary of the UK Borrower;

 

WHEREAS, at the effective time of the Merger, each issued and outstanding share
of Holdings’ common stock will be converted into the right to receive one share
of common stock of the UK Borrower;

 

WHEREAS, it is a condition precedent to the Third Restatement Effective Date
under the Credit AgreementAmendment No. 3 Closing Date that each Initial
Guarantor shall have executed and delivered to the Administrative Agent this
Guaranty;

 

WHEREAS, the Borrowers may be required from time to time in accordance with the
terms of the Credit Agreement to cause certain of their Subsidiaries to join
this Guaranty or enter into such other guarantee agreements as provided in the
Credit Agreement; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by any
Borrower and, the issuance of, and participation in, Letters of Credit under the
Credit Agreement and the entering into of Other Arrangements and, accordingly,
desires to execute this Guaranty in order to comply with the terms of the Credit
Agreement and to induce the Lenders and the Issuing Banks to make Loans to any
Borrower and issue, and/or participate in, Letters of Credit. and to induce the
Other Creditors to enter into the Other Arrangements with Holdings, the Company
and/or their Subsidiaries; and

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Creditors and hereby covenants and
agrees with each other Guarantor and the Administrative Agent for the benefit of
the Creditors as follows:

 

1.  GUARANTY.  (a)           Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety to the Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, as applicable) of all Obligations of the Borrowers and each Guarantor
(other than such Guarantor’s own Obligations) (, the “Guaranteed Obligations”). 
Each party hereto understands, agrees and confirms that, if any or all of the
Guaranteed Obligations becomes due and payable, subject to the expiration of any
applicable grace or cure period expressly set forth in the Credit Agreement, the
Administrative Agent for the benefit of the Creditors may enforce this Guaranty
up to the full amount of the Guaranteed Obligations against such Guarantor
without proceeding against any other Guarantor (as defined in the Credit
Agreement) or any Borrower, and such Guarantor agrees to pay such Guaranteed
Obligations to the Administrative Agent for the benefit of the Administrative
Agent and/or the other Creditors, to whom Guaranteed Obligations are owed on
demand.  Each Guarantor further agrees that the due and punctual payment of the
Obligations of any Borrower may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
Obligation.  This Guaranty is a guaranty of payment and not of collection.

 

(b)           Additionally, each Guarantor, jointly and severally,
unconditionally, absolutely and irrevocably, guarantees the payment of any and
all Guaranteed Obligations whether or not due or payable by any Borrower upon
the occurrence in respect of any Borrower of any of the events specified in
Section 7(h) or (i) of the Credit Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Creditors, or order, following the occurrence in respect of any Borrower
of any of the events specified in Section 7(h) or (i) of the Credit Agreement,
on demand.

 

2.  LIABILITY OF GUARANTORS ABSOLUTE.  The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any other guaranty of the indebtedness of any Borrower whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by any circumstance or occurrence whatsoever, including, without
limitation:  (a) any direction as to application of payment by any

 

3

--------------------------------------------------------------------------------


 

Borrower or any Loan Party, (b) any other continuing or other guaranty,
undertaking or maximum liability of a Guarantor (as defined in the Credit
Agreement) as to any of the Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking by such Person, (d) any
dissolution, termination or increase, decrease or change in personnel by any
Borrower, (e) the failure of a Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty, (f) any
payment made to any Creditor on any of the Guaranteed Obligations which the
Administrative Agent and/or any Creditor repays any Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding or
(g) any action or inaction by the Creditors as contemplated in Section 5 hereof.

 

3.  OBLIGATIONS OF GUARANTORS INDEPENDENT.  The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor of any of the Obligations (collectively, the “Credit Agreement
Guarantors”) or any Borrower, and a separate action or actions may be brought
and prosecuted against each Guarantor whether or not action is brought against
any other Credit Agreement Guarantor or any Borrower and whether or not any
other Credit Agreement Guarantor or any Borrower be joined in any such action or
actions.  Each Guarantor waives (to the fullest extent permitted by applicable
law) the benefits of any statute of limitations affecting its liability
hereunder or the enforcement thereof.  Any payment by any Borrower or other
circumstance which operates to toll any statute of limitations as to the
applicable Borrower shall operate to toll the statute of limitations as to each
Guarantor.

 

4.  WAIVERS BY GUARANTORS. (a)           Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of this
Guaranty and notice of the existence, creation or incurrence of any new or
additional liability to which it may apply, and waives diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
Creditor against, and any other notice to, any party liable thereon (including
such Guarantor, any other Credit Agreement Guarantor or any Borrower with
respect to any of the Guaranteed Obligations), and each Guarantor further hereby
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice or proof of reliance by any Creditor
upon this Guaranty, and the Guaranteed Obligations shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.

 

(b)           Each Guarantor waives any right to require the Creditors to: 
(i) proceed against any Borrower or any other Credit Agreement Guarantor or any
other party; or (ii) pursue any other remedy in the Creditors’ power under the
Loan Documents.  Each Guarantor waives any defense based on or arising out of
any defense of any Borrower or any other Credit Agreement Guarantor other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of any
Borrower or any other Credit Agreement Guarantor, or the invalidity, rescission,
irregularity or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower other than payment in full in cash of

 

4

--------------------------------------------------------------------------------


 

the Guaranteed Obligations.  The Creditors may, at their election, exercise any
other right or remedy the Creditors may have against any Borrower or any Credit
Agreement Guarantor in accordance with the Loan Documents without affecting or
impairing in any way the liability of any other Guarantor hereunder except to
the extent the Guaranteed Obligations have been Paid in Full.  As used herein,
“Paid in Full” or shall mean the Guaranteed Obligations have been paid in full
(other than, other than (i) Secured Swap Obligations, (ii) Secured Bilateral LC
Obligations, (iii) indemnities and other contingent obligations not yet then due
and payable and as to which no claim for reimbursement has been made,
and(iv) Letters of Credit that have been cash collateralized pursuant to
arrangements mutually agreed between the applicable Issuing Bank and the Lead
Borrower or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank and (v) other provisions of the Loan
Documents, in each case, which by the express terms of the relevantsuch Loan
Documents survive the repayment of the Guaranteed Obligations and the
termination of all Commitments).  “Payment in Full” shall have the corresponding
meaning.  Each Guarantor waives any defense arising out of any such election by
the Creditors, even though such election operates to impair or extinguish any
right of reimbursement, contribution, indemnification or subrogation or other
right or remedy of such Guarantor against any Borrower or any other Credit
Agreement Guarantor.

 

(c)             Each Guarantor has knowledge and assumes all responsibility for
being and keeping itself informed of each Borrower’s and each other Guarantor’s
financial condition, affairs and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
has adequate means to obtain from each Borrower and each other Guarantor on an
ongoing basis information relating thereto and each Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations for
so long as this Guaranty is in effect.  Each Guarantor acknowledges and agrees
that the Creditors shall have no obligation to investigate the financial
condition or affairs of any Borrower or any other Guarantor for the benefit of
such Guarantor nor to advise such Guarantor of any fact respecting, or any
change in, the financial condition, assets or affairs of any Borrower or any
other Guarantor that might become known to any Creditor at any time.

 

(d)             Each Guarantor warrants and agrees that each of the waivers set
forth in Section 3 and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

 

5.  RIGHTS OF CREDITORS.  Subject to Section 4, any Creditor may (except as
shall be required by applicable statute and cannot be waived) at any time and
from time to time without the consent of, or notice to, any Guarantor, without
incurring responsibility to such Guarantor, without impairing or releasing the
obligations or liabilities of such Guarantor hereunder, upon or without any
terms or conditions and in whole or in part:

 

(a)           change the manner, place or terms of payment of, and/or change,
increase or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations in accordance with the terms of the Credit
Agreement (in the case of a Bank Creditor) and Section 12 of this Guaranty
(including, without limitation,

 

5

--------------------------------------------------------------------------------


 

any increase or decrease in the rate of interest thereon or the principal amount
thereof), and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, increased, accelerated, renewed or altered;

 

(b)           exercise or refrain from exercising any rights against any
Borrower, any other Loan Party or others or otherwise act or refrain from
acting;

 

(c)           release or substitute any one or more of the Credit Agreement
Guarantors or any one or more of the Borrowers;

 

(d)           settle or compromise any of the Guaranteed Obligations or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Borrower to
creditors of such Borrower other than the Creditors;

 

(e)           apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Borrower to the Creditors regardless of what
liabilities of such Borrower remain unpaid;

 

(f)            in the case of a Bank Creditor, consent to or waive any breach
of, or any act, omission or default under, any of the Loan Documents or any of
the instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Loan Documents or any of such other instruments or
agreements, in each case in accordance with the terms thereof; and/or

 

(g)           take any other action or omit to take any other action which
would, under otherwise applicable principles of common law, give rise to a legal
or equitable discharge of such Guarantor from its liabilities under this
Guaranty (including, without limitation, any action or omission whatsoever that
might otherwise vary the risk of such Guarantor or constitute a legal or
equitable defense to or discharge of the liabilities of a guarantor or surety or
that might otherwise limit recourse against such Guarantor).

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or the Loan Documents shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except paymentPayment in fullFull of the Guaranteed
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made, and other provisions of
the Loan Documents, in each case, which by the express terms of the relevant
Loan Documents survive the repayment of the Guaranteed Obligations and the
termination of all Commitments)..

 

6.  CONTINUING GUARANTY.  This Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon.  No failure or delay on the
part of any Creditor in

 

6

--------------------------------------------------------------------------------


 

exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have.  No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Creditor to any other or further action in any circumstances without
notice or demand.  It is not necessary for any Creditor to inquire into the
capacity or powers of any Borrower or the officers, directors, partners or
agents acting or purporting to act on such Borrower’s behalf.

 

7.  SUBROGATION.  No Guarantor will exercise any right of subrogation that it
may have against any Borrower or any other Guarantor arising under this Guaranty
until the Guaranteed Obligations have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made, and other provisions of the Loan Documents, in each case,
which by the express terms of the relevant Loan Documents survive the repayment
of the Guaranteed Obligations and the termination of all Commitments)Paid in
Full.  It is also agreed and understood that upon payment by any Guarantor of
any of the Guaranteed Obligations, such Guarantor hereby waives all of its
rights against any Borrower arising as a result thereof by way of right of
subrogation until the paymentPayment in fullFull of all the Guaranteed
Obligations owed by any Borrower to the Creditors (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made, and other provisions of the Loan Documents, in each case, which
by the express terms of the relevant Loan Documents survive the repayment of the
Guaranteed Obligations and the termination of all Commitments)..

 

8.  GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT.  Notwithstanding anything to
the contrary contained elsewhere in this Guaranty, the Creditors agree (by their
acceptance of the benefits of this Guaranty) that this Guaranty may be enforced
only by the action of the Administrative Agent acting upon the instructions of
the Required Lenders and that no Creditor shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent for the
benefit of the Creditors upon the terms of this Guaranty.  The Creditors further
agree (by their acceptance of the benefits of this Guaranty) that this Guaranty
may not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).

 

9.  REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.  As of the date hereof,
each Guarantor represents and warrants that:

 

(a)           such Guarantor is duly organized, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other organizational power and authority to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a

 

7

--------------------------------------------------------------------------------


 

Material Adverse Effect, is qualified to do business in, and is in good standing
(to the extent the concept is applicable in such jurisdiction) in, every
jurisdiction where such qualification is required;

 

(b)           the execution, delivery and performance by such Guarantor of this
Guaranty is within the Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action;

 

(c)           such Guarantor has duly executed and delivered this Guaranty, and
this Guaranty constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

 

(d)           the execution, delivery and performance by such Guarantor of this
Guaranty do not (i) require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect (except for any reports
required to be filed by ParentHoldings or any Borrower with the SEC pursuant to
the Securities Exchange Act of 1934 (as amended); provided that the failure to
make any such filings shall not affect the validity or enforceability of this
Guaranty) or waived and those the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect, (ii) violate any
applicable law or regulation or any order of any Governmental Authority, in each
case applicable to or binding upon such Guarantor or any of its property, except
as would not reasonably be expected to have a Material Adverse Effect,
(iii) violate any charter, by-laws or other organizational document of such
Guarantor, except as would not reasonably be expected to have a Material Adverse
Effect and (iv) violate or result in a default under any indenture, agreement or
other instrument binding upon such Guarantor or its property, except as would
not reasonably be expected to have a Material Adverse Effect; and

 

(e)           there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
such Guarantor, threatened in writing against such Guarantor affecting the
validity of this Guaranty or the ability of such Guarantor to perform its
obligations under this Guaranty.

 

10.  EXPENSES.  THE GUARANTORS HEREBY JOINTLY AND SEVERALLY AGREE TO PAY (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers and their respective Affiliates, including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one firm of counsel for the Administrative Agent and the Arrangers, taken as
a whole, if reasonably necessary, one local counsel to the Administrative Agent
and the Arrangers, taken as a whole, in each appropriate jurisdiction and,
solely in the case of a conflict of interest, one additional counsel to the
Administrative Agent and the Arrangers, taken as a whole, in each case, in
connection with the syndication of the credit facilities provided for therein,
the preparation,

 

8

--------------------------------------------------------------------------------


 

execution, delivery and administration of this Guaranty, any other Loan Document
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Swingline Lender, the Issuing Banks
and the Lenders, including, without limitation, the reasonable and documented
fees, disbursements and other charges of one firm of counsel for the
Administrative Agent and all the Lenders, taken as a whole, and, if reasonably
required, one local counsel to all such Persons as necessary in each appropriate
jurisdiction and, solely in the case of a conflict of interest, one additional
counsel for the affected Persons, taken as a whole, in each case, in connection
with the enforcement of the Loan Documents, including its rights under this
Section 10, or in connection with the Loans made or Letters of Credit issued
under the Credit Agreement, including all reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

11.  BENEFIT AND BINDING EFFECT.  This Guaranty shall be binding upon each of
the parties hereto and their respectiveGuarantor and its successors and assigns
and shall inure to the benefit of each of the parties heretoBank Creditors and
their respective successors and permitted assigns and, to the extent a Covenant
Suspension Period is not in effect, the Other Creditors.

 

12.  AMENDMENTS; WAIVERS.  Neither this Guaranty nor any provision hereof may be
changed, waived, discharged (other than in accordance with Section 17) or
terminated (other than in accordance with Section 17) except with the written
consent of each Guarantor directly affected thereby (it being understood that
the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released) and with the written consent of the applicable
Persons required pursuant to Section 9.2 of the Credit Agreement at all times
until the termination of all Commitments and until such time as no Note or
Letter of Credit remains outstanding and all Guaranteed Obligations have been
paid in full (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made, in each case, which by
the express terms of the relevant Loan Documents survive the repayment of the
Guaranteed Obligations and the termination of all Commitments).Paid in Full. No
Other Creditor that obtains the benefits of this guaranty by virtue of the
provisions hereof shall have any right to notice of any action or to consent to,
direct or object to any amendment or waiver hereto other than in its capacity as
a Bank Creditor and, in such case, only to the extent expressly provided in the
Loan Documents.

 

13.  SET OFF.  Section 9.8 of the Credit Agreement is hereby incorporated herein
by reference.

 

14.  NOTICE.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by the methods specified in Section 9.1 of the Credit
Agreement and addressed to such party at (i) in the case of any Bank Creditor,
as provided in the Credit Agreement, and (ii) in the case of any Guarantor, at
its address set forth opposite its signature below; or in any case at such

 

9

--------------------------------------------------------------------------------


 

other address as any of the Persons listed above may hereafter notify the others
in writing and (iii) in the case of any Other Creditor, at such address as such
Other Creditor shall have specified in writing to the Guarantors and
Administrative Agent.

 

Nothing in this Guaranty will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.  Each Guarantor that is a
Foreign Subsidiary of Parent and, on and after the Darwin Acquisition Closing
Date, the UK Borrower, agrees that the failure by Holdings or any other duly
appointed agent for service of process to notify such Person of such process
will not invalidate the proceedings concerned.

 

15.  REINSTATEMENT.  If any claim is ever made upon any Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, any Borrower), then and
in such event each Guarantor agrees that notwithstanding any revocation hereof
or the cancellation or termination of any Guaranteed Obligations, such Guarantor
shall be and remain liable to the aforesaid payees hereunder pursuant to the
terms hereof for the amount of such Guaranteed Obligations so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

 

16.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY. 
(a)            THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.  Any legal action or proceeding with
respect to this Guaranty may be brought in the Supreme Court of the State of New
York sitting in New York County or of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and, by
execution and delivery of this Guaranty, each party hereto hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Each party to this
Guaranty irrevocably consents to service of process in the manner provided for
notices in Section 14.  Each Foreign Subsidiary party to this Guaranty hereby
irrevocably appoints Holdings, the Company or such other Domestic Subsidiary of
the Parent identified to the Administrative Agent in writing from time to time
as its agent for service of process in relation to any proceedings before the
Supreme Court of the State of New York sitting in New York County, the United
States District Court of the Southern District of New York or any appellate
court from any thereof in connection with any Loan Document and such Person, to
the extent it is a party hereto hereby accepts such appointment. Each party to
this Guaranty hereby irrevocably waives any objection to such service of process
and further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Loan Document to which such
Person is a party that such service of process was in any way invalid or
ineffective.  Nothing herein shall affect the right of any party to this
Guaranty to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any other party hereto in any
other jurisdiction.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Each party to this Guaranty hereby
irrevocably waives (to the fullest extent permitted by applicable law) any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court,
to the fullest extent permitted by law, that such action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

(c)                                  EACH GUARANTOR AND EACH CREDITOR (BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).

 

17.  RELEASE OF GUARANTORS FROM GUARANTY.  Section 9.17 of the Credit Agreement
is hereby incorporated herein by reference.

 

18.  CONTRIBUTION.  At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty.  At any
time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who has made payments in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment in an aggregate amount less than such
other Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paidPaid in fullFull in cash and all
Commitments and all Letters of Credit have been terminated, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 18 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty.  As used in this Section 18:  (i) each
Guarantor’s “Contribution

 

11

--------------------------------------------------------------------------------


 

Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date.  Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Guaranty
pursuant to Section 17 hereof shall thereafter have no contribution obligations,
or rights, pursuant to this Section 18, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, the same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors.  All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until all of the Guaranteed Obligations have been
irrevocably paidPaid in fullFull in cash (other than indemnities and other
contingent obligations not then due and payable and as to which no claim has
been made, and other provisions of the Loan Documents, in each case, which by
the express terms of the relevant Loan Documents survive the repayment of the
Guaranteed Obligations and the termination of all Commitments).  Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution.  In this connection, each Guarantor has the right to waive its
contribution right against any other Guarantor to the extent that after giving
effect to such waiver such other Guarantor would remain solvent, in the
determination of the Required Lenders.

 

19.  LIMITATION ON GUARANTEED OBLIGATIONS.  Each Guarantor and each Creditor (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or
any similar Federal or state law, or any other Debtor Relief Law applicable to
such Guarantor.  To effectuate the foregoing intention, each Guarantor and each
Creditor (by its acceptance of the benefits of this Guaranty) hereby irrevocably
agrees that the Guaranteed Obligations guaranteed by such Guarantor shall be
limited to such amount as will, after giving effect to such maximum amount and
all other (contingent or otherwise) liabilities of such Guarantor that are
relevant under such laws and after giving effect to any rights to contribution
pursuant to any agreement providing for an equitable contribution among such
Guarantor and the other Guarantors, result in the Guaranteed Obligations of such
Guarantor in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.

 

20.  COUNTERPARTS.  This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Lead Borrower and the Administrative
Agent.  Delivery of an executed counterpart of a

 

12

--------------------------------------------------------------------------------


 

signature page of this Guaranty by telecopy or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Guaranty.

 

21.  PAYMENTS.  All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by each Borrower under Sections 2.16 and 2.17 of the Credit Agreement.

 

22.  ADDITIONAL GUARANTORS.  It is understood and agreed that any Person that is
required to provide a Guaranty after the date hereof pursuant to
Section 5.9(a) of the Credit Agreement shall become a Guarantor hereunder in
accordance with the terms of Section 5.9(a) of the Credit Agreement.

 

23.  HEADINGS DESCRIPTIVE.  The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

 

24. AMENDMENT AND RESTATEMENT. This Guaranty amends and restates the Existing
Guaranty Agreement in its entirety and, upon effectiveness of this Guaranty, the
terms and provisions of the Existing Guaranty Agreement shall, subject to the
following sentence, be superseded hereby and the rights and obligations of the
parties hereto shall be governed by this Guaranty rather than the Existing
Guaranty Agreement.  This Guaranty is given in substitution for the Existing
Guaranty Agreement, is in no way intended to constitute a novation of the
Existing Guaranty Agreement and the guarantees in the Existing Guaranty
Agreement hereby are renewed and extended and shall be continuing.  The parties
hereto acknowledge and agree that any waivers, express or implied by course of
conduct or otherwise, amendments or other actions (or failures to act) under the
Existing Guaranty Agreement shall be of no use in interpreting the rights and
duties of the parties under this Agreement.

 

24.   UK GUARANTY LIMITATIONS. Notwithstanding any other provision of this
Guaranty or any other Loan Document, any guarantee, indemnity or other
obligation (including any joint and several liability for the Obligations) of
the UK Borrower and any other Guarantor that is a Foreign Subsidiary contained
in this Agreement or in any other Loan Document shall not apply to the extent
(and solely to the extent) that it would result in such guarantee, indemnity or
other obligation constituting unlawful financial assistance within the meaning
of sections 678 or 679 of the UK Companies Act 2006 or any equivalent and
applicable provisions under the laws of the jurisdiction in which such Guarantor
is incorporated or established.

 

*  *  *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

Address:

 

 

 

c/o CF Industries Holdings, Inc.,

CF INDUSTRIES, INC.,

4 Parkway North, Suite 400

 

as the CompanyLead Borrower

Deerfield, IL 60015-2590

 

 

Tel: (847) 405-2400

 

 

Fax: (847) 405-2711

By:

 

,

 

Name:

 

Title:

 

 

CF INDUSTRIES ENTERPRISES, INC.,

 

 

as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CF INDUSTRIES SALES, LLC,

 

 

as a Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

4 Parkway North, Suite 400

CF INDUSTRIES HOLDINGS, INC.,

Deerfield, IL 60015-2590

 

as Holdings

 

Tel: (847) 405-2400

 

 

 

Fax: (847) 405-2711

By:

 

,

 

Name:

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

,

 

 

Name:

 

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 5.1(c) of
the Third Amended and Restated Revolving Credit Agreement, dated as of
September 18, 2015, among CF Industries Holdings, Inc., as Holdings, prior to
the Darwin Acquisition Closing Date, CF Industries, Inc., as the Company, on and
after the Darwin Acquisition Closing Date, Darwin Holdings Limited, as the
UKLead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, the Issuing Banks from time to time party thereto and the
other parties from time to time party thereto (as the same may be amended,
restated, amended and restated, modified, extended and/or supplemented from time
to time, the “Credit Agreement”). Capitalized terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

I, the undersigned [Chief Financial Officer][Principal Accounting
Officer][Treasurer][Controller] of the Lead Borrower, do hereby certify on
behalf of the Lead Borrower, solely in my capacity as an officer of the Lead
Borrower and not in my individual capacity and without personal liability, that:

 

1.                                      The financial statements for the fiscal
[quarter][year] of ParentHoldings ended [        ], attached hereto as ANNEX 1
or otherwise delivered to the Administrative Agent pursuant to the requirements
of Section 5.1 of the Credit Agreement (the “Financial Statements”), present
fairly in all material respects as of the date of such Financial Statements the
financial condition and results of operations of ParentHoldings and its
consolidated subsidiaries on a consolidated basis in accordance with
[GAAP][IFRS](1) [except as set forth in the notes thereto or in paragraph 4
below, or as previously disclosed in writing to the Lenders][, subject to normal
year-end audit adjustments and the absence of footnotes](2). No Default or Event
of Default has occurred and is continuing as of the date hereof[, except for
         ](3). There has been no material change in [GAAP][IFRS] (or any
election by ParentHoldings to apply IFRS in lieu of GAAP pursuant to Section 1.4
of the Credit Agreement) applicable to ParentHoldings and its consolidated
subsidiaries since the date of the audited financial statements most recently
delivered in accordance with Section 5.1(a) of the Credit Agreement that has had
an impact on the Financial Statements [, except for [        ], the effect of
which on the Financial Statements has been [      ]](4).

 

--------------------------------------------------------------------------------

(1)                                 Select GAAP if no election has been made to
apply IFRS in lieu of GAAP pursuant to Section 1.4 of the Credit Agreement;
select IFRS if such election has been made.

(2)                                 To be included only if the Compliance
Certificate is certifying the quarterly financials.

(3)                                 Specify the details of any Default or Event
of Default, if any, and any action taken or proposed to be taken with respect
thereto.

(4)                                 If and to the extent that any change in GAAP
or IFRS, as applicable, that has occurred since the date of the audited
financial statements most recently delivered in accordance with
Section 5.1(a) of the Credit Agreement had an impact on such financial
statements, specify the effect of such change on the financial statements
accompanying this Compliance Certificate.

 

--------------------------------------------------------------------------------


 

2.                                      Attached hereto as ANNEX 2 are the
computations showing (in reasonable detail) compliance with the covenants
specified therein.

 

3.                                      This Compliance Certificate constitutes
notice that the information required to be delivered pursuant to
Section 5.1[(a)][(b)] of the Credit Agreement for the fiscal [year][quarter] of
ParentHoldings ended [        ] is being delivered electronically and such
method of delivery is in accordance with the last paragraph of Section 5.1 of
the Credit Agreement.

 

[4.                                  Except as set forth in the notes thereto or
as previously disclosed in writing to the Lenders, described below in reasonable
detail is the manner in which the Financial Statements do not present fairly in
all material respects as of the date of such Financial Statements the financial
condition and results of operations of ParentHoldings and its consolidated
subsidiaries on a consolidated basis in accordance with [GAAP][IFRS]:

 

[                                ].]

 

[5.                                  Enclosed are all Pledged Securities issued
to or acquired by any Grantor since the [Amendment No. 3 Closing Date][date of
the last Compliance Certificate delivered pursuant to 5.1(c) of the Credit
Agreement], including any noncash dividends, interest, principal or other
distributions that constitute Pledged Equity or Pledged Debt, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise.](5)

 

[6.                                  Enclosed are all Pledged Securities
representing Pledged Equity constituting uncertificated securities that, since
the [Amendment No. 3 Closing Date][date of the last Compliance Certificate
delivered pursuant to 5.1(c) of the Credit Agreement] have become
certificated.](6)

 

[7.                                  This Compliance Certificate constitutes
notice that [Grantor] has [filed an application for the registration of (or
otherwise has become the owner of) the following [Patents, Trademarks and
Copyrights] with the USPTO or the USCO][has acquired the following
registration[s] or application[s] for registration of the following [United
States Patents, Trademarks and Copyrights].]

 

--------------------------------------------------------------------------------

(5)  Pursuant to Section 2.02(a) and 2.06(a)(iii) of the Pledge and Security
Agreement

(6)  Pursuant to Section 2.02(a) of the Pledge and Security Agreement. Note: As
of the Amendment No. 3 Closing Date there were no uncertificated securities
constituting Pledged Equity.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lead Borrower has caused this Compliance Certificate to
be executed and delivered by its [Chief Financial Officer][Principal Accounting
Officer][Treasurer][Controller] as of the date first written above.

 

 

[CF INDUSTRIES, INC.,

 

 

as the Lead Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

[[DARWIN HOLDINGS LIMITED,]

 

 

as the Lead Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](5)

 

--------------------------------------------------------------------------------

(5)                                 Select the first option if the Compliance
Certificate is being delivered prior to the Darwin Acquisition Closing Date and
the second option if the Compliance Certificate is being delivered on or after
the Darwin Acquisition Closing Date.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[Applicable Financial Statements to be attached if applicable]

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

The information described herein is as of [         ,     ](1), (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from [       ,     ](2) to the Computation Date (the “Relevant Period”).

 

Total Net Leverage Ratio(3)

 

a.

Consolidated Indebtedness as at the

 

 

Computation Date

$

 

 

 

b.

Aggregate amount of Unrestricted Cash as at

 

 

the Computation Date

$

 

 

 

c.

Line (a) less line (b)

$

 

 

 

d.

Consolidated EBITDA(3)(4) for the Relevant

 

 

Period ended on the Computation Date

$

 

 

 

e.

Ratio of line (c) to line (d)

     :1.00

 

 

 

f.

Maximum Covenant Level

3.75:1.00

 

Interest Coverage Ratio

 

a.

Consolidated EBITDA(4)(5) for the Relevant

 

 

Period ended on the Computation Date

$

 

 

 

b.

Consolidated Interest Expense(5)(6) for the Relevant

 

 

Period ended on the Computation Date

$

 

 

 

c.

Ratio of line (a) to line (b)

     :1.00

 

 

 

d.

Minimum Covenant Level

[   ]:1.00(7)

 

--------------------------------------------------------------------------------

(1)                                 Insert the last day of the respective fiscal
quarter or fiscal year covered by the financial statements which are required to
be accompanied by this Compliance Certificate.

(2)                                 Insert the first day of the most recently
completed four consecutive fiscal quarters of ParentHoldings ended on the
Computation Date.

(3)                                 Include only if the Computation Date occurs
during a Covenant Suspension Period.

(3)(4)                  Determined on a Pro Forma Basis.  Attach hereto in
reasonable detail the calculations required to arrive at Consolidated EBITDA.

(4)(5)                  Determined on a Pro Forma Basis.  Attach hereto in
reasonable detail the calculations required to arrive at Consolidated EBITDA

(5)(6)                  Determined on a Pro Forma Basis.

 

--------------------------------------------------------------------------------


 

Total Debt to Capital Ratio(8)

 

a.

Consolidated Indebtedness as at the

 

 

Computation Date

$        

 

 

 

b.

Total Equity as at the Computation Date

$        

 

 

 

c.

Line (a) plus line (b)

$        

 

 

 

d.

Ratio of line (a) to line (c)

     :1.00

 

 

 

e.

Maximum Covenant Level

0.60:1.00

 

Total Secured Leverage Ratio(9)

 

a.

Consolidated Indebtedness that is

 

 

secured by a Lien as at the Computation Date

$      

 

 

 

b.

Consolidated EBITDA(10) for the Relevant

 

 

Period ended on the Computation Date

$       

 

 

 

c.

Ratio of line (a) to line (b)

      :1.00

 

 

 

d.

MinimumMaximum Covenant Level

2.73.75:1.00

 

--------------------------------------------------------------------------------

(7)                                 If the Computation Date occurs during a
Covenant Suspension Period, 2.75:1.00. If the Computation Date occurs when a
Covenant Suspension Period is not in effect, (i) prior to and including the last
day of the fiscal quarter ending December 31, 2018, 1.20:1.00 and
(ii) thereafter, 1.50:1.00.

(8)                                 Include only if the Computation Date occurs
when a Covenant Suspension Period is not in effect.

(9)                                 Include only if the Computation Date occurs
when a Covenant Suspension Period is not in effect.

(10)                          Determined on a Pro Forma Basis.  Attach hereto in
reasonable detail the calculations required to arrive at Consolidated EBITDA.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

MATURITY DATE EXTENSION REQUEST

 

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

Morgan Stanley Agency Servicing

1 New York Plaza

New York, New York 10004

Attention: Agency Team

Telecopy: (212) 507-6680

Email: msagency@morganstanley.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of September 18, 2015, among CF Industries Holdings, Inc., as Holdings,
prior to the Darwin Acquisition Closing Date, CF Industries, Inc., as the
Company, on and after the Darwin Acquisition Closing Date, Darwin Holdings
Limited, as the UKLead Borrower, the Designated Borrowers from time to time
party thereto, the lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as Administrative Agent, the Issuing Banks from time to
time party thereto and the other parties from time to time party thereto (as the
same may be amended, restated, amended and restated, modified, extended and/or
supplemented from time to time, the “Credit Agreement”).  In accordance with
Section 2.21 of the Credit Agreement, the Lead Borrower hereby requests [(i)] an
extension of the Maturity Date from [         ], 20[   ] to [         ],
20[   ](1), [(ii) the following changes to the Applicable Rate to be applied in
determining the interest payable on Loans of, and fees payable under the Credit
Agreement to, Consenting Lenders in respect of that portion of their Commitments
(and related Loans) extended to such new Maturity Date, which changes shall
become effective on [         ], 20[   ]](2) [and] [(iii) the amendments and
modifications to the terms of the Credit Agreement to be effected in connection
with this Maturity Date Extension Request as set forth below, which amendments
shall become effective on [         ], 20[   ]:

 

[                            ]].

 

--------------------------------------------------------------------------------

(1)                                 No more than one calendar year from the
scheduled Maturity Date.

(2)                                 May be prior to the Existing Maturity Date.

 

--------------------------------------------------------------------------------


 

 

[CF INDUSTRIES, INC.,

 

as the Lead Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

[[DARWIN HOLDINGS LIMITED,]

 

as the Lead Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](3)

 

 

 

--------------------------------------------------------------------------------

(3)                                 Select the first option if the Maturity Date
Extension Request is being delivered prior to the Darwin Acquisition Closing
Date and the second option if the Maturity Date Extension Request is being
delivered on or after the Darwin Acquisition Closing Date.

 

2

--------------------------------------------------------------------------------


 

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the Maturity Date.  The maximum amount
of the Commitment of the undersigned with respect to which the undersigned
agrees to the amendments to the terms of the Credit Agreement and the extension
of the Maturity Date is set forth under its signature.

 

 

Name of Institution:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

For any Institution requiring a second signature line:

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Maximum amount of Commitment $[                 ]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

Date:             ,     

 

To:                             Morgan Stanley Senior Funding, Inc., as
Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement (this “Designation
Agreement”) is made and delivered pursuant to Section 2.23 of that certain Third
Amended and Restated Revolving Credit Agreement, dated as of September 18, 2015,
among CF Industries Holdings, Inc., as Holdings, prior to the Darwin Acquisition
Closing Date, CF Industries, Inc., as the Company, on and after the Darwin
Acquisition Closing Date, Darwin Holdings Limited, as the UKLead Borrower, the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as Administrative
Agent, the Issuing Banks from time to time party thereto and the other parties
from time to time party thereto (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”).  All
capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Each of                        (the “Designated Borrower”) and the Lead Borrower
hereby confirms, represents and warrants to the Administrative Agent, each
Issuing Bank and the Lenders that the Designated Borrower is a Wholly-Owned
Domestic Subsidiary of Parent that is organized in a Designatedthe Lead Borrower
Jurisdiction.

 

This Designation Agreement shall become effective upon satisfaction (or waiver
in accordance with Section 9.2 of the Credit Agreement) of the conditions
precedent set forth in Section 4.4 of the Credit Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Designated Borrower is
             .  The jurisdiction of organization of the Designated Borrower is
             .

 

Complete if the Designated Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

The parties hereto hereby confirm that upon the effectiveness of this
Designation Agreement, the Designated Borrower shall have obligations, duties
and liabilities toward each of the other parties to the Credit Agreement
identical to those which the Designated Borrower

 

--------------------------------------------------------------------------------


 

would have had if the Designated Borrower had been an original party to the
Credit Agreement as a Borrower.  Effective as of the effectiveness of this
Designation Agreement, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans and Letters of Credit under the Credit Agreement, and understand,
acknowledge and agree that no Lender or Issuing Bank shall be required to fund
any Loan or issue any Letter of Credit solely for such Designated Borrower’s
account, in each case unless and until this Designation Agreement becomes
effective in accordance with Section 2.23 of the Credit Agreement.

 

This Designation Agreement shall constitute a Loan Document under the Credit
Agreement.

 

THIS DESIGNATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Designation Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

 

 

[NAME OF DESIGNATED BORROWER],

 

 

 

as the Designated Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[CF INDUSTRIES, INC.,

 

 

 

as the Lead Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

 

 

 

 

[DARWIN HOLDINGS LIMITED,

 

 

 

as the Lead Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](1)

 

--------------------------------------------------------------------------------

(1)                                 Select the first option if the Designation
Agreement is being delivered prior to the Darwin Acquisition Closing Date and
the second option if the Designation Agreement is being delivered on or after
the Darwin Acquisition Closing Date.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

CREDIT AGREEMENT JOINDER

 

THIS CREDIT AGREEMENT JOINDER, (this “Credit Agreement Joinder”) is executed as
of [       ], 20[ ], by [[DARWIN HOLDINGS LIMITED], a [name, type of entity]
incorporated under the laws of England and Wales] [name and jurisdiction of
Designated Borrower] (the “Joining Party”), CF Industries Holdings, Inc.
(“Holdings”)[,] [and] [CF Industries, Inc. (the “Company”)](1) [[Darwin Holdings
Limited] (the “UKLead Borrower”)] (2) [and [name, type of entity and
jurisdiction of each other Person that has become a Designated Borrower pursuant
to Section 2.23 of the Credit Agreement on or prior to the date hereof]] [and
[any other Person that is a Guarantor on the date hereof]] and delivered to
Morgan Stanley Senior Funding, Inc., as Administrative Agent under the Credit
Agreement referred to below (the “Administrative Agent”).

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of September 18, 2015 (as amended, modified, restated, amended and
restated, and/or supplemented from time to time, the “Credit Agreement”), among
Holdings, prior to the Darwin Acquisition Closing Date, the Company, [on and
after the date hereof, the Joining Party as the UK Borrower (the “UK
Borrower”)][on and after the Darwin Acquisition Closing Date, [Darwin Holdings
Limited]],the Lead Borrower, the Designated Borrowers from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent, the Issuing Banks from time to time party thereto (the
“Issuing Banks”) and the other parties from time to time party thereto.  Except
as otherwise defined herein, all capitalized terms used herein and defined in
the Credit Agreement shall be used herein as therein defined.

 

[WHEREAS, Holdings and the Joining Party, among others, have entered into the
Acquisition Agreement;](3)

 

[WHEREAS, the Acquisition Agreement provides for the combination of Holdings
with OCI’s European, North American and global distribution businesses that will
be combined under the Joining Party;]

 

[WHEREAS, OCI will transfer, among other things, certain holding companies for
its European, North American and global distribution businesses in exchange for
Equity Interests in the Joining Party plus certain additional consideration to
be paid in a mix of cash or shares at the Joining Party’s discretion;]

 

--------------------------------------------------------------------------------

(1)                                 Include the Company as a party only in the
case of a Credit Agreement Joinder entered into (x) prior to the Darwin
Acquisition Closing Date or (y) during such time as the Company is a Designated
Borrower under the Credit Agreement.

(2)                                 Include the UK Borrower as a party in the
case of a Credit Agreement Joinder entered into after the Darwin Acquisition
Closing Date.

(3)                                 Include the first six “Whereas” clauses only
in the case of a Credit Agreement Joinder entered into by Darwin Holdings
Limited as the Joining Party.

 

--------------------------------------------------------------------------------


 

[WHEREAS, following such transfer, MergerCo, a Wholly-Owned Subsidiary of the
Joining Party, will merge with and into Holdings, with Holdings surviving such
merger and continuing as a Wholly-Owned Subsidiary of the Joining Party;]

 

[WHEREAS, at the effective time of the Merger, each issued and outstanding share
of Holdings’ common stock will be converted into the right to receive one share
of common stock of the Joining Party;]

 

[WHEREAS, pursuant to Section 4.3(d) of the Credit Agreement, it is a condition
precedent to the Darwin Acquisition Closing Date that the Joining Party execute
and deliver a counterpart of this Credit Agreement Joinder;]

 

[WHEREAS, pursuant to Section 4.4(c) of the Credit Agreement, it is a condition
precedent to the effectiveness of the designation of the Joining Party as a
Designed Borrower, and to the obligation of each Lender to make an initial Loan
or an Issuing Bank to issue an initial Letter of Credit to the Joining Party as
a Designated Borrower, that the Joining Party execute and deliver a counterpart
of this Credit Agreement Joinder;](4)

 

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby represents and warrants to, and covenants
and agrees with, the Administrative Agent and the Lenders as follows:

 

[1.                                  By executing and delivering this Credit
Agreement Joinder: (a) the Joining Party shall become, from the date hereof, a
party to the Credit Agreement as the “UK Borrower”, “Parent” and the “Lead
Borrower” and as a “Borrower” for all purposes under the Credit Agreement and
all the other Loan Documents and shall be bound by all the obligations and shall
have all the rights of the UK Borrower, Parent, the Lead Borrower and a Borrower
under the Credit Agreement and all the other Loan Documents and (b) each
reference to the “UK Borrower”, “Parent” and the “Lead Borrower” in the Credit
Agreement and in all the other Loan Documents shall, from the date hereof, be
deemed to be a reference to the Joining Party and each reference to the
“Borrowers” in the Credit Agreement and in all the other Loan Documents shall,
from the date hereof, be deemed to include the Joining Party.]

 

[1.                                  By executing and delivering this Credit
Agreement Joinder: (a) the Joining Party shall become, from the date hereof, a
party to the Credit Agreement as a “Designated Borrower” and as a “Borrower” for
all purposes under the Credit Agreement and all other Loan Documents and shall
be bound by all the obligations and shall have all the rights of a Designated
Borrower and a Borrower under the Credit Agreement and all other Loan Documents
and (b) each reference to the “Designated Borrowers” or the “Borrowers” in the
Credit Agreement and in all other Loan Documents shall, from the date hereof, be
deemed to include the Joining Party.]

 

[2.                                  Without limiting the foregoing, the Joining
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms contained in the Credit Agreement that are applicable

 

--------------------------------------------------------------------------------

(4)                                 Include this “Whereas” clause only in the
case of a Credit Agreement Joinder entered into by a Designated Borrower as the
Joining Party.

 

2

--------------------------------------------------------------------------------


 

to the UK Borrower, Parent and the Lead Borrower, including without limitation
(a) all of the representations and warranties made by the UK Borrower, Parent
and the Lead Borrower set forth in Article III of the Credit Agreement and (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement. The
Joining Party represents and warrants as of the date hereof that the Joining
Party has duly executed and delivered this Credit Agreement Joinder and that
this Credit Agreement Joinder constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.]

 

[2.                                  Without limiting the foregoing, the Joining
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms contained in the Credit Agreement that are applicable to a Designated
Borrower and a Borrower, including without limitation (a) all of the
representations and warranties made by the Borrowers set forth in Article III of
the Credit Agreement and (b) all of the covenants set forth in Articles V and VI
of the Credit Agreement. The Joining Party represents and warrants as of the
date hereof that the Joining Party has duly executed and delivered this Credit
Agreement Joinder and that this Credit Agreement Joinder constitutes its legal,
valid and binding obligations, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.]

 

3.                                      Each of Holdings[,] [and] the Company[,]
[and the UKLead Borrower] [and each other Borrower (other than the Joining
Party) party hereto] [and each other Guarantor party hereto] hereby consents to
the terms of this Credit Agreement Joinder and agrees that this Credit Agreement
Joinder shall not affect in any way its obligations and liabilities under the
Credit Agreement or any other Loan Document to which it is a party, all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed in all respects.  Without limiting the foregoing,
each party hereto hereby confirms that the obligations of the Joining Party
under the Credit Agreement and under all the other Loan Documents (in each case,
after giving effect to this Credit Agreement Joinder) constitute “Obligations”
and “Guaranteed Obligations” (as defined in the Guaranty) and are entitled to
all the benefits of the Guarantees set forth in the Guaranty, and each Guaranty
is, and continues to be, in full force and effect and is hereby reaffirmed in
all respects.

 

4.                                      This Credit Agreement Joinder shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of and be enforceable by each of the parties hereto
and its successors and assigns, provided, however, the Joining Party may not
assign any of its rights, obligations or interest hereunder except as permitted
by the Credit Agreement.  THIS CREDIT AGREEMENT JOINDER SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. 
This Credit Agreement Joinder may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Credit Agreement Joinder by telecopy or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Credit Agreement Joinder.  In the event that any provision
of this Credit Agreement Joinder shall prove to be invalid or unenforceable,
such

 

3

--------------------------------------------------------------------------------


 

provision shall be deemed to be severable from the other provisions of this
Credit Agreement Joinder which shall remain binding on all parties hereto.

 

5.                                      From and after the execution and
delivery hereof by the parties hereto, this Credit Agreement Joinder shall
constitute a “Loan Document” for all purposes of the Credit Agreement and any
other Loan Document.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement Joinder
to be duly executed as of the date first above written.

 

Address:

 

 

 

[                                                                   ]

 

[                                                                                                      
],

[                                                                   ]

 

as the Joining Party

Tel:[                                                             ]

 

 

Fax:[                                                            ]

 

By:

 

,

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CF INDUSTRIES HOLDINGS, INC.,

 

 

as Holdings

 

 

 

 

 

 

 

 

By:

 

,

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[CF INDUSTRIES, INC.,

 

 

as the Company

 

 

 

 

 

 

 

 

By:

 

,

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

[[DARWIN HOLDINGS LIMITED],

 

 

as the UKLead Borrower

 

 

 

 

 

 

 

 

By:

 

,

 

 

 

Name:

 

 

 

Title:]

 

5

--------------------------------------------------------------------------------


 

 

 

[[

],

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

 

,

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

 

 

[[

],

 

 

as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

 

,

 

 

 

Name:

 

 

 

Title:]

 

6

--------------------------------------------------------------------------------


 

Accepted and Acknowledged by:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF

GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT (this “Guaranty Joinder Agreement “) is executed
as of [       ], 20[ ], by [[DARWIN HOLDINGS LIMITED], a [name, type of entity]
incorporated under the laws of England and Wales][name and jurisdiction of
Person joining as Guarantor pursuant to Section 5.9(a) of the Credit Agreement]
(the “Joining Party”) and delivered to Morgan Stanley Senior Funding, Inc., as
Administrative Agent under the Credit Agreement referred to below (the
“Administrative Agent”).

 

Reference is made to (i) the Third Amended and Restated Revolving Credit
Agreement, dated as of September 18, 2015 (as amended, modified, restated,
amended and restated, and/or supplemented from time to time, the “Credit
Agreement”), among CF Industries Holdings, Inc.  (“Holdings”) prior to the
Darwin Acquisition Closing Date, CF Industries, Inc.  (the “Company”)[, the
Joining Party as the UK Borrower (the “UKLead Borrower”) [(from the date
hereof)]] and the, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent, Morgan Stanley Bank, N.A., Goldman Sachs Bank USA, Bank of Montreal,
Royal Bank of Canada, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank,
National Association and each Lender that shall have become an Issuing Bank
pursuant to Section 2.5(j) of the Credit Agreement (the “Issuing Banks”) and the
other parties from time to time party thereto and (ii) the Amended and Restated
Guaranty Agreement, dated as of September 18[    ], 20152016 (as amended,
modified, restated, amended and restated, and/or supplemented from time to time,
the “Guaranty”), by and among Holdings, the Company[, the UKLead Borrower (from
the date hereof)] and the other Guarantors from time to time party thereto, in
favor of the Administrative Agent for its benefit and for the benefit of the
Lenders.  Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement shall be used herein as therein defined.

 

[WHEREAS, Holdings and the UK Borrower, among others, have entered into the
Acquisition Agreement;](1)

 

[WHEREAS, the Acquisition Agreement provides for the combination of Holdings
with OCI’s European, North American and global distribution businesses that will
be combined under the UK Borrower;]

 

[WHEREAS, OCI will transfer, among other things, certain holding companies for
its European, North American and global distribution businesses in exchange for
Equity Interests in the UK Borrower plus certain additional consideration to be
paid in a mix of cash or shares at the UK Borrower’s discretion;]

 

[WHEREAS, following such transfer, MergerCo, a Wholly-Owned Subsidiary of the UK
Borrower, will merge with and into Holdings, with Holdings surviving such merger
and continuing as a Wholly-Owned Subsidiary of the UK Borrower;]

 

--------------------------------------------------------------------------------

(1)                                 Include the first six “Whereas” clauses only
in the case of a Guaranty Joinder Agreement entered into by Darwin Holdings
Limited as the Joining Party.

 

--------------------------------------------------------------------------------


 

[WHEREAS, at the effective time of the Merger, each issued and outstanding share
of Holdings’ common stock will be converted into the right to receive one share
of common stock of the UK Borrower;]

 

[WHEREAS, pursuant to Section 4.3(e) of the Credit Agreement, it is a condition
precedent to the Darwin Acquisition Closing Date, that the Joining Party execute
and deliver a counterpart of this Guaranty Joinder Agreement;]

 

[WHEREAS, pursuant to Section 5.9(a) of the Credit Agreement, the Joining Party
is required to execute and deliver a counterpart of this Guaranty Joinder
Agreement;] (2)

 

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby represents and warrants to, and covenants
and agrees with, the Administrative Agent and the Lenders as follows:

 

1.                                      Pursuant to Section 5.9(a) of the Credit
Agreement, by executing and delivering this Guaranty Joinder Agreement: (a) the
Joining Party shall become, from the date hereof, a party to the Guaranty as a
“Guarantor” for all purposes under the Guaranty and all the other Loan Documents
and shall be bound by all the obligations and shall have all the rights of a
Guarantor under the Guaranty and all the other Loan Documents and (b) each
reference to the “Guarantors” in the Credit Agreement, the Guaranty and in all
the other Loan Documents shall, from the date hereof, subject to Section 9.17 of
the Credit Agreement, be deemed to include the Joining Party.

 

2.                                      Without limiting the foregoing, the
Joining Party hereby (a) makes and undertakes, as the case may be, each
covenant, waiver, representation and warranty made by the other Guarantors
pursuant to the Guaranty and any other Loan Document, each of which is hereby
incorporated by reference, and agrees to be bound by all covenants, waivers,
agreements and obligations of the other Guarantors pursuant to the Guaranty and
any other Loan Document and (b) represents and warrants that the Joining Party
has duly executed and delivered this Guaranty Joinder Agreement and that this
Guaranty Joinder Agreement constitutes its legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

3.                                      This Guaranty Joinder Agreement shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of and be enforceable by each of the parties hereto
and its successors and assigns, provided, however, the Joining Party may not
assign any of its rights, obligations or interest hereunder except as permitted
by the Guaranty or the Credit Agreement, as applicable.  THIS GUARANTY JOINDER
AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.  This Guaranty Joinder Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this

 

--------------------------------------------------------------------------------

(2)                                 Include this “Whereas” clause only if the
Joining Party is a Person joining as a Guarantor pursuant to Section 5.9 of the
Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

Guaranty Joinder Agreement by telecopy or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Guaranty Joinder Agreement.  In the event that any provision
of this Guaranty Joinder Agreement shall prove to be invalid or unenforceable,
such provision shall be deemed to be severable from the other provisions of this
Guaranty Joinder Agreement which shall remain binding on all parties hereto.

 

4.                                      From and after the execution and
delivery hereof by the parties hereto, this Guaranty Joinder Agreement shall
constitute a “Loan Document” for all purposes of the Guaranty and any other Loan
Document.

 

5.                                      Notwithstanding any other provision of
this Guaranty Joinder Agreement or any other Loan Document, any guarantee,
indemnity or other obligation (including any joint and several liability for the
Obligations) of the UK Borrower and any other Guarantor that is a Foreign
Subsidiary contained in this Guaranty Joinder Agreement or in any other Loan
Document shall not apply to the extent (and solely to the extent) that it would
result in such guarantee, indemnity or other obligation constituting unlawful
financial assistance within the meaning of sections 678 or 679 of the UK
Companies Act 2006 or any equivalent and applicable provisions under the laws of
the jurisdiction in which such Guarantor is incorporated or established.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty Joinder
Agreement to be duly executed as of the date first above written.

 

Address:

 

[                                                     ]

[

],

[                                                     ]

  as the Joining Party

Tel:[                                              ]

 

Fax:[                                             ]

By:

 

,

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

Accepted and Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF

SECURITY AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------


 

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

[·], 2016

 

among

 

CF INDUSTRIES HOLDINGS, INC.
as Holdings,

 

CF INDUSTRIES, INC.,
as the Lead Borrower,

 

and

 

THE OTHER GRANTORS PARTY HERETO

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

ARTICLE 1

DEFINITIONS

 

 

Section 1.01. Certain Definitions; Rules of Construction

1

Section 1.02. Other Defined Terms

1

 

ARTICLE 2

PLEDGE OF SECURITIES

 

 

Section 2.01. Pledge

4

Section 2.02. Delivery of the Pledged Collateral

5

Section 2.03. Representations, Warranties and Covenants

6

Section 2.04. Actions with Respect to Certain Pledged Collateral

7

Section 2.05. Registration in Nominee Name; Denominations

7

Section 2.06. Voting Rights; Dividends and Interest

8

 

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

 

 

Section 3.01. Security Interest

10

Section 3.02. Representations and Warranties

12

Section 3.03. Covenants

14

 

ARTICLE 4

REMEDIES

 

 

Section 4.01. Remedies upon Default

16

Section 4.02. Application of Proceeds

18

Section 4.03. Grant of License to Use Intellectual Property; Power of Attorney

19

 

ARTICLE 5

MISCELLANEOUS

 

 

Section 5.01. Notices

20

Section 5.02. Waivers; Amendment; Several Agreement

20

Section 5.03. Administrative Agent’s Fees and Expenses

21

Section 5.04. Successors and Assigns

21

Section 5.05. Survival of Agreement

21

Section 5.06. Counterparts; Effectiveness; Successors and Assigns

21

Section 5.07. Severability

22

Section 5.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process

22

Section 5.09. Headings

22

Section 5.10. Security Interest Absolute

22

 

3

--------------------------------------------------------------------------------


 

Section 5.11. Intercreditor Agreement Governs

23

Section 5.12. Termination or Release

23

Section 5.13. Additional Grantors

24

Section 5.14. Administrative Agent Appointed Attorney-in-Fact

25

Section 5.15. General Authority of the Administrative Agent

26

Section 5.16. Reasonable Care

26

Section 5.17. Mortgages

26

Section 5.18. Reinstatement

26

Section 5.19. Miscellaneous

26

 

SCHEDULES

 

Schedule I

 

Pledged Equity; Pledged Debt

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit I

 

Form of Security Agreement Supplement

Exhibit II

 

Form of Patent Security Agreement

Exhibit III

 

Form of Trademark Security Agreement

Exhibit IV

 

Form of Copyright Security Agreement

 

4

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT dated as of [·], 2016 among CF INDUSTRIES
HOLDINGS, INC., a Delaware corporation (“Holdings”), CF INDUSTRIES, INC., a
Delaware corporation (the “Lead Borrower”) and each other entity identified as a
“Grantor” on the signature pages hereof or who from time to time become a party
hereto (together with Holdings and the Lead Borrower, the “Grantors” and each a
“Grantor”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for
the Secured Parties (together with its successors and assigns in such capacity,
the “Administrative Agent”).

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement
dated as of September 18, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
except as provided in Article 1.01(a) below, capitalized terms used in this
Agreement but not defined in this Agreement having the respective meanings given
to them in the Credit Agreement), among Holdings, the Lead Borrower, the
Designated Borrowers from time to time party thereto, the lenders from time to
time party thereto (collectively, the “Lenders” and each, a “Lender”), the
Issuing Banks party thereto and the Administrative Agent.  The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Credit Agreement, the Hedge Banks have agreed to perform certain
obligations under one or more Secured Swap Agreements and the Bilateral LC
Providers (together with the Hedge Banks, the “Specified Secured Parties”) have
agreed to provide one or more Secured Bilateral LC Facilities (together with the
Secured Swap Agreements, the “Other Arrangements”).  The obligations of (i) the
Lenders to extend such credit, (ii) the Hedge Banks to perform such obligations
under the Secured Swap Agreements and (iii) the Bilateral LC Providers to
provide the Secured Bilateral LC Facilities are conditioned upon, among other
things, the execution and delivery of this Agreement.  The Grantors (other than
the Lead Borrower) are affiliates of the Lead Borrower, will derive substantial
benefits from such extension of credit by the Lenders, such performance of such
obligations by the Hedge Banks and such provision of the Secured Bilateral
Facilities and are willing to execute and deliver this Agreement in order to
induce (i) the Lenders to extend such credit, (ii) the Hedge Banks to enter into
such Secured Swap Agreements and to execute the documentation relating thereto
and (iii) the Bilateral LC Providers to provide the Secured Bilateral LC
Facilities.  Accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Certain Definitions; Rules of
Construction.  (a)  All terms defined in the New York UCC (as defined herein)
and not otherwise defined in this Agreement have the meanings specified in the
New York UCC; the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

 

(b)                        The rules of construction specified in Article 1 of
the Credit Agreement also apply to this Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 1.02.                          Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Agreement” means this Pledge and Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Control” when used with respect to any Deposit Account has the meaning
specified in UCC Section 9-104.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter
directly owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all copyright rights in any work subject to and
under the copyright laws of the United States (whether or not the underlying
works of authorship have been published), whether as author, assignee,
transferee, exclusive licensee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO or in any similar office or agency of
the United States and (c) all renewals of any of the foregoing.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the New York
UCC.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

 

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Intellectual Property” means all intellectual property of every kind and nature
now directly owned or hereafter directly acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation, all additions, improvements
and accessions to any of the foregoing, and all goodwill associated therewith.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC.

 

“Lead Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

 

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter directly owned by any Grantor or that any Grantor
otherwise has the right to license or granting to any Grantor any right to make,
use or sell any invention covered by a patent, now or hereafter owned by any
third party and all rights of any Grantor under any such agreement.

 

“Patents” means all of the following now directly owned or hereafter acquired
and directly owned by any Grantor: (a) all letters patent of the United States,
all registrations and recordings thereof, and all applications for letters
patent of the United States, including applications in the USPTO or in any
similar office or agency of the United States and (b) all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions or improvements disclosed or claimed
therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

7

--------------------------------------------------------------------------------


 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Specified Secured Parties” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
directly owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, business names, fictitious
business names and all other source or business identifiers, and all general
intangibles of like nature, protected under the laws of the United States or any
state or political subdivision thereof, as well as any unregistered trademarks
and service marks used by a Grantor, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices in any state of the United States or any political
subdivision thereof and (d) all renewals of any of the foregoing.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

“Other Arrangements” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

ARTICLE 2
PLEDGE OF SECURITIES

 

Section 2.01.                          Pledge.  As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby

 

8

--------------------------------------------------------------------------------


 

pledges to the Administrative Agent and its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent
and its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (a) all Equity Interests now or hereafter directly held by such Grantor in
(x) each Material Subsidiary that is a direct Wholly-Owned Subsidiary of such
Grantor and (y) Nitrogen, including in the case of each of clauses (x) and
(y) the Equity Interests listed on Schedule I, and the certificates, if any,
representing all such Equity Interests (the “Pledged Equity”); (b) the
Indebtedness owed to such Grantor and listed opposite the name of such Grantor
on Schedule I and any Indebtedness (including, without limitation, any
intercompany notes) directly obtained in the future by such Grantor and the
certificates, promissory notes and other instruments, if any, evidencing such
Indebtedness (the “Pledged Debt”); (c) all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged Equity
and Pledged Debt; (d) subject to Section 2.06, all rights and privileges of such
Grantor with respect to the securities and other property referred to in clauses
(a), (b), and (c) above; and (e) subject to Section 2.06, all Proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”); provided that
notwithstanding anything in this Agreement or any other Loan Document to the
contrary, nothing in this Agreement shall constitute or be deemed to constitute
a grant of a security interest in, and none of the Pledged Collateral shall
include, any Excluded Property.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

Section 2.02.                          Delivery of the Pledged Collateral.  (a) 
Each Grantor agrees to deliver to the Administrative Agent on the Amendment
No. 3 Closing Date all Pledged Securities directly owned by it on the Amendment
No. 3 Closing Date and with respect to any Pledged Securities issued or acquired
after the Amendment No. 3 Closing Date, it agrees to deliver or cause to be
delivered as promptly as practicable (and in any event, no later than the next
date on which a Compliance Certificate is required to be delivered pursuant to
Section 5.1(c) of the Credit Agreement (or, if earlier, the date on which such
Compliance Certificate is actually delivered to the Administrative Agent) or
such later date as to which the Administrative Agent may agree in its reasonable
discretion) to the Administrative Agent, for the benefit of the Secured Parties,
any and all such Pledged Securities.  If any Pledged Equity consisting of
uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a Compliance Certificate is required to be delivered
pursuant to Section 5.1(c) of the Credit Agreement (or, if earlier, the date on
which such Compliance Certificate is actually delivered to the Administrative
Agent) or such later

 

9

--------------------------------------------------------------------------------


 

date as to which the Administrative Agent may agree in its reasonable
discretion) to the Administrative Agent, for the benefit of the Secured Parties,
any and all such certificates.

 

(b)                        The Grantors will cause (or, with respect to
Indebtedness owed to any Grantor by any Person other than Holdings or any of its
Subsidiaries, will use reasonable best efforts to cause) any Pledged Debt (other
than such as may arise from ordinary course intercompany cash management
obligations) constituting Indebtedness for borrowed money owed to any Grantor by
any Person having a principal amount in excess of $10 million individually to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms hereof.

 

(c)                         Upon delivery to the Administrative Agent, any
Pledged Securities required to be delivered pursuant to the foregoing paragraphs
(a) and (b) of this Section 2.02 shall be accompanied by undated stock or note
powers, as applicable, duly executed in blank or other instruments of transfer
reasonably satisfactory to the Administrative Agent.

 

Section 2.03.                          Representations, Warranties and
Covenants.  Each Grantor represents, warrants and covenants to the
Administrative Agent, for the benefit of the Secured Parties, that:

 

(a)                        Schedule I correctly sets forth, as of the Amendment
No. 3 Closing Date, a true and complete list, with respect to each Grantor, of
(i) all the Pledged Equity owned by such Grantor and (ii) all the Pledged Debt
owed to such Grantor;

 

(b)                        the Pledged Equity and Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than Holdings or any of its
Subsidiaries, to the best of each Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity, is fully paid and nonassessable and (ii) in the case of Pledged
Debt (solely with respect to Pledged Debt issued by a Person other than Holdings
or any of its Subsidiaries, to the best of each Grantor’s knowledge), is the
legal, valid and binding obligation of each issuer thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

 

(c)                         as of the Amendment No. 3 Closing Date, each of the
Grantors (i) is the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as directly owned by such Grantor and
(ii) holds the same free and clear of all Liens, other than Liens not prohibited
by Section 6.2 of the Credit Agreement;

 

(d)                        except for restrictions and limitations imposed by
the Loan Documents or securities laws generally or not prohibited by the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provision or contractual restriction of any

 

10

--------------------------------------------------------------------------------


 

nature that might prohibit, impair, delay or otherwise affect in any manner
material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

 

(e)                         each of the Grantors has the power and authority to
pledge the Pledged Collateral pledged by it hereunder in the manner hereby done
or contemplated;

 

(f)                          no consent or approval of any Governmental
Authority, any securities exchange or any other Person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect); and

 

(g)                         the execution and delivery by each Grantor of this
Agreement and the pledge of the Pledged Collateral pledged by such Grantor
pursuant hereto create a legal, valid, enforceable and first-priority (subject,
as to priority, to Liens not prohibited by Section 6.2 of the Credit Agreement)
security interest in such Pledged Collateral and (i) in the case of Pledged
Securities, upon the earlier of (x) delivery of such Pledged Securities to the
Administrative Agent in accordance with this Agreement and (y) the filing of the
applicable Uniform Commercial Code financing statements described in
Section 3.01(b) and (ii) in the case of all other Pledged Collateral, upon the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.01(b), shall create a perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of such
Pledged Collateral.

 

Section 2.04.                          Actions with Respect to Certain Pledged
Collateral.  (a)  Any limited liability company and any limited partnership
whose Equity Interests are pledged by any Grantor shall either (i) not include
in its operative documents any provision that any Equity Interests in such
limited liability company or such limited partnership be a “security” as defined
under Article 8 of the Uniform Commercial Code or (ii) certificate any Equity
Interests in any such limited liability company or such limited partnership.  To
the extent an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 is certificated or
becomes certificated, (A) each such certificate shall be delivered to the
Administrative Agent pursuant to Section 2.02(a), and (B) such Grantor shall
fulfill all other requirements under Section 2.02 applicable in respect thereof.

 

(b)                        Each Grantor hereby agrees that upon the occurrence
and during the continuance of an Event of Default, it will, with respect to any
Pledged Equity issued by such Grantor constituting “uncertificated securities”,
comply with instructions of the Administrative Agent without further consent by
the applicable owner or holder of such Equity Interests.

 

Section 2.05.                          Registration in Nominee Name;
Denominations.  If an Event of Default shall occur and be continuing, (a) the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in its own name
as pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
the applicable Grantor, endorsed or assigned in blank or in

 

11

--------------------------------------------------------------------------------


 

favor of the Administrative Agent, and each Grantor will, upon the request of
the Administrative Agent, promptly give to the Administrative Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor and (b) the Administrative
Agent, on behalf of the Secured Parties, shall have the right to exchange
certificates representing any Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement (subject,
with respect to Pledged Securities issued by any Person other than a
Wholly-Owned Subsidiary of Holdings, to the organizational documents or any
other agreement binding on such issuer); provided, in each case, that the
Administrative Agent shall give the Lead Borrower prior written notice of its
intent to exercise such rights.

 

Section 2.06.                          Voting Rights; Dividends and Interest. 
(a)  Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Lead Borrower in writing
that it is exercising its rights under Article 4 hereof and that the rights of
the Grantors under this Section 2.06 are being suspended:

 

(i)             Subject to Section 2.06(c), each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Securities or any part thereof for any purpose that would
not violate the terms of this Agreement, the Credit Agreement and the other Loan
Documents.

 

(ii)          Subject to Section 2.06(c) below, the Administrative Agent shall
be deemed without further action or formality to have granted to each Grantor
all necessary consents relating to voting rights and/or consensual rights and
powers it is entitled to exercise pursuant to subparagraph (i) above and shall
promptly execute and deliver to each Grantor, or cause to be executed and
delivered to each Grantor, all such proxies, powers of attorney and other
instruments as each Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)       Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be promptly (and in
any event no later than the next date

 

12

--------------------------------------------------------------------------------


 

on which a Compliance Certificate is required to be delivered pursuant to
Section 5.1(c) of the Credit Agreement (or, if earlier, the date on which such
Compliance Certificate is actually delivered to the Administrative Agent) or
such later date as to which the Administrative Agent may agree in its
discretion) delivered to the Administrative Agent in the same form as so
received (with any necessary endorsement reasonably requested by the
Administrative Agent).

 

(b)                        Upon the occurrence and during the continuance of an
Event of Default and after the Administrative Agent shall have notified the Lead
Borrower in writing that it is exercising its rights under Article 4 hereof
Agreement and that the rights of the Grantors under this Section 2.06 are being
suspended, subject to applicable law, and so long as any Borrowing is
outstanding, all rights of any Grantor to receive dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, and shall be promptly (and in any event within forty-five (45) days or
such longer period as to which the Administrative Agent may agree in its
reasonable discretion) delivered to the Administrative Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent).  Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02
hereof.  After all Events of Default have been cured or waived, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 that have not been applied in accordance with this
Section 2.06(b).

 

(c)                         Upon the occurrence and during the continuance of an
Event of Default and after the Administrative Agent shall have notified the Lead
Borrower in writing that it is exercising its rights under Article 4 hereof
Agreement and that the rights of the Grantors under this Section 2.06 are being
suspended, subject to applicable law, all rights of any Grantor to exercise the
voting and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time during the continuance of an Event of Default to permit the Grantors to
exercise such rights at the discretion of the Administrative Agent.  After all
Events of Default have been cured or waived, (i) each

 

13

--------------------------------------------------------------------------------


 

Grantor shall have the exclusive right to exercise the voting and/or consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) of this Section 2.06 and (ii) the
obligations of the Administrative Agent pursuant to the terms of paragraph
(a)(ii) of this Section 2.06 shall be reinstated.

 

(d)                        Any notice given by the Administrative Agent to the
Lead Borrower suspending the rights of the Grantors under paragraph (a) of this
Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional written
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

 

ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 3.01.                          Security Interest.  (a)  As security for
the payment or performance in full when due of the Obligations, including each
Guaranty of the Obligations, each Grantor hereby pledges to the Administrative
Agent, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now or at any time hereafter
directly owned by such Grantor or in which such Grantor now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)             all Accounts;

 

(ii)          all Chattel Paper;

 

(iii)       all Deposit Accounts;

 

(iv)      all Documents;

 

(v)         all Equipment;

 

(vi)      all Fixtures;

 

(vii)   all General Intangibles;

 

(viii)   all Intellectual Property, including all claims for, and rights to sue
for, past or future infringements of Intellectual Property, and all income,
royalties, damages and payments now or hereafter due or payable with respect to
Intellectual Property;

 

(ix)      all Goods;

 

14

--------------------------------------------------------------------------------


 

(x)                                 all Instruments;

 

(xi)                              all Inventory;

 

(xii)                           all Investment Property;

 

(xiii)                        all books and records pertaining to the Article 9
Collateral;

 

(xiv)                       all Letters of Credit and Letter of Credit Rights;

 

(xv)                          all Money; and

 

(xvi)                       all Proceeds and products of any and all of the
foregoing and all Supporting Obligations, collateral security and guarantees
given by any Person with respect to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

 

(b)          Each Grantor hereby irrevocably authorizes the Administrative Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any financing statements (including Fixture filings
with respect to any Fixtures associated with Material Real Property that is
subject to a Mortgage) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets
of the Debtor, whether now owned or hereafter acquired” or words of similar
effect as being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (x) whether such Grantor is
an organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates. 
Each Grantor agrees to provide such information to the Administrative Agent
promptly upon any reasonable request.  The Administrative Agent shall provide
reasonable written notice to the Lead Borrower of all such filings made by the
Administrative Agent on or about the Amendment No. 3 Closing Date, and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter and, in each case, shall, upon the reasonable request of the Lead
Borrower, provide to the Lead Borrower file-stamped copies thereof within a
reasonable time following receipt thereof.

 

(c)           The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.

 

15

--------------------------------------------------------------------------------


 

(d)          The Administrative Agent is authorized to file with the USPTO or
the USCO (or any successor office) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in United States Intellectual Property granted
by each Grantor, without the signature of any Grantor, and naming the applicable
Grantor or Grantors as debtors and the Administrative Agent as secured party. 
The Administrative Agent shall provide reasonable written notice to the
Borrowers of all such filings made by the Administrative Agent on or about the
Amendment No. 3 Closing Date and, reasonably promptly thereafter, any subsequent
filings or amendments, supplements or terminations of existing filings, made
from time to time thereafter.

 

(e)           Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required to perfect the Security Interests granted
by this Agreement (including Security Interests in Investment Property and
Fixtures) by any means other than by (i) filings pursuant to the Uniform
Commercial Code of the relevant State(s), (ii) filings in USPTO or the USCO, as
applicable, with respect to Intellectual Property as expressly required
elsewhere herein, (iii) delivery to the Administrative Agent to be held in its
possession of all Collateral consisting of Pledged Securities as expressly
required elsewhere herein or in the Credit Agreement and (iv) Fixture filings in
the applicable real estate records with respect to any Fixtures associated with
Material Real Property that is subject to a Mortgage.  No Grantor shall be
required to establish the Agent’s “control” over any Collateral other than the
Collateral consisting of Pledged Securities as provided in Section 2.02.

 

Section 3.02.                          Representations and Warranties.  Each
Grantor represents, warrants and covenants to the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)          Subject to Liens not prohibited by Section 6.2 of the Credit
Agreement, each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder.

 

(b)          This Agreement has been duly executed and delivered by each Grantor
that is party hereto and constitutes a legal, valid and binding obligation of
such Grantor, enforceable against such Grantor in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity (whether considered in a
proceeding in equity or law).

 

(c)           The Uniform Commercial Code financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 7 to the Perfection Certificate (or specified by
written notice from a Borrower to the Administrative Agent after the Amendment
No. 3 Closing Date in the case of filings, recordings or registrations required
by the Credit Agreement after the Amendment No. 3 Closing Date), are all the
filings, recordings and registrations (other than filings required to be made in
the USPTO

 

16

--------------------------------------------------------------------------------


 

and the USCO in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Administrative Agent (for the benefit of the Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration of a Uniform Commercial Code financing
statement or intellectual property filing in the United States (or any political
subdivision thereof), and no further or subsequent filing, refiling, recording ,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and amendments.

 

(d)          Each Grantor represents and warrants on the Amendment No. 3 Closing
Date that short-form Intellectual Property Security Agreements containing a
description of all Article 9 Collateral consisting of United States Patents,
United States registered Trademarks (and Trademarks for which United States
registration applications are pending, unless it constitutes Excluded Property)
and United States registered Copyrights, respectively, have been or on or
promptly after the Amendment No. 3 Closing Date shall be executed and delivered
to the Administrative Agent for recording by the USPTO and the USCO pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, as may be necessary to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for United States Patents,
Trademarks (except pending Trademark applications that constitute Excluded
Property) and Copyrights to the extent a security interest may be perfected by
filing, recording or registration in the USPTO or the USCO, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights acquired or developed by any Grantor after
the date hereof, and (ii) the UCC financing and continuation statements and
amendments contemplated in Section 3.02(b)).

 

(e)           The Security Interest constitutes a valid security interest in the
Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.2 of

 

17

--------------------------------------------------------------------------------


 

the Credit Agreement and subject to any limitations or exclusions from the
requirement to perfect the security interests and Liens on the Collateral
described herein.

 

(f)            The Grantors own, and have rights in, the Article 9 Collateral
free and clear of any Lien, except for Liens not prohibited by Section 6.2 of
the Credit Agreement.  Subject to the Intercreditor Agreement, none of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the New York UCC or any other applicable laws covering
any Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.

 

Section 3.03.                          Covenants.

 

(a)          Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including Fixture filings with respect to Fixtures
associated with any Material Real Property that is subject to a Mortgage) or
other documents in connection herewith or therewith, all in accordance with the
terms of this Agreement and the Credit Agreement.

 

(b)          At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 6.2 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, this Agreement or
any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested in writing that the Lead Borrower do so.  Any
and all reasonable amounts so expended by the Administrative Agent shall be
reimbursed by the Grantors within fifteen (15) Business Days after demand for
any payment made in respect of such amounts that are due and payable or any
reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization in accordance with Section 5.03; provided, however, that
the Grantors shall not be obligated to reimburse the Administrative Agent with
respect to any Intellectual Property included in the Collateral which any
Grantor has abandoned or failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain, in accordance with
Section 3.03(c)(ii).  Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured

 

18

--------------------------------------------------------------------------------


 

Party to cure or perform, any covenants or other promises of any Grantor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

(c)           Intellectual Property Covenants.

 

(i)             In the event that any Grantor, either directly or through any
agent, employee, licensee or designee, (A) files an application for the
registration of (or otherwise becomes the owner of) any Patent, Trademark or
Copyright with the USPTO or the USCO or (B) acquires any registration or
application for registration of any United States Patent, Trademark or
Copyright, such Grantor will, as promptly as practicable (and in any event, no
later than the next date on which a Compliance Certificate is required to be
delivered pursuant to Section 5.1(c) of the Credit Agreement (or, if earlier,
the date on which such Compliance Certificate is actually delivered to the
Administrative Agent) or such later date as to which the Administrative Agent
may agree in its reasonable discretion), provide the Administrative Agent
written notice thereof, and, upon request of the Administrative Agent, such
Grantor shall promptly execute and deliver any and all Intellectual Property
Security Agreements as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest (for the benefit of the
Secured Parties) in such Patent, Trademark or Copyright, and the general
intangibles of such Grantor relating thereto or represented thereby (other than,
in each case, to the extent constituting Excluded Property).

 

(ii)          Other than to the extent permitted herein or in the Credit
Agreement or with respect to registrations and applications no longer material,
used or useful, and except to the extent failure to act would not, as deemed by
the Lead Borrower in its reasonable business judgment, reasonably be expected to
have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property included in the Article 9
Collateral for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all reasonable steps, including, without limitation, in
the USPTO, the USCO and any other governmental authority located in the United
States, to pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Article 9 Collateral of such Grantor.

 

(iii)       Other than to the extent permitted herein or in the Credit
Agreement, or with respect to registrations and applications no longer material,
used or useful, or except as would not, as deemed by the Lead Borrower in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property included in the Article 9 Collateral
may lapse, be terminated, or become invalid or unenforceable or placed in the
public domain (or in the case of a trade secret, becomes publicly known).

 

19

--------------------------------------------------------------------------------


 

(iv)      Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Lead Borrower in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property included in the Article 9 Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all reasonable steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.

 

(v)         Notwithstanding clauses (i) through (iv) above, nothing in this
Agreement or any other Loan Document prevents any Grantor from Disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Intellectual Property included in the Article 9 Collateral to the extent not
prohibited by the Credit Agreement.

 

(d)          Except to the extent permitted under the Credit Agreement, each
Grantor shall, upon request of the Administrative Agent, at its own expense,
take any and all commercially reasonable actions necessary to defend title and
rights to the Article 9 Collateral against all Persons and to defend the
Security Interest of the Administrative Agent in the Article 9 Collateral and
the priority thereof against any Lien not permitted pursuant to Section 6.2 of
the Credit Agreement.  Each Grantor (rather than the Administrative Agent or any
Secured Party) shall remain liable (as between itself and any relevant
counterparty) to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, all in accordance with the terms and
conditions thereof.

 

ARTICLE 4
REMEDIES

 

Section 4.01.                          Remedies upon Default.  Upon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Administrative Agent shall have the right to exercise any and all rights
afforded to a secured party with respect to the Obligations under the Uniform
Commercial Code or other applicable law and also may (a) require each Grantor
to, and each Grantor agrees that it will at its expense and upon request of the
Administrative Agent promptly, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (b) enter into any premises owned or, to
the extent lawful and permitted, leased by any of the Grantors where the
Collateral or any part thereof is assembled or located in order to effectuate
its rights and remedies hereunder or under

 

20

--------------------------------------------------------------------------------


 

law, without obligation to such Grantor in respect of such occupation; provided
that the Administrative Agent shall provide the applicable Grantor with written
notice thereof prior to such occupancy; (c) with respect to any of the Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to be an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent, or
to license or sublicense, any such Article 9 Collateral throughout the world in
accordance with Section 4.03; (d) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; provided that the Administrative Agent shall provide
the applicable Grantor with written notice thereof prior to such exercise; and
(e) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate.  The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors and the Lead
Borrower ten (10) Business Days’ written notice (which each Grantor agrees is
reasonable notice within the meaning of Section 9-611 of the New York UCC or its
equivalent in other jurisdictions) of the Administrative Agent’s intention to
make any sale of Collateral.  Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or a portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Administrative Agent may fix and state in the
notice (if any) of such sale.  At any such sale, the Collateral, or a portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine.  The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given.  The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned.  In the case of any sale of
all or any part of the Collateral made on credit or for future delivery, the
Collateral so sold may be

 

21

--------------------------------------------------------------------------------


 

retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice.  At any public (or, to the
extent permitted by law, private) sale made pursuant to this Agreement, any
Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor
therefor.  For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Administrative
Agent shall be free to carry out such sale pursuant to such agreement and no
Grantor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Administrative Agent
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full.  As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver.  Any sale pursuant to the provisions of this Section 4.01
shall be deemed to be commercially reasonable as provided in Section 9-610(b) of
the New York UCC or its equivalent in other jurisdictions.

 

Section 4.02.                          Application of Proceeds.

 

(a)          Upon the exercise of remedies as set forth in Article VII of the
Credit Agreement and subject to the Intercreditor Agreement, the Administrative
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit
Agreement) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit Agreement)
payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic

 

22

--------------------------------------------------------------------------------


 

payments due under Secured Swap Agreements and any fees due under Secured
Bilateral LC Facilities, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and any
unreimbursed amounts in respect of drawings under letters of credit issued
(other than Letters of Credit) under any Secured Bilateral LC Facility, or
payments made pursuant to any letters of guaranty, surety bonds or similar
arrangements under any Secured Bilateral LC Facility, and to cash collateralize
(i) that portion of LC Exposure consisting of the aggregate undrawn amount of
Letters of Credit and (ii) the aggregate undrawn amount of letters of credit
(other than Letters of Credit) issued under any Secured Bilateral LC Facility
and any unreimbursed contingent amounts under any letters of guaranty, surety
bonds or similar arrangements under any Secured Bilateral LC Facility, and any
breakage, termination or other payments under Secured Swap Agreements, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Lead Borrower or as otherwise required by law.

 

(b)          Subject to the Intercreditor Agreement and the Credit Agreement,
the Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, monies or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

(c)           In making the determinations and allocations required by this
Section 4.02, the Administrative Agent may rely conclusively upon information
supplied to or by the Administrative Agent as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to the Obligations, and
the Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied.  All distributions made by the
Administrative Agent pursuant to this Section 4.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest

 

23

--------------------------------------------------------------------------------


 

error), and the Administrative Agent shall have no duty to inquire as to the
application by the Administrative Agent of any amounts distributed to it.

 

Section 4.03.                          Grant of License to Use Intellectual
Property; Power of Attorney.  For the exclusive purpose of enabling the
Administrative Agent to exercise rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies at any time after and during the continuance of an
Event of Default, each Grantor hereby grants to the Administrative Agent a
non-exclusive, royalty-free, limited license (until the termination or cure of
the Event of Default) to use, license or, to the extent permitted under the
terms of the relevant license, sublicense any of the Intellectual Property
included in the Article 9 Collateral now owned or hereafter acquired by such
Grantor, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof; provided, however,
that all of the foregoing rights of the Administrative Agent to operate such
license, sublicense and other rights shall expire immediately upon the
termination or cure of all Events of Default and shall be exercised by the
Administrative Agent solely during the continuance of an Event of Default and
upon ten (10) Business Days’ prior written notice to the Borrowers, and nothing
in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any applicable law, or is prohibited by, or constitutes a breach
or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent not prohibited by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that such licenses granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks.  Furthermore, each
Grantor hereby grants to the Administrative Agent an absolute power of attorney
to sign, subject only to the giving of ten (10) days’ written notice to the
Grantor and Holdings, upon the occurrence and during the continuance of any
Event of Default, any document which may be required by the USPTO or the USCO in
order to effect an absolute assignment of all right, title and interest in each
registration and application for a Patent, Trademark or Copyright, and to record
the same.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.01.                          Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.1 of the Credit Agreement.  All
communications and notices hereunder to any Grantor other than Holdings shall be
given to it in care of Holdings as provided in Section 9.1 of the Credit
Agreement.

 

Section 5.02.                          Waivers; Amendment; Several Agreement. 
(a)  No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof,

 

24

--------------------------------------------------------------------------------


 

nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.  No notice or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.2 of the Credit Agreement;
provided that the Administrative Agent in its reasonable discretion may grant
extensions of time for the creation or perfection of security interests in, or
taking other actions with respect to, particular assets or any other compliance
with the requirements of this Agreement where it reasonably determines in
writing, in consultation with the Lead Borrower, that the creation or perfection
of security interests in or taking other actions, or any other compliance with
the requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which it would otherwise be required
by this Agreement.

 

(c)           This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented (including by
the addition of a Grantor pursuant to a Security Agreement Supplement), waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

 

Section 5.03.                          Administrative Agent’s Fees and
Expenses.  (a)  The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expenses incurred hereunder (including without
limitation disbursements of the Administrative Agent pursuant to Section 5.14)
and indemnity for its actions in connection herewith as provided in Sections 9.3
of the Credit Agreement; provided that each reference therein to a “Borrower”
shall be deemed to be a reference to a “Grantor”.

 

(b)          Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity

 

25

--------------------------------------------------------------------------------


 

or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party.

 

Section 5.04.                          Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Grantor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns, to the extent
permitted under Section 9.4 of the Credit Agreement.

 

Section 5.05.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any Lender or on its behalf, and
shall continue in full force and effect until the termination of this Agreement
in accordance with Section 5.12(a).

 

Section 5.06.                          Counterparts; Effectiveness; Successors
and Assigns.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by facsimile or other electronic
communication of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.  This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding, without the
consent of any other party, upon such Grantor and the Administrative Agent and
their respective successors and assigns permitted thereby, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective successors and assigns permitted thereby, except
that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as permitted by this Agreement or
the other Loan Documents (it being understood that a merger or consolidation not
prohibited by the Credit Agreement shall not constitute an assignment or
transfer).

 

Section 5.07.                          Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 5.08.                          Governing Law; Jurisdiction; Venue;
Waiver of Jury Trial;  Consent to Service of Process.  (a)  THE TERMS OF
SECTION 9.9 OF THE

 

26

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND
VENUE ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES
HERETO AGREE TO SUCH TERMS.

 

(b)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 5.09.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 5.10.                          Security Interest Absolute.  To the
extent permitted by applicable law, all rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.

 

27

--------------------------------------------------------------------------------


 

Section 5.11.                          Intercreditor Agreement Governs.

 

(a)          Notwithstanding anything herein to the contrary, (i) the priority
of the liens and security interests granted to the Administrative Agent pursuant
to this Agreement are expressly subject to the Intercreditor Agreement and
(ii) the exercise of any right or remedy by the Administrative Agent hereunder
is subject to the limitations and provisions of the Intercreditor Agreement.  In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent, the terms of the Intercreditor Agreement
shall govern.

 

(b)          Notwithstanding anything herein to the contrary, to the extent any
Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Administrative Agent for purposes of possession and/or “control”
(as such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the Intercreditor Agreement) in accordance with
the terms of the Intercreditor Agreement, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed complied with and satisfied by the
delivery to the Controlling Authorized Representative (as defined in the
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement)..

 

Section 5.12.                          Termination or Release.

 

(a)          This Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate with respect to all
Obligations (i) upon commencement of a Covenant Suspension Period, to the extent
that any Liens securing any Indebtedness described in Section 6.5(h) of the
Credit Agreement are released substantially concurrently therewith (or at such
later time as such Liens securing such Indebtedness are released), and (ii) upon
termination of the Commitments and payment in full of all Obligations (other
than Secured Swap Obligations, Secured Bilateral LC Obligations, indemnities and
contingent obligations with respect to which no claim for reimbursement has been
made, and other than Letters of Credit that have been cash collateralized
pursuant to arrangements mutually agreed between the applicable Issuing Bank and
the Lead Borrower or with respect to which other arrangements have been made
that are satisfactory to the applicable Issuing Bank).

 

(b)          A Grantor (other than a Borrower) shall automatically be released
from its obligations hereunder in accordance with, and to the extent provided
by, Section 9.17 of the Credit Agreement.

 

(c)           The security interest granted hereunder by any Grantor in any
Collateral shall be automatically released and the license granted in
Section 4.03 shall be automatically terminated with respect to such Collateral
(i) at the time the property subject to such security interest is transferred or
to be transferred as part of or in connection with any transfer not prohibited
by the Credit Agreement (and the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent may rely conclusively on a certificate to that effect
provided to it by such Grantor upon its reasonable request without further
inquiry) to any person other than a Grantor, (ii) subject to Section 9.2 of the
Credit Agreement, if the release of such security interest is approved,
authorized or ratified in writing by the Required Lenders or (iii) upon release
of such Grantor from its obligations hereunder pursuant to
Section 5.12(b) above.

 

(d)          In connection with any termination or release pursuant to paragraph
(a), (b) or (c) of this Section 5.12, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents and take all
such further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of
Article VIII and Section 9.17 of the Credit Agreement.  Any execution and
delivery of documents pursuant to this Section 5.12 shall be without recourse to
or warranty by the Administrative Agent.

 

(e)           Notwithstanding anything to the contrary set forth in this
Agreement, each Specified Secured Party by the acceptance of the benefits under
this Agreement hereby acknowledges and agrees that (i) the obligations of
Holdings or any of its Subsidiaries under any Other Arrangement shall be secured
pursuant to this Agreement only to the extent that, and for so long as, the
other Obligations are so secured and (ii) any release of Collateral effected in
the manner permitted by this Agreement shall not require the consent of any
Specified Secured Party.

 

Section 5.13.                          Additional Grantors.  Each direct or
indirect Domestic Subsidiary  of Holdings that is required to enter into this
Agreement as a Grantor pursuant to Section 5.9(b) of the Credit Agreement shall,
and any Subsidiary of Holdings may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder or of any other Person.  The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

Section 5.14.                          Administrative Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Administrative Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable and consistent with the
terms of this Agreement and the Credit Agreement to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable for the term hereof and coupled with an
interest.  The foregoing appointment shall terminate upon termination of this
Agreement (or, with respect to any Guarantor released from its obligations
hereunder in accordance with Section 5.12 before termination of this Agreement,
upon such release of such Grantor) and the Security Interest granted hereunder
pursuant to Section 5.12(a).  Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default and written notice by the Administrative
Agent to Holdings of its intent to exercise such rights, with full power of

 

29

--------------------------------------------------------------------------------


 

substitution either in the Administrative Agent’s name or in the name of such
Grantor, (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; (h) to make, settle and
adjust claims in respect of Article 9 Collateral under policies of insurance,
including endorsing the name of any Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance, making all
determinations and decisions with respect thereto and obtaining or maintaining
the policies of insurance required by Section 5.5 of the Credit Agreement or
paying any premium in whole or in part relating thereto; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  Anything in
this Section 5.14 to the contrary notwithstanding, the Administrative Agent
agrees that it will not exercise any rights under the appointment provided for
in this Section 5.14 unless an Event of Default shall have occurred and be
continuing.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein.  No Agent Party shall be liable in the
absence of its own gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction.

 

Section 5.15.                          General Authority of the Administrative
Agent.  By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Administrative Agent
as its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Administrative Agent shall have the authority to act as the exclusive
agent of such Secured Party for the enforcement of any provisions of this
Agreement and such other Collateral Documents against any Grantor, the exercise
of remedies hereunder or thereunder and the giving or withholding of any consent
or approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor,

 

30

--------------------------------------------------------------------------------


 

to exercise any remedy hereunder or thereunder or to give any consents or
approvals hereunder or thereunder except as expressly provided in this Agreement
or any other Collateral Document and (d) to agree to be bound by the terms of
this Agreement and any other Collateral Documents.

 

Section 5.16.                          Reasonable Care.  The Administrative
Agent is required to exercise reasonable care in the custody and preservation of
any of the Collateral in its possession; provided that the Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any of the Collateral, if such Collateral is accorded treatment
substantially similar to that which the Administrative Agent accords its own
property.

 

Section 5.17.                          Mortgages.  In the event that any of the
Collateral hereunder is also subject to a valid and enforceable Lien under the
terms of a Mortgage and the terms thereof are inconsistent with the terms of
this Agreement, then with respect to such Collateral, the terms of such Mortgage
shall control in the case of Fixtures, and the terms of this Agreement shall
control in the case of all other Collateral.

 

Section 5.18.                          Reinstatement.  This Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Holdings or any other Loan Party, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Holdings or any other Loan Party or any substantial part of
its property, or otherwise, all as though such payments had not been made.

 

Section 5.19.                          Miscellaneous.  (a)  The Administrative
Agent may execute any of the powers granted under this Agreement and perform any
duty hereunder either directly or by or through agents or attorneys-in-fact.

 

(b)          The Administrative Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Administrative Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties
to the Administrative Agent in its capacity as Administrative Agent indicating
that an Event of Default has occurred.  The Administrative Agent shall have no
obligation either prior to or after receiving such notice to inquire whether an
Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

 

[Signature pages follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

CF INDUSTRIES HOLDINGS, INC.,
as Holdings

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CF INDUSTRIES, INC.,
as the Lead Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CF INDUSTRIES ENTERPRISES, INC.,
as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CF INDUSTRIES SALES, LLC,
as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Pages to Security Agreement]

 

32

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Pages to Security Agreement]

 

33

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PLEDGED EQUITY

 

Issuer

 

Record Owner

 

Certificate
No.

 

No. Shares
/ Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

34

--------------------------------------------------------------------------------


 

EXHIBIT I TO THE
SECURITY AGREEMENT

 

SUPPLEMENT NO. [·] dated as of [·], to the Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of [·], 2016 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and Morgan Stanley
Senior Funding, Inc., as administrative agent (the “Administrative Agent”) for
the Secured Parties.

 

A.                                    Reference is made to the Third Amended and
Restated Revolving Credit Agreement dated as of September 18, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Lead Borrower, the Designated
Borrowers from time to time party thereto, the lenders from time to time party
thereto (collectively, the “Lenders” and each, a “Lender”), the Issuing Banks
party thereto and the Administrative Agent.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement.

 

C.                                    The Grantors have entered into the
Security Agreement in order to induce (x) the Lenders to make Loans and the
Issuing Banks to issue Letters of Credit and (y) the Specified Secured Parties
to enter into and/or maintain the Other Arrangements. Section 5.13 of the
Security Agreement provides that certain additional Subsidiaries of Holdings may
become Grantors under the Security Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Grantor under the Security Agreement in order
to induce (x) the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and (y) the Specified Secured Parties to
enter into and/or maintain the Other Arrangements and as consideration for
(x) Loans previously made and Letters of Credit previously issued and (y) Other
Arrangements previously entered into and/or maintained.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 5.13 of the
Security Agreement, the New Subsidiary by its signature below becomes a Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Grantor and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof.  In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the

 

35

--------------------------------------------------------------------------------


 

Security Agreement) of the New Subsidiary.  Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Subsidiary.  The Security
Agreement is hereby incorporated herein by reference.  The New Subsidiary hereby
irrevocably authorizes the Administrative Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements (including Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as “all assets of the Debtor, whether now owned
or hereafter acquired” or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (y) in the case of a financing statement filed as a Fixture filing,
a sufficient description of the Material Real Property subject to a Mortgage to
which such Article 9 Collateral relates.  The New Subsidiary agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Administrative Agent for the benefit of the Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received a counterpart of this Supplement
that bears the signature of the New Subsidiary, and the Administrative Agent has
executed a counterpart hereof.  Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic communication shall be
as effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.                            The New Subsidiary hereby represents and
warrants that (a) set forth under its signature hereto is the true and correct
legal name of the New Subsidiary, its jurisdiction of formation and the location
of its chief executive office and (b) Schedule I attached hereto sets forth a
true and complete list, with respect to the New Subsidiary, of (i) all the
Pledged Equity owned by the New Subsidiary and (ii) all the Pledged Debt owed to
the New Subsidiary.

 

SECTION 5.                            Except as supplemented hereby, the
Security Agreement shall remain in full force and effect.

 

SECTION 6.                         THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAWS

 

36

--------------------------------------------------------------------------------


 

PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

SECTION 7.                            If any provision of this Supplement is
held to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Supplement and the other Loan
Documents shall not be affected or impaired thereby.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 8.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.01 of the Security
Agreement.

 

[Signatures on following page]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Jurisdiction of Formation:
Address of Chief Executive Office:

 

 

 

 

 

MORGAN STANLEY SENIOR

FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Supplement No.     to the Pledge Security Agreement

 

38

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENT NO     TO THE
SECURITY AGREEMENT

 

PLEDGED EQUITY

 

Issuer

 

Number of
Certificate

 

Registered Owner

 

Number and Class
of Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FORM OF
PATENT SECURITY AGREEMENT
(SHORT-FORM)

 

PATENT SECURITY AGREEMENT, dated as of [·] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (the “Administrative Agent”) for the
Secured Parties.

 

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of [·], 2016 among CF Industries Holdings, Inc.
(“Holdings”) and CF Industries, Inc. (the “Lead Borrower”), as Grantors, the
other Grantors party thereto and the Administrative Agent.  The Secured Parties’
agreements in respect of extensions of credit to the Borrowers are set forth in
the Third Amended and Restated Revolving Credit Agreement dated as of
September 18, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Lead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto (collectively, the “Lenders” and each, a
“Lender”), the Issuing Banks party thereto and the Administrative Agent.  The
Grantors are affiliates of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and
the performance of obligations by the Specified Secured Parties under any Other
Arrangements and the undersigned Grantors are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit and the
Specified Secured Parties to enter in to such Other Arrangements. Accordingly,
the parties hereto agree as follows:

 

Section 1.                                           Terms.  Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
assigned to such terms in the Security Agreement.  The rules of construction
specified in Article I of the Credit Agreement also apply to this Agreement. For
purposes of this Agreement, “Patents” means all of the following now directly
owned or hereafter acquired and directly owned by any Grantor: (a) all letters
patent of the United States, all registrations and recordings thereof, and all
applications for letters patent of the United States, including applications in
the USPTO or in any similar office or agency of the United States, (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein, (c) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (d) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

Section 2.                                           Grant of Security
Interest.  As security for the payment or performance in full when due of the
Obligations, including each Guaranty of the Obligations, each Grantor hereby
pledges to the Administrative Agent, for the benefit of

 

40

--------------------------------------------------------------------------------


 

the Secured Parties, and hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now or at
any time hereafter directly owned by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

 

(a) All Patents, including those listed on Schedule I hereto; and

 

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.

 

Section 3.                                           Termination.  This Patent
Security Agreement and the security interest granted hereby shall automatically
terminate with respect to all of a Grantor’s Obligations and any Lien arising
therefrom shall be automatically released upon termination of the Security
Agreement or release of such Grantor’s obligations thereunder.  The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may request, an instrument in writing releasing the security interest in
the Patent Collateral acquired under this Agreement.  Additionally, upon such
termination or release, the Administrative Agent shall reasonably cooperate with
any efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Patent Collateral.

 

Section 4.                                           Supplement to the Security
Agreement.  The security interests granted to the Administrative Agent herein
are granted in furtherance, and not in limitation of, the security interests
granted to the Administrative Agent pursuant to the Security Agreement.  Each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Patent Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.

 

Section 5.                                           Governing Law.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

41

--------------------------------------------------------------------------------


 

Section 6.                                           Intercreditor Agreement
Governs.  Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Administrative Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder is subject
to the limitations and provisions of the Intercreditor Agreement.  In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement, the terms of the Intercreditor Agreement shall govern.

 

Section 7.                                           Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signatures on following page]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],
as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Patent Security Agreement

 

43

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Patent Security Agreement

 

44

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Patent Collateral

 

United States Patent Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States Patent Applications:

 

OWNER

 

APPLICATION
NUMBER

 

NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

EXHIBIT III

 

FORM OF
TRADEMARK SECURITY AGREEMENT
(SHORT-FORM)

 

TRADEMARK SECURITY AGREEMENT, dated as of [·] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (the “Administrative Agent”) for
the Secured Parties.

 

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of [·], 2016 among CF Industries Holdings, Inc.
(“Holdings”) and CF Industries, Inc. (the “Lead Borrower”), as Grantors, the
other Grantors party thereto and the Administrative Agent.  The Secured Parties’
agreements in respect of extensions of credit to the Borrowers are set forth in
the Third Amended and Restated Revolving Credit Agreement dated as of
September 18, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Lead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto (collectively, the “Lenders” and each, a
“Lender”), the Issuing Banks party thereto and the Administrative Agent.  The
Grantors are affiliates of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and
the performance of obligations by the Specified Secured Parties under any Other
Arrangements and the undersigned Grantors are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit and the
Specified Secured Parties to enter in to such Other Arrangements.  Accordingly,
the parties hereto agree as follows:

 

Section 1.                                           Terms.  Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
assigned to such terms in the Security Agreement.  The rules of construction
specified in Article I of the Credit Agreement also apply to this Agreement. For
purposes of this Agreement, “Trademarks” means all of the following now directly
owned or hereafter directly acquired by any Grantor: (a) all trademarks, service
marks, trade names, corporate names, trade dress, logos, designs, business
names, fictitious business names and all other source or business identifiers,
and all general intangibles of like nature, protected under the laws of the
United States or any state or political subdivision thereof, as well as any
unregistered trademarks and service marks used by a Grantor, (b) all goodwill
symbolized thereby or associated with each of them, (c) all registrations and
recordings in connection therewith, including all registration and recording
applications filed in the USPTO or any similar offices in any state of the
United States or any political subdivision thereof, (d) all renewals of any of
the foregoing, (e) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (f) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

46

--------------------------------------------------------------------------------


 

Section 2.                                           Grant of Security
Interest.  As security for the payment or performance in full when due of the
Obligations, including each Guaranty of the Obligations, each Grantor hereby
pledges to the Administrative Agent, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in all right, title or interest in or to any and
all of the following assets and properties now or at any time hereafter directly
owned by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):

 

(a) All Trademarks, including those listed on Schedule I hereto; and

 

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto.

 

Section 3.                                           Termination.  This
Trademark Security Agreement and the security interest granted hereby shall
automatically terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder.  The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may request, an instrument in writing releasing the security interest in
the Trademark Collateral acquired under this Agreement.  Additionally, upon such
termination or release, the Administrative Agent shall reasonably cooperate with
any efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.

 

Section 4.                                           Supplement to the Security
Agreement.  The security interests granted to the Administrative Agent herein
are granted in furtherance, and not in limitation of, the security interests
granted to the Administrative Agent pursuant to the Security Agreement.  Each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Trademark Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.

 

47

--------------------------------------------------------------------------------


 

Section 5.                                           Governing Law.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 6.                                           Intercreditor Agreement
Governs.  Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Administrative Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder is subject
to the limitations and provisions of the Intercreditor Agreement.  In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement, the terms of the Intercreditor Agreement shall govern.

 

Section 7.                                           Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signatures on following page]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],
as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Trademark Security Agreement

 

49

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Trademark Security Agreement

 

50

--------------------------------------------------------------------------------


               

·              Schedule I to
Trademark Security Agreement Supplement

 

Short Particulars of U.S. Trademark Collateral

 

Grantor

 

Trademark or Service
Mark

 

Date Granted

 

Registration No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

 

Trademark or Service
Mark Application

 

Date Filed

 

Application No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

FORM OF
COPYRIGHT SECURITY AGREEMENT
(SHORT-FORM)

 

COPYRIGHT SECURITY AGREEMENT, dated as of [·] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (the “Administrative Agent”) for
the Secured Parties.

 

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of [·], 2016 among CF Industries Holdings, Inc.
(“Holdings”) and CF Industries, Inc. (the “Lead Borrower”), as Grantors, the
other Grantors party thereto and the Administrative Agent.  The Secured Parties’
agreements in respect of extensions of credit to the Borrowers are set forth in
the Third Amended and Restated Revolving Credit Agreement dated as of
September 18, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Lead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto (collectively, the “Lenders” and each, a
“Lender”), the Issuing Banks party thereto and the Administrative Agent.  The
Grantors are affiliates of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and
the performance of obligations by the Specified Secured Parties under any Other
Arrangements and the undersigned Grantors are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit and the
Specified Secured Parties to enter in to such Specified Secured Parties. 
Accordingly, the parties hereto agree as follows:

 

Section 1.              Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings assigned to such terms in the
Security Agreement.  The rules of construction specified in Article I of the
Credit Agreement also apply to this Agreement.  For purposes of this Agreement,
(A) “Copyrights” means all of the following now directly owned or hereafter
directly acquired by any Grantor: (a) all copyright rights in any work subject
to and under the copyright laws of the United States (whether or not the
underlying works of authorship have been published), whether as author,
assignee, transferee, exclusive licensee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO or in any similar office or agency of
the United States, (c) all renewals of any of the foregoing, (d) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(e) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof and (B) “Copyright License” means any written
agreement, now or hereafter in effect, granting any right to any third party
under any Copyright now or hereafter directly owned by any Grantor or

 

52

--------------------------------------------------------------------------------


 

that such Grantor otherwise has the right to license, or granting any right to
any Grantor under any Copyright now or hereafter owned by any third party, and
all rights of such Grantor under any such agreement.

 

Section 2.              Grant of Security Interest.  As security for the payment
or performance in full when due of the Obligations, including each Guaranty of
the Obligations, each Grantor hereby pledges to the Administrative Agent, for
the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in all right,
title or interest in or to any and all of the following assets and properties
now or at any time hereafter directly owned by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

 

(a) All Copyrights, including those listed on Schedule I hereto;

 

(b)all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

 

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.

 

Section 3.              Termination.  This Copyright Security Agreement and the
security interest granted hereby shall automatically terminate with respect to
all of a Grantor’s Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder.  The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement.  Additionally, upon such termination
or release, the Administrative Agent shall reasonably cooperate with any efforts
made by a Grantor to make of record or otherwise confirm such satisfaction
including, but not limited to, the release and/or termination of this Agreement
and any security interest in, to or under the Copyright Collateral.

 

Section 4.              Supplement to the Security Agreement.  The security
interests granted to the Administrative Agent herein are granted in furtherance,
and not in limitation of, the security interests granted to the Administrative
Agent pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the Copyright Collateral are more

 

53

--------------------------------------------------------------------------------


 

fully set forth in the Security Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein.  In the
event of any conflict between the terms of this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.

 

Section 5.              Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 6.              Intercreditor Agreement Governs.  Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.

 

Section 7.              Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signatures on following page]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],
as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Copyright Security Agreement

 

55

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR

FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Copyright Security Agreement

 

56

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Copyright Collateral

 

Copyright Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications:

 

OWNER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page for Copyright Security Agreement

 

57

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF

PERFECTION CERTIFICATE

 

Reference is hereby made to that certain Pledge and Security Agreement dated as
of November [·], 2016 (the “Security Agreement”), among CF Industries
Holdings, Inc. (“Holdings”), a Delaware corporation, CF Industries, Inc. (the
“Borrower”), a Delaware corporation, the other Guarantors party thereto
(collectively with Holdings and the Borrower, the “Companies” and each, a
“Company”) and Morgan Stanley Senior Funding, Inc., as administrative agent (the
“Administrative Agent”).  Capitalized terms used but not defined herein have the
meanings assigned in the Security Agreement.

 

I, the undersigned [_] of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

 

1.     Names.  (a) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or any other organizational
document, is set forth in Schedule 1(a).  Each Company is (i) the type of entity
disclosed next to its name in Schedule 1(a) and (ii) a registered organization
except to the extent disclosed in Schedule 1(a).  Also set forth in Schedule
1(a) is the organizational identification number, if any, of each Company that
is a registered organization and the jurisdiction of formation of each Company.

 

(b)   Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.

 

(c)   Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years.  Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

 

2.     Current Locations.  (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.

 

(b)   Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

 

3.     [Reserved]

 

4.     Extraordinary Transactions.  Within the last five years, except for those
transactions described on Schedule 4 attached hereto, all of the Collateral has
been acquired by each Company in the ordinary course of business.

 

5.     File Search Reports.  Attached hereto as Schedule 5 is a true and
accurate summary of  file search reports from (A) the Uniform Commercial Code
filing offices  in each jurisdiction identified in Section 1(a) with respect to
each legal name set forth in Section 1 and (B) each jurisdiction described in
Schedule 1(c) or Schedule 4 relating to any of the transactions described in
Schedule (1)(c) or Schedule 4 with respect to judgment and tax liens,
bankruptcies and lawsuits.  A true copy of each financing

 

--------------------------------------------------------------------------------


 

statement and each judgment and tax lien, each bankruptcy and pending lawsuit
and each  other filing identified in such file search reports has been delivered
to the Administrative Agent.

 

6.     UCC Filings.  Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 7
hereof.

 

7.     Schedule of Filings.  Attached hereto as Schedule 7 is a schedule of
(i) the appropriate filing offices for the financing statements attached hereto
as Schedule 6 and (ii) the appropriate filing offices for the filings described
in Schedule 12(c).

 

8.     Real Property.  Attached hereto (a) as Schedule 8(a) is a list of all
real property owned by each Company constituting Material Real Property as of
the Amendment No. 3 Closing Date and filing offices for Mortgages as of the
Amendment No. 3 Closing Date.

 

9.     Termination Statements.  Attached hereto as Schedule 9(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 9(b) hereto with respect to each
Lien described therein.

 

10.  Stock Ownership and Other Equity Interests.  Attached hereto as Schedule
10(a) is a true and correct list of each of all of the authorized, and the
issued and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its direct
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests.  Also set forth on
Schedule 10(b) is each equity investment of each Company (other than the equity
interest set forth on Schedule 10(a)) setting for the percentage of such equity
interest pledged under the Security Agreement.

 

11.  Instruments and Tangible Chattel Paper.  Attached hereto as Schedule 11 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Amendment No. 3 Closing Date, including all intercompany notes between
or among any two or more Companies.

 

12.  Intellectual Property.  Attached hereto as Schedule 12(a) is a schedule
setting forth all of each Company’s applications and registrations for Patents
and Trademarks (each as defined in the Security Agreement) registered with the
United States Patent and Trademark Office, and all other applications or
registrations for Patents and Trademarks, including the name of the registered
owner and the registration number of each such Patent and Trademark owned by
each Company.  Attached hereto as Schedule 12(b) is a schedule setting forth all
of each Company’s United States registered Copyrights and exclusive Copyright
Licenses with respect to United States Copyrights under which a Company is the
licensee (each as defined in the Security Agreements), including the name of the
registered owner and the registration number of each such Copyright or such
Copyright licensed under such Copyright License owned by each Company.

 

13.  Commercial Tort Claims.  Attached hereto as Schedule 13 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $10,000,000, including a brief
description thereof.

 

2

--------------------------------------------------------------------------------


 

14.  [Reserved]

 

15.  Letter-of-Credit Rights.  Attached hereto as Schedule 15 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder.

 

[The Remainder of this Page has been intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

 

CF INDUSTRIES HOLDINGS, INC.,

 

as Holdings

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CF INDUSTRIES, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CF INDUSTRIES SALES, LLC,

 

as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CF INDUSTRIES ENTERPRISES, INC.

 

as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature page to Perfection Certificate]

 

4

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational Number

 

State of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Organizational Names

 

Company

 

Prior Name

 

Date of
Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

 

Corporate Name of
Entity

 

Action

 

Date of
Action

 

State of
Formation

 

List of All Other
Names Used During
Past Five Years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule 2(a)

 

Chief Executive Offices

 

Company

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule 2(b)

 

Location of Books

 

Company

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Schedule 3

 

[Reserved]

 

10

--------------------------------------------------------------------------------


 

Schedule 4

 

Transactions Other Than in the Ordinary Course of Business

 

Company

 

Description of Transaction Including Parties
Thereto

 

Date of
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Schedule 5

File Search Reports

 

(A) UCC Searches

 

Company

 

Search Report Dated

 

Prepared by

 

Jurisdiction

 

Type of Search

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

(B) Judgment and Tax Liens, Bankruptcies and Lawsuits

 

13

--------------------------------------------------------------------------------


 

Schedule 6

 

Copy of Financing Statements To Be Filed

 

14

--------------------------------------------------------------------------------


 

Schedule 7

 

Filings/Filing Offices

 

Type of Filing

 

Entity

 

Filing Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Schedule 8(a)

 

Real Property

 

Entity of Record

 

Location Address

 

Owned or
Leased

 

Landlord/Owner if
Leased

 

Description
of Lease
Documents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Schedule 9(a)

 

Termination Statements

 

See attached.

 

17

--------------------------------------------------------------------------------


 

Schedule 9(b)

 

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured Party

 

Type of Collateral

 

UCC-1
File Date

 

UCC-1
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Schedule 10(a)

 

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner

 

Entity Owned

 

No. of
Shares/Units
or Percent
Owned

 

Certificate No.

 

No. of
Shares/Units
or Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

Schedule 10(b)

 

Other Equity Interests

 

Record Owner

 

Entity Owned

 

No. of
Shares/Units or
Percent Owned

 

Certificate No.

 

No. of
Shares/Units or
Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

Schedule 11

 

Instruments and Tangible Chattel Paper

 

1.             Promissory Notes:

 

2.             Chattel Paper:

 

21

--------------------------------------------------------------------------------


 

Schedule 12(a)

 

Intellectual Property Filings

 

Patents and Trademarks

 

U.S. TRADEMARK REGISTRATIONS

 

 

 

Trademark

 

Registration
Number

 

Registration
Date

 

Owner

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

U.S. TRADEMARK APPLICATIONS

 

FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS

 

 

 

Country

 

Trademark

 

Reg. (App.)
No.

 

Reg. (App.)
Date

 

Owner

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK LICENSES

 

Name of
Agreement

 

Parties
Licensor/Licensee

 

Date of
Agreement

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

PATENTS AND DESIGN PATENTS

 

 

 

Patent No.

 

Issued

 

Expiration

 

Country

 

Title

 

Owner

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

None.

 

PATENT LICENSES

 

Name of Agreement

 

Parties
Licensor/Licensee

 

Date of Agreement

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 12(b)

 

Copyrights

 

COPYRIGHT REGISTRATIONS

 

 

 

Registration
No.

 

Registration Date

 

Title

 

Owner

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

 

 

7.

 

 

 

 

 

 

 

 

 

8.

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

COPYRIGHT APPLICATIONS

 

COPYRIGHT LICENSES

 

Name of
Agreement

 

Parties
Licensor/Licensee

 

Date of
Agreement

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Schedule 13

 

Commercial Tort Claims

 

25

--------------------------------------------------------------------------------


 

Schedule 14

 

[Reserved]

 

26

--------------------------------------------------------------------------------


 

Schedule 15

 

Letter of Credit Rights

 

27

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF

INTERCREDITOR AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------


 

FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT

 

dated as of

 

[  ], 2016

 

among

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Credit Facility Agent,

 

[  ],
as Initial Other Authorized Representative,

 

each additional Authorized Representative from time to time party hereto,

 

and acknowledged by each Grantor

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I
DEFINITIONS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

SECTION 1.01.

Construction; Certain Defined Terms

1

 

 

 

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON COLLATERAL

 

 

 

SECTION 2.01.

Priority of Claims

9

SECTION 2.02.

Actions with Respect to Common Collateral; Prohibition on Contesting Liens

12

SECTION 2.03.

No Interference; Payment Over

13

SECTION 2.04.

Automatic Release of Liens; Amendments to First-Priority Collateral Documents

14

SECTION 2.05.

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

15

SECTION 2.06.

Reinstatement

16

SECTION 2.07.

Insurance

16

SECTION 2.08.

Refinancings

16

SECTION 2.09.

Possessory Collateral, Control Collateral and Controlling Authorized
Representative as Gratuitous Bailee/Agent for Perfection

16

 

 

 

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

ARTICLE IV

THE CONTROLLING AUTHORIZED REPRESENTATIVE

 

 

 

SECTION 4.01.

Appointment and Authority

18

SECTION 4.02.

Rights as a First-Priority Secured Party

19

SECTION 4.03.

Exculpatory Provisions

19

SECTION 4.04.

Reliance by Controlling Authorized Representative

21

SECTION 4.05.

Delegation of Duties

22

SECTION 4.06.

Non-Reliance on Controlling Authorized Representative and Other First-Priority
Secured Parties

22

 

 

 

ARTICLE V

MISCELLANEOUS

 

 

 

SECTION 5.01.

Notices

22

SECTION 5.02.

Waivers; Amendment; Joinder Agreements

23

SECTION 5.03.

Parties in Interest

24

SECTION 5.04.

Survival of Agreement

24

 

3

--------------------------------------------------------------------------------


 

SECTION 5.05.

Counterparts

24

SECTION 5.06.

Severability

24

SECTION 5.07.

Governing Law

24

SECTION 5.08.

Submission to Jurisdiction; Waivers

25

SECTION 5.09.

WAIVER OF JURY TRIAL

25

SECTION 5.10.

Headings

25

SECTION 5.11.

Conflicts

25

SECTION 5.12.

Provisions Solely to Define Relative Rights

26

SECTION 5.13.

Authorized Representatives

26

SECTION 5.14.

Other First-Priority Obligations

27

SECTION 5.15.

Junior Lien Intercreditor Agreements

28

 

 

 

Annex

 

 

 

 

 

Annex A

Acknowledgement of Grantors

 

Annex B

Joinder

 

 

4

--------------------------------------------------------------------------------


 

This FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement’), dated as of [  ],
2016, is among MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan Stanley”), as
administrative agent for the Credit Agreement Secured Parties (in such capacity
and together with its successors in such capacity, the “Credit Facility Agent”),
[  ], as collateral agent for the Initial Other First-Priority Secured Parties
(in such capacity and together with its successors in such capacity, the
“Initial Other Authorized Representative”), and each additional Authorized
Representative from time to time party hereto for the Other First-Priority
Secured Parties of the Series with respect to which it is acting in such
capacity, as acknowledged by the Grantors in the Acknowledgement of Grantors.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Facility Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Other Authorized Representative (for
itself and on behalf of the Initial Other First-Priority Secured Parties) and
each additional Authorized Representative (for itself and on behalf of the Other
First-Priority Secured Parties of the applicable Series) agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.           Construction; Certain Defined Terms.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument, other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, but shall not be
deemed to include the subsidiaries of such Person unless express reference is
made to such subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (iv) unless otherwise
expressly stated herein, all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.

 

5

--------------------------------------------------------------------------------


 

(b)                                 It is the intention of the First-Priority
Secured Parties of each Series that the holders of First-Priority Obligations of
such Series (and not the First-Priority Secured Parties of any other Series)
bear the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the First-Priority Obligations of such Series are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of First-Priority Obligations), (y) any of the First-Priority Obligations
of such Series do not have a valid and perfected security interest in any of the
Collateral securing any other Series of First-Priority Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First-Priority Obligations and, without limiting
the foregoing, after taking into account the effect of any applicable
intercreditor agreements) on a basis ranking prior to the security interest of
such Series of First-Priority Obligations but junior to the security interest of
any other Series of First-Priority Obligations or (ii) the existence of any
Collateral for any other Series of First-Priority Obligations that is not Common
Collateral (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of First-Priority Obligations, an “Impairment”
of such Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including the right to
receive distributions in respect of such Series of First-Priority Obligations
pursuant to Section 2.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such First-Priority Obligations subject to such Impairment.
Additionally, in the event the First-Priority Obligations of any Series are
modified pursuant to applicable law (including pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First-Priority Obligations or the
Secured Credit Documents governing such First-Priority Obligations shall refer
to such obligations or such documents as so modified.

 

(c)                                  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement. As
used in this Agreement, the following terms have the meanings specified below:

 

“Acknowledgement of Grantors” means the Acknowledgement of Grantors in the form
of Annex A attached hereto.

 

“Additional First-Priority Agent” has the meaning assigned to such term in
Section 5.14(b).

 

“Additional First-Priority Agreements” has the meaning assigned to such term in
Section 5.14(b).

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Credit Facility Agent,
(ii) in the case of the Initial Other First-Priority Obligations or the Initial
Other First-Priority Secured Parties, the Initial Other Authorized
Representative and (iii) in the case of any Series of Other First-Priority
Obligations or Other First-Priority Secured Parties that become subject to this
Agreement after

 

6

--------------------------------------------------------------------------------


 

the date hereof, the Person named as the Additional First-Priority Agent for
such Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

 

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest or Lien at such
time; provided that collateral consisting of cash and cash equivalents pledged
to secure Credit Agreement Obligations consisting of reimbursement obligations
in respect of letters of credit or otherwise held by the administrative agent
thereunder pursuant to Section 2.5 of the Credit Agreement (or any Equivalent
Provision) shall be applied as specified in the Credit Agreement or such
Equivalent Provision and will not constitute Common Collateral. If more than two
Series of First-Priority Obligations are outstanding at any time and the holders
of less than all Series of First-Priority Obligations hold a valid and perfected
security interest or Lien in any Collateral at such time, then such Collateral
shall constitute Common Collateral for those Series of First-Priority
Obligations that hold a valid and perfected security interest or Lien in such
Collateral at such time and shall not constitute Common Collateral for any
Series which does not have a valid and perfected security interest or Lien in
such Collateral at such time.

 

“Company” means CF Industries, Inc., a Delaware corporation.

 

“Control Collateral” means any Common Collateral in the control of the
Controlling Authorized Representative (or to the extent provided in
Section 2.09(a), each other Authorized Representative) (in each case, or its
agents or bailees), to the extent that control thereof perfects a Lien thereon
under the Uniform Commercial Code of any jurisdiction or otherwise.  Control
Collateral includes, without limitation, Deposit Accounts, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Rights.  All capitalized terms
used in this definition and not defined elsewhere in this Agreement have the
meanings assigned to them in the New York UCC.

 

“Controlling Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Credit Facility Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative; provided, in each case, that if there shall occur one or more
Non-Controlling Authorized Representative Enforcement Dates, the Applicable
Authorized Representative shall be the Authorized Representative that is the
Major Non-Controlling

 

7

--------------------------------------------------------------------------------


 

Authorized Representative in respect of the most recent Non-Controlling
Authorized Representative Enforcement Date.

 

“Controlling Secured Parties” means, with respect to any Common Collateral, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Controlling Authorized Representative for such Common Collateral.

 

“Credit Agreement” means that certain Third Amended and Restated Revolving
Credit Agreement, dated as of September 18, 2015, among Holdings, the Company,
the other borrowers from time to time party thereto, the lenders from time to
time party thereto, the issuing banks party thereto and the Credit Facility
Agent, as amended, restated, amended and restated, supplemented, otherwise
modified, Refinanced or replaced from time to time, including, in the event such
Credit Agreement is terminated or replaced and Holdings, the Company and any of
their subsidiaries subsequently enter into any “[Credit Facilities]” (as defined
in the Initial Other First-Priority Agreement (or the Equivalent Provision
thereof)), the Credit Agreement designated by the Company to be the “Credit
Agreement” hereunder.

 

“Credit Agreement Documents” means the Credit Agreement and the other “Loan
Documents” (as such term is defined in the Credit Agreement (or the Equivalent
Provision thereof)).

 

“Credit Agreement Obligations” means all “Obligations” (as such term is defined
in the Credit Agreement (or the Equivalent Provision thereof)).

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or the Equivalent Provision thereof).

 

“Credit Facility Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns, or the “Administrative Agent” (as defined in the Credit Agreement (or
the Equivalent Provision thereof)).

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by, and no longer required to be secured by,
such Common Collateral. The term “Discharged” has a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Credit Agreement Obligations (other than
Secured Swap Obligations, Secured Bilateral LC Obligations, indemnities and
contingent obligations with respect to which no claim for reimbursement has been
made, and other than Letters of Credit that have been cash collateralized
pursuant to arrangements mutually agreed between the

 

8

--------------------------------------------------------------------------------


 

applicable Issuing Bank and the Lead Borrower or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank) with respect to such Common Collateral; provided that the Discharge of
Credit Agreement Obligations shall not be deemed to have occurred in connection
with a Refinancing of such Credit Agreement Obligations or an incurrence of
future Credit Agreement Obligations with additional First-Priority Obligations
secured by such Common Collateral under an Other First-Priority Agreement which
has been designated in writing by Holdings to the Controlling Authorized
Representative and each other Authorized Representative as the “Credit
Agreement” for purposes of this Agreement.

 

“Equivalent Provision” means, with respect to any reference to a specific
provision of or definition in an agreement in effect on the date hereof (the
“original agreement”), if such agreement is amended, restated, supplemented,
modified or replaced after the date hereof in a manner permitted hereby, the
provision or definition in such amended, restated, supplemented, modified or
replacement agreement that is the equivalent to such specific provision in such
original agreement.

 

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement or any Other First-Priority Agreement (or, in each case, the
Equivalent Provision thereof).

 

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of the applicable Authorized Representative for
the holders of any Series of First-Priority Obligations for purposes of securing
such Series of First-Priority Obligations.

 

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First-Priority Obligations.

 

“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

 

“Grantors” means Holdings, the Company, and each of the Subsidiaries of Holdings
that has executed and delivered a First-Priority Collateral Document as a
grantor thereunder unless and until such Subsidiary is released from its
obligations under such First-Priority Collateral Documents.

 

“Holdings” means CF Industries Holdings, Inc., a Delaware corporation.

 

“Impairment” has the meaning assigned to such term in Section 1.01(b).

 

“Initial Other Authorized Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

“Initial Other First-Priority Agreement” means that certain [  ], dated as of
[  ], 2016, among Holdings and the Company, as issuers, the guarantors named
therein, [[  ], as

 

9

--------------------------------------------------------------------------------


 

[  ]], as amended, restated, amended and restated, modified, supplemented,
replaced, Refinanced from time to time.

 

“Initial Other First-Priority Obligations” means the “[Secured Obligations]” as
defined in the [Other Initial Collateral Agreement], (or the Equivalent
Provision thereof).

 

“Initial Other First-Priority Secured Parties” means the holders of any Initial
Other First-Priority Obligations and the Initial Other Authorized
Representative.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                 any case commenced by or against Holdings,
the Company or any other Grantor under any Bankruptcy Law, any other proceeding
for the reorganization, recapitalization or adjustment or marshalling of the
assets or liabilities of Holdings, the Company or any other Grantor, any
receivership or assignment for the benefit of creditors relating to Holdings,
the Company or any other Grantor or any similar case or proceeding relative to
Holdings, the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

(2)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to Holdings, the
Company or any other Grantor, in each case whether or not voluntary and whether
or not involving bankruptcy or insolvency (except for any voluntary liquidation,
dissolution or other winding up to the extent permitted by the applicable
Secured Credit Documents); or

 

(3)                                 any other proceeding of any type or nature
in which substantially all claims of creditors of Holdings, the Company or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

“Joinder Agreement” means a supplement to this agreement substantially in the
form of Annex B, appropriately completed.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First-Priority Obligations with
respect to such Common Collateral; provided, however, that if there are two
outstanding Series of Other First-Priority Obligations which have an equal
outstanding principal amount, the Series of Other First-Priority Obligations
with the earlier maturity date shall be considered to have the larger
outstanding principal amount for purposes of this definition, and if such
Series of Other First-Priority Obligations have the same

 

10

--------------------------------------------------------------------------------


 

maturity date, the Major Non-Controlling Authorized Representative shall be
determined by vote of the holders of such Series of Other First-Priority
Obligations constituting a majority of the amount of such Series of Other
First-Priority Obligations.

 

“Morgan Stanley” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Controlling
Authorized Representative at such time with respect to such Common Collateral.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-Priority
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Controlling Authorized Representative’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Other First-Priority Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First-Priority Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other
First-Priority Agreement; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Common Collateral (1) at any
time the Controlling Authorized Representative has commenced and is diligently
pursuing any enforcement action with respect to such Common Collateral or (2) at
any time the Grantor that has granted a security interest in such Common
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

 

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

 

[“[Other Initial] Collateral Agreement” means the Security Agreement dated as of
[  ] among Holdings, the Company, the other Grantors party thereto, the Initial
Other Authorized Representative and the other parties thereto, as amended,
restated, amended and restated, modified, supplemented, replaced or restated
from time to time.]

 

“Other First-Priority Agreement” means (i) the Initial Other First-Priority
Agreement and (y) each Additional First-Priority Agreement.

 

11

--------------------------------------------------------------------------------


 

“Other First-Priority Obligations” means (i) the Initial Other First-Priority
Obligations and (ii) all obligations of the Grantors that shall have been
designated as such pursuant to Section 5.14.

 

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto and includes the Initial Other First-Priority Secured Parties.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, whether or not a legal entity.

 

“Possessory Collateral” means any Common Collateral in the possession of the
Controlling Authorized Representative (or to the extent provided in
Section 2.09(a), each other Authorized Representative) (or its agents or
bailees), to the extent that possession thereof perfects a Lien thereon under
the Uniform Commercial Code of any jurisdiction or otherwise. Possessory
Collateral includes any Certificated Securities, Promissory Notes, Instruments,
and Chattel Paper, in each case, delivered to or in the possession of the
Controlling Authorized Representative under the terms of the First-Priority
Collateral Documents. All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
New York UCC.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), whether of the same principal amount or greater or lesser principal
amount, including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Required Holders” means, with respect to any Secured Credit Document, those
First-Priority Secured Parties the approval of which is required to approve an
amendment or modification, termination or waiver of any provision of or consent
to any departure from such Secured Credit Document (or which would be required
to effect such consent under this Agreement if such consent were treated as an
amendment of such Secured Credit Document).

 

“Secured Credit Document” means (i) the Credit Agreement Documents, (ii) the
Initial Other First-Priority Agreement and (iii) each Additional First-Priority
Agreement.

 

“Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First-Priority Secured Parties (in their capacities as such) and
(iii) the Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof that are represented by a

 

12

--------------------------------------------------------------------------------


 

common Authorized Representative (in its capacity as such for such Other
First-Priority Secured Parties) and (b) with respect to any First-Priority
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Other First-Priority Obligations and (iii) the Other First-Priority Obligations
incurred pursuant to any Other First-Priority Agreement (other than the Initial
Other First-Priority Agreement), which pursuant to any Joinder Agreement, are to
be represented hereunder by a common Authorized Representative (in its capacity
as such for such Other First-Priority Obligations).

 

ARTICLE II

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON COLLATERAL

 

SECTION 2.01.           Priority of Claims.

 

(a)                                 Anything contained herein or in any of the
Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.01(b)), if an Event of Default has occurred and is continuing, and the
Controlling Authorized Representative or any First-Priority Secured Party is
taking action to enforce rights in respect of any Common Collateral, or any
distribution is made in respect of any Common Collateral in any Bankruptcy Case
of any Grantor or any First-Priority Secured Party receives any payment pursuant
to any intercreditor agreement (other than this Agreement) with respect to any
Common Collateral, the proceeds of any sale, collection or other liquidation of
any such Collateral by any First-Priority Secured Party are received by the
Controlling Authorized Representative or any First-Priority Secured Party
pursuant to any such intercreditor agreement with respect to such Common
Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the
First-Priority Obligations are entitled under any intercreditor agreement (other
than this Agreement) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied by the Controlling Authorized
Representative as follows:

 

FIRST, to the payment of all reasonable fees, costs and expenses incurred by the
Controlling Authorized Representative in connection with such collection or sale
or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by the
Controlling Authorized Representative hereunder or under any other
First-Priority Collateral Document on behalf of the Grantors, if any, and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other First-Priority Collateral
Document;

 

SECOND, to the payment of all reasonable fees, costs and expenses incurred by
the Authorized Representatives (other than the Authorized Representative that is
the Controlling Authorized Representative) in connection with such collection or
sale or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court

 

13

--------------------------------------------------------------------------------


 

costs and the reasonable fees and expenses of its agents, professional advisors
and legal counsel, the repayment of all advances made by such Authorized
Representatives hereunder or under any other First-Priority Collateral Document
on behalf of the Grantors, if any, and any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other First-Priority Collateral Document;

 

THIRD, subject to Section 1.01(b), to the payment in full of the First-Priority
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Priority Obligations of a given Series in accordance with the terms
of the applicable Secured Credit Documents; and

 

FOURTH, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

Notwithstanding the foregoing, with respect to any Common Collateral for which a
third party (other than a First-Priority Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Priority Obligations (such third
party an “Intervening Creditor”), the value of any Common Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Common Collateral or Proceeds to be distributed in respect
of the Series of First-Priority Obligations with respect to which such
Impairment exists.

 

(b)                                 It is acknowledged that the First-Priority
Obligations of any Series may, subject to the limitations set forth in the then
extant Secured Credit Documents, be increased, extended, renewed, replaced,
restated, supplemented, repaid, refunded, Refinanced or otherwise amended or
modified from time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the First-Priority Secured Parties of any Series.

 

(c)                                  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First-Priority Obligations granted on the Common Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Secured Credit Documents or any
defect or deficiencies in the Liens securing the First-Priority Obligations of
any Series or any other circumstance whatsoever (but, in each case, subject to
Section 1.01(b) hereof), each First-Priority Secured Party hereby agrees that
the Liens securing each Series of First-Priority Obligations on any Common
Collateral shall be of equal priority.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement or any other Secured Credit Documents to the contrary, the
applicable Authorized Representative (in each case, with respect to a Series of
First-Priority Obligations) may:

 

14

--------------------------------------------------------------------------------


 

(i)                                     take any action (not adverse to the
pari-passu status of the Liens on the Common Collateral securing each other
Series of First-Priority Obligations, or the rights of any other Authorized
Representative to exercise remedies in respect thereof) in order to create,
perfect, preserve or protect its Lien on the Common Collateral;

 

(ii)                                  file a claim, proof of claim or statement
of interest with respect to such Series of First-Priority Obligations; provided
that an Insolvency or Liquidation Proceeding has been commenced by or against
any of the Grantors;

 

(iii)                               file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the applicable Series of First-Priority Secured Parties,
including any claims secured by the Common Collateral, if any, in each case not
in violation of the terms of this Agreement;

 

(iv)                              file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either any Insolvency or Liquidation Proceeding or
applicable non-bankruptcy law, in each case not in violation of the terms of
this Agreement; and

 

(v)                                 vote on any plan of reorganization, file any
proof of claim, make other filings and make any arguments and motions that are,
in each case, in accordance with the terms of this Agreement, with respect to
such Series of First-Priority Obligations and the Common Collateral.

 

SECTION 2.02.           Actions with Respect to Common Collateral; Prohibition
on Contesting Liens.

 

(a)                                 With respect to any Common Collateral,
(i) notwithstanding Section 2.01, only the Controlling Authorized Representative
shall act or refrain from acting with respect to the Common Collateral
(including with respect to any intercreditor agreement with respect to any
Common Collateral) and then only on the instructions of the requisite
Controlling Secured Parties under the applicable Secured Credit Document and
(ii) no other Authorized Representative or Non-Controlling Authorized
Representative or other First-Priority Secured Party (other than the Controlling
Secured Parties) shall or shall instruct the Controlling Authorized
Representative to, commence any judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Common Collateral (including with
respect to any intercreditor agreement with respect to any Common Collateral),
whether under any First-Priority Collateral Document, applicable law or
otherwise, it being agreed that only the Controlling Authorized Representative,
acting on the instructions of the requisite Controlling Secured Parties under
the applicable Secured Credit Document and in accordance with the applicable
First-Priority Collateral Documents, shall be entitled to take any such actions
or

 

15

--------------------------------------------------------------------------------


 

exercise any such remedies with respect to Common Collateral. Notwithstanding
the equal priority of the Liens, the Controlling Authorized Representative may
deal with the Common Collateral as if such Controlling Authorized Representative
had a senior Lien on such Collateral. No Non-Controlling Authorized
Representative or Non-Controlling Secured Party will contest, protest or object
to any foreclosure proceeding or action brought by the Controlling Authorized
Representative or the Controlling Secured Parties or any other exercise by the
Controlling Authorized Representative or the Controlling Secured Parties of any
rights and remedies relating to the Common Collateral or to cause the
Controlling Authorized Representative to do so. The foregoing shall not be
construed to limit the rights and priorities of any First-Priority Secured
Party, Controlling Authorized Representative or any Authorized Representative
with respect to any Collateral not constituting Common Collateral.

 

(b)                                 Each of the Authorized Representatives
agrees that it will not accept any Lien on any Common Collateral for the benefit
of any Series of First-Priority Obligations (other than funds deposited for the
discharge or defeasance of any Other First-Priority Agreement) other than
pursuant to the First-Priority Collateral Documents and, by executing this
Agreement (or a Joinder Agreement), each Authorized Representative and the
Series of First-Priority Secured Parties for which it is acting hereunder agree
to be bound by the provisions of this Agreement and the other First-Priority
Collateral Documents applicable to it.

 

(c)                                  Each of the First-Priority Secured Parties
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the First-Priority Secured Parties in all
or any part of the Collateral, or the provisions of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair (i) the
rights of any Authorized Representative or any First-Priority Secured Party to
enforce this Agreement or (ii) the rights of any First-Priority Secured Party
from contesting or supporting any other Person in contesting the enforceability
of any Lien purporting to secure First-Priority Obligations constituting
unmatured interest pursuant to Section 502(b)(2) of the Bankruptcy Code.

 

SECTION 2.03.           No Interference; Payment Over.

 

(a)                                 Each First-Priority Secured Party agrees
that (i) it will not challenge or question in any proceeding the validity or
enforceability of any First-Priority Obligations of any Series or any
First-Priority Collateral Document or the validity, attachment, perfection or
priority of any Lien under any First-Priority Collateral Document or the
validity or enforceability of the priorities, rights or duties established by or
other provisions of this Agreement, (ii) it will not take or cause to be taken
any action the purpose or intent of which is, or could be, to interfere, hinder
or delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Common Collateral by the Controlling
Authorized Representative, (iii) except as provided in Section 2.02, it shall
have no right to (A) direct the Controlling Authorized Representative or any
other First-Priority Secured Party to exercise any right, remedy or power with
respect to any Common Collateral (including pursuant to any intercreditor
agreement) or (B) consent to the exercise by the Controlling Authorized
Representative or any other First-Priority Secured Party of any right, remedy or
power with respect to any Common Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other

 

16

--------------------------------------------------------------------------------


 

proceeding any claim against the Controlling Authorized Representative or any
other First-Priority Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to any Common
Collateral, and none of the Controlling Authorized Representative, any other
Authorized Representatives or any other First-Priority Secured Party shall be
liable for any action taken or omitted to be taken by the Controlling Authorized
Representative or other First-Priority Secured Party with respect to any Common
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Common Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Authorized Representatives or any
other First-Priority Secured Party to enforce this Agreement.

 

(b)                                 Each First-Priority Secured Party hereby
agrees that, if it shall obtain possession of any Common Collateral or shall
realize any proceeds or payment in respect of any such Common Collateral,
pursuant to any First-Priority Collateral Document or by the exercise of any
rights available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the Discharge of each Series of
First-Priority Obligations, then it shall hold such Common Collateral, proceeds
or payment in trust for the First-Priority Secured Parties and promptly transfer
such Common Collateral, proceeds or payment, as the case may be, to the
Controlling Authorized Representative, to be distributed by the Controlling
Authorized Representative in accordance with the provisions of
Section 2.01(a) hereof.

 

SECTION 2.04.           Automatic Release of Liens; Amendments to First-Priority
Collateral Documents.

 

(a)                                 If at any time any Common Collateral is
transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the Controlling Authorized Representative in
accordance with the provisions of this Agreement and the applicable
First-Priority Collateral Documents, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of each
Authorized Representative for the benefit of each Series of First-Priority
Secured Parties upon such Common Collateral will automatically be released and
discharged upon final conclusion of the applicable foreclosure proceeding;
provided that any proceeds of any Common Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.

 

(b)                                 If, in connection with any sale, lease,
exchange, transfer or other disposition of any Common Collateral permitted under
the terms of the Secured Credit Documents (whether or not an Event of Default
thereunder, and as defined therein, has occurred and is continuing), the
Controlling Authorized Representative, for itself or on behalf of the
Controlling Secured Parties, releases any of its Liens on any part of the Common
Collateral, then the Liens, if any, of each Non-Controlling Authorized
Representative on such Common Collateral (but not the proceeds thereof, which
shall be subject to the priorities set forth in this Agreement) shall be
automatically, unconditionally and simultaneously released, and each
Non-Controlling Authorized Representative promptly shall execute, if applicable,
and deliver to the

 

17

--------------------------------------------------------------------------------


 

Controlling Authorized Representative or such Grantor such termination
statements, releases, authorizations and other documents and instruments, and
shall take or authorize the Controlling Authorized Representative or such
Grantor to take such action (including any recordation, filing or giving of
notice), as the Controlling Authorized Representative or such Grantor may
reasonably request to effectively confirm such release.

 

(c)                                  Each First-Priority Secured Party agrees
that any Authorized Representative may, with the prior written consent of the
Grantors, enter into any amendment to any First-Priority Collateral Document
(including to release any Liens securing any Series of First-Priority
Obligations), so long as such amendment does not adversely affect the First
Priority Secured Parties of any other Series. The applicable amending Authorized
Representative shall provide a copy of such amendment to each other Authorized
Representative.

 

(d)                                 Each Authorized Representative agrees to
execute, if applicable, and deliver (at the sole cost and expense of the
Grantors) all such termination statements, releases, authorizations and other
documents and instruments, and shall take or authorize the applicable Authorized
Representative or Grantor to take such action (including any recordation, filing
or giving of notice) reasonably required in connection therewith as shall
reasonably be requested by the applicable Authorized Representative to evidence
and confirm any release of Common Collateral, whether in connection with a sale
of such assets by the relevant owner pursuant to the preceding clauses or
otherwise or amendment to any First-Priority Collateral Document provided for in
this Section.

 

SECTION 2.05.           Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement of any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law by or against Holdings or any of its Subsidiaries.

 

(b)                                 If any Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code (in each case, or under any equivalent provision of any other
applicable bankruptcy law), each First-Priority Secured Party (other than any
Controlling Secured Party or the Controlling Authorized Representative in their
capacities as such) agrees that it will raise no objection to any such financing
or to the Liens on the Common Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral that constitutes Common Collateral,
unless any Controlling Secured Party or Controlling Authorized Representative
shall then oppose or object to such DIP Financing or such DIP Financing Liens or
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Common Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Common Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any First-Priority
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP

 

18

--------------------------------------------------------------------------------


 

Financing Liens rank pari passu with the Liens on any such Common Collateral
granted to secure the First-Priority Obligations of the Controlling Secured
Parties, each Non-Controlling Secured Party will confirm the priorities with
respect to such Common Collateral as set forth herein), in each case so long as
(A) the First-Priority Secured Parties of each Series retain the benefit of
their Liens on all such Common Collateral pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding, with the
same priority vis-à-vis all the other First-Priority Secured Parties (other than
any Liens of the First-Priority Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Priority Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First-Priority Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-à-vis the First-Priority Secured Parties
as set forth in this Agreement, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the First-Priority Obligations, such
amount is applied pursuant to Section 2.01(a) of this Agreement and (D) if any
First-Priority Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that the First-Priority Secured
Parties of each Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Priority Secured Parties of such Series or its Authorized Representative
that shall not constitute Common Collateral; and provided further that the
First-Priority Secured Parties receiving adequate protection shall not object to
any other First-Priority Secured Party receiving adequate protection comparable
to any adequate protection granted to such First-Priority Secured Parties in
connection with a DIP Financing or use of cash collateral.

 

SECTION 2.06.           Reinstatement.  In the event that any of the
First-Priority Obligations shall be paid in full and such payment or any part
thereof shall subsequently, for whatever reason (including an order or judgment
for disgorgement of a preference under the Bankruptcy Code, or any similar law,
or the settlement of any claim in respect thereof), be required to be returned
or repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

 

SECTION 2.07.           Insurance.  As between the First-Priority Secured
Parties, the Controlling Authorized Representative shall have the right (to the
extent permitted in the Credit Agreement Documents) to adjust or settle any
insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.

 

SECTION 2.08.           Refinancings.  The First-Priority Obligations of any
Series may be Refinanced, in whole or in part, in each case without notice to,
or the consent (except to the extent a consent is otherwise required to permit
the refinancing transaction under any Secured Credit Document) of, any
First-Priority Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

 

19

--------------------------------------------------------------------------------


 

SECTION 2.09.           Possessory Collateral, Control Collateral and
Controlling Authorized Representative as Gratuitous Bailee/Agent for Perfection.

 

(a)                                 The Controlling Authorized Representative
agrees to hold any Common Collateral constituting Possessory Collateral or
Control Collateral that is part of the Collateral in its possession or control
(or in the possession or control of its agents or bailees) as gratuitous bailee
and/or gratuitous agent for the benefit of each other First-Priority Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral or Control Collateral, if any,
pursuant to the applicable First-Priority Collateral Documents, in each case,
subject to the terms and conditions of this Section 2.09. Pending delivery to
the Controlling Authorized Representative, each other Authorized Representative
agrees to hold any Common Collateral constituting Possessory Collateral or
Control Collateral, from time to time in its possession, as gratuitous bailee
and/or gratuitous agent for the benefit of each other First-Priority Secured
Party and any assignee, solely for the purpose of perfecting the security
interest granted in such Possessory Collateral or Control Collateral, if any,
pursuant to the applicable First-Priority Collateral Documents, in each case,
subject to the terms and conditions of this Section 2.09.

 

(b)                                 The duties or responsibilities of the
Controlling Authorized Representative and each other Authorized Representative
under this Section 2.09 shall be limited solely to holding any Common Collateral
constituting Possessory Collateral or Control Collateral as gratuitous bailee
and/or gratuitous agent for the benefit of each other First-Priority Secured
Party for purposes of perfecting the Lien held by such First-Priority Secured
Parties therein.

 

(c)                                  The agreement of the Controlling Authorized
Representative to act as gratuitous bailee and/or gratuitous agent pursuant to
this Section 2.09 is intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the Uniform
Commercial Code.

 

(d)                                 Upon the occurrence of any change in the
identity of the Person serving as the Controlling Authorized Representative, the
retiring Controlling Authorized Representative shall (1) deliver to the
successor Controlling Authorized Representative (and each Grantor hereby directs
the Controlling Authorized Representative to so deliver) at the Grantors’ sole
cost and expense to the extent required under the Secured Credit Documents, any
Possessory Collateral or Control Collateral evidencing or constituting such
Common Collateral in its possession or control together with any necessary
endorsements to the extent required by the Secured Credit Documents and (2) in
the case of any Common Collateral as to which the Controlling Authorized
Representative has control (whether pursuant to an account control agreement or
otherwise), the Controlling Authorized Representative and the applicable
Grantor, at the sole cost and expense of the Grantors (to the extent required
under the Secured Credit Documents), shall take such actions, if any, as are
required to cause control over such Common Collateral to become vested in the
successor Controlling Authorized Representative.

 

20

--------------------------------------------------------------------------------


 

ARTICLE III

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever the Controlling Authorized Representative or any Authorized
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any First-Priority Obligations of any Series, or the Common Collateral
subject to any Lien securing the First-Priority Obligations of any Series, it
may request that such information be furnished to it in writing by each other
Authorized Representative and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if an
Authorized Representative shall fail or refuse reasonably promptly to provide
the requested information, the requesting Controlling Authorized Representative
or Authorized Representative shall be entitled to make any such determination or
not make any determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of a
Responsible Officer of Holdings. The Controlling Authorized Representative and
each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any
First-Priority Secured Party or any other person as a result of such
determination, except to the extent a court of competent jurisdiction in a
final, nonappealable judgment to have resulted from gross negligence or willful
misconduct of such Authorized Representative.

 

ARTICLE IV

 

THE CONTROLLING AUTHORIZED REPRESENTATIVE

 

SECTION 4.01.           Appointment and Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on the Controlling Authorized Representative to any Non-Controlling Secured
Party or give any Non-Controlling Secured Party the right to direct the
Controlling Authorized Representative, except that the Controlling Authorized
Representative shall be obligated to distribute proceeds of any Common
Collateral in accordance with Section 2.01 hereof.

 

(b)                                 Each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Authorized Representative shall be
entitled, for the benefit of the First-Priority Secured Parties, to sell,
transfer or otherwise dispose of or deal with any Common Collateral as provided
herein and in the First-Priority Collateral Documents for which the Controlling
Authorized Representative is the collateral agent of such Common Collateral,
without regard to any rights to which Non-Controlling Secured Parties would
otherwise be entitled as a result of holding any First-Priority Obligations.
Without limiting the foregoing, each Non-Controlling Secured Party agrees that
none of the Controlling Authorized Representative or any other First-Priority
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Common Collateral (or any other Collateral securing any of the
First-Priority Obligations), or

 

21

--------------------------------------------------------------------------------


 

to sell, dispose of or otherwise liquidate all or any portion of such Common
Collateral (or any other Collateral securing any First-Priority Obligations), in
any manner that would maximize the return to the Non-Controlling Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Non-Controlling Secured Parties from such realization, sale,
disposition or liquidation. Each of the First-Priority Secured Parties waives
any claim it may now or hereafter have against the Controlling Authorized
Representative or the Authorized Representative of any other Series of
First-Priority Obligations or any other First-Priority Secured Party of any
other Series arising out of (i) any actions which the Controlling Authorized
Representative, any Authorized Representative or any First-Priority Secured
Party takes or omits to take (including, actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral and actions with respect to the collection of any
claim for all or any part of the First-Priority Obligations from any account
debtor, guarantor or any other party) in accordance with the First-Priority
Collateral Documents or any other agreement related thereto or to the collection
of the First-Priority Obligations or the valuation, use, protection or release
of any security for the First-Priority Obligations, (ii) any election by any
Authorized Representative or any holders of First-Priority Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05 of this
Agreement, any borrowing or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code by Holdings or any of
its Subsidiaries, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Controlling Authorized Representative shall not accept
any Common Collateral in full or partial satisfaction of any First-Priority
Obligations pursuant to Section 9-620 of the Uniform Commercial Code of any
jurisdiction, without the consent of each Authorized Representative representing
holders of First-Priority Obligations for whom such Collateral constitutes
Common Collateral.

 

SECTION 4.02.           Rights as a First-Priority Secured Party.  The Person
serving as the Controlling Authorized Representative hereunder shall have the
same rights and powers in its capacity as a First-Priority Secured Party under
any Series of First-Priority Obligations that it holds as any other
First-Priority Secured Party of such Series and may exercise the same as though
it were not the Controlling Authorized Representative and the term
“First-Priority Secured Party” or “First-Priority Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Other First-Priority Secured Party” or “Other First-Priority Secured
Parties” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Controlling Authorized
Representative hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings or any Subsidiary of Holdings or other Affiliate thereof
as if such Person were not the Controlling Authorized Representative hereunder
and without any duty to account therefor to any other First-Priority Secured
Party.

 

SECTION 4.03.           Exculpatory Provisions.

 

(a)                                 The Controlling Authorized Representative
shall not have any duties or obligations except those expressly set forth herein
and in the other First-Priority Collateral

 

22

--------------------------------------------------------------------------------


 

Documents. Without limiting the generality of the foregoing, the Controlling
Authorized Representative:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties of any kind or nature to any Person, regardless of whether
an Event of Default has occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other First-Priority
Collateral Documents; provided that the Controlling Authorized Representative
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Controlling Authorized Representative to liability
or that is contrary to any First-Priority Collateral Document or applicable law;

 

(iii)                               shall not, except as expressly set forth
herein and in the other First-Priority Collateral Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings or any of its Affiliates that is communicated to or
obtained by the Person serving as the Controlling Authorized Representative or
any of its Affiliates in any capacity;

 

(iv)                              shall not be liable for any action taken or
not taken by it (i) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable decision or (ii) in reliance on a certificate of an authorized
officer of Holdings stating that such action is not prohibited by the terms of
this Agreement. The Controlling Authorized Representative shall be deemed not to
have knowledge of any Event of Default under any Series of First-Priority
Obligations unless and until notice describing such Event of Default is given to
the Controlling Authorized Representative by the Authorized Representative of
such First-Priority Obligations or Holdings;

 

(v)                                 shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other First-Priority
Collateral Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other First-Priority Collateral Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the First-Priority Collateral
Documents, (v) the value or the sufficiency of any Collateral for any Series of
First-Priority Obligations, or (v) the satisfaction of any condition set forth
in any Secured Credit Document, other than to confirm receipt of items expressly
required to be delivered to the Controlling Authorized Representative;

 

(vi)                              shall not have any fiduciary duties or
contractual obligations of any kind or nature under any Other First-Priority
Agreement (but shall be entitled to all protections provided to the Authorized
Representative therein); and

 

23

--------------------------------------------------------------------------------


 

(vii)                           with respect to the Credit Agreement, any Other
First-Priority Agreement or any First-Priority Collateral Document, may
conclusively assume that the Grantors have complied with all of their
obligations thereunder unless it has knowledge of any such non-compliance or is
advised in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation.

 

(b)                                 Each First-Priority Secured Party
acknowledges that, in addition to acting as the initial Controlling Authorized
Representative, Morgan Stanley, also serves as Credit Facility Agent under the
Credit Agreement and each First-Priority Secured Party hereby agrees not to
assert any claim (including as a result of any conflict of interest) against
Morgan Stanley, or any successor, arising from the role of Credit Facility Agent
under the Credit Agreement so long as Morgan Stanley, or any such successor is
either acting in accordance with the express terms of such documents or
otherwise has not engaged in gross negligence or willful misconduct.

 

(c)                                  Each Authorized Representative and each
First-Priority Secured Party hereby waives any claim it may now or hereafter
have against the Controlling Authorized Representative or any First-Priority
Secured Parties arising out of (i) any actions which the Controlling Authorized
Representative (or any of its representatives) takes or omits to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, disposition, release
or depreciation of, or failure to realize upon, any of the Collateral and
actions with respect to the collection of any claim for all or any part of the
First-Priority Obligations from any account debtor, guarantor or any other
party) in accordance with any relevant First-Priority Collateral Documents, or
any other agreement related thereto, or to the collection of the First-Priority
Obligations or the valuation, use, protection or release of any security for the
First-Priority Obligations, (ii) any election by the Controlling Authorized
Representative (or any of its agents), in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code,
or (iii) subject to Section 2.05, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code by, Holdings or any of its Subsidiaries, as debtor-in-possession.

 

SECTION 4.04.           Reliance by Controlling Authorized Representative.  The
Controlling Authorized Representative shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Controlling Authorized Representative
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Controlling Authorized Representative may consult with
legal counsel (who may include, but shall not be limited to counsel for Holdings
and its Subsidiaries or counsel to the Credit Facility Agent or any Authorized
Representative), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

SECTION 4.05.           Delegation of Duties.  The Controlling Authorized
Representative may perform any and all of its duties and exercise its rights and
powers hereunder

 

24

--------------------------------------------------------------------------------


 

or under any other First-Priority Collateral Document by or through any one or
more sub-agents appointed by the Controlling Authorized Representative. The
Controlling Authorized Representative and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Controlling Authorized
Representative and any such sub-agent.

 

SECTION 4.06.           Non-Reliance on Controlling Authorized Representative
and Other First-Priority Secured Parties.  Each First-Priority Secured Party
acknowledges that it has, independently and without reliance upon the
Controlling Authorized Representative, any Authorized Representative or any
other First-Priority Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First-Priority Secured Party also acknowledges that it will,
independently and without reliance upon the Controlling Authorized
Representative, any Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.01.           Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(a)                                 if to the Controlling Authorized
Representative or the Credit Facility Agent, to it as provided in the Credit
Agreement;

 

(b)                                 if to the Initial Other Authorized
Representative, to it at as provided in the Initial Other First-Priority
Agreement; and

 

(c)                                  if to any additional Other Authorized
Representative, to it at the address set forth in the applicable Joinder
Agreement.

 

Any party hereto may change its address or telecopy or electronic mail address
number for notices and other communications hereunder by notice to the other
parties hereto. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
telecopier or electronic communications shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). As agreed to in writing among the Controlling
Authorized Representative and each Authorized Representative from time to time,
notices and other communications may also be delivered by e-

 

25

--------------------------------------------------------------------------------


 

mail to the e-mail address of a representative of the applicable person provided
from time to time by such person.

 

SECTION 5.02.           Waivers; Amendment; Joinder Agreements.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereto are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall not be
prohibited by paragraph (b) of this Section 5.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified (other than pursuant to
any Joinder Agreement) except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative (or its authorized agent), and
acknowledged by Holdings, the Company and each other affected Grantor.
Notwithstanding anything in this Section 5.02(b) to the contrary, this Agreement
may be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of any Authorized Representative or any
First-Priority Secured Party, to add other parties holding Other First-Priority
Obligations (or any agent or trustee therefor) in accordance with clause
(c) below and Section 5.14, to the extent such obligations are not prohibited by
any Secured Credit Document. Each party to this Agreement agrees that (i) at the
request (and sole expense) of Holdings, without the consent of any
First-Priority Secured Party, each of the Authorized Representatives shall, upon
delivery of an Officers’ Certificate and Opinion of Counsel to the Initial Other
Authorized Representative as provided in Section 5.13(b), execute and deliver an
acknowledgment and confirmation of such modifications and/or enter into an
amendment, a restatement or a supplement of this Agreement to facilitate such
modifications (it being understood that such actions shall not be required for
the effectiveness of any such modifications) and (ii) each of Holdings and
Company shall be a beneficiary of this Section 5.02(b).  Notwithstanding the
foregoing, this Agreement shall terminate with respect to a Series of
First-Priority Obligations (and the Authorized Representative with respect
thereto) upon the Discharge of such Series of First-Priority Obligations.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any First-Priority Secured Party, any Authorized Representative may
become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.14 and, upon such execution and delivery, such
Authorized Representative and the Other First-Priority Secured Parties and Other
First-Priority Obligations of the Series for which such Authorized
Representative is acting shall be subject to the terms hereof and the terms of
the other First-Priority Collateral Documents applicable thereto.

 

26

--------------------------------------------------------------------------------


 

SECTION 5.03.           Parties in Interest.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First-Priority Secured Parties, all
of whom are intended to be bound by, and to be third party beneficiaries of,
this Agreement. Holdings and the Company shall be third party beneficiaries of
Section 5.02 only.

 

SECTION 5.04.           Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 5.05.           Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (including
in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 5.06.           Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 5.07.           Governing Law.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

 

SECTION 5.08.           Submission to Jurisdiction; Waivers.  The Controlling
Authorized Representative and each Authorized Representative, on behalf of
itself and the First-Priority Secured Parties of the Series for whom it is
acting, irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First-Priority
Collateral Documents, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the state and federal
courts located in New York County and appellate courts from any thereof and
waives any objection to any action instituted hereunder in any such court based
on forum non conveniens, and any objection to the venue of any action instituted
hereunder in any such court;

 

27

--------------------------------------------------------------------------------


 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Authorized Representative) at the address referred to in
Section 5.01 hereof;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any First-Priority Secured Party) to effect
service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 5.08 any special, exemplary, punitive
or consequential damages.

 

SECTION 5.09.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.

 

SECTION 5.10.           Headings.  Article, Section and Annex headings used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 5.11.           Conflicts.  In the event of any conflict regarding the
priority of the Liens and security interests granted to any of the
First-Priority Representatives or the exercise of rights or remedies of any of
the First-Priority Representatives between the terms of this Agreement and the
terms of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.

 

SECTION 5.12.           Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First-Priority Secured Parties in relation
to one another. None of Holdings, the Company, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will
amend, waive or otherwise modify the provisions of the Credit Agreement or any
Other First-Priority Agreements), and none of Holdings, the Company or any other
Grantor may rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09
and Article V); provided, however, that in no event shall any amendment or other
modification of this agreement be effective to the extent the rights or
obligations of any Grantor would be adversely affected thereby without the
written consent of Holdings and the Company. Nothing in this Agreement is
intended to or shall impair

 

28

--------------------------------------------------------------------------------


 

the obligations of any Grantor, which are absolute and unconditional, to pay the
First-Priority Obligations as and when the same shall become due and payable in
accordance with their terms.

 

SECTION 5.13.           Authorized Representatives.

 

(a)                                 Each of the Authorized Representative under
the Credit Agreement and the Initial Other Authorized Representative is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Credit Agreement or the Initial Other
First-Priority Agreement, as applicable; and in so doing, neither the Authorized
Representative under the Credit Agreement nor the Initial Other Authorized
Representative shall be responsible for the terms or sufficiency of this
Agreement for any purpose. Each of the Authorized Representative under the
Credit Agreement and the Initial Other Authorized Representative shall not have
duties or obligations under or pursuant to this Agreement other than such duties
expressly set forth in this Agreement as duties on its part to be performed or
observed.  In entering into this Agreement, or in taking (or forbearing from)
any action under or pursuant to this Agreement, each of the Authorized
Representative under the Credit Agreement and the Initial Other Authorized
Representative shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Credit Agreement or
the Initial Other First-Priority Agreement, as applicable.

 

(b)                                 The Initial Other Authorized Representative
shall not be under any obligation to take or consent to any action that is
within the discretion of the Initial Other Authorized Representative under the
provisions hereof, except upon the written instructions of the applicable
Required Holders.  For purposes of determining whether the conditions precedent
under this Agreement have been satisfied, and prior to executing and delivering
any amendment or document of any kind, taking any action or releasing any
Collateral as required by the terms of this Agreement, including pursuant to
Sections 2.04(b), (c) and (d) hereof, the Initial Other Authorized
Representative shall be entitled to receive and conclusively rely upon an
[Opinion of Counsel] and [Officer’s Certificate] (as such terms are defined in
the Initial Other First-Priority Agreement) to the effect that any such
document, action or release is authorized or permitted hereunder and under the
Initial Other First-Priority Agreement and the other applicable First-Priority
Collateral Documents.  The Initial Other Authorized Representative shall not at
any time be deemed or imputed to have any knowledge of or receipt of any
notices, information, correspondence or materials in the possession of or given
to any other Authorized Representative acting under any other Series of
First-Priority Obligations.

 

SECTION 5.14.           Other First-Priority Obligations.  Each Authorized
Representative agrees that Holdings or the Company may from time to time,
subject to any limitations contained in any Secured Credit Documents in effect
at such time, designate additional indebtedness and related obligations that
are, or are to be, secured by Liens on any assets of the Grantors that would, if
such Liens were granted, constitute Common Collateral as “Other First-Priority
Obligations” hereunder, by delivering to each Authorized Representative party
hereto at such time a certificate of a Responsible Officer of Holdings or the
Company, respectively:

 

29

--------------------------------------------------------------------------------


 

(a)                                 describing the indebtedness and other
obligations being designated as Other First-Priority Obligations, and including
a statement of the maximum aggregate outstanding principal amount of such
indebtedness as of the date of such certificate;

 

(b)                                 setting forth each of the indentures, credit
agreements or other similar agreements (the “Additional First-Priority
Agreements”) under which such Other First-Priority Obligations are, or are to
be, issued or incurred, and under which the Liens securing such Other
First-Priority Obligations are, or are to be, granted or created, and attaching
copies of such Additional First-Priority Agreements as each Grantor has executed
and delivered to the Person that serves as the collateral agent, collateral
trustee or a similar representative for the holders of such Other First-Priority
Obligations (such Person, the “Additional First-Priority Agent”) with respect to
such Other First-Priority Obligations on the closing date of such Other
First-Priority Obligations, certified as being true and complete by a
Responsible Officer of Holdings or the Company, as applicable;

 

(c)                                  identifying the Person that serves as the
Additional First-Priority Agent;

 

(d)                                 certifying that the incurrence of such Other
First-Priority Obligations, the creation of the Liens securing such Other
First-Priority Obligations and the designation of such Other First-Priority
Obligations as “Other First-Priority Obligations” hereunder do not violate or
result in a default under any provision of any Secured Credit Document of any
Series in effect at such time; and

 

(e)                                  attaching a fully completed Joinder
Agreement executed and delivered by the Authorized Representative in respect of
such Series of Other First-Priority Obligations.

 

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice shall become Other
First-Priority Obligations for all purposes of this Agreement.

 

SECTION 5.15.           Junior Lien Intercreditor Agreements.  The Controlling
Authorized Representative, the Initial Other Authorized Representative and each
other Authorized Representative hereby appoint the Controlling Authorized
Representative to act as agent on their behalf pursuant to and in connection
with the execution of any intercreditor agreements governing any Liens on Common
Collateral junior to Liens securing the First-Priority Obligations that are
incurred after the date hereof in compliance with the Secured Credit Documents.

 

[Remainder of this page intentionally left blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Lien/First Lien
Intercreditor Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Credit Facility Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[    ],
as Initial Other Authorized Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to First Lien/First Lien Intercreditor Agreement]

 

31

--------------------------------------------------------------------------------


 

Annex A

 

ACKNOWLEDGEMENT OF GRANTORS

 

Dated: [   ], 2016

 

Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of [  ], 2016, among Morgan Stanley Senior Funding, Inc., as Credit Facility
Agent, [  ], as Initial Other Authorized Representative (as the same may be
amended, restated, supplemented, waived, or otherwise modified from time to
time, the “Intercreditor Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Intercreditor
Agreement.

 

Each of the Grantors party hereto has received a copy of the foregoing
Intercreditor Agreement, agrees to recognize all rights of the First-Priority
Secured Parties granted therein and agrees that it will not take any action that
would be contrary to the express provisions thereof. Each of the Grantors party
hereto further acknowledges and agrees that the foregoing Intercreditor
Agreement is for the sole benefit of the First-Priority Secured Parties and
their respective successors and assigns, and that no Grantor is an intended
beneficiary or third-party beneficiary thereof except to the extent otherwise
expressly provided therein.

 

This Acknowledgement of Grantors shall be governed and construed in accordance
with the laws of the State of New York. Notices delivered to the Grantors
pursuant to this Acknowledgement of Grantors shall be delivered in accordance
with the notice provisions set forth in the Intercreditor Agreement.

 

[Signatures follow.]

 

32

--------------------------------------------------------------------------------


 

Acknowledged by:

 

CF INDUSTRIES INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CF INDUSTRIES SALES, LLC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CF INDUSTRIES ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

33

--------------------------------------------------------------------------------


 

Annex B

 

FORM OF JOINDER

 

[FORM OF] JOINDER AGREEMENT NO. [ ] dated as of [     ], 20[  ] (the “Joinder
Agreement”) to the FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT dated as of
[  ], 2016 (the “Intercreditor Agreement”), among [  ], as Credit Facility
Agent, [  ], as Initial Other Authorized Representative, and each other
Authorized Representative from time to time party thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

 

B.                                    [The Company] proposes to issue or incur
Other First-Priority Obligations and the Person identified in the signature
pages hereto as the “Additional First-Priority Agent” (the “Additional
First-Priority Agent”) will serve as the collateral agent, collateral trustee or
a similar representative for the Other First-Priority Secured Parties.  The
Other First-Priority Obligations are being designated as such by [the Company]
in accordance with Section 5.14 of the Intercreditor Agreement.

 

C.                                    The Additional First-Priority Agent wishes
to become a party to the Intercreditor Agreement and to acquire and undertake,
for itself and on behalf of the Other First-Priority Secured Parties, the rights
and obligations of an “Additional First-Priority Agent” and “Authorized
Representative” thereunder.  The Additional First-Priority Agent is entering
into this Joinder Agreement in accordance with the provisions of the
Intercreditor Agreement in order to become an Additional First-Priority Agent
and Authorized Representative thereunder.

 

Accordingly, the Additional First-Priority Agent agrees as follows:

 

Section 1.  Accession to the Intercreditor Agreement.  The Additional
First-Priority Agent (a) hereby accedes and becomes a party to the Intercreditor
Agreement as an Additional First-Priority Agent and Authorized Representative
for the Other First-Priority Secured Parties from time to time in respect of the
Other First-Priority Obligations, (b) agrees, for itself and on behalf of the
Other First-Priority Secured Parties from time to time in respect of the Other
First-Priority Obligations, to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of an Additional
First-Priority Agent and an Authorized Representative under the Intercreditor
Agreement.

 

Section 2.  Representations, Warranties and Acknowledgement of the Authorized
Representative.  The Additional First-Priority Agent represents and warrants to
the other Authorized Representatives and the other First-Priority Secured
Parties that (a) it has full power and authority to enter into this Joinder
Agreement, in its capacity as the Additional First-Priority Agent, (b) this
Joinder Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of this Joinder Agreement, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (c) the Other First-Priority Agreements relating
to such Other First-Priority Obligations provide that, upon the Additional
First-Priority

 

34

--------------------------------------------------------------------------------


 

Agent’s entry into this Joinder Agreement, the secured parties in respect of
such Other First-Priority Obligations will be subject to and bound by the
provisions of the Intercreditor Agreement as Other First-Priority Secured
Parties.

 

Section 3.  Counterparts.  This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Authorized Representative  shall have received a
counterpart of this Joinder Agreement that bears the signature of the Additional
First-Priority Agent.  Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission (including PDF copies)
shall be effective as delivery of a manually signed counterpart of this Joinder
Agreement.

 

Section 4.  Benefit of Agreement.  The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

 

Section 5.  Governing Law.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

 

Section 6.  Severability.  In case any one or more of the provisions contained
in this Joinder Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the Intercreditor Agreement. 
All communications and notices hereunder to the Authorized Representative shall
be given to it at the address set forth under its signature hereto, which
information supplements Section 5.01 of the Intercreditor Agreement.

 

[Signature Pages Follow]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional First-Priority Agent has duly executed this
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

 

[NAME OF ADDITIONAL FIRST-PRIORITY AGENT], as ADDITIONAL FIRST-PRIORITY AGENT
and AUTHORIZED REPRESENTATIVE for the OTHER FIRST-PRIORITY SECURED PARTIES

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

attention of:

 

Telecopy:

 

36

--------------------------------------------------------------------------------


 

Acknowledged by:

 

MORGAN STANLEY SENIOR FUNDING, INC. as
Credit Facility Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[  ],
as Initial Other Authorized Representative

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CF INDUSTRIES SALES, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

37

--------------------------------------------------------------------------------


 

CF INDUSTRIES ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF MORTGAGE(1)

 

Subject to local counsel review and comment

 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

Davis Polk & Wardwell LLP
450 Lexington Ave
New York, New York 10017
Attn: Real Estate Department

 

[CF INDUSTRIES SALES, LLC], as Mortgagor
To
MORGAN STANLEY SENIOR FUNDING, INC.,
AS ADMINISTRATIVE AGENT, as Mortgagee

 

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

Dated:

 

[       ], 201[ ]

 

 

 

Location:

 

[       ]

 

 

[       ]

 

 

[       ]

 

 

[       ]

 

 

 

County:

 

[       ]

 

 

 

Property Identification Number(s):

 

[       ]

 

 

[       ]

 

 

[       ]

 

 

[       ]

 

--------------------------------------------------------------------------------

(1)  To be converted to a form of Deed of Trust for Deed of Trust states.

 

--------------------------------------------------------------------------------


 

OPEN-ENDED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

This OPEN-ENDED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”), executed on the acknowledgment date of the
signature hereto and effective as of [       ], 201[ ] (the “Effective Date”),
is made by [CF Industries Sales, LLC], a [Delaware limited liability company]
(“Mortgagor”), whose address is [       ], in favor of Morgan Stanley Senior
Funding, Inc., a Delaware corporation (“MSSF”), whose address is c/o Morgan
Stanley Agency Servicing, 1 New York Plaza, New York, New York, 10004,
Attention: Agency Team, as Administrative Agent for the Secured Parties (as each
such term is defined in the Credit Agreement, which is hereinafter defined)
(MSSF, in such capacity, “Mortgagee”).  References to this “Mortgage” shall mean
this instrument and any and all renewals, modifications, amendments,
supplements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument.

 

Background

 

A.                                    Mortgagor is the fee owner of that certain
parcel of real property described on Exhibit A attached hereto and made a part
hereof (the “Land”) and all of the buildings, improvements, structures and
fixtures now or subsequently located on the Land (collectively, the
“Improvements”; the Land and the Improvements being hereinafter collectively
referred to as the “Real Estate”).

 

B.                                    All capitalized terms used herein but not
defined herein shall have the respective meanings ascribed to them in that
certain Third Amended and Restated Revolving Credit Agreement, dated as of
September 18, 2015, as amended by that certain Amendment No. 1 to the Third
Amended and Restated Revolving Credit Agreement dated as of December 20, 2015,
as further amended by that certain Amendment No. 2 to the Third Amended and
Restated Revolving Credit Agreement dated as of July 29, 2016, and as further
amended by that certain Amendment No. 3 to the Third Amended and Restated
Revolving Credit Agreement dated as of [    ], 2016 (the “Third Amendment
Effective Date”) (as the same may be further amended, supplemented, restated,
substituted, replaced or otherwise modified from time to time, the “Credit
Agreement”) by and among CF Industries Holdings, Inc., a Delaware corporation,
CF Industries, Inc., a Delaware corporation, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, the Issuing
Banks from time to time party thereto and the Administrative Agent.  References
in this Mortgage to a “Default” shall have the meaning assigned thereto in the
Credit Agreement and shall include any failure of Mortgagor to fulfill any of
its obligations under this Mortgage.  References in this Mortgage to an “Event
of Default” shall have the meaning assigned thereto in the Credit Agreement and
shall include any Default under this Mortgage which is not cured or waived
within 30 days.

 

C.                                    Under the Credit Agreement, Mortgagor
(i) executed and delivered to the Administrative Agent that certain Pledge and
Security Agreement dated as of [     ], 2016 (the “Security Agreement”) among CF
Industries Holdings, Inc., a Delaware corporation, CF Industries, Inc., a
Delaware corporation, the Mortgagor, the other Grantors from time to time

 

2

--------------------------------------------------------------------------------


 

party thereto and Administrative Agent, and (ii) is required to enter into and
deliver this Mortgage to secure the Obligations.

 

[THIS MORTGAGE CONSTITUTES AN “OPEN-END MORTGAGE” UNDER THE APPLICABLE LAWS OF
THE STATE OF [     ] AND SECURES OBLIGATIONS THAT INCLUDE FUTURE AND/OR
REVOLVING ADVANCES MADE PURSUANT TO THE CREDIT AGREEMENT.  THE TOTAL AMOUNT OF
THE PRINCIPAL INDEBTEDNESS THAT MAY BE SECURED BY THIS MORTGAGE MAY INCREASE OR
DECREASE FROM TIME TO TIME, BUT THE TOTAL UNPAID PRINCIPAL BALANCE SO SECURED AT
ANY ONE TIME SHALL NOT EXCEED $[           ] PLUS INTEREST THEREON, COLLECTION
COSTS, SUMS ADVANCED FOR THE PAYMENT OF TAXES, ASSESSMENTS, MAINTENANCE AND
REPAIR CHARGES, INSURANCE PREMIUMS AND ANY OTHER COSTS AND OBLIGATIONS INCURRED
TO PROTECT THE SECURITY ENCUMBERED HEREBY OR THE LIEN OF THIS MORTGAGE,
REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY MORTGAGEE BY REASON
OF ANY EVENT OF DEFAULT BY MORTGAGOR UNDER THE TERMS OF THIS MORTGAGE, WITH
INTEREST ON ANY SUCH ADVANCES AND DISBURSEMENTS, TOGETHER WITH ALL OTHER SUMS
SECURED HEREBY.

 

THIS MORTGAGE COVERS FIXTURES AND IS INTENDED FOR FILING WITH THE RECORDER OF
DEEDS FOR [       ] COUNTY, [STATE].]

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the Obligations, MORTGAGOR
HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND HEREBY
MORTGAGES AND BARGAINS, WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO
MORTGAGEE, AS ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WITH
MORTGAGE COVENANTS AND WITH POWER OF SALE, subject to Liens not prohibited by
Section 6.2 of the Credit Agreement:

 

(A)                               all right, title and interest of Mortgagor in
and to the Land;

 

(B)                               all right, title and interest of Mortgagor in
and to the Real Estate;

 

(C)                               all right, title and interest of Mortgagor in,
to and under all easements, rights of way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, waters, water courses, water and riparian
rights, oil and gas rights, development rights, air rights, mineral rights and
all estates, rights, titles, interests, privileges, licenses, tenements,
hereditaments and appurtenances issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;

 

(D)                               all right, title and interest of Mortgagor in
and to all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, movable appliances,

 

3

--------------------------------------------------------------------------------


 

furnishings, fittings and articles of personal property of every kind and nature
whatsoever, and all appurtenances and additions thereto and substitutions or
replacements thereof (together with, in each case, attachments, components,
parts, and accessories) currently owned or subsequently acquired by Mortgagor
and now or subsequently attached to, or contained in or used or usable in any
way in connection with any operation or letting of the Real Estate, including
but without limiting the generality of the foregoing, all screens, awnings,
shades, blinds, curtains, draperies, artwork, carpets, rugs, storm doors and
windows, furniture and furnishings, heating, electrical, and mechanical
equipment, lighting, switchboards, plumbing, ventilating, air conditioning and
air­ cooling apparatus, refrigerating, and incinerating equipment, escalators,
elevators, loading and unloading equipment and systems, stoves, ranges, laundry
equipment, cleaning systems (including window cleaning apparatus), telephones,
communication systems (including satellite dishes and antennae), televisions,
computers, sprinkler systems and other fire prevention and extinguishing
apparatus and materials, security systems, motors, engines, machinery, pipes,
pumps, tanks, conduits, appliances, fittings and fixtures of every kind and
description (all of the foregoing in this paragraph (D) being referred to as the
“Equipment”);

 

(E)                                all right, title and interest of Mortgagor in
and to all substitutes and replacements of, and all additions and improvements
to, the Real Estate and the Equipment, subsequently acquired by or released to
Mortgagor or constructed, assembled or placed by Mortgagor on the Real Estate,
immediately upon such acquisition, release, construction, assembling or
placement, including, without limitation, any and all building materials whether
stored at the Real Estate or offsite, and, in each such case, without any
further mortgage, conveyance, assignment or other act by Mortgagor;

 

(F)                                 all right, title and interest of Mortgagor,
as lessor, ground lessor, licensor, or sublessor, in, to and under all leases,
subleases, underlettings, concession agreements, licenses and other occupancy
agreements relating to the use or occupancy of the Real Estate or the Equipment,
now existing or subsequently entered into by Mortgagor and whether written or
oral and all guarantees of any of the foregoing (collectively, as any of the
foregoing may be amended, restated, extended, renewed or modified from time to
time, a “Lease” or the “Leases”), and all rights of Mortgagor in respect of cash
and securities deposited thereunder and the right to receive and collect the
revenues, income, rents, issues and profits thereof, together with all other
rents, royalties, issues, profits, revenue, income and other benefits arising
from the use and enjoyment of the Mortgaged Property (as defined below)
(collectively, the “Rents”);

 

(G)                               all right, title and interest of Mortgagor in
and to all trade names, trademarks, logos, copyrights, good will, and books and
records relating solely to the operation of the Real Estate, the Leases, or the
Equipment, and all general intangibles related to the operation of the
Improvements, now existing or hereafter arising;

 

(H)                              all right, title and interest of Mortgagor in
and to all unearned premiums under insurance policies now or subsequently
obtained by Mortgagor relating to the Real Estate or Equipment and Mortgagor’s
interest in and to all proceeds of any such insurance policies relating solely
to the Real Estate or Equipment (including title

 

4

--------------------------------------------------------------------------------


 

insurance policies) including the right to collect and receive such proceeds,
subject to the provisions relating to insurance generally set forth below and in
the other Loan Documents; and, including the interest payable thereon and the
right to collect and receive the same, made to the present or any subsequent
owner of the Real Estate or Equipment for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Real Estate or Equipment;

 

(I)                                   all right, title and interest of Mortgagor
in and to (i) all contracts from time to time executed by Mortgagor or any
manager or agent on its behalf relating solely to the ownership, construction,
design, maintenance, repair, operation, management, sale or financing of the
Real Estate or Equipment and all agreements relating to the purchase or lease of
any portion of the Real Estate or any property which is adjacent or peripheral
to the Real Estate, together with the right to exercise such options and all
leases of Equipment, (ii) all consents, licenses, building permits,
entitlements, certificates of occupancy and other governmental approvals
relating to construction, completion, occupancy, use or operation of the Real
Estate or Equipment, (iii) all warranties and guaranties relating to the
construction, completion, occupancy, use or operation of the Real Estate or
Equipment, and (iv) all drawings, plans, specifications and similar or related
items relating to the Real Estate, excluding the Excluded Property of the type
described in clause (f) of such definition under the Credit Agreement;

 

(J)                                   all right, title and interest of Mortgagor
in and to any and all refunds of real estate taxes, monies now or subsequently
on deposit for the payment of real estate taxes or special assessments against
the Real Estate or for the payment of premiums on insurance policies covering
the foregoing property or otherwise on deposit with or held by Mortgagee as
provided in this Mortgage or the other Loan Documents; all capital, operating,
reserve or similar accounts held by or on behalf of Mortgagor and related to the
operation of the Mortgaged Property, whether now existing or hereafter arising;
and all monies held in any of the foregoing accounts and any certificates or
instruments related to or evidencing such accounts; and

 

(K)                               all proceeds, both cash and noncash, of the
foregoing;

 

(all of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses
(A) through (E) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (A) through (K) are collectively referred to
as the “Mortgaged Property”); provided that notwithstanding anything to the
contrary in this Mortgage or any other Loan Document, this Mortgage shall not
constitute a grant of a lien over or security interest in or a mortgage,
bargain, warrant, grant, assignment, transfer or set over to Mortgagee of  (and
the terms “Land,” “Improvements,” “Real Estate,” “Equipment,” “Lease,” “Leases,”
“Rents,” “Premises” and “Mortgaged Property” shall not include) any Excluded
Property (other than the Excluded Property of the type described in clauses
(g) and (l) of such definition under the Credit Agreement);

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, for the uses and purposes
set forth, until the Obligations are fully paid and performed, or as provided in
Section 37 hereof.

 

5

--------------------------------------------------------------------------------


 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

1.               Payment of Mortgagor Obligations.  Mortgagor shall pay and
perform the Obligations at the times and places and in the manner specified in
the Loan Documents.

 

2.               Covenants from Other Loan Documents.  All of the covenants and
agreements of Mortgagor contained in the Loan Documents are incorporated herein
by reference; provided, however, notices made by Mortgagor pursuant to
Section 5.2 of the Credit Agreement shall be deemed delivered hereunder.

 

3.               Lien Law Compliance.  Mortgagor shall preserve and protect the
lien and security interest status, subject to Liens not prohibited by
Section 6.2 of the Credit Agreement, of this Mortgage.

 

4.               Condemnation Awards and Insurance Proceeds.  Mortgagor assigns
all awards and compensation to which it is entitled for any condemnation,
eminent domain or other taking, or any purchase in lieu thereof, to Mortgagee
and authorizes Mortgagee to collect and receive such awards and compensation and
to give proper receipts and acquittances therefor, in accordance with, and to
the extent required by, the terms of the Credit Agreement.  In accordance with,
and to the extent required by, the terms of the Credit Agreement, Mortgagor
assigns to Mortgagee all proceeds of any insurance policies insuring against
loss or damage to the Mortgaged Property, subject to the terms of the Credit
Agreement.  In accordance with, and to the extent required by, the terms of the
Credit Agreement, Mortgagor authorizes Mortgagee to collect and receive such
proceeds and authorizes and directs the issuer of each such insurance policies
to make payment for all such losses directly to Mortgagee, instead of to
Mortgagor  and Mortgagee jointly, subject to the terms of the Credit Agreement.

 

5.               Casualty Events. Mortgagor shall promptly notify Mortgagee in
writing of any Casualty Event (as hereinafter defined).  As used herein,
“Casualty Event” means any loss of title (other than through a consensual
conveyance, sale, lease, sublease, exclusive license, exclusive sublicense,
assignment, transfer, exchange or other disposition of the Mortgaged Property)
or any material loss of or damage to or destruction of, or any condemnation or
other taking (including by any governmental authority) of, the Mortgaged
Property, including, without limitation, the temporary requisition of the use or
occupancy of all or any part of the Mortgaged Property or any part thereof by
any governmental authority, or any settlement in lieu thereof.

 

6.               Due on Sale.  Mortgagor shall not sell, transfer, or otherwise
dispose of all or any part of the Mortgaged Property or any interest therein
except as permitted by the Credit Agreement.

 

7.               Mortgagee’s Rights of Cure.  At its option, Mortgagee may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Mortgaged Property and
not permitted pursuant to Section 6.2 of the Credit Agreement, and may pay for
the maintenance and preservation of the Mortgaged Property to the extent
Mortgagor fails to do so as required by the Credit Agreement, this Mortgage or
any

 

6

--------------------------------------------------------------------------------


 

other Loan Document and within a reasonable period of time after Mortgagee has
requested in writing that Mortgagor do so.  Any and all reasonable amounts so
expended by Mortgagee pursuant to this Section 7 shall be reimbursed by
Mortgagor within fifteen (15) Business Days after demand for any payment made in
respect of such amounts that are due and payable or any reasonable expense
incurred by Mortgagee pursuant to the foregoing authorization in accordance with
Section  5.03 of the Security Agreement.  Nothing in this paragraph shall be
interpreted as excusing Mortgagor from the performance of, or imposing any
obligation on Mortgagee or any Secured Party to cure or perform, any covenants
or other promises of Mortgagor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.  If, at the time Mortgagee elects
to so cure or perform such covenants or other promises of Mortgagor pursuant to
this Section 7, Mortgagee shall hold any insurance or condemnation proceeds or
other sums pursuant to this Mortgage or any other Loan Document, and Mortgagee
may, at its option and upon written notice to Mortgagor, apply such funds
pursuant to this Section 7, in such order as it deems appropriate, to the
payment of all costs of such cure, notwithstanding anything to the contrary
elsewhere contained in the Loan Documents, in lieu of advancing its own funds
for such purpose.  If Mortgagee has advanced its own funds to so cure or perform
such covenants or other promises of Mortgagor, Mortgagee shall have the right,
at any time that any such advances remain unpaid, without notice to Mortgagor,
to apply any proceeds, escrows or other sums then held by Mortgagee pursuant to
this Mortgage or any other Loan Document, notwithstanding anything to the
contrary elsewhere contained in the Loan Documents, to the payment of such
advances and all outstanding and unpaid interest, if any, thereon.  Upon demand
by Mortgagee, Mortgagor shall promptly replenish the amount of any proceeds,
escrows or other sums so applied by Mortgagee so that Mortgagee shall thereafter
hold the same amount of proceeds, escrows and other sums which Mortgagee would
have held but for the exercise of the rights granted to Mortgagee in this
Section 7.

 

8.               Future Advances.  Mortgagee may, but shall not be obligated to,
make such additional advances and readvances to Mortgagor from time to time and
said advances and readvances shall become part of the Obligations secured hereby
to the fullest extent permitted by law and to the same extent and with the same
priority of lien as if such future advances and readvances were made on the
Third Amendment Effective Date.

 

9.               Reimbursement of Expenses.

 

(a)         The parties hereto agree that Mortgagee shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 9.3 of the Credit Agreement; provided that each reference therein to a
“Borrower” shall be deemed to be a reference to a “Mortgagor”.

 

(b)         Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 9 shall remain operative and in full force and effect
regardless of the termination of this Mortgage or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Mortgage or any other Loan Document, or any investigation made by or on
behalf of Mortgagee or any other Secured Party.

 

7

--------------------------------------------------------------------------------


 

10.        After-Acquired Property.  Any greater or additional estate in the
Mortgaged Property which is hereafter acquired by Mortgagor which, by the terms
hereof, is required or intended to be subjected to the lien of this Mortgage
shall, immediately upon the acquisition thereof by Mortgagor, and without any
further mortgage, conveyance, assignment or transfer, become subject to the lien
of this Mortgage.

 

11.        Bankruptcy Related Provisions.

 

(a)     Without limiting the generality of any provision of this Mortgage, if a
proceeding under Chapter 11 of Title 11 of the United States Code (as amended,
the “Bankruptcy Code”) is commenced by or against Mortgagor, then, pursuant to
Section 552(b)(2) of said Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by Mortgagor after the
commencement of the case and such Rents shall constitute cash collateral under
Section 363(a) of said Bankruptcy Code.

 

(b)     During the continuance of any Event of Default, Mortgagee shall have the
right, but shall not be obligated, to file, in its own name or on behalf of
Mortgagor, any proof of claim or any bankruptcy or insolvency proceeding in
which the debtor is a lessee under a Lease or a guarantor thereof.

 

12.        Appointment of Receiver.  Mortgagee, in any action to foreclose this
Mortgage, or upon the occurrence and during the continuance of an Event of
Default, shall be at liberty, but under no obligation, to apply for the
appointment of a receiver of the rents and profits and the Premises without
notice, and Mortgagee shall be entitled, to the fullest extent permitted by
applicable law, to the appointment of such receiver as a matter of right,
without consideration of the value of the Premises as security for the amounts
due Mortgagee or the solvency of any person or corporation liable for the
payment of such amounts.

 

13.        Right of Entry.  On demand during the continuation of an Event of
Default and to the fullest extent permitted by applicable law, Mortgagee,
personally or by its agents and attorneys, may enter upon the Premises, and
exclude Mortgagor and its agents and servants wholly therefrom, without
liability for trespass, damages or otherwise, and take possession of all books,
records and accounts relating thereto and all other items constituting the
Premises, and Mortgagor agrees to surrender possession of the Premises including
such books, records and accounts to Mortgagee; and having and holding the same
may use, operate, manage, preserve, control and otherwise deal therewith and
conduct the business thereof, either personally or by its superintendents,
managers, agents, servants, attorneys or receivers, without interference from
Mortgagor; and upon each such entry and from time to time thereafter may, at the
expense of Mortgagor, without interference by Mortgagor and as Mortgagee may
deem advisable, (i) maintain, restore and keep secure the Premises, (ii) insure
or reinsure the Premises, (iii) make all necessary or proper repairs, renewals,
replacements, alterations, additions, betterments and improvements thereto and
thereon and (iv) in every such case in connection with the foregoing have the
right to exercise all rights and powers of Mortgagor with respect to the
Premises, either in Mortgagor’s name or otherwise; and Mortgagee shall be
entitled to collect and receive all earnings, revenues, rents, issues, profits
and income of the Premises and every part thereof; and in furtherance of such
right Mortgagee may, subject as above stated, collect the rents payable under
all leases of the Premises directly from the lessees thereunder upon notice to
each such

 

8

--------------------------------------------------------------------------------


 

lessee that an Event of Default exists accompanied by a demand on such lessee
for the payment to Mortgagee of all rents due and to become due under its lease
in accordance with this Mortgage, and Mortgagor for the benefit of Mortgagee and
each such lessee, hereby covenants and agrees that such lessee shall be under no
duty to question the accuracy of Mortgagee’s statement of Event of Default and
shall unequivocally be authorized to pay said rents to Mortgagee without regard
to the truth of Mortgagee’s statement of Event of Default and notwithstanding
notices from Mortgagor disputing the existence of an Event of Default, with the
result that the payment of rent by such lessee to Mortgagee pursuant to such
demand shall constitute performance in full of such lessee’s obligation under
its lease for the payment of rents by such lessee to Mortgagor; and after
deducting the reasonable and documented out-of-pocket expenses of conducting the
business thereof and of all maintenance, repairs, renewals, replacements,
alterations, additions, betterments and improvements and amounts necessary to
pay for taxes, assessments, insurance and other proper charges upon the Premises
or any part thereof, as well as reasonable compensation for the service
contractors and employees by it engaged and employed, Mortgagee shall apply the
moneys arising as aforesaid, but subject as aforesaid, to the Obligations
secured herein in such order as Mortgagee shall determine in its discretion,
subject to and in accordance with the Security Agreement.  To the extent any
expenses incurred by Mortgagee pursuant to the terms of this Section 13 exceed
the amounts so collected by Mortgagee, all such excess amounts shall bear
interest at the default rate set forth in Section 2.12(c) of the Credit
Agreement (the “Default Rate”) from the date of incurrence until the date of
reimbursement and shall constitute Obligations secured hereby.  Nothing in this
Section 13 shall constitute a limitation on the rights granted to Mortgagee
under this Mortgage.  For the purpose of carrying out the provisions of this
Section 13, Mortgagor hereby constitutes and appoints Mortgagee the true and
lawful attorney-in-fact of Mortgagor, which appointment is irrevocable and shall
be deemed to be coupled with an interest, in Mortgagor’s name and stead, to do
and perform, from time to time, any and all actions necessary and incidental to
such purpose and does by these presents ratify and confirm any and all actions
of said attorney-in-fact in and with respect to the Premises.

 

14.        UCC.  Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to take all actions permitted under the
Uniform Commercial Code as enacted in the state where the Premises are located
(the “UCC”).

 

15.        All Legal and Equitable Remedies.(1)  Upon the occurrence and during
the continuance of an Event of Default, Mortgagee shall have the right from time
to time to enforce any legal or equitable remedy against Mortgagor including
specific performance of any of the provisions contained in any of the Loan
Documents and to sue for any sums whether interest, damages for failure to pay
principal or any installment thereof, taxes, installments of principal, or any
other sums required to be paid under the terms of this Mortgage, as the same
become due, without regard to whether or not the principal sum secured or any
other sums secured by this Mortgage and the other Loan Documents shall be due
and without prejudice to the right of Mortgagee thereafter to enforce any
appropriate remedy against Mortgagor including an action of foreclosure, or any
other action available hereunder or pursuant to applicable law.

 

--------------------------------------------------------------------------------

(1)  All remedial provisions are subject to local counsel review and comment.

 

9

--------------------------------------------------------------------------------


 

16.        Foreclosure and Sale.

 

(a)     Upon the occurrence and during the continuance of an Event of Default:

 

(i)            Mortgagee shall have the right to proceed against all real and
personal property constituting the Mortgaged Property or any part thereof or
interest therein by foreclosure, including, without limitation, non-judicial
foreclosure (to the extent permitted by and in accordance with applicable law),
public or private sale, judicial foreclosure or otherwise as may be permitted by
the laws of the state where the Premises are located;

 

(ii)         Mortgagor hereby waives any right it may have to require the
marshaling of its assets; and

 

(iii)      Mortgagee shall have the right to foreclose and/or sell the Premises
in its entirety or any part thereof or interest therein as Mortgagee in its sole
and absolute discretion shall determine, in one or more sales in such order and
priority as Mortgagee may in its sole and absolute discretion deem necessary or
advisable.

 

All sums realized from any such foreclosure or sale, less all reasonable and
documented out-of-pocket costs and expenses of such sale, shall be applied as
provided in Section 16(c) hereof.  If, following any such sale, any Obligations
secured hereby, whether or not then due and payable, shall remain unpaid or
unsatisfied in any respect, the Loan Documents and all Obligations of Mortgagor
thereunder shall continue in full force and effect until such unpaid and
unsatisfied Obligations are fully paid and satisfied as therein provided, or as
provided in Section 37 hereof.

 

(b)         Upon the completion of any sale or sales made or caused by Mortgagee
pursuant to Section 16(a) hereof:

 

(i)            Mortgagor or an officer of any court empowered to do so shall
execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring all estate, right, title and interest in and to the property
and rights sold;

 

(ii)         Mortgagor hereby irrevocably appoints Mortgagee as Mortgagor’s true
and lawful attorney in fact, coupled with an interest, in Mortgagor’s name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
of the Premises and rights so sold;

 

(iii)      Mortgagee may execute all necessary instruments of conveyance,
assignment and transfer and may substitute one or more persons with like power;

 

(iv)     Mortgagor hereby ratifies and confirms all that Mortgagor’s said
attorney or such substitutes(s) shall lawfully do by virtue hereof;

 

(v)        Mortgagor, if requested by Mortgagee, shall ratify and confirm any
such sale or sales by executing and delivering to Mortgagee or to such purchaser
or

 

10

--------------------------------------------------------------------------------


 

purchasers all such instruments as may be necessary, for such purpose, and as
may be designated in such request;

 

(vi)     Any such sale or sales made under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, shall operate to divest all
the estate, right, title, interest, claim and demand whatsoever, whether at law
or in equity, of Mortgagor in and to the properties and rights so sold, and
shall be a perpetual bar both at law and in equity against Mortgagor and against
any and all persons claiming or who may claim the same, or any part thereof
from, through or under Mortgagor.

 

(c)          The purchase money, proceeds or avails of any such sale or sales
made pursuant to Section 16(a) hereof, together with any other sums which then
may be held by Mortgagee under this Mortgage, shall be applied, in accordance
with the Security Agreement, Credit Agreement and the Intercreditor Agreement.

 

(d)         Upon any sale or sales under or by virtue of judicial proceedings or
of a judgment or decree of foreclosure and sale, Mortgagee may bid for and
acquire, provided it is the highest responsive bidder, the Mortgaged Property or
any part thereof and in lieu of paying cash in whole or in part therefor may
make settlement for the purchase price by crediting upon the Obligations secured
hereby the net sales price after deducting therefrom the reasonable and
documented out-of-pocket expenses of the sale and the costs of the action and
any other sums which Mortgagee is authorized to deduct under this Mortgage.

 

(e)          Upon the occurrence and during the continuance of an Event of
Default, Mortgagee may from time to time, if permitted by law, take action to
recover any sums, whether interest, principal or any other sums, required to be
paid under this Mortgage or any other Loan Documents as the same become due,
without prejudice to the right of Mortgagee thereafter to bring an action of
foreclosure, or any other action available upon an Event of Default.  Mortgagee
may also foreclose this Mortgage for any sums due under this Mortgage or any
other Loan Document and the lien of this Mortgage shall continue to secure the
balance of the Obligations and the interest hereon not then due, until released
as provided in Section 37 hereof.

 

17.        Rights Pertaining to Sales.  Subject to the provisions or other
requirements of law and except as otherwise provided herein and in the other
Loan Documents, the following provisions shall apply to any sale or sales of all
or any portion of the Mortgaged Property under or by virtue of Section 16:

 

(a)     Mortgagee may conduct any number of sales of the Mortgaged Property from
time to time.  The power of sale set forth in Section 16 above shall not be
exhausted by any one or more such sales as to any part of the Mortgaged Property
which shall not have been sold, nor by any sale which is not completed or is
defective in Mortgagee’s opinion, until the Obligations shall have been paid in
full, or as provided in Section 37 hereof.

 

(b)         Any sale may be postponed or adjourned by public announcement at the
time and place appointed for such sale or for such postponed or adjourned sale
without further notice.  Without limiting the foregoing, in case Mortgagee shall
have proceeded to enforce any right or remedy under this Mortgage by receiver,
entry or otherwise, and such proceedings have

 

11

--------------------------------------------------------------------------------


 

been discontinued or abandoned for any such reason or shall have been determined
adversely to Mortgagee, then in every such case Mortgagor and Mortgagee shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Mortgagee shall continue as if no such proceeding had been
instituted.

 

(c)      After each sale, Mortgagee or an officer of any court empowered to do
so shall execute and deliver to the purchaser or purchasers at such sale a good
and sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Mortgagor in and to the property
and rights sold and shall receive the proceeds of said sale or sales and apply
the same as provided in Section 16(c).  Mortgagee is hereby appointed the true
and lawful attorney-in-fact of Mortgagor, which appointment is irrevocable and
shall be deemed to be coupled with an interest, in Mortgagor’s name and stead,
to make all necessary conveyances, assignments, transfers and deliveries of the
property and rights so sold, and for that purpose Mortgagee may execute all
necessary instruments of conveyance, assignment, transfer and delivery, and may
substitute one or more persons with like power, Mortgagor hereby ratifying and
confirming all that said attorney or such substitute or substitutes shall
lawfully do by virtue thereof.  Nevertheless, Mortgagor, if requested by
Mortgagee, shall ratify and confirm any such sale or sales by executing and
delivering to Mortgagee or such purchaser or purchasers all such instruments as
may be advisable, in Mortgagee’s reasonable judgment, for the purposes as may be
designated in such request.

 

(d)         The receipt by Mortgagee of the purchase money paid at any such
sale, or the receipt of any other person authorized to receive the same, shall
be sufficient discharge therefor to any purchaser of any property or rights sold
as aforesaid, and no such purchaser, or its representatives, grantees or
assigns, after paying such purchase price and receiving such receipt, shall be
bound to see to the application of such purchase price or any part thereof upon
or for any trust or purpose of this Mortgage or, in any manner whatsoever, be
answerable for any loss, misapplication or nonapplication of any such purchase
money, or part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

 

(e)          Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Mortgagor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and any and all
persons claiming or who may claim the same, or any part thereof or any interest
therein, by, through or under Mortgagor to the fullest extent permitted by
applicable law.

 

(f)       Upon any such sale or sales, Mortgagee may bid for and acquire,
provided it is the highest responsive bidder, the Mortgaged Property and, in
lieu of paying cash therefor, may make settlement for the purchase price by
crediting against the Obligations the amount of the bid made therefor, after
deducting therefrom the reasonable and documented out-of-pocket expenses of the
sale, the cost of any enforcement proceeding hereunder, and any other sums which
Mortgagee is authorized to deduct under the terms hereof, to the extent
necessary to satisfy such bid.

 

(g)          In the event that Mortgagor, or any person claiming by, through or
under Mortgagor, shall transfer or refuse or fail to surrender possession of the
Mortgaged Property after

 

12

--------------------------------------------------------------------------------


 

any sale thereof, then Mortgagor, or such person, shall be deemed a tenant at
sufferance of the purchaser at such sale, subject to eviction· by means of
forcible entry and unlawful detainer proceedings, or subject to any other right
or remedy available hereunder or under applicable law.

 

(h)         Upon the foreclosure of this Mortgage, any Leases then existing
shall not be destroyed or terminated as a result of such foreclosure unless
Mortgagee or any purchaser at a foreclosure sale shall so elect by notice to the
lessee in question.

 

18.        Expenses.  In any proceeding, judicial or otherwise (to the extent
permitted by applicable law), to foreclose this Mortgage or enforce any other
remedy of Mortgagee under the Loan Documents, there shall be allowed and
included as an addition to and a part of the Obligations in the decree for sale
or other judgment or decree all reasonable and documented out-of-pocket
expenditures and expenses which may be paid or incurred in connection with the
exercise by Mortgagee of any of its rights and remedies provided herein or any
comparable provision of any other Loan Document, together with interest thereon
at the Default Rate from the date such expense is incurred, and the same shall
be part of the Obligations and shall be secured by this Mortgage.

 

19.        Additional Provisions as to Remedies.

 

(a)         Without affecting the lien or charge of this Mortgage upon any
portion of the Mortgaged Property not then or theretofore released as security
for the full amount of the Obligations, Mortgagee may, from time to time and
without notice, agree to (i) release any person liable for the Obligations,
(ii) extend the maturity or alter any of the terms of the Loans or any guaranty
thereof, (iii) grant other indulgences, (iv) release or reconvey, or cause to be
released or reconveyed at any time at Mortgagee’s option any parcel, portion or
all of the Mortgaged Property, (v) take or release any other or additional
security for any obligation herein mentioned, or (vi) make compositions or other
arrangements with debtors in relation thereto.

 

(b)         Neither the acceptance of this Mortgage nor its enforcement, shall
prejudice or in any manner affect Mortgagee’s right to realize upon or enforce
any other security now or hereafter held by Mortgagee, it being agreed that
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its absolute discretion.

 

(c)          No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be separate, distinct and cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute.  Every power or remedy given by any of the Loan
Documents to Mortgagee or to which it may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Mortgagee, and no act of Mortgagee shall be construed as
an election to proceed under any one provision herein to the exclusion of any
other provision.

 

(d)         No action by Mortgagee in the enforcement of any rights or remedies
under this Mortgage or any other Loan Document or otherwise at law or equity
shall be deemed to cure any Event of Default.

 

13

--------------------------------------------------------------------------------


 

(e)          If Mortgagee shall have proceeded to invoke any right or remedy
permitted under the Loan Documents, Mortgagee shall have the unqualified right
thereafter to elect to discontinue or abandon such right or remedy for any
reason, and in such event Mortgagor and Mortgagee shall be restored to their
former positions with respect to the Obligations, the Loan Documents, the
Mortgaged Property, and otherwise, and the rights and remedies of Mortgage shall
continue as if the right or remedy had not been invoked, but no such
discontinuance or abandonment shall waive any Event of Default that may then
exist or the right of Mortgagee thereafter to exercise any right or remedy under
the Loan Documents for such Event of Default.

 

20.        Mortgagor’s Waiver of Rights.  To the fullest extent permitted by
law, Mortgagor waives the benefit of all laws now existing or that may
subsequently be enacted providing for (i) any appraisement before sale of the
Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt, (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process, and (iv) any right to a marshalling of assets.  To the full
extent Mortgagor may do so, Mortgagor agrees that Mortgagor shall not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
secured Obligations and marshalling in the event of foreclosure of the liens
hereby created.  To the fullest extent of the law, Mortgagor hereby waives any
defense to the recovery by Mortgagee against Mortgagor or the Mortgaged Property
of any deficiency after a foreclosure sale (whether judicial or, to the extent
permitted by applicable law, non-judicial).

 

21.        Cross-Collateralization.  Subject to the terms of the Intercreditor
Agreement, Mortgagor acknowledges that the Obligations are secured by other
collateral as more specifically set forth in the Credit Agreement and the other
Loan Documents.  Upon the occurrence and during the continuance of an Event of
Default, Mortgagee shall have the right to institute a proceeding or proceedings
or take such action with regard to such other collateral under any applicable
provision of law, for all of the Obligations or any portion of the Obligations. 
Neither the acceptance of this Mortgage or the other Loan Documents shall
prejudice Mortgagee’s enforcement rights relative to such other collateral.

 

22.        Security Agreement Under Uniform Commercial Code.

 

(a)         It is the intention of the parties hereto that this Mortgage shall
constitute a “security agreement” within the meaning of the UCC.  The Mortgaged
Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property.  By executing and delivering this Mortgage, Mortgagor has
granted and hereby grants to Mortgagee, as security for the Obligations, a
security interest in all of Mortgagor’s right, title and interest in the
Mortgaged Property to the full extent that the Mortgaged Property may be subject
to the UCC (the portion of the Mortgaged Property so subject to the UCC being
referred to in this paragraph as the “Personal Property”).  If an

 

14

--------------------------------------------------------------------------------


 

Event of Default shall occur and be continuing, Mortgagee shall have any and all
rights and remedies granted to a secured party upon default under the UCC,
including the right to take possession of the Personal Property or any part
thereof and to take such other measures as Mortgagee may deem necessary for the
care, protection and preservation of the Personal Property.  Upon reasonable
request or demand of Mortgagee, Mortgagor shall at its expense assemble the
Personal Property and make it available to Mortgagee at a convenient place
acceptable to Mortgagee.  Any notice of sale, disposition or other intended
action of Mortgagee with respect to the Personal Property sent to Mortgagor in
accordance with the provisions hereof at least ten (10) days prior to such
action shall constitute commercially reasonable notice to Mortgagor.  In the
event of any conflict between the terms of this Section 22 and terms of
Article V of the Credit Agreement, the terms of Article V of the Credit
Agreement shall control.

 

(b)         Pursuant to applicable law, Mortgagor authorizes Mortgagee to file
or record financing statements, continuation statements, and other filing or
recording documents or instruments with respect to the Personal Property or
fixtures without the signature of Mortgagor in such form and in such offices as
the Mortgagee reasonably determines appropriate to perfect the security
interests of Mortgagee under this Mortgage it being understood that Mortgagee
shall have no obligation to file or record such documents.  Mortgagor hereby
ratifies and authorizes the filing by Mortgagee of any financing statement with
respect to such Mortgaged Property made prior to the Effective Date.

 

(c)          In the event that any of the Mortgaged Property hereunder is also
subject to a valid and enforceable Lien under the terms of the Security
Agreement and the terms thereof are inconsistent with the terms of this
Mortgage, then with respect to such Mortgaged Property, the terms of this
Mortgage shall control in the case of Fixtures, and the terms of the Security
Agreement shall control in the case of all other Collateral (as defined in the
Security Agreement).

 

23.        Fixture Filing.  To the extent permitted by law, a portion of the
Mortgaged Property is or is to become fixtures upon the Real Estate.  The filing
of this Mortgage in the real estate records of the county in which the Mortgaged
Property is located shall also operate from the time of filing a financing
statement filed as a “fixture filing” within the meaning of Article 9 (or such
equivalent section) of the UCC with respect to all portions of the Mortgaged
Property that are or are to become fixtures related to the Real Estate.  For
such purpose, Mortgagor is the record owner of the Real Estate, Mortgagee is the
secured party and Mortgagor is the debtor, their respective addresses are set
forth in the preamble to this Mortgage, and Mortgagor’s organizational
identification number is [        ].

 

24.        Assignment of Leases and Rents.

 

(a)         In furtherance of and in addition to the assignment made by
Mortgagor in the granting clauses of this Mortgage, Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right, title and
interest as landlord in the Leases and Rents to Mortgagee.  The foregoing grant,
transfer and assignment is a present and absolute assignment and not merely the
passing of a security interest.  Such assignment shall continue in effect until
the Obligations are paid in full, or as provided in Section 37 hereof.  Upon the
occurrence and during the continuance of an Event of Default, Mortgagor also
grants to Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged

 

15

--------------------------------------------------------------------------------


 

Property or any part thereof, and to apply the Rents on account of the
Obligations.  So long as no Event of Default shall have occurred and be
continuing, Mortgagor shall have a license from Mortgagee to exercise all rights
granted to the landlord under the Leases, including the right to receive and
collect all Rents.  During the continuance of an Event of Default, the license
hereby granted to Mortgagor shall be temporarily suspended, and Mortgagor shall
promptly pay over to Mortgagee, or to any receiver appointed to collect the
Rents, any lease security deposits and rent prepayments.

 

(b)         Mortgagor hereby further grants to Mortgagee the right to notify the
lessee under any Lease of the assignment thereof and, after the occurrence and
during the continuance of an Event of Default, (i) to demand that such lessee
pay all amounts due under such Lease directly to Mortgagee, (ii) to enter upon
and take possession of the Mortgaged Property for the purpose of collecting the
Rents, (iii) to dispossess by the usual summary proceedings any lessee
defaulting in the payment thereof, (iv) to let the Mortgaged Property, or any
part thereof, and (v) to apply the Rents, after payment of all necessary charges
and reasonable and documented out-of-pocket expenses, on account of the
Obligations.  Mortgagor hereby irrevocably authorizes and directs each lessee
under any Lease to rely upon any such notice.  Nothing contained in this
Section 24 shall be construed to bind Mortgagee to the performance of any of the
covenants, conditions or provisions contained in any Lease or otherwise to
impose any obligation on Mortgagee thereunder, except that Mortgagee shall be
accountable for any Rents actually received pursuant to such assignment. 
Mortgagor shall not modify, amend, terminate or consent to the cancellation,
surrender or assignment of any Lease if any modification, amendment, termination
or assignment would have a Material Adverse Effect (it being understood that the
preceding portions of this sentence shall not apply to the expiration or early
termination of any Lease by its terms).  Mortgagor shall not accept prepayments
of installments of Rent to become due for a period of more than one month in
advance (except for security deposits and estimated payments of percentage rent,
if any).  The collection of Rents by Mortgagee shall in no way waive the right
of Mortgagee to foreclose this Mortgage in the event of any Event of Default. 
Mortgagor shall furnish to Mortgagee promptly after a written request by
Mortgagee to do so, a written statement containing the names of all lessees,
sublessees and concessionaires of the Mortgaged Property, the terms of any
Lease, the space occupied, the rentals or license fees payable thereunder,
whether each such lessee is in default under its Lease and if so, the nature
thereof.

 

(c)      Mortgagor acknowledges that it has taken all actions necessary for the
Mortgagee to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority, present assignment of the Rents, subject to Liens not prohibited
by Section 6.2 of the Credit Agreement.

 

25.        Changes in Method of Taxation.  In the event of the passage after the
Effective Date of any law of any governmental authority deducting from the value
of the Premises for the purposes of taxation, or changing in any way the laws
for the taxation of mortgages or debts secured thereby for federal, state or
local purposes, or the manner of collection of any such taxes, and imposing a
tax, either directly or indirectly, on mortgages or debts secured thereby,
Mortgagor shall, to the fullest extent permitted by applicable law, assume as an
Obligation hereunder the payment of any tax so imposed until full payment of the
Obligations, subject, however, to Mortgagor’s right to contest the amount or
validity thereof pursuant to applicable

 

16

--------------------------------------------------------------------------------


 

law.  In the event that Mortgagor exercises such right to consent, Mortgagor
shall either (i) pay all such disputed amounts to the applicable governmental
authority in full prior to instituting such contest or (ii) deposit such amount
in dispute with Mortgagee until the final resolution of such contest.  Mortgagor
shall not claim, demand or be entitled to receive any credit or credits toward
the satisfaction of this Mortgage or on any interest payable thereon for any
taxes assessed against the Mortgaged Property or any part thereof, and shall not
claim any deduction from the taxable value of the Mortgaged Property by reason
of this Mortgage.

 

26.        Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.1 of the Credit Agreement.  All communications and notices hereunder
to Mortgagor shall be given to it in care of Holdings as provided in Section 9.1
of the Credit Agreement.

 

27.        Waivers; Amendment.

 

(a)         No failure or delay by Mortgagee, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of Mortgagee, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Mortgage or consent to any
departure by Mortgagor therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 27, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether Mortgagee, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.  No notice or demand
on any Grantor in any case shall entitle any Grantor to any other or further
notice or demand in similar or other circumstances.

 

(b)         Neither this Mortgage nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.2 of the Credit Agreement.

 

28.        Partial Invalidity.  Any provision of this Mortgage held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

29.        No Third Party Beneficiary; Covenants Run with the Land; Successors
and Assigns.  All covenants of Mortgagor contained in this Mortgage are imposed
solely and exclusively for the benefit of Mortgagee and Lenders and their
respective successors and assigns, and no other person or entity shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which

 

17

--------------------------------------------------------------------------------


 

may be freely waived in whole or in part by Mortgagee at any time if in its sole
discretion it deems such waiver advisable.  Until the Obligations have been paid
in full, or as provided in Section 37 hereof, all such covenants of Mortgagor
shall run with the land and bind Mortgagor, the successors and assigns of
Mortgagor (and each of them) and all subsequent owners, encumbrances and tenants
of the Mortgaged Property, and shall inure to the benefit of Mortgagee and
Lenders and their respective successors and assigns.

 

30.        Survival of Agreement.  All covenants, agreements, representations
and warranties made by Mortgagor in this Mortgage and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Mortgage shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or on its behalf, and shall continue in full force and effect
until the termination of this Mortgage in accordance with Section 37.

 

31.        Relationship of Mortgagee and Mortgagor.  The relationship between
Mortgagor and Mortgagee created hereunder is that of creditor/debtor.  Mortgagee
does not owe any fiduciary duty or special obligation to Mortgagor or any of
Mortgagor’s officers, partners, agents, or representatives.  Nothing herein is
intended to create a joint venture, partnership, tenancy-in-common or joint
tenancy relationship between Mortgagor and Mortgagee.

 

32.        Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, (a) the priority of the liens and security interests granted to
Mortgagee pursuant to this Mortgage are expressly subject to the First
Lien/First Lien Intercreditor Agreement, dated as of [        ], 2016 (the
“Intercreditor Agreement”) among Morgan Stanley Senior Funding, Inc., as the
Credit Facility Agent, [    ], as Initial Other Authorized Representative, and
each additional Authorized Representative from time to time party thereto and
(b) the exercise of any right or remedy by Mortgagee hereunder is subject to the
limitations and provisions of the Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, in the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Mortgage regarding the
priority of the liens and the security interests granted to Mortgagee or
exercise of any rights or remedies by Mortgagee, the terms of the Intercreditor
Agreement shall govern.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of the Credit Agreement regarding the
priority of the liens and the security interests granted to Mortgagee or
exercise of any rights or remedies by Mortgagee, the terms of the Intercreditor
Agreement shall govern.

 

33.        GOVERNING LAW.  THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE REAL
ESTATE IS LOCATED, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, SHALL GOVERN THE
CREATION, PERFECTION, PRIORITY, VALIDITY AND ENFORCEMENT OF THE MORTGAGE LIEN
AND SECURITY INTEREST PROVIDED FOR HEREIN.  NEW YORK LIEN LAW AND SECTIONS 1301
AND 1371 OF THE NEW

 

18

--------------------------------------------------------------------------------


 

YORK REAL PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL NOT APPLY TO THIS MORTGAGE
IN ANY WAY WHATSOEVER.

 

34.        Sole Discretion of Mortgagee.  Whenever Mortgagee’s judgment,
consent, action or approval is required hereunder for any matter, or Mortgagee
shall have an option or election hereunder, such judgment, the decision whether
or not to consent to or approve the same or the exercise of such option or
election shall be in the sole discretion of Mortgagee acting solely at the
written direction of the Lenders, except as otherwise expressly provided
herein.  It is understood that all rights granted herein shall not be
interpreted or construed to create any additional obligation on the Mortgagee.

 

35.        Construction of Provisions.  The following rules of construction
shall be applicable for all purposes of this Mortgage and all documents or
instruments supplemental hereto, unless the context otherwise requires:

 

(a)         All references herein to numbered Articles or Sections or to
lettered Schedules or Exhibits are references to the Articles and Sections
hereof and the Schedules and Exhibits annexed to this Mortgage, unless expressly
otherwise designated in context.  All Article, Section, Schedule and
Exhibit captions herein are used for reference only and in no way limit or
describe the scope or intent of, or in any way affect, this Mortgage.

 

(b)         The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to”.

 

(c)          The terms “Land”, “Improvements”, “Equipment”, “Mortgaged
Property,” “Real Estate,” and “Premises” shall be construed as if followed by
the phrase “or any part thereof”.

 

(d)         The word “Mortgagor” shall be construed as if it read “Mortgagors”
whenever the sense of this Mortgage so requires and if there shall be more than
one Mortgagor, the obligations of the Mortgagors shall be joint and several.

 

(e)          The term “Obligations” shall be construed as if followed by the
phrase “or any other sums secured hereby, or any part thereof”.

 

(f)           References herein to the “Credit Agreement,” and the “Loan
Documents” shall mean the Credit Agreement and the Loan Documents, respectively,
as in effect on the Effective Date hereof, and as the same may be amended,
supplemented, restated, substituted, replaced or otherwise modified from time to
time from and after such date, including any of the foregoing and/or any
Refinances (as defined in the Intercreditor Agreement) that increases the
principal amount or interest rate of the Obligations secured hereby.

 

(g)          Words of masculine, feminine or neuter gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice versa.

 

19

--------------------------------------------------------------------------------


 

(h)         The term “person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity, whether or not a legal entity.

 

(i)             All obligations of Mortgagor hereunder shall be performed and
satisfied by or on behalf of Mortgagor at Mortgagor’s sole cost and expense.

 

(j)            No inference in favor of or against any party shall be drawn from
the fact that such party has drafted any portion hereof.

 

36.        Receipt of Copy.  Mortgagor acknowledges that it has received a true
and correct copy of this Mortgage.

 

37.        Release.

 

(a)         This Mortgage, the lien and all other security interests granted
hereby shall automatically terminate with respect to all Obligations (i) upon
commencement of a Covenant Suspension Period, to the extent that any Liens
securing any Indebtedness described in Section 6.5(h) of the Credit Agreement
are released substantially concurrently therewith (or at such later time as such
Liens securing the Indebtedness are released), and (ii) upon termination of the
Commitments and payment in full of all Obligations (other than Secured Swap
Obligations, Secured Bilateral LC Obligations, indemnities and contingent
obligations with respect to which no claim for reimbursement has been made, and
other than Letters of Credit that have been cash collateralized pursuant to
arrangements mutually agreed between the applicable Issuing Bank and the Lead
Borrower or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank).

 

(b)         Mortgagor shall automatically be released or subordinated from its
obligations hereunder in accordance with, and to the extent provided by,
Section 9.17 of the Credit Agreement.

 

(c)          The lien and security interest granted hereunder by Mortgagor in
any Mortgaged Property shall be automatically released (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and Mortgagee may rely conclusively on a certificate to that effect
provided to it by Mortgagor upon its reasonable request without further inquiry)
to any person other than a Grantor (as defined in the Security Agreement);
(ii) subject to Section 9.2 of the Credit Agreement, if the release of such
security interest is approved, authorized or ratified in writing by the Required
Lenders; and (iii) upon release of Mortgagor from its obligations hereunder
pursuant to Section 37(b) above.

 

(d)         In connection with any termination or release pursuant to paragraph
(a), (b) or (c) of this Section 37, Mortgagee shall execute and deliver to
Mortgagor, at Mortgagor’s expense, all documents and take all such further
actions that Mortgagor shall reasonably request to evidence such termination or
release, in each case in accordance with the terms of Article VIII and
Section 9.17 of the Credit Agreement.  Any execution and delivery of documents
pursuant to this Section 37 shall be without recourse to or warranty by
Mortgagee.

 

20

--------------------------------------------------------------------------------


 

38.        General Authority of Mortgagee.  By acceptance of the benefits of
this Mortgage, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of Mortgagee as its agent
hereunder, (b) to confirm that Mortgagee shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Mortgage against Mortgagor, the exercise of remedies hereunder and the
giving or withholding of any consent or approval hereunder relating to any
Mortgaged Property or Mortgagor’s obligations with respect thereto, (c) to agree
that it shall not take any action to enforce any provisions of this Mortgage
against Mortgagor, to exercise any remedy hereunder or to give any consents or
approvals hereunder except as expressly provided in this Mortgage and (d) to
agree to be bound by the terms of this Mortgage.

 

39.        Conflicts With Credit Agreement.  Notwithstanding anything in this
Mortgage to the contrary, but subject to Section 32, in the event of any
conflict or inconsistency between the terms and provisions of this Mortgage
(including the terms and conditions set forth in Exhibit B) and the terms and
provisions of the Credit Agreement, the terms and provisions of the Credit
Agreement shall govern.

 

40.        State-Specific Provisions.  The terms and conditions set forth in
Exhibit B attached hereto are made a part hereof and are incorporated into this
Mortgage by reference.  In the event of any conflict or inconsistency between
the terms and conditions of Exhibit B and the other provisions of this Mortgage,
the terms and conditions of Exhibit B shall govern.

 

41.        Time of the Essence.  With regard to all dates and time periods set
forth in this Mortgage, time is of the essence.

 

42.        WAIVER OF JURY TRIAL.  MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
MORTGAGE AND/OR TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
MORTGAGE OR ANY APPLICABLE LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

This Mortgage has been duly executed by Mortgagor on the date of the
acknowledgement below, intending it to be effective as of the Effective Date.

 

 

MORTGAGOR:

 

 

[CF INDUSTRIES SALES, LLC]
a [Delaware limited liability company]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledgement(1)

 

STATE OF

 

)

 

 

ss.:

COUNTY OF

 

)

 

On the     day of          in the year 201  , before me, the undersigned notary
public, personally appeared                  as the             of [CF
INDUSTRIES SALES, LLC], a [Delaware limited liability company], personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same as his/her free act and deed, and the free act and deed
of said corporation.

 

Notary Public Expires

 

--------------------------------------------------------------------------------

(1)  Subject to local counsel review and comment.

 

[Signature Page to Mortgage]

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Property Address:

 

 

[         ]

 

[         ]

 

[         ]

 

[         ]

Tax Parcel ID Nos:

 

 

[         ]

 

[         ]

 

[         ]

 

[         ]

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

State-Specific Provisions(1)

 

--------------------------------------------------------------------------------

(1)  Local counsel to provide local law provisions.

 

--------------------------------------------------------------------------------